--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION


AMENDMENT NO. 2
TO
FIRST LIEN TERM LOAN CREDIT AGREEMENT


AMENDMENT NO. 2, dated as of March 22, 2019 (this “Amendment”), to the First
Lien Term Loan Credit Agreement, dated as of September 22, 2017 (as amended by
that certain Amendment No. 1 and Waiver to First Lien Term Loan Credit
Agreement, dated as of February 26, 2019, and as further amended, supplemented
or restated through the date hereof, including by this Amendment, the “Credit
Agreement”), by and among Tronox Limited (ACN 153 348 111), an Australian public
limited company incorporated in the Commonwealth of Australia, Tronox Finance
LLC, a Delaware limited liability company (the “Borrower”), Tronox Blocked
Borrower LLC, a Delaware limited liability company, the Lenders from time to
time party thereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Credit
Agreement may be amended in a writing signed by the Borrower, the Administrative
Agent and the Required Lenders; and


WHEREAS, the Borrower wishes to amend certain provisions of the Credit Agreement
on the terms set forth herein, and the Administrative Agent and the Lenders
constituting the Required Lenders under the Credit Agreement agree, pursuant to
Section 9.02(b) of the Credit Agreement, to such amendments.


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.          Amendment to Credit Agreement.  The Credit Agreement is
hereby amended to delete the bold, stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the bold,
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Credit Agreement (exclusive
of Schedules and Exhibits thereto) attached as Annex A hereto.


Section 2.          Amendments to Schedules and Exhibits to the Credit
Agreement; Amendments to Other Loan Documents.  (a) Upon and after (i) the
consummation of a Top-Hat Transaction and (ii) the satisfaction of all Accession
Conditions in connection therewith, each reference to “Holdings” in the
Schedules and Exhibits to the Credit Agreement and in the other Loan Documents
shall, notwithstanding anything to the contrary therein or in any other Loan
Document, be deemed to be a reference to Tronox Holdings plc, a public limited
company incorporated under the laws of England and Wales and having company
number 11653089.



--------------------------------------------------------------------------------

(b)          On and as of the Amendment No. 2 Second Effective Date, Section 4.4
of the ABL Intercreditor Agreement shall be amended by deleting the second
parenthetical contained therein and substituting the following (or the
reasonable equivalent of the following, as reasonably determined by the
Administrative Agent) in lieu thereof:  “(subject to any limitations set forth
in Section 2.11(b), as applicable, of the Initial Term Loan Agreement as in
effect on the Amendment No. 2 Second Effective Date (as defined in Amendment No.
2 (as defined in the Initial Term Loan Agreement)))”.


Section 3.          Representations and Warranties, No Default.  Each Loan Party
hereby represents and warrants that as of each of the Amendment No. 2 First
Effective Date and the Amendment No. 2 Second Effective Date and after giving
effect to the amendments set forth in this Amendment, (i) this Amendment has
been duly authorized, executed and delivered by such Loan Party and constitutes,
when executed and delivered by such Loan Party, a legal, valid and binding
obligation of such Loan Party, enforceable against it in accordance with its
terms, subject to (x) Debtor Relief Laws and general principles of equity
regardless of whether considered in a proceeding in equity or at law and (y) the
effect of foreign laws, rules and regulations as they relate to Indebtedness
owed by Foreign Subsidiaries, (ii) such Loan Party has the corporate or other
organizational power and authority to execute, deliver and perform its
obligations under this Amendment and each other agreement or instrument
contemplated hereby to which it is a party, and (iii) no Default or Event of
Default exists and is continuing.


Section 4.          Effectiveness.  (x) As set forth in Annex A hereto, with
respect to (i) the insertion into Section 1.01 of the Credit Agreement of the
defined terms “Amendment No. 2”, “Amendment No. 2 Effective Date”, “Retained
South African Loan Proceeds”, “South African Credit Agreement” and “South
African Term Loans”, (ii) the amendments to the defined terms “Asset Sale
Prepayment Percentage” and “Prepayment Event” in Section 1.01 of the Credit
Agreement, (iii) the insertion of new Section 5.29 into the Credit Agreement,
and (iv) the amendments to Section 1.10(b), Section 2.11(b), Section
6.01(a)(xx), Section 6.11 and Section 9.04 of the Credit Agreement (the
amendments described in clauses (i), (ii), (iii) and (iv) above, the “South
African Debt Amendments”), this Amendment shall become effective on the date
(such date, the “Amendment No. 2 First Effective Date”) that the following
conditions have been waived or satisfied:




(a)
The Administrative Agent shall have received executed signature pages hereto
from the Borrower, the other Loan Parties, the Administrative Agent, and Lenders
constituting the Required Lenders;





(b)
To the extent invoiced at least two Business Days prior to the Amendment No. 2
First Effective Date, the Administrative Agent shall have received reimbursement
or payment of all reasonable and documented or invoiced out of pocket fees and
expenses incurred by the Agents and their Affiliates (including the reasonable
fees, charges and disbursements of Latham & Watkins LLP and Minter Ellison
Lawyers) required to be reimbursed or paid by the Loan Parties under any Loan
Document; and



2

--------------------------------------------------------------------------------


(c)
The representations and warranties set forth in Section 3 of this Amendment
shall be true and correct on and as of the Amendment No. 2 First Effective Date;
and



(y)          With respect to the amendments set forth in Annex A hereto other
than the South African Debt Amendments, this Amendment shall become effective on
the date (such date, the “Amendment No. 2 Second Effective Date”) that the
following conditions have been waived or satisfied:




(a)
The Administrative Agent shall have received a true and complete copy of
Amendment No. 2 to Revolving Syndicated Facility Agreement, dated and in full
force and effect on or about the date of this Amendment;





(b)
The Administrative Agent shall have received a true and complete copy of an
amendment to the ABL Intercreditor Agreement, dated and in full force and effect
on or about the date of this Amendment, executed by the Administrative Agent and
the ABL Agent, and implementing the amendment described in Section 2(b) above;
and





(c)
The representations and warranties set forth in Section 3 of this Amendment
shall be true and correct on and as of the Amendment No. 2 Second Effective
Date.



Section 5.          Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic means shall be
effective as delivery of an original counterpart of this Amendment.


Section 6.          Governing Law; Waiver of Jury Trial, Etc..


THE PROVISIONS OF SECTIONS 9.09 AND 9.10 OF THE CREDIT AGREEMENT SHALL APPLY TO
THIS AMENDMENT MUTATIS MUTANDIS.


Section 7.          Headings.  Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


3

--------------------------------------------------------------------------------

Section 8.          Effect of Amendment. Except as expressly set forth herein,
this Amendment (i) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document or be construed as a novation
thereof.  Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement as amended hereby, or any other Loan Document
as amended hereby, is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect.  This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 2 First Effective Date and the Amendment No. 2 Second Effective Date,
respectively, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.


Section 9.          Acknowledgement and Affirmation.  Each Loan Party party
hereto expressly acknowledges that (a) all of its obligations under the
Guarantee Agreement, the Collateral Agreements and the other Loan Documents to
which it is a party are hereby reaffirmed and remain in full force and effect on
a continuous basis (and will remain in full force and effect on a continuous
basis following the satisfaction of the Accession Conditions) and (ii) its grant
of security interests pursuant to the Collateral Agreements is hereby reaffirmed
and remains in full force and effect after giving effect to this Amendment (and
will remain in full force and effect following the satisfaction of the Accession
Conditions).  For the avoidance of doubt, such reaffirmation and acknowledgment
shall not constitute the creation of new Liens in respect of any Collateral
governed by English law and shall merely constitute a confirmation that such
Collateral remains in full force and effect and extends to the Secured
Obligations in existence after the Amendment No. 2 First Effective Date and the
Amendment No. 2 Second Effective Date and after the Accession Date.


Section 10.          No Novation.  By its execution of this Amendment, each of
the parties hereto acknowledges and agrees that the terms of this Amendment do
not constitute a novation of, but rather a supplement to, the terms of the
pre-existing indebtedness and related agreements as evidenced by the Credit
Agreement.


[Remainder of page left intentionally blank]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
TRONOX FINANCE LLC,
 
 
as Borrower
 



 
By: /s/ Timothy Carlson
 
 
Name: Timothy Carlson
 
 
Title: Vice President and Chief Financial Officer
 
 
 
 
TRONOX INCORPORATED
 
TRONOX LLC
 
TRONOX PIGMENTS LLC
 
 
 
 
By: /s/ Timothy Carlson
 
Name: Timothy Carlson
 
Title: Vice President and Chief Financial Officer
 
 
 
 
TRONOX US HOLDINGS INC.
 
 
 
 
By: /s/ Timothy Carlson
 
Name: Timothy Carlson
 
Title:
Chief Financial Officer
 
 
 
 
 
 

  
[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------


SIGNED, SEALED and DELIVERED by
Edward T. Prosapio
as attorney for
TRONOX AUSTRALIA HOLDINGS PTY LIMITED (ACN 155 254 274)
TRONOX AUSTRALIA PIGMENTS HOLDINGS PTY LIMITED (ACN 155 120 728)
TRONOX GLOBAL HOLDINGS PTY LIMITED
(ACN 154 691 826)
TRONOX LIMITED (ACN 153 348 111)
TRONOX PIGMENTS AUSTRALIA HOLDINGS PTY LIMITED (ACN 155 235 304)
TRONOX PIGMENTS AUSTRALIA PTY LIMITED
(ACN 155 254 336)
TRONOX SANDS HOLDINGS PTY LIMITED
(ACN 154 709 332)
TRONOX HOLDINGS (AUSTRALIA) PTY LTD
(ACN 071 040 750)
TRONOX AUSTRALIA PTY LTD
(ACN 009 084 851)
TIO2 CORPORATION PTY LTD
(ACN 009 124 181)
YALGOO MINERALS PTY. LTD.
(ACN 008 948 383)
TIFIC PTY. LTD. (ACN 009 123 451)
TRONOX MINERAL SALES PTY LTD
(ACN 009 344 094)
TRONOX MANAGEMENT PTY LTD
(ACN 009 343 364)
TRONOX WESTERN AUSTRALIA PTY LTD
(ACN 009 331 195)
TRONOX WORLDWIDE PTY LIMITED
(ACN 158 561 061)
under power of attorney dated 15 September, 2017
in the presence of:



Julie A. Constantinides   /s/ Edward T. Prosapio
 
 
 
Signature of witness   By executing this agreement the attorney states that the
attorney

 
  has received no notice of revocation of the power of attorney Julie A.
Constantinides  
 
 
 
 
Name of witness (block letters)  
 
 
 
 

                  
 

[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------


TRONOX HOLDINGS COÖPERATIEF U.A.

 


By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director A





By: /s/ Anthony Martin Orrell
 
Name: Anthony Martin Orrell
 
Title:
Director B






TRONOX WORLDWIDE PTY LIMITED, acting as

 
Managing Partner of TRONOX HOLDINGS
 
EUROPE C.V.





By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director






TRONOX PIGMENTS (NETHERLANDS) B.V.



By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director





TRONOX PIGMENTS (HOLLAND) B.V.





By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director





[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------



TRONOX INTERNATIONAL FINANCE LLP

 


By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:

Representative Board Member of Tronox Limited






TRONOX UK LIMITED



By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director







TRONOX UK HOLDINGS LIMITED





By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director







TRONOX FINANCE PLC



By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:
Director






TRONOX INTERNATIONAL HOLDINGS GMBH





By: /s/ Steven A. Kaye
 
Name: Steven A. Kaye
 
Title:

Chairman of the Management Board



[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SIGNED, SEALED and DELIVERED by
Edward T. Prosapio
as attorney for
TRONOX PIGMENTS PTY LIMITED
 (ACN 052 533 829)


under power of attorney dated 22 February 2019


in the presence of:


Julie A. Constantinides
 
/s/ Edward T. Prosapio
 
 
 
 
 
Signature of witness
 
By executing this agreement the
 
 
 
attorney states that the attorney
 
Julie A. Constantinides
 
has received no notice of
 
 
 
revocation of the power of
 
Name of witness (block letters)
 
attorney
 



[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Lender, Administrative Agent and Collateral Agent



By:
/s/ Christine Trotter

 
 
Name:  Christine Trotter

 
 
Title:  Assistant Vice President
 





[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Lender Consents on file with the Administrative Agent

















[Signature Page to Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Annex A


Attached














--------------------------------------------------------------------------------

Conformed Version incorporating Amendments through and including
Amendment No. 12 to First Lien Term Loan Credit Agreement


Initial Dollar Term Loans CUSIP: 89705DAD4
Blocked Dollar Term Loans CUSIP: 89705DAE21
          

 



FIRST LIEN TERM LOAN CREDIT AGREEMENT


dated as of


September 22, 2017


among


TRONOX LIMITED (ACN 153 348 111)
as HoldingsTronox Limited,


TRONOX FINANCE LLC,
as the Borrower,


TRONOX BLOCKED BORROWER LLC,
as the Blocked Borrower,


The LENDERS Party Hereto,


and


BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

          

BANK OF AMERICA, N.A., CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA, WELLS FARGO SECURITIES, LLC,
RBC CAPITAL MARKETS, CREDIT SUISSE SECURITIES (USA) LLC
AND BARCLAYS BANK PLC
as Lead Arrangers and Joint Bookrunners


     

 

    




--------------------------------------------------------------------------------

1 On and after the consummation of the Blocked Merger (as defined herein), the
Blocked Dollar Term Loans will be part of the same Class as, and will share the
same CUSIP number as, the Initial Dollar Term Loans.



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I DEFINITIONS

  1


SECTION 1.01
Defined Terms

1
SECTION 1.02
Classification of Loans and Borrowings
79

82
SECTION 1.03
Terms Generally
79

82
SECTION 1.04
Accounting Terms; GAAP
80
82
SECTION 1.05
Currency Translation; Rates
81

83
SECTION 1.06
Timing of Payment of Performance
81

84
SECTION 1.07
Cashless Rollovers
82

84
SECTION 1.08
Certain Calculations and Tests
82

84
SECTION 1.09
Rounding
83

86
SECTION 1.10
Baskets
83

86
SECTION 1.11
Dutch Terms
84

86

ARTICLE II THE CREDITS
 
85

88

SECTION 2.01
Commitments
85

88
SECTION 2.02
Loans and Borrowings
86

88
SECTION 2.03
Requests for Borrowings
86

89
SECTION 2.04
[Reserved]
87

90
SECTION 2.05
[Reserved]
87

90
SECTION 2.06
Funding of Borrowings
87

90
SECTION 2.07
Interest Elections
88

91
SECTION 2.08
Termination and Reduction of Commitments
90

92
SECTION 2.09
Repayment of Loans; Evidence of Debt
90

92
SECTION 2.10
Amortization of Term Loans
91

93
SECTION 2.11
Prepayment of Loans
82

94

SECTION 2.12
Fees
104

107
SECTION 2.13
Interest
104

107
SECTION 2.14
Alternate Rate of Interest
105

108
SECTION 2.15
Increased Costs
106

108
SECTION 2.16
Break Funding Payments
107

110
SECTION 2.17
Taxes
108

110
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
111

113



ii

--------------------------------------------------------------------------------

SECTION 2.19
Mitigation Obligations; Replacement of Lenders
113

115
SECTION 2.20
Incremental Loans and Commitments
114

116
SECTION 2.21
Refinancing Amendments
119

121
SECTION 2.22
Defaulting Lenders
119
122
SECTION 2.23
Illegality
121
123
SECTION 2.24
Loan Modification Offers
121
124
SECTION 2.25
Permitted Debt Exchanges
123

125

ARTICLE III REPRESENTATIONS AND WARRANTIES


126

128

SECTION 3.01
Organization; Powers
126

128
SECTION 3.02
Authorization; Enforceability
126

128
SECTION 3.03
Governmental Approvals; No Conflicts
126

129
SECTION 3.04
Financial Condition; No Material Adverse Effect
127

129
SECTION 3.05
Properties
127

129
SECTION 3.06
Litigation and Environmental Matters
128

130
SECTION 3.07
Compliance with Laws
128
130
SECTION 3.08
Investment Company Status
128

130
SECTION 3.09
Taxes
128

130
SECTION 3.10
ERISA; Foreign Pension Plans
128

131
SECTION 3.11
Disclosure
129

131
SECTION 3.12
Subsidiaries
129

132
SECTION 3.13
Intellectual Property; Licenses, Etc
129

132
SECTION 3.14
Solvency
130

132
SECTION 3.15
Federal Reserve Regulations
130

132
SECTION 3.16
Security Interest in Collateral
130

132
SECTION 3.17
PATRIOT Act, Sanctions and Anti-Corruption
130

133
SECTION 3.18
Centre of Main Interests and Establishments
131

133
SECTION 3.19
Dutch Law Representations
131

134
SECTION 3.20
Australian Tax
131

134
SECTION 3.21
EEA Financial Institution
131

134

ARTICLE IV CONDITIONS


132

134

SECTION 4.01
Closing Date
132

134
SECTION 4.02
Each Credit Event
135

137
SECTION 4.03
Release of Funds from the Blocked Account
136

138


iii

--------------------------------------------------------------------------------


ARTICLE V AFFIRMATIVE COVENANTS
136

138
SECTION 5.01
Financial Statements and Other Information
136

138
SECTION 5.02
Notices of Material Events
139

141
SECTION 5.03
Information Regarding Collateral
139

142
SECTION 5.04
Existence; Conduct of Business
140
142
SECTION 5.05
Payment of Taxes, Etc.
140
142
SECTION 5.06
Other Information
140
142
SECTION 5.07
Revolving Credit Agreement
140
143
SECTION 5.08
Maintenance of Properties
141
143
SECTION 5.09
Insurance
141
143
SECTION 5.10
Books and Records; Inspection and Audit Rights
142
144
SECTION 5.11
Compliance with Laws
142
144
SECTION 5.12
Use of Proceeds
142
145
SECTION 5.13
Additional Subsidiaries
143
145
SECTION 5.14
Further Assurances
143
145
SECTION 5.15
Ratings
144
147
SECTION 5.16
Lenders Meetings
144
147
SECTION 5.17
Certain Post-Closing Obligations
144
147
SECTION 5.18
Designation of Subsidiaries
145
147
SECTION 5.19
Centre of Main Interests
145
147
SECTION 5.20
Change in Nature of Business
145
148
SECTION 5.21
Accounting Changes
145
148
SECTION 5.22
MIRE Events
145
148
SECTION 5.23
People with Significant Control Regime
146
148
SECTION 5.24
Dutch Law Undertakings
146
148
SECTION 5.25
Australian Tax Consolidated Group
146
148
SECTION 5.26
Australian GST Group
146
149
SECTION 5.27
Australian PPS Law
147

149
SECTION 5.28
Australian Financial Assistance and Related Matters
147
150
SECTION 5.29
Intercompany Loans

150



iv

--------------------------------------------------------------------------------

ARTICLE VI NEGATIVE COVENANTS
148

150
SECTION 6.01
Indebtedness; Certain Equity Securities
148
150
SECTION 6.02
Liens
156
158
SECTION 6.03
Fundamental Changes
160
163
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
163
165
SECTION 6.05
Asset Sales
166
169
SECTION 6.06
Blocked Borrower Covenant
169
172
SECTION 6.07
Negative Pledge
169
172
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
171
173
SECTION 6.09
Transactions with Affiliates
176
179
SECTION 6.10
Holdings Covenant
177
180
SECTION 6.11
Restrictions on Subsidiary Distributions
179
182
SECTION 6.12
Sale Leasebacks
179
182
ARTICLE VII EVENTS OF DEFAULT
179
182
SECTION 7.01
Events of Default
179
182
SECTION 7.02
Application of Proceeds
183
186
ARTICLE VIII THE ADMINISTRATIVE AGENT
183
187
ARTICLE IX MISCELLANEOUS
190
193
SECTION 9.01
Notices
190
193
SECTION 9.02
Waivers; Amendments
190
194
SECTION 9.03
Expenses; Indemnity; Damage Waiver
195
197
SECTION 9.04
Successors and Assigns
197
199
SECTION 9.05
Survival
205
206
SECTION 9.06
Counterparts; Integration; Effectiveness
205
207
SECTION 9.07
Severability
206

207
SECTION 9.08
Right of Setoff
206

207
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
206

208
SECTION 9.10
Waiver of Jury Trial
207

208
SECTION 9.11
Headings
207
209
SECTION 9.12
Confidentiality
207

209
SECTION 9.13
USA Patriot Act
209
210
SECTION 9.14
Judgment Currency
209
210
SECTION 9.15
Release of Liens and Guarantees
209

211
SECTION 9.16
No Fiduciary Relationship
210

211
SECTION 9.17
Permitted Intercreditor Agreements
210

212
SECTION 9.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
211

213
SECTION 9.19
Electronic Execution of Assignments and Certain Other Documents
212

213
SECTION 9.20
Other Agents and Arrangers
212

214
SECTION 9.21
Swiss Guarantee Limitation
212

214
SECTION 9.22
Certain ERISA Matters
215

216
SECTION 9.23
Australian Security Trustee.

218



v

--------------------------------------------------------------------------------

SCHEDULES:
         
Schedule 1.01(a)
—
Excluded Subsidiaries
Schedule 2.01
—
Commitments
Schedule 3.05
—
Closing Date Material Real Property
Schedule 4.2
—
Organizational and Capital Structure
Schedule 3.12
—
Subsidiaries
Schedule 5.17
—
Certain Post-Closing Obligations
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.04(g)
—
Existing Investments
Schedule 6.07
—
Existing Restrictions
Schedule 6.09
—
Existing Affiliate Transactions
Schedule 6.11
—
Subsidiary Distributions Restrictions
     
EXHIBITS:
         
Exhibit A
—
Form of Acceptance and Prepayment Notice
Exhibit B
—
Form of Assignment and Assumption
Exhibit C
—
Form of Borrowing Request
Exhibit D
—
Collateral Agreements
Exhibit E
—
Form of Discount Range Prepayment Notice
Exhibit F
—
Form of Discount Range Prepayment Offer
Exhibit G
—
Form of ABL Intercreditor Agreement
Exhibit H
—
Form of Guarantee Agreement
Exhibit I
—
Form of Interest Election Request
Exhibit J
—
Form of Compliance Certificate
Exhibit K
—
Competitors
Exhibit L
—
Form of Solicited Discounted Prepayment Notice
Exhibit M
—
Form of Solicited Discounted Prepayment Offer
Exhibit N
—
Form of Specified Discount Prepayment Notice
Exhibit O
—
Form of Specified Discount Prepayment Response
Exhibit P
—
Form of Notice of Prepayment
Exhibit R
—
Form of Closing Certificate
Exhibit S
—
Form of Intercompany Note
Exhibit T
—
Form of Affiliated Lender Assignment and Assumption
Exhibit U
Exhibit V
—
—
Agreed Security Principles
Form of Blocked Borrower Release Certificate
Exhibit W
—
Form of Intercompany Intercreditor Agreement




vi

--------------------------------------------------------------------------------

FIRST LIEN TERM LOAN CREDIT AGREEMENT dated as of September 22, 2017 (this
“Agreement”), among TRONOX LIMITED (ACN 153 348 111), an Australian public
limited company incorporated in the Commonwealth of Australia (“HoldingsTronox
Limited”), TRONOX FINANCE LLC, a Delaware limited liability company (the
“Borrower”), TRONOX BLOCKED BORROWER LLC, a Delaware limited liability company
(the “Blocked Borrower”), the LENDERS from time to time party hereto and BANK OF
AMERICA, N.A., as Administrative Agent and as Collateral Agent.


RECITALS


WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof; and


WHEREAS, the Borrower has requested that the Term Lenders extend Initial Dollar
Term Loans hereunder, which on the Closing Date shall be in an aggregate
principal amount of $1,500,000,000, to the Borrower.


WHEREAS, the Blocked Borrower has requested that the Term Lenders extend Blocked
Dollar Term Loans hereunder, which on the Closing Date shall be in an aggregate
principal amount of $650,000,000, to the Blocked Borrower.


WHEREAS, HoldingsTronox Limited has requested that the ABL Lenders provide
commitments to extend credit under the Revolving Credit Agreement, which on the
Closing Date shall be in an aggregate principal amount of $550,000,000.


NOW THEREFORE, the parties hereto agree as follows:


Article I


DEFINITIONS
SECTION 1.01          Defined Terms
.  As used in this Agreement, the following terms have the meanings specified
below:


“2017 GAAP Leases” has the meaning assigned to such term in Section 1.04(e).


“ABL Agent” means the agent under the Revolving Credit Agreement and related
collateral documents, and any successor or new collateral agent thereunder. As
of the Closing Date, Wells Fargo Bank, National Association is the ABL Agent.


“ABL Documents” means, collectively, the definitive loan documentation governing
or entered into in connection with the Revolving Credit Agreement, including
collateral documents relating thereto.


“ABL Facility” means the credit facility established pursuant to the Revolving
Credit Agreement.


1

--------------------------------------------------------------------------------

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement
substantially in the form attached hereto as Exhibit G, dated as of the date
hereof, among the Collateral Agent and Wells Fargo Capital Finance, LLC.


“ABL Lenders” means the lenders from time to time party to the Revolving Credit
Agreement.


“ABL Loans” means “Loans” (as defined in the Revolving Credit Agreement as in
effect on the date hereof).


“ABL Priority Collateral” shall have the meaning given to the term “Revolving
Loan Priority Collateral” in the ABL Intercreditor Agreement.


“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).


“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(3).


“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit A.


“Acceptance Date” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).


“Accepting Lenders” has the meaning assigned to such term in Section 2.24(a).


“Accession Conditions” means the following:


(a)          The Administrative Agent shall have received from each of Tronox
Holdings and Tronox Intermediate Holdings a joinder to this Agreement pursuant
to which each such entity expressly agrees to become a party to this Agreement
and to perform all obligations of “Holdings” (in the case of Tronox Holdings)
and a “Holding Company” under this Agreement and the other Loan Documents, in
form and substance reasonably satisfactory to the Administrative Agent;


(b)          The Administrative Agent shall have received a written opinion of
(A) Willkie Farr & Gallagher LLP, as special counsel for Tronox Holdings and
Tronox Intermediate Holdings, (B) Latham & Watkins (London) LLP, U.K. counsel
for the Administrative Agent, and (C) Minter Ellison Lawyers, Australian counsel
for the Administrative Agent, in each case, dated as of the Accession Date and
in form and substance reasonably satisfactory to the Administrative Agent;


2

--------------------------------------------------------------------------------

(c)          The Administrative Agent shall have received a certificate of each
of Tronox Holdings and Tronox Intermediate Holdings, dated the Accession Date,
including or attaching a copy of (i) each Organizational Document of each such
entity, as of a recent date by the applicable Governmental Authority, (ii) a
specimen signature of the Responsible Officers of each such entity executing the
Loan Documents to which it is a party, (iii) the relevant corporate resolutions
(including the resolutions of the Board of Directors) and shareholder
resolutions of each such entity approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, certified
as of the Accession Date by a Responsible Officer as being in full force and
effect without modification or amendment and (iv) in the case of Tronox
Intermediate Holdings, (x) a certificate certifying that no “warning notice” or
“restrictions notice” (in each case as defined in Schedule 1B of the Companies
Act 2006) has been issued in respect of its shares, together with a copy of the
“PSC register” (within the meaning of section 790C(10) of the Companies Act
2006) of each such entity, which is certified by a Responsible Officer of such
entity to be correct, complete and not amended or superseded as at a date no
earlier than the Accession Date, or (y) a certificate of each such entity
certifying that it is not required to comply with Part 21A of the Companies Act
2006;


(d)          The Administrative Agent shall have received from each of Tronox
Holdings and Tronox Intermediate Holdings (i) a supplement to the Guarantee
Agreement, in substantially the form specified therein, duly executed and
delivered on behalf of such entity, (ii) a Security Accession Deed, duly
executed and delivered on behalf of such entity, in respect of the English law
governed debenture dated as of September 22, 2017 entered into by the UK Loan
Parties as Chargors and Tronox Limited and Tronox Global Holdings Pty Limited in
favor of the Collateral Agent, (iii) a Debtor Accession Deed as Debtor and
Holdings (as applicable) and a Creditor Accession Undertaking, each duly
executed and delivered on behalf of such entity, in respect of the Intercompany
Intercreditor Agreement, dated as of October 6, 2017, among, inter alios, the
Collateral Agent, the Administrative Agent, and the other Creditors and the
Debtors (each as defined therein), (iv) an executed joinder to the ABL
Intercreditor Agreement in substantially the form attached as an exhibit
thereto, (v) an executed joinder to the Intercompany Note in form and substance
reasonably satisfactory to the Administrative Agent, (vi) an Australian-law
governed Specific Security Deed entered into by Tronox Intermediate Holdings in
respect of its shares in Tronox Limited in favor of the Collateral Agent, and
(vii) in connection with the transfer of the Equity Interests in Tronox Pigments
Holland B.V. from Tronox Limited to Tronox Intermediate Holdings, (x) a
Dutch-law governed transfer of contract agreement among Tronox Limited as
transferor, Tronox Intermediate Holdings as transferee, and the Administrative
Agent, the Collateral Agent, the ABL Agent and Tronox Pigments Holland B.V. as
counterparties, and (y) a Dutch-law governed deed of pledge of future shares
among Tronox Intermediate Holdings as pledgor, the Collateral Agent as pledgee,
and Tronox Pigments Holland B.V. as company;


(e)          All outstanding Equity Interests in Tronox Intermediate Holdings
and Tronox Limited shall have been pledged pursuant to the Security Documents
(including Tronox Intermediate Holdings entering into an Australian-law governed
Specific Security Deed in respect of its shares in Tronox Limited);


(f)          The Administrative Agent shall have received at least two Business
Days prior to the Accession Date all documentation and other information about
Tronox Holdings and Tronox Intermediate Holdings as shall have been reasonably
requested in writing by the Administrative Agent or any Lender (through the
Administrative Agent), to the extent such reasonable notice has been provided to
Tronox Holdings and Tronox Intermediate Holdings, that the Administrative Agent
or such Lender shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including Title III of the USA Patriot Act;


3

--------------------------------------------------------------------------------

(g)          The organizational structure of Holdings and its Subsidiaries shall
be as set forth on Schedule 4.2, updated and received by the Administrative
Agent on or prior to the Accession Date;


(h)          On and after giving effect to the occurrence of the Accession Date,
the representations and warranties of each of Tronox Holdings and Tronox
Intermediate Holdings set forth in Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.16,
3.18 and 3.21 (in each case, solely with respect to itself and with any
references to “Loan Documents” therein to include the Accession Documents) shall
be true and correct in all material respects; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Accession Date or on such earlier date, as the
case may be; and


(i)          At the time of and immediately after the Accession Date, no Default
or Event of Default shall have occurred and be continuing.  The occurrence of
the Accession Date shall be deemed to constitute a representation and warranty
by Tronox Holdings and Tronox Intermediate Holdings (and the Borrower and the
Blocked Borrower, solely with respect to this clause (i)) on the Accession Date
as to the matters specified in clauses (h) and (i) of this definition.


“Accession Date” means the date upon which all of the Accession Conditions are
satisfied.


“Accession Documents” means the documents required to be delivered by Tronox
Holdings and Tronox Intermediate Holdings pursuant to clauses (a) and (d) of the
definition of “Accession Conditions”.


“Accounting Changes” has the meaning assigned to such term in Section 1.04(d).


“Accounts” means “accounts” and “payment intangibles,” other than “payment
intangibles” (in each case, as defined in Article 9 of the UCC regardless of
whether the UCC is applicable thereto) which constitute identifiable proceeds of
Collateral which is not ABL Priority Collateral.


“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to Holdings and the Restricted Subsidiaries in the
definition of “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Pro Forma Entity and its Subsidiaries
which will become Restricted Subsidiaries), all as determined on a consolidated
basis for such Pro Forma Entity.


4

--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”


“Acquisition Debt” has the meaning assigned to such term in
Section 6.01(a)(xxvi).


“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by Holdings or any Restricted Subsidiary of any
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person or of a majority of the outstanding
Equity Interests of any Person (including any Investment which serves to
increase Holdings’ or any Restricted Subsidiary’s respective equity ownership in
any joint venture to an amount in excess of the majority of the outstanding
Equity Interests of such joint venture).


“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any (a) Incremental Facility pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Lender shall be
subject to the approval of (i) the Administrative Agent, and (ii) the Borrower,
in each of the foregoing clauses (i) and (ii), to the extent such approval would
be required pursuant to Section 9.04 if an assignment of the applicable Loans or
Commitments were being made to such Additional Lender.


“Adjusted LIBO Rate” means, for any Interest Period, with respect to an Interest
Period for a LIBOR Loan denominated in Dollars, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to (a) the LIBO
Rate for Dollars for such Interest Period multiplied by (b) the Statutory
Reserve Rate.


“Administrative Agent” means Bank of America, N.A, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors and assigns in such capacity as provided in Article VIII.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affected Class” has the meaning assigned to such term in Section 2.24(a).


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly controls or is controlled by or is under common control
with the Person specified for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 25% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.


5

--------------------------------------------------------------------------------

“Affiliated Lender” means Holdings, the Borrower and/or any Subsidiary or
Affiliate of any thereof.


“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(g)(5).


“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g).


“After Year End Payment” has the meaning assigned to such term in
Section 2.11(c).


“Agent” means the Administrative Agent and the Collateral Agent, each Lead
Arranger, each Joint Bookrunner and any successors and assigns in such
capacities, and “Agents” means two or more of them.


“Agency Fee Letter” means that Agency Fee Letter, dated as of September 22,
2017, by and among the Borrower and Bank of America, N.A., as Administrative
Agent.


“Agreed Security Principles” means those certain agreed security principles set
out in Exhibit U hereto.


“Agreement” has the meaning provided in the preamble hereto.


“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).


“Alkali Sale” means the sale by HoldingsTronox Limited and certain of its
Subsidiaries of the Alkali business to Genesis Energy, L.P. pursuant to the
terms of a certain stock purchase agreement dated as of August 2, 2017.


“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America, N.A. (or its successor) as its
“prime rate”, (b) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
Dollars with a maturity of one month plus 1% per annum.  For purposes of clause
(a) above, the “prime rate” is a rate set by Bank of America, N.A. (or its
successor) based upon various factors including Bank of America, N.A.’s (or its
successor’s) costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America, N.A. (or its successor) shall take effect at the
opening of business on the day specified in the public announcement of such
change.  Notwithstanding the foregoing, the Alternate Base Rate will be deemed
to be zero if the Alternate Base Rate calculated pursuant to the foregoing
provisions would otherwise be less than zero.


6

--------------------------------------------------------------------------------

“Amendment No. 2” shall mean Amendment No. 2 to First Lien Term Loan Agreement,
dated as of March 22, 2019, among Tronox Limited, the Borrower, the Blocked
Borrower, each other Loan Party, the Lenders party thereto and the
Administrative Agent.


“Amendment No. 2 Effective Date” shall have the meaning given to the term
“Amendment No. 2 First Effective Date” in Amendment No. 2.


“Anti-Corruption Laws” means laws, regulations, or orders relating to
anti-bribery or anti-corruption (governmental or commercial), including, without
limitation, the U.S. Foreign Corrupt Practices Act of 1977, as amended; the UK
Bribery Act 2010; and applicable laws, regulations, or orders enacted to
implement the OECD Convention on Combatting Bribery of Foreign Public Officials
in International Business Transactions and the UN Convention against Corruption.


 “Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.


“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).


“Applicable Discount” has the meaning assigned to such term in Section
 2.11(a)(ii)(C)(2).


“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Dollar Term Loans at the time of the incurrence of any new tranche
of Incremental Term Loans pursuant to Section 2.20 which new tranche is subject
to an Effective Yield that is greater than the Effective Yield applicable to
such then outstanding Dollar Term Loans by more than 0.50%, the margin per annum
(expressed as a percentage) determined by the Administrative Agent in good faith
(and notified by the Administrative Agent to the Lenders) as the margin per
annum required to cause the Effective Yield applicable to such then outstanding
Dollar Term Loans to equal (i) the Effective Yield applicable to such new
tranche of Incremental Term Loans minus (ii) 0.50%.  Each determination of the
“Applicable Increased Term Loan Spread” by the Administrative Agent shall be
conclusive and binding on all Lenders absent manifest error.


“Applicable Rate” means, for any day, (a) with respect to any ABR Loan that is a
Dollar Term Loan, the applicable rate per annum set forth below under the
caption “Term Loan ABR Spread”, and (b) with respect to any Eurocurrency Loan
that is a Dollar Term Loan, the applicable rate per annum set forth below under
the caption “Term Loan Eurocurrency Spread”, in each case for the purposes of
this definition, based upon the First Lien Net Leverage Ratio as of the most
recently ended Test Period; provided that until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or Section 5.01(b)
(and a related Compliance Certificate) for the first full fiscal quarter ending
after the Closing Date as of the last day of which either (x) the Cristal
Acquisition has been consummated or (y) the mandatory prepayment described in
Section 2.11(d) has been made, the Applicable Rate shall be based on the rates
per annum set forth in Category 1 immediately below:


7

--------------------------------------------------------------------------------

 
Category
First Lien Net Leverage Ratio
Term Loan
ABR Spread
Term Loan
Eurocurrency
Spread
       
1
Greater than 2.00 to 1.00
2.00%
3.00%
       
2
Less than or equal to 2.00 to 1.00
1.75%
2.75%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the First Lien Net Leverage Ratio shall be effective during the
period commencing on and including the Business Day following the date of
delivery to the Administrative Agent of the applicable consolidated financial
statements pursuant to Section 5.01(a) or Section 5.01(b) (and a related
Compliance Certificate) indicating such change and ending on the date
immediately preceding the effective date of the next such change.


Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Net Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable Rate
that is less than that which would have been applicable had the First Lien Net
Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the Applicable Rate for Dollar Term Loans for any day occurring
within the period covered by such Compliance Certificate shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
First Lien Net Leverage Ratio for such period, and any shortfall in the interest
or fees theretofore paid by the Borrower or the Blocked Borrower for the
relevant period as a result of the miscalculation of the First Lien Net Leverage
Ratio shall be deemed to be (and shall be) due and payable, at the time the
interest or fees for such period were required to be paid; provided that
notwithstanding the foregoing, so long as an Event of Default described in
Section 7.01(g) or (h) has not occurred (and in the case of any such Event of
Default, such shortfall shall be due automatically), such shortfall shall be due
and payable within five Business Days following the written demand therefor by
the Administrative Agent and no Default shall be deemed to have occurred as a
result of such non-payment until the expiration of such five Business Day
period.


In addition, and notwithstanding the foregoing, the Applicable Rate shall be
based on the rates per annum set forth in Category 1 (A) if Holdings fails to
deliver the consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or Section 5.01(b) or any Compliance Certificate required to
be delivered pursuant hereto, in each case within the time periods specified
herein for such delivery, during the period commencing on and including the day
of the occurrence of a Default resulting from such failure and until the
delivery thereof, or (B) after the occurrence and during the continuation of any
Event of Default.


Notwithstanding the foregoing, with respect to any ABR Loan or Eurocurrency Loan
that is any other Loan (other than a Dollar Term Loan) the “Applicable Rate”
shall mean the applicable rate per annum set forth in the Incremental Facility
Amendment or other amendment hereto establishing such Class of Loans.


8

--------------------------------------------------------------------------------

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”


“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.


“ASIC” means the Australian Securities and Investments Commission.


“Asset Sale Prepayment Percentage” shall mean, 100%; provided that, (other than
with respect to any Net Proceeds to which the Disposal Basket does not apply
pursuant to the second proviso to clause (a) of the definition of “Prepayment
Event”), if, at the time a prepayment shall be due pursuant to Section 2.11(b),
Holdings or the Borrower shall have delivered a certificate of a Responsible
Officer of the Borrower to the Administrative Agent certifying that on a Pro
Forma Basis (i) the First Lien Net Leverage Ratio is less than or equal to 3.00
to 1.00 and greater than 2.75 to 1.00, such percentage shall instead be 50% and
(ii) the First Lien Net Leverage Ratio is less than or equal to 2.75 to 1.00,
such percentage shall instead be zero; provided further that the Asset Sale
Prepayment Percentage in respect of the Alkali Sale shall be zero unless (a) on
or prior to the Cristal Outside Date, the Cristal Acquisition Agreement
terminates without the Cristal Acquisition having been consummated, or (b) the
Cristal Acquisition has not been consummated as of the Cristal Outside Date, in
which case (in the case of either clause (a) or clause (b) above), the Asset
Sale Prepayment Percentage in respect of the Alkali Sale shall be 100%
notwithstanding the foregoing proviso.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit B or any other
form reasonably approved by the Administrative Agent.


“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by Holdings (whether or not an Affiliate of the
Administrative Agent) to act as an arranger in connection with any Discounted
Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that Holdings
shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Agent).


“Audited Financial Statements” means the audited consolidated balance sheets of
HoldingsTronox Limited and its consolidated subsidiaries for the fiscal years
ended December 31, 2014, December 31, 2015 and December 25, 2016, and the
related consolidated statements of income and cash flows of HoldingsTronox
Limited and its consolidated subsidiaries, including the notes thereto.


“Australian General Security Deed” means one or more Australian General Security
Deeds among the Loan Parties party thereto and the Collateral Agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with their respective terms.


9

--------------------------------------------------------------------------------

“Australian GST Act” means the Australian A New Tax System (Goods and Services
Tax) Act 1999 (Cth).


“Australian GST Group” means a GST Group as defined in Australian GST Act.


“Australian Loan Party” means a Loan Party incorporated, organized or otherwise
formed in the Commonwealth of Australia.


“Australian PPS Law” means (a) the Personal Property Securities Act 2009 (Cth)
of Australia and any regulation made at any time under the Personal Property
Securities Act 2009 (Cth) of Australia, including the Personal Property
Securities Regulations 2010 (Cth) of Australia (each as amended from time to
time); and (b) any amendment made at any time to any other legislation as a
consequence of a law or regulation referred to in clause (a).


“Australian Security Trust Deed” means the Australian law security trust deed
poll entered into by the Collateral Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.


“Australian Security Trustee” has the meaning assigned to such term in Section
9.23.


 “Australian Specific Security Deed” means each Australian law Specific Security
Deed (if any) among the Loan Parties party thereto and the Collateral Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with their respective terms.


“Australian Subsidiary” means each Australian Loan Party and each other
Subsidiary of Holdings incorporated, organized or otherwise formed in the
Commonwealth of Australia.


“Australian Tax Act” means the Australian Income Tax Assessment Act 1936 (Cth)
or the Australian Income Tax Assessment Act 1997 (Cth) (as applicable)).


“Australian Tax Consolidated Group” means a “consolidated group” or “MEC group”
(as defined in the Australian Tax Act).


“Available Amount” means, at any date of determination (the “Determination
Date”), a cumulative amount equal to (without duplication):


(a)          $125,000,000, plus


(b)          50.0% of Consolidated Net Income for the period from June 30, 2017
(or, if such Consolidated Net Income for such period is a deficit, less 100% of
such deficit) (this paragraph (b), the “Growth Amount”), plus


10

--------------------------------------------------------------------------------

(c)          100% of the aggregate net cash proceeds and the fair market value
of property other than cash received by Holdings since the Closing Date (A) as a
contribution to its common equity capital (including any contribution to its
common equity from any direct or indirect Parent Entity with the proceeds of any
issue or sale by such Parent Entity of its Equity Interests) to the extent
further contributed (without duplication) to the Borrower or a Restricted
Subsidiary (other than any Restricted Subsidiary that is a Holding Company)
(provided that the Available Amount shall not include any contribution utilized
in connection with the incurrence of Contribution Indebtedness), (B) from the
issue of the Equity Interests of Holdings (other than any (x) Disqualified
Equity Interests or (y) Equity Interests sold to a Restricted Subsidiary of
Holdings or pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement of Holdings or a
Restricted Subsidiary or to the extent such net cash proceeds are applied to any
other basket or exception under this Agreement) to the extent further
contributed (without duplication) to the Borrower or a Restricted
Subsidiary, (other than any Restricted Subsidiary that is a Holding Company), or
(C) from the issue of Disqualified Equity Interests of Holdings or debt
securities of Holdings (other than Disqualified Equity Interests or debt
securities issued or sold to a Restricted Subsidiary of Holdings), in each case
that have been converted into or exchanged for Equity Interests of Holdings or
any direct or indirect Parent Entity (other than Disqualified Equity Interests);
plus


(d)          100% of the aggregate amount of cash proceeds and the fair market
value of property other than cash received by Holdings or a Restricted
Subsidiary from (A) the sale or disposition (other than to Holdings or a
Restricted Subsidiary) of Investments made after the Closing Date the
permissibility of which was contingent upon the utilization of the Available
Amount and from repayments, repurchases and redemptions of such Investments from
Holdings and its Restricted Subsidiaries by any Person (other than Holdings or a
Restricted Subsidiary), in each case without duplication and in each case (i) to
the extent that such amounts were not otherwise included in Consolidated Net
Income for such period and (ii) in an amount not to exceed the initial amount of
the Investment made using the Available Amount; (B) a return, profit,
distribution or similar amount from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in
Consolidated Net Income for such period) (to the extent not otherwise used to
increase amounts that otherwise would be permitted to be invested hereunder);
(C) the sale (other than to Holdings or any Restricted Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, in an amount not to exceed the amount
invested in such Unrestricted Subsidiary using the Available Amount; (D) a
distribution, dividend or other return on capital from an Unrestricted
Subsidiary in an amount not to exceed the amount invested in such Unrestricted
Subsidiary using the Available Amount, to the extent that such amounts were not
otherwise included in Consolidated Net Income for such period; (E) any
Investment in an Unrestricted Subsidiary that subsequently becomes a Restricted
Subsidiary or that has been merged, amalgamated or consolidated with, or is
liquidated, wound up or dissolved into, Holdings or any Restricted Subsidiary,
in an amount not to exceed the amount invested in such Unrestricted Subsidiary
using the Available Amount; and (F) the fair market value of the assets of an
Unrestricted Subsidiary that have been transferred to Holdings or any Restricted
Subsidiary, in an amount not to exceed the amount invested in such Unrestricted
Subsidiary using the Available Amount, plus


11

--------------------------------------------------------------------------------

(e)          the aggregate amount as of such date of any Retained Declined
Proceeds since the Closing Date.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets include (for
purposes of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.


“Blocked Account” means the securities account with the account number 434814,
held in the name of the Blocked Borrower with Bank of America, N.A. in
accordance with the terms of the Blocked Account Control Agreement.


“Blocked Account Control Agreement” means that certain Account Control
Agreement, dated as of the date hereof, among the Blocked Borrower, the
Collateral Agent and Bank of America, N.A., as securities intermediary.


“Blocked Borrower” has the meaning assigned to such term in the preamble hereto.


“Blocked Borrower Obligations” means the Loan Document Obligations owing by the
Blocked Borrower from time to time prior to the consummation of the Blocked
Merger.


“Blocked Dollar Term Commitment” means, with respect to any Lender, its
obligation to make the Blocked Dollar Term Loans to the Blocked Borrower on the
Closing Date pursuant to Section 2.01(a)(y) in an aggregate amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Blocked Borrower
Commitment”. The aggregate amount of the Blocked Dollar Term Commitments on the
Closing Date is $650,000,000.


“Blocked Dollar Term Loan” has the meaning assigned to such term in Section
2.01(a).


12

--------------------------------------------------------------------------------

“Blocked Merger” means the merger of the Blocked Borrower into the Borrower,
following which the Borrower is the surviving entity and succeeds to all rights
and obligations of the Blocked Borrower under the Loan Documents.


“Blocked Termination Date” means the earliest to occur of (i) the consummation
of the Cristal Acquisition without the use of any of the proceeds of the Blocked
Dollar Term Loans, (ii) termination of the Cristal Acquisition Agreement prior
to the consummation of the Cristal Acquisition, and (iii) the occurrence of the
Cristal Outside Date prior to the satisfaction of the conditions set forth in
Section 4.03.


“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing.


“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.


“Borrower” has the meaning assigned to such term in the preamble hereto.


“Borrower Notice” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.


“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by Holdings or the Borrower of offers for, and the corresponding
acceptance by a Term Lender of, a voluntary prepayment of Term Loans at a
specified range at a discount to par pursuant to Section 2.11(a)(ii)(C).


“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by Holdings or the Borrower of offers for, and the subsequent acceptance, if
any, by a Term Lender of, a voluntary prepayment of Term Loans at a discount to
par pursuant to Section 2.11(a)(ii)(D).


“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date in the same currency and in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.


“Borrowing Request” means a request by the Borrower and/or the Blocked Borrower
for a Borrowing in accordance with Section 2.03 and substantially in the form
attached hereto as Exhibit C or such other form as may be approved by the
Administrative Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower and/or the Blocked Borrower, as applicable.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.


13

--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings and the Restricted
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of Holdings for such period prepared in accordance with GAAP.


“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on the
Closing Date.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Closing Date, recorded as capitalized leases.


“Cash Equivalents” means any of the following, to the extent owned by Holdings
or any Restricted Subsidiary:


(a)          Dollars, Euros, Sterling, Australian dollars, and such other
currencies held by it from time to time in the ordinary course of business;


(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of
(i) the United States or (ii) any member nation of the European Union rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, having average maturities of not more than 24 months from
the date of acquisition thereof (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by Holdings); provided that the
full faith and credit of the United States or such member nation of the European
Union is pledged in support thereof;


(c)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the Dollar Equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause (i)
or (ii) above being an “Approved Bank”), in each case with average maturities of
not more than 12 months from the date of acquisition thereof;


(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 24 months from
the date of acquisition thereof;


14

--------------------------------------------------------------------------------

(e)          repurchase agreements for underlying securities of the types
described in clauses (b) and (d) above and (f) below entered into with any
Approved Bank;


(f)          marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of (x) $250,000,000 in the case of U.S. banks
or other U.S. financial institutions and (y) $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks or
other non-U.S. financial institutions or (ii) having a rating of at least A-2 or
P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall
be rating such obligations, an equivalent rating from another nationally
recognized rating service);


(g)          securities with average maturities of 24 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);


(h)          investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;


(i)          [Reserved];


(j)          instruments equivalent to those referred to in clauses (a) through
(i) above denominated in Euros, pounds Sterling or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction;


(k)          investments, classified in accordance with GAAP as current assets,
in money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (a) through (j) of this
definition;


(l)          demand deposit accounts holding cash;


(m)          other short-term investments of a type analogous to the foregoing
utilized by Foreign Subsidiaries;


(n)          interest bearing instruments with a maximum maturity of 180 days in
respect of which the obligor is a G8 government or other G8 governmental agency
or a G8 financial institution with credit ratings from S&P of at least “A-2” or
the equivalent thereof or from Moody’s of at least “P-2” or the equivalent
thereof; and


15

--------------------------------------------------------------------------------

(o)          investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (n) above.


Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth above, provided that such
amounts are converted into any currency listed above as promptly as practicable
and in any event within 20 Business Days following the receipt of such amounts.


 “Cash Management Obligations” means (a) obligations in respect of any treasury
management services, overdraft and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services or any
automated clearing house transfers of funds and (b) other obligations in respect
of netting services, employee credit, commercial credit card, debit card, stored
value card or purchase card programs and similar arrangements.


“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”


“CFC” means a Foreign Subsidiary treated as a “controlled foreign corporation”
within the meaning of Section 957 of the Code that is owned by any Domestic
Subsidiary of Holdings (other than the Borrower or the Blocked Borrower).


“Change in Control” means:


(1) at any time after the date hereof, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than (x) Exxaro
or (y) Cristal or any of and their respective Affiliates (a) shall have acquired
beneficial ownership or control of more than 50% on a fully diluted basis of the
voting and/or economic interest in the Equity Interests of Holdings or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors of Holdings; (ii) Holdings (or, in the event a
Top HatTop-Hat Transaction has been consummated, a Parent Entity of Holdings)
shall cease to beneficially own and control, directly or indirectly, 100% on a
fully diluted basis of the economic and voting interest in the Equity Interests
of the Borrower; or (iii) the majority of the seats (other than vacant seats) on
the Board of Directors of Holdings (or, in the event a Top HatTop-Hat
Transaction is consummated, a Parent Entity of Holdings) cease to be occupied by
Persons who either (a) were members of the Board of Directors of Holdings on the
Closing Date or (b) were nominated for election by the Board of Directors of
Holdings, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or


(2) 30 days shall have passed since the occurrence of a “change in control” (or
corresponding definition) under the Senior Unsecured 2022 Notes, the Senior
Unsecured 2025 Notes, the Revolving Credit Agreement or any other agreement with
respect to Material Indebtedness of Holdings or any other Loan Party.


For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, and (ii) the phrase Person
or “group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.


16

--------------------------------------------------------------------------------

 “Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and any requests, rules, guidelines or directives thereunder or issued
in connection therewith and (ii) any requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law,” regardless of the date
enacted, adopted, promulgated or issued after the date of this Agreement, but
only to the extent the relevant increased costs or loss of yield would have been
included if they had been imposed under applicable increased cost provisions,
including, without limitation, for purposes of Section 2.15.


“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates.


“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Dollar Term
Loans, Blocked Dollar Term Loans, Incremental Term Loans, Incremental Revolving
Loans, Other Term Loans or Other Revolving Loans, (b) any Commitment, refers to
whether such Commitment is an Initial Dollar Term Commitment, Blocked Dollar
Term Loan Commitment, Incremental Revolving Loan Commitment, Incremental Term
Loan Commitment, Other Revolving Commitment or Other Term Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.  Other Term Commitments, Other
Revolving Commitments, Other Term Loans, Other Revolving Loans, Incremental Term
Loans and Incremental Revolving Loans that have different terms and conditions
shall be construed to be in different Classes, and upon the consummation of the
Blocked Merger, the Initial Dollar Term Loans and the Blocked Dollar Term Loans
shall constitute one and the same fungible Class.


 “Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).


“Closing Date Refinancing” means, collectively, the repayment, redemption,
repurchase or other discharge of the Existing Credit Agreement Indebtedness and
the Notes Indebtedness, the termination of all commitments to extend credit
thereunder and the termination and release of any security interests and
guarantees in connection therewith.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.


17

--------------------------------------------------------------------------------

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent under the Loan Documents, and its successors and assigns in such capacity.


“Collateral Agreements” means the Security Documents, including those set out
forth in Exhibit D, each substantially in the form agreed between the relevant
grantor of Collateral and the Administrative Agent prior to the Closing Date.


 “Collateral and Guarantee Requirement” means, at any time (subject, with
respect to any Non-US Loan Party only, to the Agreed Security Principles), the
requirement that:


(a)          the Administrative Agent shall have received from (i) Holdings and
each Restricted Subsidiary (other than an Excluded Subsidiary) either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes or is required to
become a Loan Party after the Closing Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person,
(ii) Holdings and each Restricted Subsidiary (other than an Excluded Subsidiary)
and the Blocked Borrower those forms of Collateral Agreements set forth in
Exhibit D, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Closing Date (including in the case of any
Person that becomes or is required to become a Loan Party after the Closing Date
(including by ceasing to be an Excluded Subsidiary)), documents and, to the
extent reasonably requested by the Administrative Agent, opinions of the type
referred to in Section 4.01, and (iii) an executed joinder to the Intercreditor
Agreement in substantially the form attached as an exhibit thereto as required
thereby;


(b)          all outstanding Equity Interests of the Borrower and the Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets)
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Security Documents and (except in the case of Equity Interests of Immaterial
Subsidiaries), the Collateral Agent shall have received certificates or other
instruments representing all such Equity Interests (if any), together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;


(c)          other than to the extent constituting an Excluded Asset in the case
of a Loan Party that is not a Non-US Loan Party, if any Indebtedness for
borrowed money of Holdings, the Borrower or any other Subsidiary in a principal
amount of $20,000,000 or more is owing by such obligor to any Loan Party and if
such Indebtedness shall be evidenced by a promissory note, such promissory note
shall have been pledged pursuant to the Security Documents and the Collateral
Agent shall have received all such promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank;


(d)          in respect of each Collateral Agreement, all certificates,
agreements, documents and instruments, including Uniform Commercial Code
financing statements and intellectual property security agreements, required by
the Security Documents, Requirements of Law and reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and this Agreement
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents shall have been filed, registered or recorded or
delivered to the Administrative Agent in proper form for filing, registration or
recording; and


18

--------------------------------------------------------------------------------

(e)          the Administrative Agent shall have received from the Borrower and
each applicable Guarantor:


(i)          fully executed and (where customary in an applicable jurisdiction)
notarized Mortgages, in each case in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Mortgaged
Property, together with all related title documents (if any) and any such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Borrower or applicable
Guarantor and Collateral Agent;


(ii)          an opinion of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) in each state or jurisdiction in which a
Mortgaged Property or a Mining Mortgage Property or other property subject to a
Mortgage is located with respect to the due authorization, execution, delivery
and enforceability of the Mortgages to be recorded in such state or jurisdiction
and such other matters as the Collateral Agent may reasonably request, in each
case in form and substance reasonably satisfactory to the Collateral Agent;


(iii)          (A) ALTA mortgagee title insurance policies with all endorsements
requested by the Collateral Agent or unconditional commitments therefor issued
by one or more title companies reasonably satisfactory to the Collateral Agent
with respect to each Mortgaged Property located in the United States encumbered
by such Mortgages (each, a “Title Policy”), in amounts not less than the fair
market value of each Mortgaged Property, together with a title report issued by
a title company with respect thereto, dated not more than thirty days prior to
the Closing Date and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent, (B) evidence reasonably satisfactory to
the Collateral Agent that such Loan Party has paid to the title company or to
the appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records and (C) such
affidavits, certificates, information and instruments of indemnification as
shall be required to induce the title insurance company to issue each Title
Policy;


19

--------------------------------------------------------------------------------

(iv)          (A) if any Mortgaged Property is not located in Flood Zone, at
least 5 Business Days prior to entering into such Mortgage, a completed  Flood
Certificate, which Flood Certificate shall (x) be addressed to the Collateral
Agent and (y) otherwise comply with the Flood Program or (B) if any Mortgaged
Property is located in a Flood Zone, at least 45 days prior to entering into
such Mortgage, (i) a completed  Flood Certificate, which Flood Certificate shall
(x) be addressed to the Collateral Agent and (y) otherwise comply with the Flood
Program, (ii) the Borrower’s written acknowledgement of receipt of written
notification from the Collateral Agent (x) as to the existence of such Mortgaged
Property and (y) as to whether the community in which each Mortgaged Property is
located is participating in the Flood Program (a “Borrower Notice”) and (iii) if
such Mortgaged Property is located in a Flood Zone and is located in a community
that participates in the Flood Program, evidence that the Borrower has obtained
a policy of flood insurance that is in compliance with all applicable
requirements of the Flood Insurance Laws (“Evidence of Flood Insurance”); and


(v)          ALTA surveys of all Mortgaged Properties located in the United
States certified to the Collateral Agent; provided that, if the Borrower is able
to obtain a “no change” affidavit acceptable to the title company and delivers
such certificate to the title company to enable it to issue a title policy (1)
removing all exceptions which would otherwise have been raised by the title
company as a result of the absence of a new survey for such real property and
(2) including all endorsements that would otherwise have been included has a new
survey been obtained, then a new survey shall not be required.


Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary (i) in respect of US
Loan Parties, if such assets constitute Excluded Assets, (ii) in respect of
Non-US Loan Parties, other than in accordance with the Agreed Security
Principles and/or (iii) if the grant or perfection of a security interest in
such asset would (A) be prohibited by enforceable anti-assignment provisions of
any applicable law (other than anti-assignment provisions included in general
banking conditions), (B) violate the terms of any contract (to the extent
binding on such property at the time of the acquisition thereof and not incurred
in contemplation of such acquisition) (in each case, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law) or (C)
trigger termination of any contract pursuant to any “change of control” or
similar provision (to the extent binding on such property at the time of the
acquisition thereof and not incurred in contemplation of such acquisition); it
being understood that the Collateral shall include any proceeds and/or
receivables (other than to the extent constituting Excluded Assets) arising out
of any contract described in this clause (iii) to the extent the assignment of
such proceeds or receivables is expressly deemed effective under the UCC or
other applicable law (and in respect of any Non-US Loan Parties, is otherwise
effective) notwithstanding the relevant prohibition, violation or termination
right, (b) Liens required to be granted from time to time pursuant to the terms
of this Agreement shall be subject to exceptions and limitations set forth in
the Agreed Security Principles and in the Security Documents as in effect on the
Closing Date, (c) [reserved], (d) the Administrative Agent shall not be
authorized to take any perfection actions with respect to assets of US Loan
Parties consisting of (A) commercial tort claims with a value less than
$20,000,000, (B) Vehicles and other assets subject to certificates of title, (C)
letter of credit rights that cannot be perfected by filing a financing statement
under the UCC, (D) promissory notes evidencing debt for borrowed money in a
principal amount individually or in an aggregate of less than $20,000,000 and
(E) (i) the Equity Interests of any Immaterial Subsidiary and/or (ii) the Equity
Interests of a Person that is not a subsidiary, which Person, if a subsidiary,
would constitute an Immaterial Subsidiary, (e) unless also required pursuant to
the terms of the Revolving Credit Agreement, no Loan Party shall be required to
seek any landlord lien waiver, estoppel, warehouseman waiver or other collateral
access or similar letter or agreement and (f) in respect of any Subsidiary which
is formed or acquired after the Closing Date, the provisions of this definition
shall only apply on the date set forth in Section 5.13.  The Administrative
Agent (in its reasonable discretion) may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Closing Date, the timelines set forth in Schedule 5.17 or in the
Security Documents or in connection with assets acquired, or Subsidiaries formed
or acquired, after the Closing Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.


20

--------------------------------------------------------------------------------

“COMI” means the centre of main interests (as that term is used in Article 3(1)
of the EU Insolvency Regulation).


“Commitment” means, with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment of any Class, Initial Dollar Term Commitment, Blocked
Dollar Term Commitment, Other Term Commitment of any Class or any combination
thereof (as the context requires).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Company Competitor” means any competitor of Holdings and/or any of its
subsidiaries set out in Exhibit K.


“Company Materials” has the meaning assigned to such term in Section 5.01.


“Competitor Debt Fund Affiliate” means, with respect to any Company Competitor
or any Affiliate thereof, any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is (i) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business and (ii) managed, sponsored or advised
by any person that is controlling, controlled by or under common control with
the relevant Company Competitor or Affiliate thereof, but only to the extent
that no personnel involved with the investment in the relevant Company
Competitor (A) makes (or has the right to make or participate with others in
making) investment decisions on behalf of, or otherwise cause the direction of
the investment policies of, such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (B) except in its capacity as a Lender or
potential lender, has access to any information (other than information that is
publicly available) relating to Holdings, the Borrower and/or any entity that
forms part of any of their respective businesses (including any of their
respective subsidiaries).


21

--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit J or otherwise in form and substance reasonably satisfactory to
the Administrative Agent.


 “Consolidated Cash Interest Charges” means, for any period, the total interest
expense of Holdings, and its Restricted Subsidiaries and the Blocked Borrower 
for such period determined on a consolidated basis net of any interest income,
which shall be determined on a cash basis only and solely in respect of
Indebtedness of the type described in the definition of Consolidated Total Debt
and excluding, for the avoidance of doubt, (i) any non-cash interest expense and
any capitalized interest, whether paid or accrued, (ii) the amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (iii) amortization of deferred financing costs, debt issuance costs,
commissions, fees and expenses (including agency costs, amendment, consent or
other front end, one-off or similar non-recurring fees), (iv) any expenses
resulting from discounting of indebtedness in connection with the application of
recapitalization accounting or purchase accounting, (v) penalties or interest
related to taxes and any other amounts of non-cash interest resulting from the
effects of acquisition method accounting or pushdown accounting, (vi) the
accretion or accrual of, or accrued interest on, discounted liabilities (other
than Indebtedness) during such period, (vii) non-cash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under hedging agreements or other derivative instruments pursuant to FASB
Accounting Standards Codification No. 815-Derivatives and Hedging, (viii) any
one-time cash costs associated with breakage in respect of Swap Agreements for
interest rates, (ix) any payments with respect to make whole premiums,
commissions or other breakage costs of any Indebtedness, (x) all non-recurring
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations, all as calculated on a consolidated basis
in accordance with GAAP and (xi) expensing of bridge, arrangement, structuring,
commitment or other financing fees.


“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:


(a)          without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:


(i)          total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed),


(ii)          provision for taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, and similar taxes based
on income, profits, revenue or capital and foreign withholding taxes paid or
accrued during such period (including in respect of repatriated funds) including
penalties and interest related to such taxes or arising from any tax
examinations,


22

--------------------------------------------------------------------------------

(iii)          depreciation, depletion and amortization (including  amortization
of deferred financing fees or costs (including original issue discount)),


(iv)          other non-cash charges  (provided, in each case, that if any
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) Holdings may determine not to add back such non-cash charge
in the current period or (B) to the extent Holdings decides to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent), and excluding
amortization of a prepaid cash item that was paid in a prior period,


(v)          [Reserved],


(vi)          losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing,


(vii)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in the calculation of Consolidated EBITDA in any
prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to clause (c) below
for any previous period and not added back,


(viii)          (A) any costs or expenses incurred or paid by Holdings (or any
direct or indirect parent thereof) or any Restricted Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or long term incentive plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, and (B) any charge in
connection with the rollover, acceleration or payout of equity interests held by
management and members of the board of Holdings (or any direct or indirect
parent thereof), in each case under this clause (B), to the extent any such cash
charge is funded with net cash proceeds contributed to Holdings as a capital
contribution or as a result of Net Proceeds of an issuance of Equity Interests
(other than Disqualified Equity Interests, any “specified equity contribution”
or any “excluded contribution” (other than any such excluded contribution
designated for such purpose)) of Holdings,


(ix)          any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature,


(x)          charges attributable to, and payments of, legal settlements, fines,
judgments or orders,


(xi)          to the extent deducted in the calculation of Consolidated Net
Income, earn-out obligation expense incurred in connection with any acquisition
or other investment (including any acquisition or other investment consummated
prior to the Closing Date) which is paid or accrued during the applicable
period,


23

--------------------------------------------------------------------------------

(xii)          to the extent not otherwise included in Consolidated Net Income,
proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as Holdings in good faith expects to
receive such proceeds within the next four fiscal quarters (it being understood
that to the extent such proceeds are not actually received within such fiscal
quarters, such proceeds shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters)),


(xiii)          the amount of any charge or deduction associated with any
Restricted Subsidiary that is attributable to any non-controlling interest or
minority interest of any third party,


(xiv)           charges, expenses or losses incurred in connection with any Tax
Restructuring (in each case, whether or not consummated), and


(xv)          charges relating to the sale of products in new locations,
including, without limitation, start-up costs, initial testing and registration
costs in new markets, the cost of feasibility studies, travel costs for
employees engaged in activities relating to any or all of the foregoing and the
allocation of general and administrative support in connection with any or all
of the foregoing;


plus


(b)          without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies related to the Transactions, the
Cristal Acquisition and any restructuring, cost saving initiative or other
initiative that are projected by Holdings in good faith to be realized as a
result of actions that have been taken or initiated or are expected to be taken
or initiated on or prior to the date that is eight fiscal quarters after the end
of the relevant Test Period or, in the case of the Transactions, the Closing
Date, (including restructuring and integration charges) (which cost savings
shall be added to Consolidated EBITDA until fully realized and calculated on a
Pro Forma Basis as though such cost savings had been realized on the first day
of the relevant period), net of the amount of actual benefits realized from such
actions (it being understood that “run rate” shall mean the full reasonably
expected recurring benefit during the eight fiscal quarter period referred to
above that is associated with the relevant action); provided that (A) such cost
savings are factually supportable and reasonably identifiable and (B) no cost
savings, operating expense reductions or synergies shall be added pursuant to
this clause (b) to the extent duplicative of any expenses or charges relating to
such cost savings, operating expense reductions or synergies that are included
in clause (a) above or are excluded from Consolidated Net Income pursuant to
clause (a) of the definition thereof;


24

--------------------------------------------------------------------------------

less


(c)          without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:


(i)          non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period),


(ii)          the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any Restricted
Subsidiary that is not a wholly-owned subsidiary added to and not deducted in
such period from Consolidated Net Income, and


(iii)          cash expenditures (or any netting arrangements resulting in
increased cash expenditures) not representing Consolidated EBITDA in any period
to the extent non-cash losses relating to such expenditures were added to the
calculation of Consolidated EBITDA for any previous periods and not subtracted
back;


in each case, as determined on a consolidated basis for Holdings and the
Restricted Subsidiaries in accordance with GAAP; provided that:


(I)          there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings or any Restricted Subsidiary during such
period (other than any Unrestricted Subsidiary) whether such acquisition
occurred before or after the Closing Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis,


(II)          there shall be (A) excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by Holdings or any Restricted
Subsidiary during such period (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis and (B)
included in determining Consolidated EBITDA for any period in which a Sold
Entity or Business is disposed, an adjustment equal to the Pro Forma Disposal
Adjustment with respect to such Sold Entity or Business (including the portion
thereof occurring prior to such disposal) as specified in the Pro Forma Disposal
Adjustment certificate delivered to the Administrative Agent (for further
delivery to the Lenders), and


25

--------------------------------------------------------------------------------

(III)        Consolidated EBITDA shall be increased (with respect to losses) or
decreased (with respect to gains) by, without duplication, any net realized
gains and losses relating to (i) amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains and
losses from exchange rate fluctuations on intercompany balances and balance
sheet items, net of realized gains or losses from related Swap Agreements
(entered into in the ordinary course of business or consistent with past
practice)) or (ii) any other amounts denominated in or otherwise trued-up to
provide similar accounting as if it were denominated in foreign currencies.


 “Consolidated First Lien Debt” means the amount of Consolidated Total Net Debt
(x) under this Agreement and the Revolving Credit Agreement (or any refinancing
of the Revolving Credit Agreement) and (y) that is secured by a Lien on any
assets or property of Holdings and its Restricted Subsidiaries on an equal
priority basis (but without regard to the control of remedies) with Liens
securing the Secured Obligations in respect of the Term Loans or the ABL Loans.


 “Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:


(a)          extraordinary, exceptional unusual or non-recurring gains or losses
(less all fees and expenses relating thereto) or expenses (including any unusual
or non-recurring operating expenses directly attributable to the implementation
of cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
integration and facilities’ opening costs, restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
after the Closing Date and adjustments to existing reserves and any
restructuring charge relating to any Tax Restructuring), whether or not
classified as restructuring expense on the consolidated financial statements,
business optimization charges, systems implementation charges, charges relating
to entry into a new market, consulting charges, software development charges,
charges associated with new systems design, project startup charges, charges in
connection with new operations, corporate development charges, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of
multi-employer plan or pension liabilities), for such period,


(b)          the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income,


26

--------------------------------------------------------------------------------

(c)          Transaction Costs, including (i) payment of any severance and the
amount of any other success, change of control or similar bonuses or payments
payable to any current or former employee, director, officer or consultant of
Holdings or any of its Subsidiaries as a result of the Transaction without the
requirement of any action on the part of Holdings or any of its Subsidiaries,
and (ii) costs in connection with payments related to the rollover, acceleration
or payout of equity interests and stock options held by management and members
of the board of the Borrower and its Subsidiaries, including the payment of any
employer taxes related to the items in this clause (c), and similar costs,
expenses or charges incurred in connection with the Cristal Acquisition and any
other Permitted Acquisition or Specified Transaction,


(d)          the net income (loss) for such period of any Person that is an
Unrestricted Subsidiary and any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting, except to the extent of the
amount of dividends or distributions or other similar payments that are actually
paid in cash (or to the extent converted into cash) by such Person to Holdings
or any Restricted Subsidiary during such period,


(e)          any fees and expenses (including any transaction or retention bonus
or similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities (including any
Public Offering of Holdings or any direct or indirect parent company),
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),


(f)          any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments,


(g)          accruals and reserves that are established or adjusted in
accordance with GAAP (including any adjustment of estimated payouts on existing
earnouts, inventory, property and equipment, leases, rights fee arrangements,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, advanced billings and debt line items thereof) resulting from
the application of recapitalization accounting or the acquisition method of
accounting, as the case may be, in relation to the Transactions, the Cristal
Acquisition or any consummated acquisition or the amortization or write-off of
any amounts thereof) or changes as a result of the adoption or modification of
accounting policies during such period,


(h)          all Non-Cash Compensation Expenses,


(i)          any income (loss) attributable to deferred compensation plans or
trusts, any employment benefit scheme or any similar equity plan or agreement,


27

--------------------------------------------------------------------------------

(j)          [Reserved]


(k)          any gain (loss) on asset sales, disposals or abandonments (other
than asset sales, disposals or abandonments in the ordinary course of business)
or income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of),


(l)          any non-cash gain (loss) attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
pursuant to FASB Accounting Standards Codification 815-Derivatives and Hedging
or mark to market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments; provided that any
cash payments or receipts relating to transactions realized in a given period
shall be taken into account in such period,


(m)          any non-cash gain (loss) related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from hedging agreements
for currency exchange risk and revaluations of intercompany balances or any
other currency-related risk), unrealized or realized net foreign currency
translation or transaction gains or losses impacting net income,


(n)          any non-cash expenses, accruals or reserves related to adjustments
to historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),


(o)          any impairment charge or asset write-off or write-down related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities;


(p)          the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions, the Cristal
Acquisition or any acquisition consummated before or after the Closing Date, and
the amortization, write-down or write-off of any amounts thereof, net of taxes;
and


(q)          all discounts, commissions, fees and other charges (including
interest expense) associated with any Permitted Receivables Financing.


In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as Holdings has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the indemnifying party and only
to the extent that such amount is in fact reimbursed within 365 days of the date
of the indemnifiable event (net of any amount so added back in any prior period
to the extent not so reimbursed within the applicable 365-day period), due from
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted hereunder.


28

--------------------------------------------------------------------------------

“Consolidated Secured Debt” means Consolidated Total Net Debt that is secured by
a Lien on any assets or property of Holdings and the Restricted Subsidiaries.


“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of Holdings and the
Restricted Subsidiaries in accordance with GAAP (excluding, for the avoidance of
doubt, amounts attributable to Unrestricted Subsidiaries). Prior to the delivery
of the financial statements pursuant to Section 5.01(a) and Section 5.01(b),
Consolidated Total Assets shall be determined by reference to the Pro Forma
Financial Statements.


“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount of all third party Indebtedness for borrowed money
(including purchase money Indebtedness), unreimbursed drawings under letters of
credit to the extent not reimbursed within one Business Day following the
drawing thereof, Capital Lease Obligations (other than 2017 GAAP Leases) and
third party Indebtedness obligations evidenced by bonds, debentures, notes or
similar instruments, in each case of Holdings and the Restricted Subsidiaries
and the Blocked Borrower on such date, on a consolidated basis and determined in
accordance with GAAP (but without giving effect to any election to value any
such Indebtedness at “fair value”, as described in clause (a) of the definition
of “GAAP”, or any other accounting principle that results in any such
Indebtedness (other than zero coupon Indebtedness) being reflected as an amount
below the stated principal amount thereof and excluding, in any event, the
effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with any Permitted Acquisition or
other Investment); provided that Permitted Receivables Financings shall not
constitute Indebtedness of the type included in the definition of Consolidated
Total Debt.


“Consolidated Total Net Debt” means, as of any date of determination,
(a) Consolidated Total Debt as of such date, minus (b) (x) the aggregate amount
of unrestricted cash and Cash Equivalents owned by Holdings and the Restricted
Subsidiaries and the Blocked Borrower, as reflected on a balance sheet prepared
as of such date on a consolidated basis in accordance with GAAP but without
giving Pro Forma Effect to the receipt of the proceeds of any Indebtedness that
is incurred on such date and (y) cash and Cash Equivalents restricted in favor
of the Credit Facilities (which may also include cash and Cash Equivalents
securing other Indebtedness permitted hereunder that is secured by a Lien on the
Collateral along with the Credit Facilities).


“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and the Restricted
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of Holdings and the Restricted
Subsidiaries on such date, including deferred revenue but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and obligations under letters of credit to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes; provided that, for
purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions or dispositions by Holdings and the
Restricted Subsidiaries shall be measured from the date on which such
acquisition or disposition occurred until the first anniversary of such
acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of “Consolidated Net Income” and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.


29

--------------------------------------------------------------------------------

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”


“Contribution Amount” has the meaning given in subsection 444-90(1A) in Schedule
1 of the Australian Taxation Administration Act 1953 (Cth).


“Contribution Indebtedness” means unsecured Indebtedness of Holdings, any
Borrower or any Restricted Subsidiary in an amount equal to the aggregate amount
of cash contributions made after the Closing Date to Holdings and contributed to
the Borrower (other than the proceeds from the issuance of Disqualified Stock or
contributions by the Borrower or any Restricted Subsidiary) whether through the
issuance or sale of capital stock or otherwise,  provided that such Contribution
Indebtedness is incurred within 365 days after the receipt of the related cash
contribution, as applicable, except to the extent utilized in connection with
any other transaction permitted by Section 6.04 and Section 6.08, and except to
the extent such amount increases the Available Amount.


 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.


“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”


“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”


“Corporations Act” shall mean the Australian Corporations Act 2001 (Cth).


30

--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Term Loans,
Incremental Revolving Loan Commitments or Incremental Revolving Loans,
(“Refinanced Debt”); provided that such exchanging, extending, renewing,
replacing or refinancing Indebtedness (a) other than the Maturity Limitation
Excluded Amount, does not have a Weighted Average Life to Maturity shorter than
the Refinanced Debt and does not mature prior to the maturity date of the
Refinanced Debt (excluding, in each case, any bridge loans so long as the long
term Indebtedness into which such bridge facility is to be converted satisfies
this clause (a)), (b) does not have mandatory prepayment or redemption
provisions (other than customary asset sale proceeds events, insurance and
condemnation proceeds events, change of control offers, events of default or, in
the case of secured Indebtedness, excess cash flow sweeps (but no greater than
the excess cash flow sweeps then applicable to the Loans)) that could result in
the prepayment or redemption thereof prior to the maturity date of the
Refinanced Debt, (c) with respect to Refinanced Debt consisting of Incremental
Revolving Loan Commitments, will not require scheduled amortization or mandatory
commitment reductions prior to the Latest Maturity Date of such Refinanced Debt,
(d) except as otherwise provided herein or such amount is otherwise permitted
under Section 6.01, is in an original aggregate principal amount not greater
than the aggregate principal amount of the Refinanced Debt (plus any premium and
fee payable by the terms thereof, accrued but unpaid interest and fees and
expenses and upfront fees  incurred in connection with such exchange, extension,
renewal, replacement or refinancing and assuming full par value for any
Refinanced Debt which was issued at a discount), (e) is not issued, borrowed or
guaranteed by any entity that is not a Loan Party, (f) in the case of any
secured Indebtedness (i) is not secured by any assets not securing the Secured
Obligations (unless also provided for the benefit of the Lenders) and (ii) is
secured on an equal priority basis with or on a junior basis to the Liens
securing the Secured Obligations and is subject to the relevant Intercreditor
Agreement(s) and (g) has terms and conditions (excluding pricing, interest rate
margins, rate floors, discounts, fees, premiums and, subject to clauses (a) and
(b) above, prepayment or redemption provisions, provided that any such
Indebtedness that is secured on an equal priority basis with the Liens securing
the Secured Obligations may participate in any mandatory prepayment on a pro
rata basis (or on a basis that is less than pro rata, but not on a greater than
pro rata basis) with the Loans) that are substantially identical to or not
materially more  favorable (when taken as a whole and as reasonably determined
by the Borrower) to the lenders or investors providing such Indebtedness than
the Refinanced Debt (when taken as a whole) (it being understood that, to the
extent that any covenant or other provision is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such covenant or provisions is either (i) also added for the
benefit of the Term Facility, (ii) only applicable to periods after the Latest
Maturity Date at the time of such refinancing or (iii) as reasonably agreed by
the Administrative Agent) and if subordinated in right of payment, subject to
subordination provisions reasonably acceptable to the Borrower and the
Administrative Agent.


“Credit Facilities” means the Term Facility and the other credit facilities
established under this Agreement.


“Cristal” means The National Titanium Dioxide Company, Limited.


“Cristal Acquisition” means the acquisition by Holdings and certain of its
Subsidiaries of Cristal’s titanium dioxide business pursuant to the terms of the
Cristal Acquisition Agreement.


 “Cristal Acquisition Agreement” means the Transaction Agreement, dated as of
February 21, 2017, by and among Cristal and (solely for purposes of certain
provisions thereof) Cristal Inorganic Chemicals Netherlands Coöperatief W.A, and
HoldingsTronox Limited, as the same may be from time to time amended, waived,
modified and/or supplemented.


31

--------------------------------------------------------------------------------

“Cristal Outside Date” means May 21, 2018 (subject to any extensions to such
date that correspond to an extension of the outside date for consummation of the
Cristal Acquisition pursuant to the Cristal Acquisition Agreement, including by
amendment thereto).


“Debtor Relief Laws” means the bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.


“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.


32

--------------------------------------------------------------------------------

 “Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings or any Restricted Subsidiary in connection
with a Disposition pursuant to Section 6.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Holdings, setting forth the basis of such valuation (which amount will be
reduced by the Fair Market Value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).


“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).


“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).


“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).


“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C)(1) substantially in the form of Exhibit E.


“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit F, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.


“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).


“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).


“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).


“Discounted Prepayment Closing Date” means, in the case of an Offer of Specified
Discount Prepayment or Solicitation of Discount Range Prepayment Offer, five
Business Days following the receipt by each relevant Term Lender of notice from
the Auction Agent in accordance with Section 2.11(a)(ii)(B), Section
2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable, unless a shorter period
is agreed to between the Borrower and the Auction Agent.


“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii).


“Disposal Basket” has the meaning assigned to such term in the definition of
“Prepayment Event”.


33

--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its subsidiaries or to such Converted Unrestricted Subsidiary and
its subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business or Converted Unrestricted Subsidiary.


“Disposition” has the meaning assigned to such term in Section 6.05.


“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:


(a)          matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person or in Holdings that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;


(b)          is convertible or exchangeable, either mandatorily or at the option
of the holder thereof, for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person or in Holdings that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or


(c)          is redeemable (other than solely for Equity Interests in such
Person or in Holdings that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;


in each case, on or prior to the date 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” a “change of control” or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable and the termination of the
Commitments, (ii) if an Equity Interest in any Person is issued pursuant to any
plan for the benefit of directors, officers, employees, members of management,
managers or consultants, of Holdings (or any direct or indirect parent thereof),
the Borrower or any other Subsidiary or by any such plan to such employees, such
Equity Interest shall not constitute a Disqualified Equity Interest solely
because it may be required to be repurchased by Holdings (or any direct or
indirect parent company thereof), the Borrower or any other Subsidiary in order
to satisfy applicable statutory or regulatory obligations of such Person and
(iii) no Equity Interest held by any future, present or former employee,
director, officer, manager, member of management, consultant or independent
contractor (or their respective affiliates or immediate family members) of the
Borrower (or any direct or indirect parent thereof or any subsidiary) shall be
considered a Disqualified Equity Interest solely because such stock is
redeemable or subject to repurchase pursuant to any customary stock option,
employee stock award or similar agreement that may be in effect from time to
time.


34

--------------------------------------------------------------------------------

“Disqualified Lenders” means:


(a)          those Persons identified in writing by HoldingsTronox Limited or
the Borrower to the Joint Bookrunners in writing on or prior to September 7,
2017;


(b)          any Company Competitor that is identified in writing by
HoldingsTronox Limited or the Borrower to the Joint Bookrunners on or prior to
the Closing Date (which list of Company Competitors may be supplemented by
Holdings after the Closing Date by means of a written notice to the
Administrative Agent, but which supplementation shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation in the Loans or have entered into a trade therefor); and


(c)          any Affiliate of any Person described in clauses ((a)) and (b)
above (other than any Competitor Debt Fund Affiliate) that is either (x)
identified in writing to the Administrative Agent or (y) clearly identifiable
solely on the basis of such Affiliate’s name;


it being understood and agreed that the identification of any Person as a
Disqualified Lender after the Closing Date shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation interest in the Loans or has entered into a trade therefor.


“Dollars” or “$” refers to lawful money of the United States of America.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated any alternative currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent at such time in accordance with
Section 1.05 hereof.


“Dollar Term Lenders” shall mean each Lender that has a Dollar Term Loan
Commitment or that holds a Dollar Term Loan.


“Dollar Term Loan Commitments” means the Initial Dollar Term Loan Commitments
and the Blocked Dollar Term Commitments.


“Dollar Term Loans” means the Initial Dollar Term Loans and the Blocked Dollar
Term Loans.


“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.


“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(b) with respect to any fiscal year of Holdings, if the First Lien
Net Leverage Ratio as of the end of such fiscal year is (a) greater than
3.00:1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater than
2.75:1.00 but less than or equal to 3.00:1.00, 25% of Excess Cash Flow for such
fiscal year and (c) equal to or less than 2.75:1.00, 0% of Excess Cash Flow for
such fiscal year; provided, that if after taking into account any portion of a
prepayment required pursuant to Section 2.11(b), the First Lien Net Leverage
Ratio shall be reduced to the level set forth in either clause (b) or (c), the
remainder of such prepayment required to be made on such date shall be made in
accordance with the percentage set forth in such clause (b) or (c) as
applicable.


35

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Yield” means, with respect to any term facility or other term loans,
as of any date of determination, the sum of (i) the higher of (A) the applicable
Adjusted LIBO Rate on such date for a deposit with a maturity of three months
and (B) the “LIBOR floor”, if any, with respect thereto as of such date (or
other applicable margin), (ii) the Applicable Rate (or other applicable margin)
as of such date for Eurocurrency Loans (or other loans that accrue interest by
reference to a similar reference rate) and (iii) the amount of any original
issue discount and/or upfront fees paid and payable thereon (converted to yield
assuming a four-year average life and without any present value discount), but
excluding the effect of any arrangement, structuring, underwriting, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders of such term loan facility or other term loans.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including, in the case of Term Loans and
subject to the requirements of Sections 9.04(g), (h) or (i), as applicable,
Holdings, the Borrower or any of their Affiliates), other than, in each case,
(i) a natural person or (ii) a Defaulting Lender.  For the avoidance of doubt,
any Disqualified Lender is subject to Section 9.04(h).


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means applicable common law and applicable Requirements of
Law, and all applicable injunctions or legally binding agreements issued,
promulgated or entered into by or with any Governmental Authority, in each
instance relating to the protection of the environment, including with respect
to the preservation or reclamation of natural resources or the generation, use,
handling transportation, storage, treatment or disposal (including any Release
or threatened Release) of any Hazardous Material, or, to the extent relating to
exposure to Hazardous Materials, the protection of human health or safety.


36

--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise, (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) of Holdings or any other Subsidiary directly or indirectly
resulting from or based upon (a) any actual or alleged violation of or
noncompliance with any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any legally binding contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


 “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in, or interests in a Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or Section 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(m) or (o) of the Code.


“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by a Loan
Party or any ERISA Affiliate to satisfy the minimum funding standards (within
the meaning of Section 412 or Section 430 of the Code or Section 302 or
Section 303 of ERISA) applicable to any Plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by a Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA (other than premiums due and not delinquent
under Section 4007 of ERISA) with respect to the termination of any Plan; (f)
the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans under Section 4041 of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by a Loan Party or any ERISA
Affiliate of any liability with respect to the withdrawal from any Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA),
or a complete or partial withdrawal (within the meanings of Section 4203 and
Section 4205 of ERISA, respectively) from a Multiemployer Plan; or (h) the
occurrence of a Foreign Benefit Plan Event or (i) the receipt by a Loan Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
a Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
reasonably expected to be, “insolvent,” within the meaning of Section 4245 of
ERISA or in “endangered or critical status,” within the meaning of Section 305
of ERISA.


37

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“EU Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings.


 “Eurocurrency” means, in respect of any Loan or Borrowing, a LIBOR Loan or
Borrowing.


“Event of Default” has the meaning assigned to such term in Section 7.01.


“Evidence of Flood Insurance” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.


“Excess Cash Flow” means, for any period, an amount (if positive) equal to the
excess of:


(a)          the sum (in each case, for Holdings and the Restricted Subsidiaries
on a consolidated basis), without duplication, of:


(i)          Consolidated Net Income for such period,


(ii)          an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income (provided, in each
case, that if any non-cash charge represents an accrual or reserve for cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Excess Cash Flow in such future period),


(iii)          decreases in Consolidated Working Capital, long-term receivables
and long-term prepaid assets and increases in long-term deferred revenue for
such period,


(iv)          an amount equal to the aggregate net non-cash loss on dispositions
by Holdings and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and


(v)          extraordinary cash gains during such period; less:


(b)          the sum (in each case, for Holdings and the Restricted Subsidiaries
on a consolidated basis), without duplication (including in any subsequent
fiscal years), of:


(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a), (c), (e) and (q)
of the definition of “Consolidated Net Income”, except to the extent such cash
charges were financed with Indebtedness (other than revolving Indebtedness),


38

--------------------------------------------------------------------------------

(ii)          without duplication of amounts deducted pursuant to clause (x)
below in prior fiscal years, the amount of Capital Expenditures made in cash
during such period or, at the option of Holdings, made prior to the date the
Borrower is required to make a payment of Excess Cash Flow in respect of such
period, except to the extent that such Capital Expenditures were financed with
Indebtedness (other than revolving Indebtedness),


(iii)          (x) the aggregate amount of all principal payments of
Indebtedness, including (A) the principal payments of Term Loans under this
Agreement made pursuant to Section 2.10(a), (B) the principal component of
payments in respect of Capitalized Leases and (C) the amount of any mandatory
prepayment of Loans, in each case, to the extent required due to a Disposition
that resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (I) all other prepayments of Term Loans
and Incremental Term Loans or reductions in principal amount of Term Loans or
Incremental Term Loans as a result of an assignment made in accordance with
Section 9.04(g), (II) all prepayments of revolving loans made during such period
(other than in respect of any revolving credit facility to the extent there is
an equivalent permanent reduction in commitments thereunder), (III) all
principal prepayments of Indebtedness (other than the Loans) to the extent
reducing the required prepayment of Term Loans or Incremental Term Loans in
respect of such period pursuant to the final sentence of Section 2.11(c) and
(IV) all such principal payments of Indebtedness to the extent financed with
Indebtedness (other than revolving Indebtedness, except to the extent revolving
Indebtedness is replacing or refinancing revolving Indebtedness) and (y) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by Holdings and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness referred
to in clause (x), to the extent not financed with Indebtedness (other than
revolving Indebtedness),


(iv)          an amount equal to the aggregate net non-cash gain on Dispositions
by Holdings and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,


(v)          increases in Consolidated Working Capital, long-term receivables
and long-term prepaid assets and decreases in long-term deferred revenue for
such period,


(vi)          cash payments by Holdings and the Restricted Subsidiaries during
such period in respect of non-current liabilities of the Holdings and the
Restricted Subsidiaries other than Indebtedness, to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income and were not financed with Indebtedness (other than revolving
Indebtedness),


39

--------------------------------------------------------------------------------

(vii)          without duplication of amounts deducted pursuant to clause (x)
below in prior fiscal years, the amount of Investments (other than Investments
in Cash Equivalents and Investments made pursuant to Section 6.04(b), (d), (n)
(to the extent made in lieu of Restricted Payments referred to in the first
parenthetical to clause (viii) below), (t), (u) and (bb)) and acquisitions not
prohibited by this Agreement made in cash during such period or, at the option
of the Borrower, made prior to the date the Borrower is required to make a
payment of Excess Cash Flow in respect of such period, to the extent that such
Investments acquisitions and were not financed with Indebtedness (other than
revolving Indebtedness) (it being understood that the reference to Section
6.04(d) in this clause (vii) shall be without prejudice to the ability to
utilize any other provision of this clause (b) to the extent applicable),


(viii)          the amount of Restricted Payments (other than Restricted
Payments made pursuant to Section 6.08(a)(i), (vii)(E) (to the extent made to
finance Investments excluded from clause (vii) above pursuant to the first
parenthetical thereto) and (viii)) paid in cash during such period or, at the
option of the Borrower, made prior to the date Holdings is required to make a
payment of Excess Cash Flow in respect of such period, and not prohibited by
this Agreement (for the avoidance of doubt, solely to the extent that such
Restricted Payments made during such period are not deducted (and not added
back) in calculating Consolidated Net Income), to the extent such Restricted
Payments were not financed with Indebtedness (other than revolving
Indebtedness),


(ix)          [Reserved],


(x)          without duplication of amounts deducted from Excess Cash Flow in
prior periods, (1) the aggregate consideration required to be paid in cash by
Holdings or any Restricted Subsidiary pursuant to binding contracts,
commitments, letters of intent or purchase orders (the “Contract
Consideration”), in each case, entered into prior to or during such period and
(2) to the extent set forth in a certificate of a Financial Officer delivered to
the Administrative Agent at or before the time the Compliance Certificate for
the period ending simultaneously with such period is required to be delivered
pursuant to Section 5.01(d), the aggregate amount of cash that is reasonably
expected to be paid in respect of planned cash expenditures by Holdings or any
Restricted Subsidiary (the “Planned Expenditures”), in the case of each of
clauses (1) and (2), relating to Permitted Acquisitions, other Investments
(other than Investments in Cash Equivalents and Investments made pursuant to
Section 6.04(b), (d), (n), (t), (u) and (bb)) or Capital Expenditures (including
other purchases of intellectual property) to be consummated or made during the
immediately succeeding fiscal year; provided that to the extent the aggregate
amount of internally generated cash flow of Holdings or the Restricted
Subsidiaries actually utilized to finance such Permitted Acquisitions,
Investments or Capital Expenditures during such subsequent period is less than
the Contract Consideration or Planned Expenditures, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period,


40

--------------------------------------------------------------------------------

(xi)          the amount of taxes (including penalties and interest) paid in
cash and/or tax reserves set aside (with respect to taxes payable in the
immediately succeeding tax year), payable, or reasonably estimated to be payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,


(xii)          the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income,


(xiii)          to the extent not deducted in arriving at Consolidated Net
Income, cash fees, expenses and purchase price adjustments incurred in
connection with the Transactions or any permitted Investment, Equity Issuance or
debt issuance (whether or not consummated) and any Restricted Payment made to
pay any of the foregoing incurred by Holdings,


(xiv)          [Reserved]; and


(xv)          cash expenditures in respect of hedging or derivative arrangements
permitted hereunder during such period to the extent not deducted in calculating
Consolidated Net Income.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.


“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency.  In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the Exchange Rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such Exchange Rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


41

--------------------------------------------------------------------------------

“Excluded Assets” means, (a) (x) any fee owned real property other than Material
Real Property and (y) all leasehold interests in real property, (b) any
governmental licenses or state or local franchises, charters or authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization would be prohibited or restricted thereby (including any legally
effective prohibition or restriction, but excluding any prohibition or
restriction that is ineffective under the Uniform Commercial Code of any
applicable jurisdiction), (c) any asset to the extent a pledge thereof or grant
of security interest therein is prohibited by any Requirement of Law (including
any legally effective requirement to obtain the consent of any governmental
authority, except to the extent such consent has been obtained, other than to
the extent that any such prohibition would be rendered ineffective pursuant to
any other applicable Requirements of Law, including the Uniform Commercial Code
of any applicable jurisdiction), (d) margin stock and, to the extent (i)
prohibited by the terms of, creating an enforceable right of termination in
favor of any other party thereto (other than any Loan Party) or requiring the
consent of one or more third parties (other than Holdingsany Holding Company)
under and/or (ii) any pledge could give rise to a “right of first refusal”, a
“right of first offer” or a similar right that may be exercised by any third
party (other than Holdingsany Holding Company) pursuant to, any applicable
Organizational Documents, joint venture agreement or shareholders’ agreement,
Equity Interests in any Person other than Restricted Subsidiaries that are
wholly-owned subsidiaries, (e) assets to the extent a grant or perfection of a
security interest in such assets would result in material adverse tax
consequences to Holdings, the Borrower or any of its Restricted Subsidiaries as
reasonably determined by the Borrower in consultation with (but without the
consent of) the Administrative Agent, (f) in respect of United States Federal
trademark applications, any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, provided that, upon the filing of a “Statement of Use” or “Amendment to
Allege Use”, such trademark application will cease to be an Excluded Asset, (g)
any lease, license or other agreement or any property subject to a purchase
money security interest, capital lease obligation or similar arrangement
permitted hereunder to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement, capital lease or similar arrangement or create a breach, default or
right of termination in favor of any other party thereto (other than any Loan
Party) after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code of any applicable jurisdiction or other similar
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code of any
applicable jurisdiction or other similar applicable law notwithstanding such
prohibition, (h)  the Equity Interests of any (i) Immaterial Subsidiary, (ii)
Unrestricted Subsidiary, (iii) not-for-profit subsidiary, any special purpose
entity used for any securitization facility permitted hereunder and/or any
captive insurance company, (iv) any employee stock ownership plan or trust
established by Holdings or any of its Subsidiaries or a direct or indirect
parent of Holdings (to the extent such employee stock ownership plan or trust
has been funded by Holdings or any Subsidiary or a direct or indirect parent of
Holdings), (v) any Equity Interests of an Acquired Entity or Business pledged to
secure Indebtedness assumed under Section 6.01(a)(vii) permitted to be assumed
hereunder and (vi) any Equity Interests of any Person other than a wholly-owned
Restricted Subsidiary if the joint venture or other agreement governing such
Person prohibits the pledge of such Equity Interests, (i) receivables, leases
contracts, loans, mortgages, royalties and related assets (or interests therein)
including but not limited to inventory, bank accounts, records and proceeds of
any of the foregoing (A) sold or contributed to any Receivables Subsidiary or
(B) otherwise pledged, factored, transferred or sold in, in each case,
connection with any Permitted Receivables Financing, and/or (j) solely with
respect to the obligations of US Loan Parties that are United States persons for
U.S. federal income tax purposes (for avoidance of doubt, excluding the Borrower
or the Blocked Borrower), (i) in excess of 65% of the voting Equity Interests of
(A) any first-tier Foreign Subsidiary of a Domestic Subsidiary that is a CFC or
(B) any FSHCO, and (ii) any Equity Interests in any Subsidiary owned by any CFC
or FSHCO described in clause (j)(i); provided that any Equity Interest in which
there has previously been a security interest pursuant to this Agreement shall
not be excluded as a result of the application of this clause (j) even if such
Equity Interest subsequently satisfies the conditions for exclusion under this
clause (j); provided further that notwithstanding the foregoing, to the extent
secured by Non-US Loan Parties under a floating charge (or other similar
security) under a global security document, the class of assets referred to in
paragraphs (a), (e), (f) and (g) shall not be considered “Excluded Assets”. 
Other assets shall be deemed to be “Excluded Assets” if the Administrative Agent
and the Borrower reasonably agree in writing that the cost of obtaining or
perfecting a security interest in such assets is excessive in relation to the
value of such assets as Collateral.


42

--------------------------------------------------------------------------------

“Excluded Subsidiary” means any of the following (except as otherwise provided
in clause (b) of the definition of “Subsidiary Loan Party”): (a) any Subsidiary
that is not a wholly-owned subsidiary of Holdings and (b) each Subsidiary listed
on Schedule 1.01(a).


“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
U.S. Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations.  If a Swap Obligation
arises under a Master Agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party or the Blocked Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income or profits
(however denominated), branch profits Taxes and franchise Taxes, in each case
imposed by (i) a jurisdiction as a result of such recipient being organized or
having its principal office located in or, in the case of any Lender, having its
applicable lending office located in, such jurisdiction or (ii) any jurisdiction
as a result of any other present or former connection between such recipient and
the jurisdiction imposing such Tax (other than a connection arising solely from
such recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any withholding
Tax that is attributable to a Lender’s failure to comply with Section 2.17(f),
and (c) any withholding Tax imposed pursuant to FATCA., (d) withholding required
on account of the payee receiving a direction under section 255 of the
Australian Tax Act or section 260-5 of Schedule 1 of the Taxation Administration
Act 1953 or any similar Australian law, and (e) Taxes imposed because the payee
has not received written notice of that recipient’s Australian tax file number
or Australian business number or evidence of any exemption that recipient may
have from the need to advise its Australian tax file number or Australian
business number.


43

--------------------------------------------------------------------------------

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under (a) that certain Amended and Restated Credit and Guaranty
Agreement originally dated as of February 8, 2012, as amended and restated as of
March 19, 2013 and as further amended, restated, amended and restated and/or
supplemented from time to time, between Tronox Pigments (Netherlands) B.V. as
borrower, certain subsidiaries of HoldingsTronox Limited as guarantors, Goldman
Sachs Bank USA, UBS Securities LLC, Credit Suisse Securities (USA) LLC and RBC
Capital Markets as joint lead arrangers, joint bookrunners and co-syndication
agents, certain lenders party thereto and Goldman Sachs BANK USA as
administrative agent and collateral agent and (b) that certain syndicated
revolving credit agreement originally dated April 1, 2015, as amended, restated,
amended and restated and/or supplemented from time to time between, among
others, HoldingsTronox Limited, certain lender parties thereto and UBS AG,
Stamford Branch as administrative agent.


“Exxaro” means Exxaro Resources Limited, a company organized under the laws of
the Republic of South Africa, Exxaro Holdings Sands (Proprietary) Limited, a
company incorporated in the Republic of South Africa, and Exxaro International
BV, a company incorporated in The Netherlands and each of their Affiliates.


“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset.  Except as otherwise expressly set forth herein, such value shall
be determined in good faith by Holdings.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty,
or convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America, N.A. on such day on such
transactions as determined by the Administrative Agent.


44

--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings.


“First Lien Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date.


“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the Test Period most recently ended on or prior
to such date to (ii) the sum of (x) Consolidated Cash Interest Charges for such
Test Period and (y) the aggregate amount of all scheduled principal payments of
Indebtedness (including the principal component of payments in respect of
Capital Leases) made by Holdings, the Restricted Subsidiaries and the Blocked
Borrower during such Test Period.


“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.


“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.


“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.


“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.


“Foreign Benefit Plan Event” means, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable Governmental Authority or (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments.


“Foreign Pension Plan” means any defined benefit plan sponsored, maintained or
contributed to by any Loan Party or any Foreign Subsidiary that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority
(and for the avoidance of doubt, does not include any third party superannuation
fund to which any Australian Loan Party makes or is obliged to make any
contribution).


45

--------------------------------------------------------------------------------

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(e).


“Foreign Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.


“FSHCO” means any direct or indirect Domestic Subsidiary of Holdings (other than
the Borrower or the Blocked Borrower) that has no material assets other than
Equity Interests and debt, if any, in one or more direct or indirect Foreign
Subsidiaries that are CFCs.


“Funded Debt” means all Indebtedness of Holdings and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of Holdings or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.


“Future Patent Entity” has the meaning assigned to such term in Section 5.01.


“GAAP” means generally accepted accounting principles in the United States of
America (and with respect to Loan Parties organized under the laws of the
Netherlands, accounting principles generally applied in the Netherlands), as in
effect from time to time; provided, however, that if Holdings notifies the
Administrative Agent that Holdings requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Closing Date in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided, further, that if such an amendment is requested
by Holdings or the Required Lenders, then the Borrower and the Administrative
Agent shall negotiate in good faith to enter into an amendment of the relevant
affected provisions (without the payment of any amendment or similar fee to the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof.  Notwithstanding any other provision contained
herein, (a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB Accounting Standards
Codification 825-Financial Instruments, or any successor thereto (including
pursuant to the FASB Accounting Standards Codification), to value any
Indebtedness of Holdings or any subsidiary at “fair value,” as defined therein
and (b) the amount of any Indebtedness under GAAP with respect to Capital Lease
Obligations shall be determined in accordance with the definition of Capital
Lease Obligations.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).


46

--------------------------------------------------------------------------------

“Granting Lender” has the meaning assigned to such term in Section 9.04(f).


“Group” means Holdings and each of its Subsidiaries from time to time.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
after the Closing Date in connection with any acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer.  The term “Guarantee” as a verb
has a corresponding meaning.


“Guarantee Agreement” means the Guarantee Agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit H.


“Guarantors” means collectively, Holdings and the Subsidiary Loan Parties and,
other than as to its own obligations, the Borrower.


“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic (or any other
term of similar meaning and regulatory import) pursuant to any Environmental
Law.


“Holdings” has the meaning assigned to such term in the preamble hereto.


“Holding Company” means (a) at any time prior to (i) the consummation of a
Top-Hat Transaction and (ii) the satisfaction of all Accession Conditions in
connection therewith, Tronox Limited, and (b) upon and after (i) the
consummation of a Top-Hat Transaction and (ii) the satisfaction of all Accession
Conditions in connection therewith, each of Tronox Holdings, Tronox Intermediate
Holdings and Tronox Limited.


“Holdings” means (a) at any time prior to (i) the consummation of a Top-Hat
Transaction and (ii) the satisfaction of all Accession Conditions in connection
therewith, Tronox Limited, and (b) upon and after (i) the consummation of a
Top-Hat Transaction and (ii) the satisfaction of all Accession Conditions in
connection therewith, Tronox Holdings.


47

--------------------------------------------------------------------------------

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).


“Identified Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).


“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.


“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.


“Impacted Loans” has the meaning assigned to such term in Section 2.14(a)(ii).


“Incremental Cap” shall have the meaning given to such term in Section 2.20.


“Incremental Commitments” has the meaning assigned to such term in Section
2.20(a).


“Incremental Equivalent Debt” has the definition assigned to such term in
Section 6.01(a)(xxiii).


“Incremental Facility” shall mean the facility in respect of any Incremental
Loan.


“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(f).


“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20(d).


“Incremental Lender” has the meaning assigned to such term in Section 2.20(c).


“Incremental Loan” has the meaning assigned to such term in Section 2.20(b).


“Incremental Request” has the meaning assigned to such term in Section 2.20(a).


“Incremental Revolving Credit Lender” has the meaning assigned to such term in
Section 2.20(c).


“Incremental Revolving Loan Commitment” has the meaning assigned to such term in
Section 2.20(a).


“Incremental Revolving Loan” has the meaning assigned to such term in Section
2.20(b).


“Incremental Term Commitment” has the meaning assigned to such term in Section
2.20(a).


“Incremental Lender” has the meaning assigned to such term in Section 2.20(c).


“Incremental Term Loan” has the meaning assigned to such term in Section
2.20(b).


48

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication,


(a)          all obligations of such Person for borrowed money,


(b)          all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments to the extent the same would appear as a liability
on a balance sheet of such Person prepared in accordance with GAAP,


(c)          all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person,


(d)          all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade accounts payable in the
ordinary course of business, (ii) any earn-out obligation, purchase price
adjustment or similar obligation until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP and if not paid within
thirty (30) days after being due and payable and (iii) liabilities associated
with customer prepayments and deposits),


(e)          all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,


(f)          to the extent not otherwise included, all Guarantees by such Person
of Indebtedness of others,


(g)          all Capital Lease Obligations of such Person other than an amount
in respect of 2017 GAAP Leases that is equal to the amount of any liability in
respect thereof that would, as at the Closing Date, had such lease been effect,
not be required to be capitalized on a balance sheet,


(h)          all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, and


(i)          all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances;


provided that the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller, (iii) contingent indemnity and similar obligations incurred in the
ordinary course of business and (iv) Indebtedness of any Parent Entity (for
which none of Holdings or any Restricted Subsidiary is liable) appearing on the
balance sheet of Holdings solely by reason of push down accounting under GAAP.


The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner), to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  The
amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the Fair Market Value of the property encumbered thereby as determined by such
Person in good faith.


49

--------------------------------------------------------------------------------

“Indemnified Person” has the meaning assigned to such term in Section 9.03(b).


“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party or the Blocked Borrower under any Loan Document.


“Information” has the meaning assigned to such term in Section 9.12(a).


“Initial Dollar Term Commitment” means, with respect to each Dollar Term Lender,
the commitment of such Dollar Term Lender to make a Dollar Term Loan hereunder
on the Closing Date.  The amount of each Dollar Term Lender’s Initial Dollar
Term Commitment is set forth on Schedule 2.01(a) under the caption “Initial
Dollar Term Commitment”.  As of the Closing Date, the total Initial Dollar Term
Commitment is $1,500,000,000.


“Initial Dollar Term Loan” has the meaning assigned to such term in Section
2.01(a).


“Intellectual Property” has the meaning assigned to such term in the Pledge and
Security Agreement.


“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Pledge and Security Agreement.


“Intercompany Intercreditor Agreement” means the Intercompany Intercreditor
Agreement substantially in the form attached hereto as Exhibit W.


“Intercompany Loans” means (a) that certain Intercompany Loan, dated as of June
2012, between Tronox UK Finance Limited, as the lender, and Tronox Mineral Sands
(Pty) Ltd., as the borrower, in the approximate principal amount of ZAR 5,080
million, and (b) that certain Intercompany Loan, dated as of June 2012, between
Tronox UK Finance Limited, as the lender, and Tronox KZN Sands (Pty) Ltd., as
the borrower, in the approximate principal amount of ZAR 777 million.


“Intercompany Note” means that Third Amended and Restated Intercompany Note,
dated as of September 22, 2017, by and among Holding and its subsidiaries.


“Intercreditor Agreements” means any Market Intercreditor Agreement and the ABL
Intercreditor Agreement, as the context may require.


“Interest Election Request” means a request by the Borrower or the Blocked
Borrower (as applicable) to convert or continue a Borrowing in accordance with
Section 2.07 substantially in the form of Exhibit I hereto.


50

--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) to the
extent necessary to create a fungible tranche of Term Loans, the date of the
incurrence of any Incremental Term Loans.


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if available to each Lender participating therein, 12 months or
such other period less than one month thereafter as the Borrower or Blocked
Borrower (as applicable) may elect), provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Inventory” means all “inventory” (as defined in Article 9 of the UCC regardless
of whether the UCC is applicable to such Collateral), including inventory,
merchandise, goods and other personal property that are held for sale or lease
or are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind used or consumed or to be used or consumed in
the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.


51

--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing the Available
Amount), but without any adjustment for writedowns or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (ii) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (iii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the Fair Market Value of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment (to the extent
such payments do not exceed, in the aggregate, the original amount of such
Investment and without duplication of amounts increasing the Available Amount),
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (A) the cost of all additions thereto and minus (B)
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received to and received by such investor representing
interest, dividends or other distributions in respect of such Investment (to the
extent the amounts referred to in clause (B) do not, in the aggregate, exceed
the original cost of such Investment plus the costs of additions thereto and
without duplication of amounts increasing the Available Amount), but without any
other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment.  For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.


“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized rating agency.


“IRS” means the United States Internal Revenue Service.


“ITSA” means an agreement between the members of an Australian GST Group which
takes effect as an indirect tax sharing agreement under section 444-90 of
Schedule 1 of the Australian Taxation Administration Act 1953 (Cth) and complies
with the Australian Taxation Administration Act 1953 (Cth) and the Australian
GST Act as well as any applicable law, official directive, request, guideline or
policy (whether or not having the force of law) issued in connection with the
Australian Taxation Administration Act 1953 (Cth), any such agreement to be in
form and substance reasonably satisfactory to the Administrative Agent.


52

--------------------------------------------------------------------------------

“Joint Bookrunners” means (i) Bank of America, N.A., (ii) Citi, (iii) Goldman
Sachs Bank USA, (iv) Wells Fargo Securities, LLC, (v) RBC Capital Markets, (vi)
Credit Suisse Securities (USA) LLC, and (vii) Barclays Bank PLC.


“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).


“Junior Debt” has the meaning assigned to such term in Section 6.08(b).


“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Facility,
any Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time.


“LCA Election” has the meaning assigned to such term in Section 1.08(a).


“LCA Test Date” has the meaning assigned to such term in Section 1.08(a).


“Lead Arrangers” means (i) Bank of America, N.A., (ii) Citi, (iii) Goldman Sachs
Bank USA, (iv) Wells Fargo Securities, LLC, (v) RBC Capital Markets, (vi) Credit
Suisse Securities (USA) LLC, and (vii) Barclays Bank PLC.


“Lenders” means the Term Lenders and any other Person that shall have become a
party hereto as a lender pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Amendment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.


“LIBO Rate” means:


(a)          for any Interest Period with respect to a LIBOR Borrowing, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and


(b)          for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and


(c)          if the LIBO Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.


53

--------------------------------------------------------------------------------

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Adjusted LIBO Rate.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, ‘security interest’ as defined in
the Australian PPS Law or security interest in, on or of such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.


“Limited Condition Transaction” means any acquisition (including by way of
merger) or Investment permitted hereunder by Holdings or one or more of its
Restricted Subsidiaries of any assets, business or Person permitted to be
acquired hereunder, in each case whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing.


“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower and the Blocked Borrower (as applicable) of (i) the principal of and
interest at the applicable rate or rates provided in this Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
administration, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) all other monetary obligations of the Borrower and the Blocked
Borrower (as applicable) under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, administration, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual payment and performance of all other
obligations of the Borrower and the Blocked Borrower (as applicable) under or
pursuant to this Agreement and each of the other Loan Documents and (c) the due
and punctual payment and performance of all the obligations of each other Loan
Party under or pursuant to this Agreement and each of the other Loan Documents
(including interest and monetary obligations incurred during the pendency of any
bankruptcy, insolvency, administration, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).


“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Amendment, any Loan Modification Agreement, the Guarantee Agreement,
the Collateral Agreements, the Intercreditor Agreements, the Intercompany
Intercreditor Agreement and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(e).


“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.


“Loan Modification Offer” has the meaning assigned to such term in
Section 2.24(a).


54

--------------------------------------------------------------------------------

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.


“Loans” means the loans made by the Lenders to the Borrower and the Blocked
Borrower (as applicable) pursuant to this Agreement.


“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, Lenders holding outstanding Loans of such Class representing more than
50% of all Loans of such Class outstanding at such time; provided that (i) the
total outstanding Loans of Holdings or any Subsidiary or Affiliate thereof and
(ii) whenever there are one or more Defaulting Lenders, the total outstanding
Loans of each Defaulting Lender shall be excluded for purposes of making a
determination of the Majority in Interest.


“Market Intercreditor Agreement” means (a) to the extent executed in connection
with the incurrence of Indebtedness secured by Liens on the Collateral which are
intended to rank equal in priority to the Liens on the Collateral securing the
Secured Obligations (but without regard to the control of remedies), a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent and Holdings, which agreement
shall provide that the Liens on the Collateral securing such Indebtedness shall
rank equal in priority to the Liens on the Collateral securing the Secured
Obligations (but without regard to the control of remedies) and (b) to the
extent executed in connection with the incurrence of Indebtedness secured by
Liens on the Collateral which are intended to rank junior to the Liens on the
Collateral securing the Secured Obligations a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent and the
Collateral Agent and Holdings, which agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank junior to the Liens on the
Collateral securing the Obligations.


“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”


“Material Adverse Effect” means, a circumstance or condition that would
materially and adversely affect (in each case after taking into account all
relevant factors or circumstances including any insurance, warranty, indemnity
or other resources available to Holdings and its Restricted Subsidiaries or
right of recourse against any third party with respect to the relevant
circumstance or condition) (i) the business, assets, financial condition or
results of operations and any obligation of any person in force to provide any
equity investment in each case, of Holdings, the Borrower or the Blocked
Borrower (as applicable) or Holdings and the Restricted Subsidiaries, taken as a
whole, (ii) the ability of the Loan Parties (taken as a whole) to perform their
payment obligations under the applicable Loan Documents or (iii) the rights and
remedies (taken as a whole) of the Administrative Agent and the Lenders under
the applicable Loan Documents.


“Material Indebtedness” means (without duplication) Indebtedness for borrowed
money (other than the Loan Document Obligations), Capital Lease Obligations
(other than 2017 GAAP Leases), unreimbursed obligations for letter of credit
drawings and financial guarantees (other than ordinary course of business
contingent reimbursement obligations) or obligations in respect of one or more
Swap Agreements, of any one or more of Holdings and the Restricted Subsidiaries
in an aggregate outstanding principal amount exceeding $75,000,000; provided
that in no event shall any Permitted Receivables Financing be considered
Material Indebtedness for any purpose.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements and/or collateral posted) that Holdings or any Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.


55

--------------------------------------------------------------------------------

“Material Real Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with an individual Fair Market Value of
greater than $20,000,000, as determined on the Closing Date for existing real
property and on the date of acquisition for any after-acquired real property (or
the date of substantial completion of any material improvement thereon or new
construction thereof).


“Material Subsidiary” means (a) each Restricted Subsidiary that, as of the last
day of the fiscal quarter of Holdings most recently ended for which financial
statements are available, had revenues or total assets (determined on a
consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) for such quarter in excess of 5.0% of the consolidated revenues or
total assets, as applicable, of Holdings and the Restricted Subsidiaries for
such quarter or that is designated by Holdings as a Material Subsidiary and
(b) any Restricted Subsidiary that, taken together with other Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(a) but that, taken together, as of the last day of the fiscal quarter of
Holdings most recently ended for which financial statements are available, had
revenues or total assets (determined on a consolidated basis for all such
Restricted Subsidiaries and their respective Restricted Subsidiaries) for such
quarter in excess of 10.0% of the consolidated revenues or total assets, as
applicable, of Holdings and the Restricted Subsidiaries for such quarter.


“Maturity Limitation Excluded Amount” means an aggregate amount equal to
$210,000,000, less the aggregate principal amount of Credit Agreement
Refinancing Indebtedness, Incremental Facilities, Incremental Equivalent Debt,
Permitted Debt Exchange Notes, Ratio Indebtedness, Acquisition Debt and
Permitted Refinancings with respect to the foregoing, in each case to the extent
incurred in reliance on such Maturity Limitation Excluded Amount (it being
understood and agreed that Permitted Refinancings incurred in reliance on the
Maturity Limitation Excluded Amount may exceed the remaining amount available to
be utilized pursuant to this definition above by an amount not to exceed the
amounts set forth in clause (a)(i) of the definition of Permitted Refinancing).


“Maturity/Weighted Average Life Condition” has the meaning provided in Section
2.20(e)(i).


“Maximum Tender Condition” has the meaning set forth in Section 2.25(b).


“MFN Adjustment” has the meaning provided in Section 2.20(e)(ii).


“MFN Covenant Condition” has the meaning provided in Section 2.20(e)(iii).


“Minimum Tender Condition” has the meaning set forth in Section 2.25(b).


“Mining Mortgage” means a mortgage granting a Lien on any Mining Mortgaged
Property to secure the Secured Obligations.


56

--------------------------------------------------------------------------------

“Mining Mortgaged Property” means (i) each mining tenement (as defined or
described in any Requirement of Law in respect of mining, exploration or
prospecting) held by a Loan Party, (ii) all mineral sands and other metals and
minerals (as defined or described in any Requirement of Law in respect of
mining, exploration or prospecting) and including precious stones, buildings,
improvements, structures, systems, fixtures, plant, machinery, tools and other
personal property from time to time in or on each mining tenement described in
clause (i) above or the area of the land the subject of that mining tenement and
(iii) any certificate, registration, title or other evidence of ownership of, or
rights to, anything described in a clause above, with respect to which a Mining
Mortgage is granted pursuant to Section 5.13, Section 5.14 and Section 5.17 (if
any).


“MIRE Event” means if there are any Mortgaged Properties at such time, any
increase, extension of the maturity or renewal of any of the Commitments or
Loans (including an Incremental Facility Amendment, Loan Modification Agreement,
Permitted Amendment or Refinancing Amendment, but excluding for the avoidance of
doubt (a) any continuation or conversion of borrowings or (b) the making of any
Loan).


“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.


“Mortgage” means a mortgage, Mining Mortgage, deed of trust, assignment of
leases and rents or other security document granting a Lien on any Mortgaged
Property or any other parcel of real property and the improvements thereon in
respect of which a Lien is required by the Loan Documents to be granted to
secure the Secured Obligations (including any Mining Mortgaged Property),
provided, however, in the event any Mortgaged Property is located in a
jurisdiction which imposes mortgage recording taxes or similar fees, the
applicable Mortgage shall not secure an amount in excess of 100% of the Fair
Market Value of such Mortgaged Property.  Each Mortgage shall be in a form
reasonably acceptable to the Administrative Agent.


“Mortgaged Property” means each parcel of real property located in the United
States and the improvements thereon owned in fee by a Loan Party with respect to
which a Mortgage is granted pursuant to Section 5.13, Section 5.14 and
Section 5.17 (if any).


“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions or with respect to which any Loan Party or
ERISA Affiliate could have liability under Section 4212(c) of ERISA.


“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Cash Equivalents, including (i) any cash or
Cash Equivalents received in respect of any non-cash proceeds, including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, and (ii) in the
case of a Recovery Event, insurance proceeds or condemnation or similar awards
that are actually received, minus (b) the sum of (i) all fees and out-of-pocket
expenses paid by Holdings and the Restricted Subsidiaries in connection with
such event (including attorney’s fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, underwriting discounts and commissions,
other customary expenses and brokerage, consultant, accountant and other
customary fees), (ii) (Ax) in the case of a Disposition, the amount of all
payments that are permitted hereunder and are made by Holdings and the
Restricted Subsidiaries as a result of such event to repay Indebtedness
permitted to be incurred and outstanding hereunder (other than (1) the Loans or
(2) other pari passu or junior Indebtedness secured by a Lien on the Collateral
and incurred or outstanding pursuant to Section 6.01(a)) and secured by such
asset or otherwise subject to mandatory prepayment as a result of such event,
(y) in the case of a Disposition, the pro rata portion of net cash proceeds
thereof (calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of Holdings
and the Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by Holdings or the
Restricted Subsidiaries and (iii) the amount of all Taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction.


57

--------------------------------------------------------------------------------

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c)


“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.


“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).


“Non-US Loan Party” means any Loan Party that is not organized in or under the
laws of the United States, any State thereof, or the District of Columbia.


“Not Otherwise Applied” means, with reference to the Available Amount, that such
amount was not previously (or concurrently) applied pursuant to
Section 6.01(a)(xxviii), 6.04(o), 6.08(a)(viii) or 6.08(b)(iv).


“Notes Indebtedness” means the principal, interest, fees and other amounts,
other than contingent obligations not due and payable, outstanding under the
Senior Unsecured 2020 Notes.


“Notice of Prepayment” has the meaning assigned to such term in Section 2.11(e).


“OFAC” has the meaning assigned to such term in Section 3.16(c).


“Offer of Specified Discount Prepayment” means the offer by the Borrower to make
a voluntary prepayment of Term Loans at a specified discount to par pursuant to
Section 2.11(a)(ii)(B).


“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).


“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).


58

--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment or Loan Modification Agreement.


“Other Revolving Commitment” means one or more Classes of revolving credit
commitments hereunder or extended Incremental Revolving Commitments that result
from a Refinancing Amendment or a Loan Modification Agreement.


“Other Revolving Loans” means the Loans made pursuant to any Other Revolving
Commitment or a Loan Modification Agreement.


“Other Taxes” means any and all present or future recording, stamp, documentary,
intangible, filing, or similar Taxes arising from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment, other than an assignment pursuant to Section 2.19.


“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.


“Other Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment or a Loan Modification Agreement.


“Parent Entity” means any Person that is a direct or indirect parent of Holdings
and of which Holdings is a direct or indirect wholly-owned subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04(c)(i).


“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).


“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Requirements” means the need for filings or registrations or the
taking of actions needed to establish control necessary or, in the reasonable
judgment of the Administrative Agent or Collateral Agent, advisable, in each
applicable jurisdiction, to create or perfect Liens over the Collateral granted
by the Loan Parties in favor of the Secured Parties and the delivery to the
Collateral Agent of any stock certificate or other certificate of title required
to be delivered pursuant to the applicable Loan Documents, together with
instruments of transfer executed in blank.


59

--------------------------------------------------------------------------------

“Permitted Acquisition” means an Acquisition Transaction together with other
Investments necessary to consummate such Acquisition Transaction; provided that:


(a)          except in the case of a Limited Condition Transaction (in which
case, compliance with this clause (a) shall be determined in accordance with
Section 1.08(a)), after giving Pro Forma Effect to any such Acquisition
Transaction or Investment, no Event of Default shall have occurred and be
continuing,


(b)          the business of such Person, or such assets, as the case may be,
will be a Similar Business,


(c)          with respect to each such purchase or other acquisition, all
actions required to be taken with respect to any such newly created or acquired
Subsidiary (including each subsidiary thereof that constitutes a Restricted
Subsidiary) or assets in order to satisfy the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken, to the extent required by Section 5.13 and
5.14 (or arrangements for the taking of such actions after the consummation of
the Permitted Acquisition shall have been made that are reasonably satisfactory
to the Administrative Agent) (unless such newly created or acquired Restricted
Subsidiary constitutes an Excluded Subsidiary), and


(d)          such acquired person becomes a Restricted Subsidiary.


“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate and/or modifying the
amortization schedule with respect to the Loans and/or Commitments of the
Accepting Lenders, (b) a change in the fees payable to, or the inclusion of new
fees to be payable to, the Accepting Lenders and/or (c) amended covenants or
other provisions shall be substantially identical to or not more favorable (when
taken as a whole and as reasonably determined by the Borrower) to the Accepting
Lenders than the Indebtedness subject to such Loan Modification Offer unless
(i) also added for the benefit of the Loans remaining outstanding after the
issuance or incurrence of such Indebtedness (ii) only applicable after the
Latest Maturity Date at the time of such refinancing or (iii) as reasonably
agreed by the Administrative Agent.


“Permitted Debt Exchange” has the meaning assigned to such term in
Section 2.25(a).


“Permitted Debt Exchange Notes” has the meaning assigned to such term in
Section 2.25(a).


60

--------------------------------------------------------------------------------

“Permitted Debt Exchange Offer” has the meaning assigned to such term in
Section 2.25(a).


“Permitted Encumbrances” means:


(a)          Liens for taxes, assessments or other governmental charges that are
not delinquent for a period of more than (x) in the case of any such Liens on
any assets of any Person organized under the laws of the United States, the
United Kingdom or Australia or any state, province or other subdivision thereof,
30 days and (y) otherwise, 60 days, or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, in each case, the nonpayment of which could not reasonably
be expected to result in a Material Adverse Effect;


(b)          Liens imposed by statutory or common law, such as landlords’
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
construction contractors’ Liens and other similar Liens, arising in the ordinary
course of business that secure amounts not overdue for a period of more than (x)
in the case of any such Liens on any assets of any Person organized under the
laws of the United States, the United Kingdom or Australia or any state,
province or other subdivision thereof, 30 days and (y) otherwise, 60 days, or,
in each such case, if more than 30 days (in the case of clause (x)) and 60 days
(in the case of clause (y)) overdue, are unfiled and no other action has been
taken to enforce such Liens or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP, in each case so long as such Liens could not reasonably be expected to
individually or in the aggregate have a Material Adverse Effect;


(c)          (i) Liens incurred or pledges or deposits made in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance and other social security legislation or (ii) pledges or
deposits made in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees or similar instruments for the
benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any Restricted Subsidiary or otherwise supporting the
payment of items of the type set forth in the foregoing clause (i);


(d)          Liens incurred or deposits made to secure the performance of
tenders, bids, trade contracts (other than for the payment of Indebtedness),
governmental contracts and leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, bankers’ acceptance facilities and other obligations of a like nature
(including those to secure health, safety and environmental obligations) and
obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support the same, in each case incurred in
the ordinary course of business or consistent with past practices;


61

--------------------------------------------------------------------------------

(e)          easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions, zoning restrictions and other similar encumbrances,
matters that are or would be reflected on a survey of any real property,
irregularities of title, title defects affecting real property that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of Holdings and the Restricted Subsidiaries, taken as a whole;


(f)          (i) Liens securing, or otherwise arising from, judgments, awards
attachments and/or decrees and notices of lis pendens and associated rights
relating to litigation being contested in good faith not constituting an Event
of Default under Section 7.01(j) and (ii) any pledge and/or deposit securing any
settlement of litigation;


(g)          Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of Holdings or any of the
Restricted Subsidiaries or Liens on bills of lading, drafts or other documents
of title arising by operation of law or pursuant to the standard terms of
agreements relating to letters of credit, bank guarantees and other similar
instruments; provided that such Lien secures only the obligations of Holdings or
such Restricted Subsidiaries in respect of such letter of credit, bank guarantee
or other similar instrument to the extent such obligations are permitted by
Section 6.01;


(h)          rights of setoff, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts or cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments; and


(i)          Liens arising from precautionary Uniform Commercial Code financing
statements, Australian PPS Law financing statements or any similar filings made
in respect of operating leases or consignment or bailee arrangements entered
into by Holdings or any of the Restricted Subsidiaries.


“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Holdings or any other Loan Party in the form of one or more series
of senior secured notes, bonds or debentures or senior secured loans; provided
that (i) such Indebtedness is secured by the Collateral on an equal priority
basis (but without control of remedies) with the Loan Document Obligations,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Loans (including portions of Classes of Loans or Other Loans) and
(iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Market Intercreditor Agreement and the
ABL Intercreditor Agreement.  Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.


 “Permitted Receivables Financing” means a securitization or other similar
financing (including any factoring program) of Permitted Receivables Financing
Assets that is non-recourse to Holdings, the Borrower and the Restricted
Subsidiaries (except for (w) recourse to any Foreign Subsidiaries that own the
assets underlying such financing (or have sold such assets in connection with
such financing), (x) any customary limited recourse pursuant to the Standard
Securitization Undertakings or, to the extent applicable only to non-Loan
Parties, recourse that is customary in the relevant local market, (y) any
performance undertaking or Guarantee, to the extent applicable only to non-Loan
Parties, that is customary in the relevant local market, and (z) an unsecured
parent Guarantee by Holdings or any Restricted Subsidiary that is a parent
company of a Foreign Subsidiary of obligations of Foreign Subsidiaries, and, in
each case, reasonable extensions thereof).


62

--------------------------------------------------------------------------------

“Permitted Receivables Financing Assets” means (a) any accounts receivable, loan
receivables, mortgage receivables, receivables or loans relating to the
financing of insurance premiums, royalty, patent or other revenue streams and
other rights to payment or related assets and the proceeds thereof and (b) all
assets securing or related to any such receivable or asset, all contracts and
contract rights, guarantees or other obligations in respect of any such
receivable or asset, lockbox accounts and records with respect to any such
receivable or assets and any other assets (including inventory and proceeds
thereof) customarily transferred (or in respect of which security interests are
customarily granted) together with receivables or assets in connection with a
securitization, factoring or receivables financing or sale transaction.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except (i) by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus underwriting discounts, other amounts paid, and
fees, commissions and expenses (including upfront fees, original issue discount
or initial yield payments) incurred, in connection with such modification,
refinancing, refunding, renewal or extension, (ii) by an amount equal to any
existing revolving commitments unutilized thereunder to the extent that the
portion of any existing and unutilized revolving commitment being refinanced was
permitted to be drawn under Section 6.01 immediately prior to such refinancing
(other than by reference to a Permitted Refinancing) and such drawing shall be
deemed to have been made and (iii) to the extent such excess amounts is
otherwise permitted to be incurred under Section 6.01, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), (a)(xiv) (other than in respect of Indebtedness for
borrowed money) and (a)(xvii) or to the extent permitted pursuant to the
Maturity Limitation Excluded Amount, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) if the Indebtedness being modified, refinanced, refunded, renewed
or extended is subordinated in right of payment to the Loan Document
Obligations, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) such Permitted Refinancing is not
secured by a Lien on any assets other than the collateral securing, and with no
higher priority than, the Indebtedness being refinanced, (e) if unsecured, such
Indebtedness shall remain unsecured (unless permitted to be secured by another
provision of Section 6.02) and (f) no Loan Party that was not an obligor with
respect to the Indebtedness being refinanced shall be an obligor under the
Permitted Refinancing and if the Indebtedness being refinanced was (or was
required to be) subject to a Market Intercreditor Agreement and the ABL
Intercreditor Agreement, the holders of such Permitted Refinancing (if such
Indebtedness is secured) or their authorized representative on their behalf,
shall become party to such Market Intercreditor Agreement and the ABL
Intercreditor Agreement, in each case providing for the same (or lesser) lien
priority.  For the avoidance of doubt, it is understood and agreed that a
Permitted Refinancing includes successive Permitted Refinancings of the same
Indebtedness.


63

--------------------------------------------------------------------------------

“Permitted Reorganization” means, to the extent not otherwise permitted under
this Agreement:


(i)          any corporate reorganization (or similar transaction or event)
undertaken (each, a “Reorganization”), and each step reasonably required to
effect such Reorganization, provided that, in connection therewith, (x) any
assets distributed that were, immediately prior to such Reorganization, owned by
Holdings and its Restricted Subsidiaries, continue to be owned by Holdings and
its Restricted Subsidiaries, (y) any assets that were, immediately prior to such
Reorganization, owned by a Loan Party prior to such Reorganization, continue to
be owned by a Loan Party after giving effect to such Reorganization, and (z) any
assets subject to a Lien in favor of the Collateral Agent immediately prior to
such Reorganization shall be subject to a Lien in favor of the Collateral Agent
after giving effect to such Reorganization; and


(ii)          any transaction or series of transactions or steps, including
using a scheme of arrangement under Pt 5.1 of the Australian Corporations Act or
similar arrangement (the “Top-Hat Transaction”) pursuant to which Holdings
becomes a wholly-owned direct or indirect subsidiary of a parent company (the
“Top-Hat Company”), which shall be publicly listed, provided, that, after giving
effect to such Top-Hat Transaction the Top-Hat Company shall be organized and
existing under the laws of the United States, any state in the United States or
the District of Columbia, Ireland or the United Kingdom, provided, that (y) any
assets that were, immediately prior to such Reorganization, owned by a Loan
Party prior to such Reorganization, continue to be owned by a Loan Party after
giving effect to such Reorganization, and (z) any assets subject to a Lien in
favor of the Collateral Agent immediately prior to such Reorganization shall be
subject to a Lien in favor of the Collateral Agent after giving effect to such
Reorganization;


in the case of any of clauses (i) and (ii) above, such Reorganization shall only
qualify as a Permitted Reorganization if (w) no Default or Event of Default is
continuing, (x) such Restructuring does not impair the Guarantee or the security
interests of the Lenders in any material respect and is otherwise not adverse to
the Lenders in any material respect, (y) neither the Borrower nor the Blocked
Borrower shall change its jurisdiction of organization or formation in
connection therewith and (z) after giving effect to such Restructuring, Holdings
and its Restricted Subsidiaries otherwise comply with Section 5.14.


“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by Holdings or any other Loan Party in the form of one or more series
of junior lien secured notes, bonds or debentures or junior lien secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a junior
basis with the Loan Document Obligations, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Loans (including
portions of Classes of Loans or Other Loans) and (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a Market Intercreditor Agreement and the ABL Intercreditor Agreement.  Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.


64

--------------------------------------------------------------------------------

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) any trust or other
legal entity the beneficiary of which is such Person’s immediate family,
including his or her spouse, ex-spouse, children, stepchildren or their
respective lineal descendants and (c) without duplication with any of the
foregoing, such Person’s heirs, executors and/or administrators upon the death
of such Person and any other Person who was an Affiliate of such Person upon the
death of such Person and who, upon such death, directly or indirectly owned
Equity Interests in Holdings.


“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Holdings or any other Loan Party in the form of one or more series of senior
unsecured notes, bonds or debentures or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Loans (including portions of Classes of Loans or Other Loans) and (ii) such
Indebtedness is not secured by any Lien on any property or assets of Holdings or
any Restricted Subsidiary.  Permitted Unsecured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) which is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow”.


“Platform” has the meaning assigned to such term in Section 5.01.


“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the date hereof, among Holdings, the Borrower, the Blocked Borrower, the
other Loan Parties party thereto and the Collateral Agent.


“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Borrower immediately following the date on which such Specified Transaction is
consummated.


65

--------------------------------------------------------------------------------

“Prepayment Event” means:


(a)          (i) any sale, transfer or other Disposition of any property or
asset (other than the Alkali Sale) of Holdings or any Restricted Subsidiary
pursuant to Section 6.05(i), Section 6.05(j), Section 6.05(l), Section 6.05(m)
or Section 6.05(p) or the occurrence of any Recovery Event (or series of related
Dispositions or Recovery Events) resulting, in each case, in Net Proceeds
exceeding the greater of (x) $35,000,000 or (y) 5.00% of Consolidated EBITDA, in
the aggregate in any fiscal year (the “Disposal Basket”); provided, that, for
the avoidance of doubt, other than in respect of the Alkali Sale (and other than
as set forth in the next succeeding proviso), only Net Proceeds in excess of
such amount shall be subject to the mandatory prepayment provisions set forth in
Section 2.11(b) and no Prepayment Event shall occur pursuant to this clause
(a)(i) in any fiscal year until the Net Proceeds received during such fiscal
year exceed the Disposal Basket; provided, further, that the first $100,000,000
of such Net Proceeds received after the Amendment No. 2 Effective Date and which
are required (and permitted) to be applied to prepay Term Loan Borrowings
pursuant to the Loan Documents (other than any such Net Proceeds received after
the date that the Cristal Acquisition Agreement has been terminated or abandoned
without the Cristal Acquisition having been consummated) shall be applied as set
forth in Section 2.11(b) without regard to the Disposal Basket, or (ii) the
Alkali Sale; or


(b)          the incurrence by Holdings or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (after the
occurrence of the Amendment No. 2 Effective Date) (other than Permitted
Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt and Other Loans) or permitted by the Required
Lenders pursuant to Section 9.02.; or


(c)          the repayment in full of the Intercompany Loans with proceeds from
the South African Term Loans.


“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.


66

--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period ended on or before the occurrence of such event (the “Reference Period”):
(a) in making any determination of Consolidated EBITDA or any component thereof,
effect shall be given to any Specified Transaction, the Cristal Acquisition and
any synergies, operating improvements, cost savings or restructurings of the
business of Holdings or any of the Restricted Subsidiaries, in each case, that
occurred during the Reference Period or with respect to any such event or
transaction included in the definition of Specified Transactions are expected to
occur within eight (8) fiscal quarters of the determination to take such actions
and which Holdings determines are reasonably identifiable and projected in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken, and without
duplication of any such amount included in Consolidated EBITDA pursuant to the
definition thereof, and provided that any increase in Consolidated EBITDA as a
result of synergies, operating improvements, cost savings and restructurings
pursuant to this definition shall be subject to the limitations set forth in
clause (b) of the definition of Consolidated EBITDA; (b) in making any
determination on a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma
Effect, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under the Loan Documents
or otherwise) issued, incurred, assumed or repaid during the Reference Period
(or with respect to Indebtedness repaid, during the Reference Period or
subsequent to the end of the Reference Period and prior to, or simultaneously
with, the event for which the calculation of any such ratio is made) shall be
deemed to have been issued, incurred, assumed or repaid at the beginning of such
period and (y) interest expense of such Person attributable to interest on any
Indebtedness for which pro forma effect is being given as provided in preceding
clause (x) bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
(c) with respect to (A) any redesignation of a Subsidiary as an Restricted
Subsidiary, effect shall be given to such Subsidiary redesignation and all other
Subsidiary redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary redesignation then
being designated, collectively and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively and (d)
notwithstanding anything to the contrary in this definition or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no Pro Forma Effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA or any component thereof attributable to
any such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such asset sale, transfer, disposition or lease shall
have been consummated. Whenever a financial ratio or test or covenant is to be
calculated on a Pro Forma Basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test shall be deemed to be a reference
to, and shall be based on, the most recently ended Test Period for which
financial statements of Holdings are available and have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or Section 5.01(b).


“Pro Forma Disposal Adjustment” means, taking into account any limitations set
forth in the definition of Pro Forma Basis, for any four-quarter period that
includes all or a portion of a fiscal quarter included in any Post-Transaction
Period with respect to any Sold Entity or Business, the pro forma increase or
decrease in Consolidated EBITDA projected by the Borrower in good faith as a
result of contractual arrangements between Holdings or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.


“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.


“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 4.01.


“Proceeding” has the meaning assigned to such term in Section 9.03(b).


67

--------------------------------------------------------------------------------

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning assigned to such term in Section 5.01.


“Public Offering” means the issuance by Holdings or any Parent Entity of its
common Capital Stock in a public offering pursuant to an effective registration
statement filed with the SEC or any other comparable Governmental Authority in
any other applicable jurisdiction (whether alone or in connection with a further
public offering).


“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.


“Qualified Holding Company Debt” means unsecured Indebtedness of Holdingsany
Holding Company that:


(1)          is not subject to any Guarantee by any Subsidiary of Holdingsany
Holding Company (including the Borrower, but excluding any other Holding
Company),


(2)          will not mature prior to the date that is six (6) months after the
Latest Maturity Date with respect to any Loans in effect on the date of issuance
or incurrence thereof,


(3)          has no scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (5) below),


(4)          does not require any payments in cash of interest or other amounts
in respect of the principal thereof prior to the later to occur of (i) the date
that is four (4) years from the date of the issuance or incurrence thereof and
(ii) the date that is 180 days after the Latest Maturity Date in effect on the
date of such issuance or incurrence, and


(5)          has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior discount notes of an issuer
that is the parent of a borrower under senior secured credit facilities, and in
any event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement (other
than provisions customary for senior discount notes of a holding company);


provided that any such Indebtedness shall constitute Qualified Holding Company
Debt only if immediately after giving effect to the issuance or incurrence
thereof and the use of proceeds thereof, no Event of Default shall have occurred
and be continuing.


“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).


“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.


68

--------------------------------------------------------------------------------

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary
(other than any Loan Party) involved in a Permitted Receivables Financing which
is not permitted by the terms of such Permitted Receivables Financing to
guarantee the Secured Obligations or provide Collateral.


“Recovery Event” means the receipt by Holdings or any of its Restricted
Subsidiaries of any insurance proceeds or condemnation awards payable (i) by
reason of theft, loss, physical destruction, damage, taking or any other similar
event with respect to any property or assets of Holdings or any of its
Restricted Subsidiaries (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance, in each case to the extent such proceeds or awards do not
constitute reimbursement or compensation for amounts previously paid by Holdings
or any of its Restricted Subsidiaries in respect of any such event but not by
reason of any loss of revenues or interruption of business or operations caused
thereby.


“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”


“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, Holdings and the other Loan Parties, (b) the Administrative
Agent and (c) each Additional Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.21.


“Register” has the meaning assigned to such term in Section 9.04(b)(iv).


“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having substantially the same Guarantees) issued
in a Dollar-for-Dollar exchange therefor pursuant to an exchange offer
registered with the SEC.


“Regulation S-X” means Regulation S-X under the Securities Act.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the officers, directors, employee, partners, members, agents,
advisors and other representatives of such Person and of each of such Person’s
Affiliates and permitted successors and assigns.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata and including the environment within any building
or other structure).


“Removal Effective Date” has the meaning assigned to such term in Article VIII.


“Reorganization” has the meaning assigned to such term in the definition of
“Permitted Reorganization”.


“Representative” has the meaning assigned to such term in Section 9.12.


69

--------------------------------------------------------------------------------

“Repricing Transaction” means (a) the incurrence any Loan Party of any
Indebtedness in the form of term loans secured on a pari passu basis with the
Term Loans (i) having an Effective Yield for the respective Type of such
Indebtedness that is less than (and not by virtue of any fluctuation in any
“base” rate) the Effective Yield for the Dollar Term Loans, but excluding
Indebtedness incurred in connection with (A) a Public Offering yielding proceeds
in excess of $75,000,000, (B) a Change in Control or (C) or a Transformative
Acquisition, and (ii) the proceeds of which are used to prepay (or, in the case
of a conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Dollar Term Loans or (b) any effective reduction in the Effective
Yield for the Dollar Term Loans (e.g., by way of amendment, waiver or
otherwise), except for a reduction in connection with (A) a Public Offering
yielding proceeds in excess of $75,000,000, (B) a Change in Control or (C) a
Transformative Acquisition.


“Required Additional Debt Terms” means with respect to any Ratio Indebtedness,
Incremental Equivalent Debt and Acquisition Debt (a) such Indebtedness is
subject to the terms of, and exceptions to, the Maturity/Weighted Average Life
Condition, (b) such Indebtedness is subject to the terms of, and exceptions to,
the MFN Covenant Condition, (c) to the extent such Indebtedness is secured by
any of the Collateral, such Indebtedness shall not be secured by any assets of a
Loan Party other than the Collateral securing the Secured Obligations unless
such asset is added to the Collateral to secure the Secured Obligations, (d)
such Indebtedness is subject to the terms of and exceptions to, the MFN
Adjustment, (e) to the extent such Indebtedness is borrowed, issued or
guaranteed by any Loan Party, such Indebtedness shall not be guaranteed by any
Person which is not a Loan Party (unless such guarantee is added for the benefit
of the Lenders) and (f) to the extent such Indebtedness is secured by any of the
Collateral, such Indebtedness shall be subject to a Market Intercreditor
Agreement and the ABL Intercreditor Agreement.


“Required Lenders” means, at any time, Lenders having Term Loans and unused
Commitments representing more than 50.0% of the outstanding Term Loans and
unused Commitments at such time; provided that (a) the total outstanding Term
Loans subject to Section 9.04(g) of Holdings or an Affiliate or Subsidiary
thereof and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Term Loans and Commitments of each Defaulting Lender shall, in the
case of clauses (a) and (b), be excluded for purposes of making a determination
of Required Lenders.


“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“Resignation Effective Date” has the meaning assigned to such term in
Article VIII.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, secretary, treasurer or assistant treasurer,
or other similar officer, manager or a director of a Loan Party and with respect
to certain limited liability companies or partnerships that do not have
officers, any manager, sole member, managing member or general partner thereof
or any other officer or employee of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


70

--------------------------------------------------------------------------------

“Restricted Debt Payment” has the meaning assigned to such term in Section
6.08(b).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests.


“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary, and Tronox Sands LLP, Tronox Sands UK Holdings Limited, Tronox Sands
Investment Funding Limited and Tronox UK Finance Limited shall constitute
Restricted Subsidiaries.


“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(c).


“Retained South African Loan Proceeds” has the meaning assigned to such term in
Section 2.11(b)(ii).


“Revolving Credit Agreement” means that certain syndicated revolving credit
facility agreement dated as of the date hereof, among HoldingsTronox Limited and
certain of its Subsidiaries, as borrowers and guarantors, the lenders signatory
thereto and the ABL Agent.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.


“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of.


 “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, or the U.S. Department of
State, the European Union, any Member State of the European Union, or the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (as of the Closing Date,
Cuba, Iran, North Korea, Sudan, Syria, and the Crimea region of Ukraine)


“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC and
the U.S. Department of State), the European Union, the United Kingdom (including
without limitation, sanctions enforced by Her Majesty’s Treasury), the
government of Switzerland or any similar laws of those jurisdictions where
Holdings or any of its Subsidiaries does business.


71

--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.


“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings and the Restricted Subsidiaries
(other than Receivables Subsidiaries) in respect of any overdraft and related
liabilities arising from treasury, depository, cash pooling arrangements and
cash management services, corporate credit and purchasing cards and related
programs or any automated clearing house transfers of funds (collectively, “Cash
Management Services”) provided to Holdings or any Subsidiary (whether absolute
or contingent and howsoever and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) that are (a) owed to the Administrative Agent or any of its
Affiliates, (b) owed on the Closing Date to a Person that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) owed to a Person that is an
Agent, a Lender or an Affiliate of an Agent or Lender at the time such
obligations are incurred.


“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period as
of such date.


“Secured Obligations” means (i) with respect to the Loan Parties, (a) the Loan
Document Obligations, (b) the Secured Cash Management Obligations and (c) the
Secured Swap Obligations (excluding, with respect to any Guarantor, Excluded
Swap Obligations of such Guarantor), and (ii) with respect to the Blocked
Borrower, the Blocked Borrower Obligations.


“Secured Parties” means (a) each Lender, (b) the Administrative Agent and
Collateral Agent, (c) each other Agent, (d) each Person to whom any Secured Cash
Management Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and permitted assigns of each of
the foregoing.


“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Borrower and the Restricted Subsidiaries (other
than Receivables Subsidiaries) under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Closing Date with a counterparty that is a Lender, an Agent or
an Affiliate of a Lender or an Agent as of the Closing Date or (c) is entered
into after the Closing Date with any counterparty that is a Lender, an Agent or
an Affiliate of a Lender or an Agent at the time such Swap Agreement is entered
into.


“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


72

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.


“Security Documents” means the Pledge and Security Agreement, the Mortgages, the
Intellectual Property Security Agreements, the Intercreditor Agreements, the
Australian Security Trust Deed, the Collateral Agreements, the Australian
General Security Deed, the Australian Specific Security Deed and each other
security agreement or pledge agreement, including any intellectual property
security agreement executed and delivered pursuant to the Collateral and
Guarantee Requirement, Section 4.01(e), Section 5.13, Section 5.14 or
Section 5.17 to secure any of the Secured Obligations.


“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.


“Senior Unsecured 2020 Notes” means the notes issued pursuant to that certain
indenture dated August 20, 2012 providing for the issuance of 6.375% unsecured
Senior Notes due 2020.


“Senior Unsecured 2022 Notes” means the notes issued pursuant to that certain
indenture dated March 19, 2015 providing for the issuance of 7.50% unsecured
Senior Notes due 2022.


“Senior Unsecured 2025 Notes” means the notes issued pursuant to that certain
indenture dated September 22, 2017 providing for the issuance of 5.750%
unsecured Senior Notes due 2025.


“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the fiscal
quarter of the Borrower most recently ended for which financial statements are
available, had revenues or total assets (determined on a consolidated basis for
such Restricted Subsidiary and its Restricted Subsidiaries or such group of
Restricted Subsidiaries and their respective Restricted Subsidiaries, as
applicable) for such quarter in excess of 10.0% of the consolidated revenues or
total assets, as applicable, of Holdings and the Restricted Subsidiaries for
such quarter.


“Similar Business” means (1) any business conducted by Holdings or any
Restricted Subsidiary on the Closing Date or (2) any business or other
activities that are reasonably similar, ancillary, incidental, complementary or
related to (including non-core incidental businesses acquired in connection with
any Permitted Investment), or a reasonable extension, development or expansion
of, the businesses that Holdings and its Restricted Subsidiaries conduct on the
Closing Date.


“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”


“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).


73

--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D), substantially in the form of Exhibit L.


“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.


“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).


“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).


“Solvent” and “Solvency” means with respect to any Person on any date of
determination, that on such date (i) the Fair Value and the Present Fair
Saleable Value of the assets of such Person exceeds such Person’s Stated
Liabilities and Identified Contingent Liability; (ii) such person does not have
Unreasonably Small Capital; and (iii) such Person can pay its Stated Liabilities
and Identified Contingent Liability as they mature.  For purposes of the
foregoing, (a) “Fair Value” shall mean the amount at which the assets (both
tangible and intangible), in their entirety, of a Person would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act, (b) “Present Fair Salable Value”
means the amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated (provided that for purposes of
determining Solvency on the Closing Date, this clause (b) shall be calculated
after giving effect to the consummation of the Transactions (including the
execution and delivery of this Agreement, the making of the Loans and the use of
proceeds of such Loans on the Closing Date), (c) “Stated Liabilities” means the
recorded liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of such Person, (d) “Identified Contingent Liabilities”
shall mean the maximum estimated amount of liabilities reasonably likely to
result from pending litigation, asserted claims and assessments, guaranties,
uninsured risks and other contingent liabilities of such person; provided that
for purposes of determining Solvency on the Closing Date, this clause (d) shall
be calculated after giving effect to the consummation of the Transactions
(including the execution and delivery of this Agreement, the making of the Loans
and the use of proceeds of such Loans on the Closing Date (including all fees
and expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities pursuant to the proviso in clause (c)
above)) as identified and explained in terms of their nature and estimated
magnitude and (e) “Can pay their Stated Liabilities and Contingent Liabilities
as they mature” means such Person will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable; provided that for purposes of determining Solvency on the
Closing Date, this clause (e) shall be calculated after giving effect to the
consummation of the Transactions (including the execution and delivery of this
Agreement, the making of the Loans and the use of proceeds of such Loans on the
Closing Date) and (f) “Do not have Unreasonably Small Capital” means such Person
will have sufficient capital to ensure that it is a going concern.


74

--------------------------------------------------------------------------------

“South African Credit Agreement” means that certain Term Loan and Revolving
Credit Facilities Agreement, dated on or about the Amendment No. 2 Effective
Date, among Tronox Mineral Sands Proprietary Limited and Tronox KZN Sands
Proprietary Limited, as borrowers with joint and several liability, the lenders
party thereto from time to time, The Standard Bank of South Africa Limited, as
Coordinating Bank, and Firstrand Bank Limited, as Facility Agent.


“South African Term Loans” has the meaning assigned to such term in
Section 6.01(a)(xx)(A).


“Special Purpose Entity” means a direct or indirect subsidiary of any Loan
Party, whose organizational documents contain restrictions on its purpose and
activities intended to preserve its separateness from the Loan Parties and their
other subsidiaries.


“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).


“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).


“Specified Discount Prepayment Notice” means an irrevocable written notice of an
Offer of Specified Discount Prepayment made pursuant to Section 2.11(a)(ii)(B)
substantially in the form of Exhibit N.


“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit O, to a Specified Discount
Prepayment Notice.


“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).


“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).


“Specified Event of Default” means an Event of Default occurring under Sections
7.01(a), 7.01(g), or 7.01(h).


“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation, operating improvements, restructurings or other event
that by the terms of the Loan Documents requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis” or after giving “Pro Forma Effect” to such event.


“SPV” has the meaning assigned to such term in Section 9.04(f).


“Standard Securitization Undertakings” means all representations, warranties,
covenants, pledges, transfers, purchases, dispositions, guaranties and
indemnities (including repurchase obligations in the event of a breach of
representation and warranty) and other undertakings made or provided, and
servicing obligations undertaken, by any Loan Party or Subsidiary thereof that
the Borrower has determined in good faith to be customary in connection with a
Permitted Receivables Financing.


75

--------------------------------------------------------------------------------

“Starter Basket” means the greater of (1)(x) $700,000,000 and (y) Consolidated
EBITDA for the most recently completed Test Period (calculated on a Pro Forma
Basis) minus (2) any amounts previously utilized pursuant to Section
2.20(d)(iii)(A) hereof and the amount of Incremental Equivalent Debt incurred
pursuant to Section 6.01(xxiii) in reliance on the Starter Basket hereof.


“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply therewith, the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central Bank. 
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the Closing Date of
any change in any reserve percentage.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).


“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).


“Subordinated Indebtedness” means any Indebtedness (other than, for purposes of
Section 6.08(b), the Intercompany Loans) contractually subordinated in right of
payment to the Loan Document Obligations.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which Equity
Interests representing more than 50.0% of the equity or more than 50.0% of the
ordinary voting power or, in the case of a partnership, more than 50.0% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.


76

--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of Holdings.


“Subsidiary Loan Party” means (a) each Restricted Subsidiary (other than the
Borrower) that is a party to the Guarantee Agreement and (b) any other
Restricted Subsidiary of Holdings that may be designated by Holdings that is
reasonably acceptable to the Administrative Agent (by way of delivering to the
Collateral Agent a supplement to the Collateral Agreement or such new Security
Documents as the Administrative Agent reasonably requests and a supplement to
the Guarantee Agreement, in each case, duly executed by such Subsidiary) in its
sole discretion from time to time to be a guarantor in respect of the Secured
Obligations, whereupon such Subsidiary shall be obligated to comply with the
other requirements of Section 5.13 as if it were newly acquired.


“Successor Borrower” has the meaning assigned to such term in Section 6.03(f).


“Successor Holdings” has the meaning assigned to such term in Section 6.03(e).


“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.


“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Federal Act on Withholding Tax of 13 October 1965, as
from time to time amended (Bundesgesetz über die Verrechnungssteuer).


“Swiss Guarantor” means a Guarantor which is incorporated in Switzerland.


“Tax Restructuring” means any reorganizations and other activities related to
tax planning and tax reorganization (as determined by Holdings in good faith)
entered into after the date hereof so long as such Tax Restructuring does not
impair the Guarantee or the security interests of the Lenders in any material
respect and is otherwise not adverse to the Lenders in any material respect and
after giving effect to such Tax Restructuring, Holdings and its Restricted
Subsidiaries otherwise comply with Section 5.14.


77

--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
value added taxes, deductions, charges, fees, assessments or withholdings
(including backup withholdings) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.


“Term Facility” means the term loan facilities represented by the Term Loans.


“Term Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
in respect of any Term Loans, an Incremental Facility Amendment in respect of
any Term Loans or a Refinancing Amendment in respect of any Term Loans, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.


“Term Loans” means the Initial Dollar Term Loans, the Blocked Dollar Term Loans,
the Incremental Term Loans or any Other Term Loans, as applicable.


“Term Maturity Date” means (a) in the case of the Dollar Term Loans, the seventh
anniversary of the Closing Date and (b) in the case of any Incremental Term
Facility or any Other Term Loan, the date set forth in the applicable
documentation in respect thereof.


“Termination Date” means the date on which (a) all Commitments shall have been
terminated, and (b) all Loan Document Obligations and Blocked Borrower
Obligations (in each case, other than in respect of contingent indemnification
and expense reimbursement claims not then due) shall have been paid in full.


“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Holdings ending on or prior to such date for
which financial statements have been (or were required to have been) delivered
pursuant to Section 5.01(a) or 5.01(b); provided that prior to the first date
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
the Test Period in effect shall be the period of four consecutive fiscal
quarters of Holdings ended June 30, 2017.


“TFA” means a tax funding agreement between the members of an Australian Tax
Consolidated Group which includes (a) reasonably appropriate arrangements for
the funding of tax payments by the head company (as defined in the Australian
Tax Act) having regard to the position of each member of the Australian Tax
Consolidated Group and (b) reasonably appropriate arrangements for the
compensation of each member of the Australian Tax Consolidated Group to
compensate such member adequately for loss of tax attributes (including tax
losses and tax offsets) as a result of being a member of the Australian Tax
Consolidated Group, any such agreement to be in form and substance reasonably
satisfactory to the Administrative Agent.


“Title Policy” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.


78

--------------------------------------------------------------------------------

“Top-Hat Company” has the meaning assigned to such term in the definition of
“Permitted Reorganization”.


“Top-Hat Transaction” has the meaning assigned to such term in the definition of
“Permitted Reorganization”.


“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated EBITDA for the Test Period as
of such date.


“Transactions” means, collectively, (a) the funding of the Dollar Term Loans on
the Closing Date and the consummation of the other transactions contemplated by
this Agreement to occur on the Closing Date, (b) the consummation of any other
transactions in connection with the foregoing and (c) the payment of the fees
and expenses incurred in connection with any of the foregoing (including the
Transaction Costs).


“Transaction Costs” means any fees, expenses and other transaction costs
incurred or paid by Holdings, the Borrower or any of its Subsidiaries in
connection with the Transactions, this Agreement and the other Loan Documents,
the ABL Loans, the Senior Unsecured 2025 Notes and the transactions contemplated
hereby and thereby.


 “Transformative Acquisition” means any merger, acquisition or material
investment, in any such case by Holdings and its Restricted Subsidiaries that
either (a) is not permitted by the terms of the Loan Documents immediately prior
to the consummation of such acquisition or (b) if permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition, would
not provide Holdings and its Restricted Subsidiaries with adequate flexibility
under the Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as reasonably determined by Holdings
acting in good faith.


“Tronox Holdings” means Tronox Holdings plc, a public limited company
incorporated under the laws of England and Wales with registered number
11653089.


“Tronox Intermediate Holdings” means Tronox Investment Holdings Limited, a
private limited company incorporated under the laws of England and Wales with
registered number 11880284.


“Tronox Limited” has the meaning assigned to such term in the preamble hereto.


“TSA” means an agreement between the members of an Australian Tax Consolidated
Group which takes effect as a tax sharing agreement under section 721-25 of the
Australian Tax Act and complies with the Australian Tax Act and any applicable
law, official directive, request, guideline or policy (whether or not having the
force of law) issued in connection with the Australian Tax Act, any such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


79

--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.


“UK Loan Party” means any Loan Party incorporated in or established under the
laws of England and Wales.


“US Loan Party” means any Loan Party organized in or under the laws of the
United States, any State thereof, or the District of Columbia.


“Unaudited Financials” means the unaudited consolidated balance sheet of
HoldingsTronox Limited and its consolidated subsidiaries as at the end of, and
related unaudited consolidated statements of income and cash flows of
HoldingsTronox Limited and its Subsidiaries for the period ended June 30, 2017.


“Unrestricted Subsidiary” means any Subsidiary (other than Holdingsa Holding
Company or the Borrower) designated by the Borrower as an Unrestricted
Subsidiary pursuant to Section 5.18 subsequent to the Closing Date and, as of
the Closing Date, Tronox GmbH, Tronox Pigments GmbH, Tronox Pigments (Singapore)
Pte. Ltd. and Tronox Blocked Borrower LLC.


“USA Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act,
Pub. L. 109-177 (signed into law March 9, 2009), as amended from time to time.


“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.


“Voting Stock” means, with respect to any Person, such Person’s Equity Interests
having the right to vote for the election of directors of such Person under
ordinary circumstances.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


“Whitewash Australian Entity” means any Australian Subsidiary which is required
to obtain approval to the giving of financial assistance in accordance with
section 260B of the Corporations Act in connection with the Cristal Acquisition
or any other acquisition.


80

--------------------------------------------------------------------------------

“Whitewash Completion Date” means in respect of each other Australian Subsidiary
from time to time that is a Whitewash Australian Entity, (i) while the ultimate
Australian holding company of that Whitewash Australian Entity is a public
company, the date which is no later than 60 days (or such longer period as
consented to by the Collateral Agent in its sole discretion) after the next
scheduled annual general meeting of Holdingsthat ultimate Australian holding
company after the date such Australian Subsidiary is acquired by, or otherwise
becomes a Subsidiary domiciled in Australia of, Holdings or one of its
Subsidiaries or (ii) otherwise, the date which is no later than 90 days (or such
longer period as consented to by the Collateral Agent in its sole discretion)
after such Australian Subsidiary is acquired by, or otherwise becomes a
Subsidiary domiciled in Australia of, Holdings or one of its Subsidiaries.

“Whitewash Documents” means the documents, in a form approved by the
Administrative Agent (acting reasonably), required under section 260B of the
Corporations Act for approving the giving of financial assistance being given by
any Australian Subsidiary that is a Whitewash Australian Entity under all
relevant Loan Documents to which it is proposed to be a party, including, in
respect of each Whitewash Australian Entity and the ultimate Australian holding
company, the circular or sole member (as applicable) resolution approving the
giving of the financial assistance by the relevant company, an explanatory
statement setting out all the information that is material to the decision on
how to vote on such resolution, a notice proposing the passing of a resolution
to approve the giving of the financial assistance and as required, ASIC forms
2602 (financial assistance details), 2601 (intention to give financial
assistance) (other than for the ultimate Australian holding company) and 2205
(notification of resolutions regarding shares) (including, in each case, with
all necessary attachments, if any).


“Whitewash Resolution Date” means, in respect of an Australian Subsidiary that
is a Whitewash Australian Entity, the date which is at least 14 days prior to
the relevant Whitewash Completion Date for such Australian Subsidiary.


“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Loan Party, the Blocked Borrower, the
Administrative Agent and, in the case of any U.S. federal withholding tax, any
other withholding agent, if applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


81

--------------------------------------------------------------------------------

SECTION 1.02         Classification of Loans and Borrowings.


For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Class (e.g., a “Term Loan”) or by Type (e.g., a “Eurocurrency
Loan”) or by Class and Type (e.g., a “Eurocurrency Term Loan”).  Borrowings also
may be classified and referred to by Class (e.g., a “Term Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Term Borrowing”).


SECTION 1.03          Terms Generally.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement (including this
Agreement and the other Loan Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
(f) references to any matter being “permitted” under this Agreement or in any
Loan Document shall include references to such matters not being prohibited or
otherwise being approved under this Agreement or such Loan Document, and (g)
unless otherwise specified herein, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).


SECTION 1.04          Accounting Terms; GAAP.


(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.


(b)          Notwithstanding anything to the contrary herein, but subject to
Section 1.08, for purposes of determining compliance with any test contained in
this Agreement, the Total Net Leverage Ratio, the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio and the Fixed Charge Coverage Ratio that are
calculated with respect to any Test Period during which a Specified Transaction
occurs shall be calculated on a Pro Forma Basis.  Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Specified Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into Holdings or any of its
Restricted Subsidiaries or any joint venture since the beginning of such Test
Period has consummated any Specified Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such Test Period as if such Specified Transaction had occurred at the beginning
of the applicable Test Period (it being understood, for the avoidance of doubt,
that solely for purposes of calculating the First Lien Net Leverage Ratio for
purposes of the definition of “Applicable Rate” the date of the required
calculation shall be the last day of the Test Period, and no Specified
Transaction occurring thereafter shall be taken into account).


82

--------------------------------------------------------------------------------

(c)          Where reference is made to Holdings and the Restricted Subsidiaries
on a “consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of Holdings other than the Restricted Subsidiaries
unless otherwise specified therein.


(d)          In the event that Holdings elects to prepare its financial
statements in accordance with IFRS and such election results in a change in the
method of calculation of financial covenants, standards or terms (collectively,
the “Accounting Changes”) in this Agreement, Holdings and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Net Leverage Ratio, the First Lien Net Leverage Ratio,
Fixed Charge Coverage Ratio and the Secured Net Leverage Ratio) so as to reflect
equitably the Accounting Changes with the desired result that the criteria for
evaluating Holdings’ financial condition shall be substantially the same after
such change as if such change had not been made.  Until such time as such an
amendment shall have been executed and delivered by Holdings, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed in accordance with
GAAP (as determined in good faith by a Responsible Officer of Holdings) (it
being agreed that the reconciliation between GAAP and IFRS used in such
determination shall be made available to Lenders) as if such change had not
occurred.


(e)          Notwithstanding anything to the contrary contained in paragraph (a)
above or in the definition of “Capitalized Lease,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capitalized Leases in conformity with GAAP on the date hereof
shall be considered Capitalized Leases (such leases, the “2017 GAAP Leases”),
and all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith. A
“Capitalized Lease” is any lease which would, in accordance with GAAP as at the
original date of this Agreement, be treated as a “Capitalized Lease” but, for
the avoidance of doubt, shall exclude any lease, concession, license of property
or other arrangement (or guarantee thereof) which would be considered an
operating lease under GAAP as at the original date of this Agreement which is
subsequently treated as “Capitalized Lease” as a result of any change to the
treatment of such leases or other arrangements under GAAP.



SECTION 1.05          Currency Translation; Rates.


(a)          For purposes of any determination under Article V, Article VI or
Article VII expressly requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate
(rounded to the nearest currency unit, with 0.5 or more of a currency unit being
rounded upward); provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than Dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made;
provided further that, for the avoidance of doubt, the foregoing provisions of
this Section 1.05 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or
Disposition or Restricted Payment made at any time under such Sections.  For
purposes of any determination of Consolidated Total Debt or Consolidated Total
Net Debt, amounts in currencies other than Dollars shall be translated into
Dollars at the currency exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 5.01(a) or Section 5.01(b)
adjusted to reflect the currency translation effects, determined in accordance
with GAAP, of any Swap Agreements permitted hereunder for currency exchange
risks with respect to the applicable currency in effect on the date of
determination of the Dollar equivalent.  Each provision of this Agreement shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify with Holdings’ consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.


83

--------------------------------------------------------------------------------

(b)          The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto, except as expressly provided herein.


SECTION 1.06          Timing of Payment of Performance.    When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.


SECTION 1.07          Cashless Rollovers.    Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Incremental Loans, Credit
Agreement Refinancing Indebtedness, Loans in connection with any Extended Term
Loans or loans incurred under a new credit facility, in each case, to the extent
such extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars, “in immediately
available funds”, “in Cash” or any other similar requirement.


SECTION 1.08          Certain Calculations and Tests.


84

--------------------------------------------------------------------------------

(a)          Notwithstanding anything in this Agreement or any Loan Document to
the contrary, for purposes of (i) determining compliance with any provision in
this Agreement or any Loan Document that requires the calculation of any
financial ratio or test (including, without limitation, any First Lien Net
Leverage Ratio test, any Secured Net Leverage Ratio test, any Total Net Leverage
Ratio test, any Secured Net Leverage Ratio test and/or any Fixed Charge Coverage
Ratio test). (ii) determining compliance with representations and warranties or
the requirement regarding the absence of a Default or Event of Default (or any
type of Default or Event of Default) or (iii) testing any cap expressed as a
percentage of Consolidated EBITDA and any other availability of a “basket” or
exception set forth in Article VI, in each case in connection with a Specified
Transaction or other transaction permitted hereunder, undertaken in connection
with the consummation of a Limited Condition Transaction, the date of
determination of whether any such action is permitted hereunder, at the election
of the Holdings (Holdings’ election to exercise such option in connection with
any Limited Condition Transaction, an “LCA Election”), will be deemed to be the
date the definitive agreements for such Limited Condition Transaction are
entered into (the “LCA Test Date”), and if, after giving Pro Forma Effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recently
completed Test Period ending prior to the LCA Test Date, Holdings could have
taken such action on the relevant LCA Test Date in compliance with such ratios,
representation, warranty, absence of Default or Event of Default or “basket”,
such ratio, representation, warranty, absence of Default or Event of Default
shall be deemed to have been complied with.  For the avoidance of doubt, if
Holdings has made an LCA Election and (x) any of the ratios or “baskets” for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or “basket” (including due to
fluctuations of the target of any Limited Condition Transaction) at or prior to
the consummation of the relevant Limited Condition Transaction, such “baskets”
or ratios and other provisions will not be deemed to have been exceeded as a
result of such fluctuations solely for purposes of determining whether the
Limited Condition Transaction is permitted hereunder and (y) in connection with
any subsequent calculation of any ratio or “basket” availability on or following
the relevant LCA Test Date and prior to the earlier of (i) the date on which
such Limited Condition Transaction is consummated or (ii) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, (A) any such
ratio or “basket” availability shall be calculated on a Pro Forma Basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof (but
without netting the cash proceeds thereof)) had been consummated and (B) solely
in connection with the calculation of any ratio or “basket” availability with
respect to the making of Restricted Payments, any such ratio or “basket”
availability shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of debt and the use of proceeds thereof (but without netting the
cash proceeds thereof)) had not been consummated.  For the further avoidance of
doubt, in the absence of an LCA Election, unless specifically stated in this
Agreement to be otherwise, all determinations of (x) compliance with any
financial ratio or test (including, without limitation, any First Lien Net
Leverage Ratio test, any Total Net Leverage Ratio test, any Secured Net Leverage
Ratio test and/or any Fixed Charge Coverage Ratio test) and/or any cap expressed
as a percentage of Consolidated EBITDA, (y) any representation and warranties,
or any requirement regarding the absence of a Default or Event of Default (or
any type of Default or Event of Default) or (z) any availability test under any
“baskets” shall be made as of the applicable date of the consummation of the
Specified Transaction.


85

--------------------------------------------------------------------------------

(b)          Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that does not require compliance with a
financial ratio or test (including, without limitation, any First Lien Net
Leverage Ratio test, any Total Net Leverage Ratio test, any Secured Net Leverage
Ratio test and/or any Fixed Charge Coverage Ratio test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or test (including,
without limitation, any First Lien Net Leverage Ratio test, any Total Net
Leverage Ratio test, any Secured Net Leverage Ratio test and/or any Fixed Charge
Coverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts (and any cash proceeds thereof and
any concurrent borrowing under a revolving facility, including a Borrowing
consisting of Incremental Revolving Loans) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts in connection with such substantially concurrent incurrence.


SECTION 1.09          Rounding.    Any financial ratios required to be
maintained by Holdings pursuant to this Agreement (or required to be satisfied
in order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding up for five).


SECTION 1.10          Baskets.


(a)          For purposes of the covenants described in Sections 6.01, 6.02,
6.04 and 6.08, if any Indebtedness, Lien, Investment or Restricted Payment(or a
portion thereof) would be permitted pursuant to one or more provisions described
therein, the Borrower may divide and classify such Indebtedness, Liens,
Investments or Restricted Payments (or a portion thereof) in any manner that
complies with the covenants set forth in Sections 6.01, 6.02, 6.04 and 6.08, as
applicable, and may later divide and reclassify any such Indebtedness, Lien or
Investment so long as the Indebtedness, Lien, Investment or Restricted Payment
(as so divided and/or reclassified) would be permitted to be made in reliance on
the applicable exception as of the date of such reclassification.


(b)          Notwithstanding any other provisions to the contrary in this
Agreement or any other Loan Document, prior to the date on which the Cristal
Acquisition is consummated, the amount of any fixed Dollar amount in any
permission, test or basket (including all de minimis baskets or thresholds) set
forth in this Agreement and the other Loan Documents (other than thatthose set
forth in Section 6.01(a)(xx) and Section 6.08(a)(xviii)) (each a “Fixed Dollar
Basket”) shall be deemed to be reduced to 50% of the amount of the Fixed Dollar
Basket set forth herein.


SECTION 1.11          Dutch Terms.  In this Agreement, where it relates to or
has an effect on a Dutch entity or its assets, or Dutch security, then, solely
for purposes of Dutch law, a reference to:


(a)          a necessary action to authorize where applicable, includes without
limitation:


(i)          any action required to comply with the Works Councils Act of The
Netherlands (Wet op de ondernemingsraden); and


86

--------------------------------------------------------------------------------

(ii)          obtaining an unconditional positive advice (advies) from the
competent works council(s) if a positive advice is required pursuant to the
Dutch Works Councils Act (Wet op de ondernemingsraden);


(b)          gross negligence means grove schuld;


(c)          negligence means schuld;


(d)          a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkt recht), created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht);


(e)          a liquidation or dissolution (and any of those terms) includes a
Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden);


(f)          an insolvency includes:


(i)          suspension of payments (surseance verleend);


(ii)          emergency regulations (noodregeling) as provided for in the Act on
financial supervision (Wet op het financieel toezicht);


(iii)          bankruptcy (failliet verklaard);


(iv)          any other insolvency proceedings listed in Annex A of Regulation
(EU) No 2015/848 of the European Parliament and of the Council of the European
Union of 20 May 2015 on insolvency proceedings (recast);


(g)          a moratorium includes surseance van betaling and a moratorium is
declared or occurs includes surseance verleend;


(h)          any step or procedure taken in connection with insolvency
proceedings includes a Dutch entity having filed a notice under Section 36 of
the Dutch Tax Collection Act (Invorderingswet 1990);


(i)          a trustee or receiver includes a curator;


(j)          an administrator includes a bewindvoerder;


(k)          an attachment includes a beslag;


(l)          a merger includes a juridische fusie;


(m)          a demerger includes a juridische splitsing; and


(n)          financial assistance means any action or contemplated action
prohibited by Section 2:98(c) of the Dutch Civil Code (Burgerlijk Wetboek).


87

--------------------------------------------------------------------------------

Article II

THE CREDITS


SECTION 2.01          Commitments.


(a)          Subject to the terms and conditions set forth herein, each Term
Lender with a Dollar Term Loan Commitment severally agrees to make (x) a Term
Loan to the Borrower denominated in Dollars on the Closing Date in a principal
amount equal to its Initial Dollar Term Commitment (the “Initial Dollar Term
Loan”) and (y) a Term Loan to the Blocked Borrower on the Closing Date in a
principal amount equal to its Blocked Dollar Term Commitments (the “Blocked
Dollar Term Loan” and collectively with the Initial Dollar Term Loan, the
“Dollar Term Loans”).


(b)          Subject to the terms and conditions set forth in any Incremental
Facility Amendment or Refinancing Amendment providing for, as applicable, the
making, exchange, renewal, replacement or refinancing of Term Loans, each Term
Lender party thereto severally agrees to, as applicable, make, exchange, renew,
replace or refinance Term Loans on the date specified therein in an aggregate
amount not to exceed the amount of such Term Lender’s Commitment as set forth
therein.


SECTION 2.02          Loans and Borrowings.


(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several, no Lender shall be responsible for any other Lender’s failure to make
Loans as required hereby.


(b)          Subject to Section 2.14, each Term Loan Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as
Holdings may request in accordance herewith; provided that all Borrowings made
on the Closing Date must be made as Dollar-denominated ABR Borrowings unless
Holdings shall have given the notice required for a Eurocurrency Borrowing under
Section 2.03 and provided an indemnity letter extending the benefits of Section
2.16 to Lenders in respect of such Borrowings.  Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that (i) any exercise of such option shall
not affect the obligation of the Borrower or the Blocked Borrower to repay such
Loan in accordance with the terms of this Agreement, (ii) such Loan shall be
deemed to have been made and held by such Lender, and the obligation of the
Borrower or the Blocked Borrower to repay such Loan shall nevertheless be to
such Lender for the account of such domestic or foreign branch or Affiliate of
such Lender and (iii) in exercising such option, such Lender shall use
reasonable efforts to minimize increased costs to the Borrower or the Blocked
Borrower resulting therefrom (which obligation of such Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided, further, that no such
domestic or foreign branch or Affiliate of such Lender shall be entitled to any
greater indemnification under Section 2.17 with respect to such Loan than that
to which the applicable Lender was entitled on the date on which such Loan was
made (except in connection with any indemnification entitlement arising as a
result of any Change in Law after the date on which such Loan was made).


88

--------------------------------------------------------------------------------

(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight (8) Eurocurrency Borrowings outstanding.


SECTION 2.03          Requests for Borrowings.    To request a Term Loan
Borrowing, the Borrower or the Blocked Borrower (as applicable) shall notify the
Administrative Agent of such request by delivery (by hand delivery, facsimile or
other electronic transmission) of a written Borrowing Request signed by the
Borrower or the Blocked Borrower (as applicable) to the Administrative Agent
(a) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (or one Business Day in the case of any Eurocurrency
Borrowing to be made on the Closing Date) (or such later time as the
Administrative Agent may agree in its sole discretion) or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable upon delivery and shall specify the following information:


(i)          whether the requested Borrowing is to be a Term Loan Borrowing or a
Borrowing of any other Class (specifying the Class thereof);


(ii)          the aggregate amount of such Borrowing;


(iii)          the date of such Borrowing, which shall be a Business Day;


(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(v)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;


(vi)          the location and number of the Borrower’s or Blocked Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06; and


(vii)          that, as of the date of such Borrowing, the conditions set forth
in Section 4.02(a) and Section 4.02(b) are satisfied.


If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
89

--------------------------------------------------------------------------------

SECTION 2.04          [Reserved]


SECTION 2.05          [Reserved]


SECTION 2.06          Funding of Borrowings.


(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
11:00 a.m., New York City time, to the Applicable Account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower or the
Blocked Borrower (as applicable) by promptly crediting the amounts so received,
in like funds, to an account or accounts of the Borrower or the Blocked Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower or the Blocked Borrower, in the applicable Borrowing Request; provided
that the Blocked Dollar Term Loans shall be funded by the Administrative Agent
solely to the Blocked Account.


(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower or the Blocked Borrower (as applicable) a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent an amount equal to
such share on demand of the Administrative Agent.  If such Lender does not pay
such corresponding amount forthwith upon demand of the Administrative Agent
therefor, the Administrative Agent shall promptly notify the Borrower or the
Blocked Borrower (as applicable) and the Borrower and the Blocked Borrower (as
applicable) agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand.  The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower or the Blocked Borrower (as applicable)
interest on such corresponding amount, for each day from and including the date
such amount is made available to the Borrower and the Blocked Borrower (as
applicable) to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower or
the Blocked Borrower (as applicable), the interest rate applicable to such
Borrowing in accordance with Section 2.13.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower or Blocked Borrower (as applicable) may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


90

--------------------------------------------------------------------------------

(c)          Obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 9.03(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 9.03(c).


SECTION 2.07          Interest Elections.


(a)          Each Term Loan Borrowing initially shall be of the Type specified
in the applicable Borrowing Request or designated by Section 2.03 and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.


(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by delivery (by hand delivery,
facsimile or other electronic transmission) to the Administrative Agent of a
written Interest Election Request signed by the Borrower by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable upon delivery.


(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.03:


(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv)          if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”


91

--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)          Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.


(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, no outstanding Borrowing may be converted to a
LIBOR Borrowing.


SECTION 2.08          Termination and Reduction of Commitments.


(a)          Unless previously terminated, the Initial Dollar Term Commitments
and the Blocked Dollar Term Commitments shall each terminate upon the making of
the Dollar Term Loans on the Closing Date.


(b)          The Borrower or the Blocked Borrower (as applicable) may at any
time terminate, or from time to time reduce, the Commitments of any Class;
provided that each reduction of the Commitments of any Class shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000.


(c)          The Borrower or the Blocked Borrower (as applicable) shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least one Business Day (or such shorter
period as may be agreed between the Administrative Agent and the Borrower or the
Blocked Borrower (as applicable) prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower or the
Blocked Borrower (as applicable) pursuant to this Section shall be irrevocable;
provided that a notice of termination of any Commitments delivered by the
Borrower or the Blocked Borrower (as applicable) may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not satisfied. 
Any termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.


SECTION 2.09          Repayment of Loans; Evidence of Debt.


(a)          The Borrower or the Blocked Borrower (as applicable) hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10.
92

--------------------------------------------------------------------------------

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower and the Blocked
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower and the
Blocked Borrower (as applicable) to each Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.


(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
or the Blocked Borrower (as applicable) to pay any amounts due hereunder in
accordance with the terms of this Agreement.  In the event of any inconsistency
between the entries made pursuant to paragraphs (b) and (c) of this Section, the
accounts maintained by the Administrative Agent pursuant to paragraph (c) of
this Section shall control.


(e)          Any Lender may request through the Administrative Agent that Loans
of any Class made by it be evidenced by a promissory note.  In such event, the
Borrower or the Blocked Borrower (as applicable) shall execute and deliver to
such Lender a promissory note payable to such Lender or its registered assigns
and in a form provided by the Administrative Agent and approved by the Borrower
or the Blocked Borrower (as applicable).


SECTION 2.10          Amortization of Term Loans.


(a)          Subject to adjustment pursuant to paragraph (c) of this
Section 2.10, the Borrower or the Blocked Borrower (as applicable) shall repay
Dollar Term Loan Borrowings on the last Business Day of each March, June,
September and December (commencing with the second full fiscal quarter after the
Closing Date in the principal amount of Dollar Term Loans equal to (A) the
aggregate outstanding principal amount of Dollar Term Loans immediately after
the funding thereof on the Closing Date multiplied by (B) 0.25%.


(b)          To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.


(c)          Any prepayment of a Term Loan Borrowing of any Class (i) pursuant
to Section 2.10(a) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section as directed by the Borrower or the Blocked Borrower (as
applicable) (and absent such direction in direct order of maturity) and
(ii) pursuant to Section 2.11(b) or Section 2.11(c) shall be applied to reduce
the subsequent scheduled and outstanding repayments of the Term Loan Borrowings
of such Class to be made pursuant to this Section, or, except as otherwise
provided in any Refinancing Amendment or Loan Modification Offer, pursuant to
the corresponding section of such Refinancing Amendment or Loan Modification
Offer, as applicable, as directed by the Borrower and the Blocked Borrower (as
applicable) (and absent such direction in direct order of maturity).


93

--------------------------------------------------------------------------------

(d)          Prior to any repayment of any Term Loan Borrowings of any Class
hereunder pursuant to Section 2.11(a), the Borrower or the Blocked Borrower (as
applicable) shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by written notice (by hand
delivery, facsimile or other electronic transmission) of such election not later
than 2:00 p.m., New York City time, two Business Days before the scheduled date
of such repayment.  In the absence of a designation by the Borrower or the
Blocked Borrower (as applicable) as described in the preceding sentence, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.16.  Each repayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing.  Repayments of Term Loan Borrowings
shall be accompanied by accrued interest on the amount repaid.


SECTION 2.11          Prepayment of Loans.


(a)          (i)          The Borrower and/or the Blocked Borrower (as
applicable) shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, without premium or penalty; provided that in the
event that, on or prior to the twelve month anniversary of the Closing Date, the
Borrower or the Blocked Borrower (A) makes any voluntary prepayment of Term
Loans (with any replacement of a Non-Accepting Lender pursuant to Section 2.24
or any of the mandatory prepayments described in Section 2.11(b) with respect to
the incurrence of Indebtedness, in each case being deemed, for this purpose, to
constitute a voluntary prepayment) in connection with any Repricing Transaction
the primary purpose of which is to decrease the Effective Yield on such Term
Loans or (B) effects any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which (as determined by Holdings acting in
good faith) is to decrease the Effective Yield on the Term Loans, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (x) a prepayment premium of 1.00% of the principal amount of
the Term Loans being prepaid in connection with such Repricing Transaction and
(y) in the case of clause (B), an amount equal to 1.00% of the aggregate amount
of the applicable Term Loans outstanding immediately prior to (and subject to)
such amendment that are subject to an effective pricing reduction pursuant to
such Repricing Transaction (including the principal amount of any Term Loans of
any Non-Accepting Lender which are required to be assigned in accordance with
Section 2.24 as a result of such Non-Accepting Lender’s failure to consent to
such amendment).


(ii)          Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing, a Loan
Party may prepay the outstanding Term Loans on the following basis:


(A)          A Loan Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to an Offer of Specified Discount Prepayment, Borrower
Solicitation of Discount Range Prepayment Offers or Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
Section 2.11(a)(ii); provided that (x) no Loan Party shall borrow any ABL Loans
or any Incremental Revolving Loans or Other Revolving Loans to fund any
Discounted Term Loan Prepayment and (y) a Loan Party shall not initiate any
action under this Section 2.11(a)(ii) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Loan Party on the applicable Discounted Prepayment
Closing Date; or (II) at least three (3) Business Days shall have passed since
the date the Loan Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan and/or Other Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Loan Party’s election not to accept any Solicited
Discounted Prepayment Offers.


94

--------------------------------------------------------------------------------

(B)           (1)   Subject to the proviso to subclause (A) above, a Loan Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Loan Party, to each Term Lender
and/or each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date.  The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).


(2)          Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Term Lender’s Term Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Offer of Specified Discount Prepayment.


95

--------------------------------------------------------------------------------

(3)          If there is at least one Discount Prepayment Accepting Lender, a
Loan Party will make prepayment of outstanding Term Loans pursuant to this
subclause (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Term Lender’s Specified Discount Prepayment Response given pursuant to clause
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the relevant Loan
Party and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Specified Discount Prepayment Response Date, notify
(I) the relevant Loan Party of the respective Term Lenders’ responses to such
offer, the Discounted Prepayment Closing Date and the aggregate principal amount
of the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Closing Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Loans of such Term Lender to be prepaid at the Specified
Discount on such date.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the relevant Loan Party and Term Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the relevant Loan Party on the Discounted Prepayment Closing Date in
accordance with subclause (F) below (subject to subclause (J) below).


(C)          (1)  Subject to the proviso to subclause (A) above, a Loan Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the relevant Loan Party, to each Term Lender
and/or each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche
or tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the relevant Loan Party (it being understood that different
Discount Ranges and/or Discount Range Prepayment Amounts may be offered with
respect to different tranches of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Discount Range Prepayment Amount shall be in an aggregate
amount not less than $1,000,000 and whole increments of $500,000 in excess
thereof and (IV) each such solicitation by the relevant Loan Party shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Term
Lenders (the “Discount Range Prepayment Response Date”).  Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Term Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.


96

--------------------------------------------------------------------------------

(2)          The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the relevant Loan Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subclause (C).  The relevant Loan
Party agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts.  Each Term Lender that has submitted
a Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following clause (3) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).


(3)          If there is at least one Participating Lender, the relevant Loan
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Term Lender’s Discount Range Prepayment Offer at the Applicable Discount;
provided that if the Submitted Amount by all Participating Lenders offered at a
discount to par greater than or equal to the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the relevant Loan Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Closing Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Closing Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(z) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Loan Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
relevant Loan Party on the Discounted Prepayment Closing Date in accordance with
subclause (F) below (subject to subclause (J) below).


97

--------------------------------------------------------------------------------

(D)           (1)  Subject to the proviso to subclause (A) above, a Loan Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to each Term Lender
and/or each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate Dollar
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
tranche or tranches of Term Loans the relevant Loan Party is willing to prepay
at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”).  Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and (z)
specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount. 
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.


(2)          The Auction Agent shall promptly provide the relevant Loan Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date.  The relevant Loan Party
shall review all such Solicited Discounted Prepayment Offers and select the
smallest of the Offered Discounts specified by the relevant responding Term
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
relevant Loan Party (the “Acceptable Discount”), if any.  If the relevant Loan
Party elects to accept any Offered Discount as the Acceptable Discount, then as
soon as practicable after the determination of the Acceptable Discount, but in
no event later than by the third Business Day after the date of receipt by the
Borrower from the Auction Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the relevant Loan Party shall submit an Acceptance and Prepayment Notice
to the Auction Agent setting forth the Acceptable Discount.  If the Auction
Agent shall fail to receive an Acceptance and Prepayment Notice from the
Borrower by the Acceptance Date, the relevant Loan Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.


98

--------------------------------------------------------------------------------

(3)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date and within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Loan
Party at the Acceptable Discount in accordance with this subclause (D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Term Lender, a “Qualifying Lender”).  The relevant Loan Party will prepay
outstanding Term Loans pursuant to this subclause (D) to each Qualifying Lender
in the aggregate principal amount and of the tranches specified in such Term
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with the relevant Loan Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”). 
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) the relevant Loan Party of the Discounted Prepayment
Closing Date and Acceptable Prepayment Amount comprising the Discounted Term
Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Closing Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Term Loans and the tranches to be prepaid at the
Applicable Discount on such date, (III) each Qualifying Lender of the aggregate
principal amount and the tranches of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to the relevant
Loan Party and Term Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
relevant Loan Party shall be due and payable by the Borrower on the Discounted
Prepayment Closing Date in accordance with subclause (F) below (subject to
subclause (J) below).


99

--------------------------------------------------------------------------------

(E)          In connection with any Discounted Term Loan Prepayment, the
relevant Loan Party and the Term Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Term Loan Prepayment, the
payment of customary fees and expenses from the relevant Loan Party in
connection therewith.  In addition, and for the avoidance of doubt, the Borrower
shall not be required to represent or warrant that it is not in possession of
material non-public information with respect to Holdings, the relevant Loan
Party and/or its subsidiaries.


(F)          If any Term Loan is prepaid in accordance with subclauses (B)
through (D) above, the relevant Loan Party shall prepay such Term Loans on the
Discounted Prepayment Closing Date.  The relevant Loan Party shall make such
prepayment to the Auction Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s office in immediately available funds not later
than 11:00 a.m., New York City time, on the Discounted Prepayment Closing Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Term Loans on a pro rata basis across
such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Closing Date.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.11(a)(ii) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable.  The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Closing Date in any Discounted Term
Loan Prepayment.


(G)          To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.11(a)(ii), established by the Auction Agent
acting in its reasonable discretion, and as reasonably agreed by the Borrower or
relevant Loan Party.


(H)          Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.


(I)          Each Loan Party and the Term Lenders acknowledges and agrees that
the Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.


(J)          A Loan Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to this
subclause (J), any failure by the Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).


100

--------------------------------------------------------------------------------

(b)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings or any Restricted Subsidiary in respect of
any Prepayment Event (including in the case of the Alkali Sale, prior to the
date of this Agreement), the Borrower shall, within 10 Business Days after such
Net Proceeds are received (or, in the case of a Prepayment Event described in
clause (b) of the definition of the term Prepayment Event, on the date of such
Prepayment Event, or, in the case of the Alkali Sale, the Business Day following
the date on which the Asset Sale Prepayment Percentage in respect thereof shall
no longer be zero), prepay Term Loan Borrowings in an aggregate amount equal to:


(i)          in the case of a Disposition, the applicable Asset Sale Prepayment
Percentage of such Net Proceeds (or in the case of the Alkali Sale, the Asset
Sale Prepayment Percentage of $800,000,000); or


(ii)          in the case of the repayment in full of the Intercompany Loans
with the proceeds of the South African Term Loans, 100% of the Net Proceeds
thereof in excess of $100,000,000 (such $100,000,000, the “Retained South
African Loan Proceeds”) received by Tronox UK Finance Limited from such
repayment; or


(iii)          (ii) in the case of any other Prepayment Event, 100% of the
amount of such Net Proceeds,


provided that if the Cristal Acquisition Agreement terminates or is abandoned
without the Cristal Acquisition having been consummated, the Retained South
African Loan Proceeds shall be prepaid pursuant to Section 2.11(b)(ii)
(notwithstanding anything to the contrary herein) in an amount equal to (x) the
Retained South African Loan Proceeds less (y) the amount of mandatory
prepayments pursuant to this Section 2.11(b) from the Net Proceeds of asset
Dispositions made between the Amendment No. 2 Effective Date and the date of
such termination or abandonment,


provided further that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event” (other than the Alkali Sale), if
Holdings or any of its Restricted Subsidiaries invest (or commit to invest) the
Net Proceeds from such event (or a portion thereof) within 18 months after
receipt of such Net Proceeds by Holdings and the Restricted Subsidiaries
(including any Investments permitted under Section 6.04 (other than 6.04(a)),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds in respect of such event (or the applicable portion of such
Net Proceeds, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so invested (or committed to be invested) by the
end of such 18-month period (or if committed to be so invested within such
18-month period, have not been so invested within 6 months after the end of the
18-month period), at which time a prepayment shall be required in an amount
equal to such Net Proceeds that have not been so invested,; provided that the
reinvestment rights described in this proviso shall not be available with
respect to any Net Proceeds to which the Disposal Basket does not apply pursuant
to the second proviso to clause (a) of the definition of the term “Prepayment
Event”,


101

--------------------------------------------------------------------------------

provided further that other than in respect of the Alkali Sale, any Prepayment
Event described in clause (c) of the definition thereof, and any Net Proceeds to
which the Disposal Basket does not apply pursuant to the second proviso to
clause (a) of the definition of the term “Prepayment Event”, Holdings may use a
portion of such Net Proceeds to prepay or repurchase any other Indebtedness that
is secured by the Collateral on a pari passu basis with the Term Loan Borrowings
to the extent such other Indebtedness and the Liens securing the same are
permitted hereunder and the documentation governing such other Indebtedness
requires such a prepayment or repurchase thereof with the proceeds of such
Prepayment Event, in each case in an amount not to exceed the product of (x) the
amount of such Net Proceeds and (y) a fraction, the numerator of which is the
outstanding principal amount of such other Indebtedness and the denominator of
which is the aggregate outstanding principal amount of Term Loans and such other
Indebtedness and such amount so used shall reduce on a Dollar-for-Dollar basis,
any prepayment amount due hereunder in respect of such Net Proceeds,


provided further that the Net Proceeds of any Disposition of a Recovery Event
with respect to any ABL Priority Collateral (other than any Net Proceeds to
which the Disposal Basket does not apply pursuant to the second proviso to
clause (a) of the definition of the term “Prepayment Event”) shall be applied
first as may be required pursuant to Section 2.10(b)(vii) of the Revolving
Credit Agreement prior to application hereunder.


102

--------------------------------------------------------------------------------

(c)          Following the end of each fiscal year of Holdings, commencing with
the fiscal year ending December 31, 2018 (the “Excess Cash Flow Period”), the
Borrower shall prepay (or cause to be prepaid) Term Loan Borrowings in an
aggregate amount equal to the ECF Percentage of Excess Cash Flow for such fiscal
year; provided that such amount shall be reduced, at the option of the Borrower,
by the aggregate amount (other than any amount applied to reduce the prepayment
required under this paragraph in respect of any prior year) of (i) prepayments
of Term Loans  made pursuant to Section 2.11(a) during such fiscal year or after
such fiscal year and prior to the time such prepayment is due as provided below
(provided that such reduction as a result of prepayments pursuant to clause (ii)
thereof shall be limited to the actual amount of such cash prepayment),
(ii) voluntary prepayments of Indebtedness under Incremental Facilities or
Incremental Equivalent Debt that are secured by the Collateral on a pari passu
basis with the Term Loans (provided that in the case of the prepayment of any
revolving indebtedness, there is a corresponding permanent reduction in
revolving commitments) during such fiscal year or after such fiscal year and
prior to the time such prepayment is due, (iii) except to the extent deducted in
the calculation of Excess Cash Flow, the amount of any reduction in the
outstanding amount of any Term Loans or Incremental Term Loans resulting from
any assignment made in accordance with Section 9.04(g) of this Agreement prior
to such date, in an amount equal to the actual amount of cash paid in connection
with the relevant assignment (in each case, excluding all such prepayments
funded with the proceeds of other Indebtedness (other than revolving
Indebtedness, except to the extent that revolving Indebtedness is replacing or
refinancing revolving Indebtedness)) and (iv) prepayments of ABL Loans made
pursuant to Section 2.10(a) of the Revolving Credit Agreement  during such
fiscal year or after such fiscal year and prior to the time such prepayment is
due as provided in the Revolving Credit Agreement (provided that such reduction
as a result of prepayments pursuant to clause (ii) thereof shall be limited to
the actual amount of such cash prepayment and the commitments under the
Revolving Credit Agreement shall be correspondingly and permanently reduced) 
(in each case, excluding all such prepayments funded with the proceeds of other
Indebtedness (other than revolving Indebtedness, except to the extent that
revolving Indebtedness is replacing or refinancing revolving Indebtedness)), in
the case of the payments described in the foregoing clauses (i), (ii), (iii) and
(iv) of this proviso, any payment occurring after the end of the applicable
Excess Cash Flow Period but prior to the making of the applicable payment being
referred to herein as an “After Year End Payment”); provided, that an Excess
Cash Flow payment pursuant to this clause (b) shall only be required with
respect to amounts in excess of the greater of (A) $35,000,000 (the “Relevant
ECF Basket”) and (B) 5.00% of Consolidated EBITDA for any Excess Cash Flow
Period (and only such excess amount shall be applied to the payment thereof). 
Notwithstanding anything to the contrary in the foregoing, the Borrower may use
a portion of such amount of Excess Cash Flow in respect of any such fiscal year
that would otherwise be required to be applied to prepay Term Loan Borrowings to
prepay or repurchase any other Indebtedness that is secured by the Collateral on
a pari passu basis with the Term Loan Borrowings to the extent such other
Indebtedness and the Liens securing the same are permitted hereunder and the
documentation governing such other Indebtedness requires such a prepayment or
repurchase thereof with Excess Cash Flow, in each case in an amount not to
exceed the product of (A) the amount of Excess Cash Flow in respect of such
fiscal year otherwise required to be applied to prepay Term Loan Borrowings
(without giving effect to this sentence) and (B) a fraction, the numerator of
which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness.  Each prepayment pursuant to this paragraph shall
be made on or before the date that is ten Business Days after the date on which
financial statements are required to be delivered pursuant to Section 5.01 with
respect to the fiscal year for which Excess Cash Flow is being calculated.


103

--------------------------------------------------------------------------------

(d)          The Blocked Borrower shall prepay the Blocked Dollar Term Loans in
full upon the occurrence of the Blocked Termination Date.  In addition, if the
funds on deposit in the Blocked Account have been released pursuant to Section
4.03 and within three Business Days of such release, (i) such funds have not
been used to consummate the Cristal Acquisition and (ii) the Blocked Merger has
not been consummated, then the Borrower and the Blocked Borrower agree to prepay
the Blocked Dollar Term Loans in full on the immediately succeeding Business
Day.


(e)          Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower or the Blocked Borrower (as applicable) shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (f) of this Section
substantially in the form of Exhibit P hereto or such other form that is
acceptable to the Administrative Agent (the “Notice of Prepayment”).  In the
event of any mandatory prepayment of Term Loan Borrowings made at a time when
more than one Class of Term Loans remains outstanding, the Borrower or the
Blocked Borrower (as applicable) shall select Term Loan Borrowings to be prepaid
so that the aggregate amount of such prepayment is allocated among Classes of
Term Loan Borrowings pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class (or less than pro rata so long as the
lenders of such Class of loans to be prepaid on a less than pro rata basis agree
to such less than pro rata amount) (other than a prepayment of (xw) Term Loans
with the proceeds of Indebtedness incurred pursuant to Section 2.21, which shall
be applied to the Class of Term Loans being refinanced pursuant thereto, (yx)
Term Loans with the proceeds of any Credit Agreement Refinancing Indebtedness
issued to the extent permitted under Section 6.01(a), which shall be applied to
the Class of Term Loans being refinanced pursuant thereto, (y) Term Loans as a
result of a Prepayment Event described in clause (c) of the definition thereof,
which shall be applied to such Class or Classes of Term Loans as directed by the
Borrower, or (z) Blocked Dollar Term Loans pursuant to clause (d) above);
provided that any Term Lender (and, to the extent provided in the Refinancing
Amendment or Loan Modification Offer for any Class of Other Term Loans, any
Lender that holds Other Term Loans of such Class) may elect, by written notice
to the Administrative Agent at least one Business Day prior to the prepayment
date, to decline all (but not a portion of) any prepayment of its Term Loans or
Other Term Loans of any such Class pursuant to this Section (other than an
optional prepayment pursuant to paragraph (a)(i) of this Section or a mandatory
prepayment as a result of the Prepayment Event set forth in clause (b) of the
definition thereof solely to the extent such prepayment represents a refinancing
of the Term Loans, which may not be declined), in which case the aggregate
amount of the prepayment that would have been applied to prepay Term Loans or
Other Term Loans of any such Class but was so declined shall be retained by the
Borrower and the Restricted Subsidiaries (such amounts, “Retained Declined
Proceeds”).  Optional prepayments of Term Loan Borrowings shall be allocated
among the Classes of Term Loan Borrowings as directed by the Borrower.  In the
absence of a designation by the Borrower as described in the preceding
provisions of this paragraph of the Type of Borrowing of any Class, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.16.


104

--------------------------------------------------------------------------------

(f)          The Borrower or the Blocked Borrower (as applicable) shall notify
the Administrative Agent of any optional prepayment pursuant to
Section 2.11(a)(i) and, to the extent practicable, any mandatory prepayment
hereunder by delivering a Notice of Prepayment to the Administrative Agent (i)
in the case of prepayment of a Eurocurrency Borrower, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment (or in each case, such
shorter period as agreed between the Borrower and the Administrative Agent). 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that a notice of optional prepayment may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable refinancing event or
condition, in which case such notice of prepayment may be revoked by the
Borrower or the Blocked Borrower (as applicable) (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.  At the
Borrower’s or the Blocked Borrower’s election (as applicable) in connection with
any prepayment pursuant to this Section 2.11, such prepayment shall not be
applied to any Term Loan or Incremental Revolving Loan of a Defaulting Lender
and shall be allocated ratably among the relevant non-Defaulting Lenders.

105

--------------------------------------------------------------------------------

(g)          Notwithstanding any other provisions of Section 2.11(b) or Section
2.11(c), (A) to the extent that any of or all the Net Proceeds of any Prepayment
Event set forth in clause (a) of the definition thereof by a Foreign Subsidiary
giving rise to a prepayment pursuant to Section 2.11(b) (a “Foreign Prepayment
Event”) or Excess Cash Flow of a Foreign Subsidiary giving rise to a payment
pursuant to Section 2.11(c) are prohibited by or would violate or conflict with
any Requirement of Law from being repatriated to the Borrower or would conflict
with the fiduciary duties of such Foreign Subsidiary’s directors, or result in,
or could reasonably be expected to result in, a material risk of personal or
criminal liability for any officer, director, employee, manager, member or
management or consultant of such Foreign Subsidiary, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in Section 2.11(b) or Section 2.11(c), as
the case may be, and such amounts may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable Requirement of Law will
not permit repatriation to the Borrower (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to use commercially reasonable efforts to
promptly take all actions required by the applicable Requirement of Law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable Requirement
of Law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
five Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to Section 2.11(b) or Section 2.11(c), as applicable, (B) to the
extent that and for so long as the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
or Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation in the year of such repatriation), including any withholding
tax, with respect to such Net Proceeds or Excess Cash Flow if such amount were
repatriated as a dividend, the Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans (or other Loans required to be
prepaid) at the times provided in Section 2.11(b) or Section 2.11(c), as the
case may be, and such amounts may be retained by the applicable Foreign
Subsidiary; provided that when the Borrower determines in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
or Excess Cash Flow would no longer have a material adverse tax consequence
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation in the year of such repatriation) with respect
to such Net Proceeds or Excess Cash Flow if such amount were repatriated as a
dividend, such Net Proceeds or Excess Cash Flow shall be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), as
applicable and (C) in connection with any prepayment attributable to any joint
venture, to the extent that repatriation of any or all of the Net Proceeds of
any Foreign Prepayment Event or Excess Cash Flow of a Foreign Subsidiary giving
rise to a prepayment pursuant to Section 2.11(b) or Section 2.11(c), violate any
organizational document of any joint venture (or any relevant shareholders’ or
similar agreement) existing on the Closing Date or the date of investment in
such joint venture (so long as such restrictions in such organizational
documents were not entered into for purposes of circumventing such joint
venture’s obligations to make any payment in respect of such Excess Cash Flow or
a Foreign Prepayment Event), in each case if the amount subject to the relevant
prepayment were upstreamed or transferred as a distribution or dividend the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in
Section 2.11(b) or Section 2.11(c), as the case may be, and such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable organizational documents will not permit repatriation to the
Borrower, and once such repatriation of any of such affected Net Proceeds or
Excess Cash Flow is permitted under the applicable organizational documents,
such repatriation will be promptly effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than five Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to Section 2.11(b) or Section 2.11(b), as applicable.



106

--------------------------------------------------------------------------------



SECTION 2.12          Fees.


(a)          The Borrower and the Blocked Borrower agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower, the Blocked Borrower and
the Administrative Agent.


(b)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent.  Fees paid hereunder
shall not be refundable under any circumstances.


(c)          Notwithstanding the foregoing, and subject to Section 2.22, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.12.


SECTION 2.13          Interest.


(a)          The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.


(b)          The Loans comprising each LIBOR Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.


(c)          Notwithstanding the foregoing, after the occurrence and continuance
of a Specified Event of Default, if any principal of or interest on any Loan or
any premium or fee by the Borrower or Blocked Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, the
relevant overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of any overdue principal or
interest of any Loan, 2.00% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2.00% per annum plus the rate applicable to Dollar Term
Loans that are ABR Loans as provided in paragraph (a) of this Section; provided
that no amount shall be payable pursuant to this Section 2.13(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.


(d)          Accrued interest on each Loan shall be payable by the Borrower or
Blocked Borrower (as applicable) in arrears on each Interest Payment Date for
such Loan, provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(e)          All computations of interest for ABR Loans (when the Alternate Base
Rate is based on the “prime rate”) shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


107

--------------------------------------------------------------------------------

SECTION 2.14          Alternate Rate of Interest.    If at least two Business
Days prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:


(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (ii) or clause (i) above, “Impacted Loans”),


then the Administrative Agent shall give written notice thereof to Holdings and
the Lenders by hand delivery, facsimile or other electronic transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
Holdings and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, then such Borrowing shall be made as an ABR Borrowing and the
utilization of the LIBO Rate component in determining the Alternate Base Rate
shall be suspended; provided, however, that, in each case, Holdings may revoke
any Borrowing Request that is pending when such notice is received.


SECTION 2.15          Increased Costs.


(a)          If any Change in Law shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the relevant Adjusted LIBO Rate); or


(ii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than with respect to Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or participation therein; or


108

--------------------------------------------------------------------------------

(iii)          subject the Administrative Agent or any Lender to any Taxes on
its Loans, letters of credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan or of observing or performing
its obligations under any Loan Document) or to reduce the amount of any sum
received or receivable by the Administrative Agent or such Lender  hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of the Administrative Agent or such Lender, the Borrower or the Blocked
Borrower (as applicable) will pay (or cause to be paid) to the Administrative
Agent or such Lender, as the case may be, such additional amount or amounts as
will compensate the Administrative Agent or such Lender, as the case may be, for
such increased costs actually incurred or reduction actually suffered, provided
that the Borrower or the Blocked Borrower (as applicable) shall not be liable
for such compensation if, in the case of requests for reimbursement under
clause (ii) above resulting from a market disruption, (A) the relevant
circumstances are not generally affecting the banking market or (B) the
applicable request has not been made by Lenders constituting Required Lenders;
provided, further, that to the extent any such costs or reductions are incurred
by any Lender as a result of any requests, rules, guidelines or directives
enacted or promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or Basel III, then such Lender shall be compensated
pursuant to this Section 2.15(a) only to the extent such Lender is imposing such
charges on similarly situated borrowers where the terms of other syndicated
credit facilities permit it to impose such charges.  Notwithstanding the
foregoing, this paragraph will not apply to (A) Indemnified Taxes, (B) Other
Taxes or (C) Excluded Taxes.


(b)          If any Lender determines that any Change in Law regarding capital
or liquidity requirements has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or 
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then, from time to time upon request of such
Lender contemplated by clause (c) below, the Borrower or the Blocked Borrower
(as applicable) will pay or cause to be paid to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s or holding
company for any such reduction actually suffered.


(c)          Any Lender requesting compensation under this Section 2.14 shall be
required to deliver a certificate to Holdings, (i) setting forth the amount or
amounts necessary to compensate such Lender or its holding company in reasonable
detail, as the case may be, as specified in paragraph (a) or (b) of this
Section, (ii) setting forth, in reasonable detail, the manner in which such
amount or amounts were determined and (iii) certifying that such Lender is
generally charging such amounts to similarly situated borrowers to the extent
required above, which certificate shall be conclusive absent manifest error. 
The Borrower or the Blocked Borrower (as applicable) shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt
thereof.


109

--------------------------------------------------------------------------------

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower or the Blocked Borrower (as
applicable) shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender notifies Holdings of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16          Break Funding Payments.    In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Incremental Revolving Loan or Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower or the Blocked Borrower (as applicable) pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower or the Blocked Borrower
(as applicable) shall, after receipt of a written request by any Lender affected
by any such event (which request shall set forth in reasonable detail the basis
for requesting such amount), compensate each Lender for the actual loss, cost
and expense incurred by such Lender attributable to such event (other than loss
of profit).  For purposes of calculating amounts payable by the Borrower or the
Blocked Borrower (as applicable) to the Lenders under this Section 2.16, each
Lender shall be deemed to have funded each Eurocurrency Loan made by it at the
relevant Adjusted LIBO Rate for such Loan by a matching deposit or other
borrowing for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded.  Any Lender requesting
compensation under this Section 2.16 shall be required to deliver a certificate
to Holdings setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, the basis therefor and, in reasonable detail
and the manner in which such amount or amounts were determined, which
certificate shall be conclusive absent manifest error.  The Borrower or the
Blocked Borrower (as applicable) shall pay such Lender the amount shown as due
on any such certificate within 15 days after receipt of such demand. 
Notwithstanding the foregoing, this Section 2.16 will not apply to losses, costs
or expenses resulting from Taxes, as to which Section 2.17 shall govern.


SECTION 2.17          Taxes.


(a)          Any and all payments by or on account of any obligation of any Loan
Party or the Blocked Borrower under any Loan Document shall be made free and
clear of and without deduction for any Taxes, provided that if the applicable
Withholding Agent shall be required by applicable Requirements of Law (as
determined in the good faith discretion of the applicable Withholding Agent) to
deduct any Taxes from such payments, then (i) the applicable Withholding Agent
shall make such deductions, (ii) the applicable Withholding Agent shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law and (iii) if the Tax in question
is an Indemnified Tax or Other Tax, the amount payable by the applicable Loan
Party or the Blocked Borrower, as may be relevant, shall be increased (or, in
the case of an Australian Loan Party, such Australian Loan Party shall pay an
additional amount) as necessary so that after all required deductions have been
made (including deductions applicable to additional amounts payable under this
Section 2.17) the Lender (or, in the case of a payment received by the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made.


110

--------------------------------------------------------------------------------

(b)          A payment shall not be increased under clause (a)(iii) above by
reason of a tax deduction on account of Tax imposed by Switzerland if so
required under applicable law (including double tax treaties), to the extent
that on the date on which payment falls due, increasing such payment in such way
would breach any Swiss law.


(c)          Without limiting the provisions of paragraph (a) above, the Loan
Parties and the Blocked Borrower shall timely pay to the relevant Governmental
Authority in accordance with Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.


(d)          The Loan Parties and the Blocked Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes payable or paid by, or
required to be withheld or deducted from a payment to, the Administrative Agent
or such Lender, as the case may be, and any Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability delivered to Holdings by
a Lender (with a copy to the Administrative Agent) or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.


(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party or the Blocked Borrower to a Governmental Authority
pursuant to this Section 2.17, such Loan Party or the Blocked Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(f)          Each Lender shall deliver to Holdings and the Administrative Agent
at the time or times reasonably requested by Holdings or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Requirements of Law and such other documentation reasonably requested
by Holdings or the Administrative Agent (i) as will permit such payments to be
made without, or at a reduced rate of, withholding or (ii) as will enable
Holdings or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(1)-(2) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  Each
Lender shall, whenever a lapse of time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to Holdings and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by Holdings
or the Administrative Agent) or promptly notify Holdings and the Administrative
Agent in writing of its legal ineligibility to do so.  Each Lender hereby
authorizes the Administrative Agent to deliver to the Loan Parties and the
Blocked Borrower and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 2.17.


111

--------------------------------------------------------------------------------

Without limiting the foregoing:


(1)          Each Lender shall deliver to Holdings and the Administrative Agent
on or before the date on which it becomes a party to this Agreement (and from
time to time thereafter upon the request of Holdings or the Administrative
Agent) two properly completed and duly signed copies of IRS Form W-9 or W-8, as
may be applicable, establishing that such Lender is exempt from U.S. federal
backup withholding.


(2)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Holdings and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Holdings or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Holdings or the Administrative
Agent as may be necessary for the Borrower, the Blocked Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (3), “FATCA” shall include any
amendments made to FATCA after the date hereof.


Notwithstanding any other provisions of this paragraph (f), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.


112

--------------------------------------------------------------------------------

(g)          If the Administrative Agent or a Lender determines in its good
faith discretion that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower and/or the Blocked
Borrower (as applicable) or with respect to which the Borrower and/or the
Blocked Borrower (as applicable) has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower or the Blocked
Borrower (as applicable) (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower and/or the Blocked Borrower (as
applicable) under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower and/or the Blocked Borrower (as
applicable), upon the request of the Administrative Agent or such Lender, agrees
promptly to repay the amount paid over to the Borrower and/or the Blocked
Borrower (as applicable) pursuant to this Section 2.17(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
The Administrative Agent or such Lender, as the case may be, shall, at Holdings’
request, provide Holdings with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that the Administrative Agent or such Lender may
delete any information therein that the Administrative Agent or such Lender
deems confidential).  Notwithstanding anything to the contrary, (i) in no event
will the Administrative Agent or any Lender be required to pay any amount
pursuant to this paragraph (g) the payment of which would place the
Administrative Agent or Lender, as applicable, in a less favorable net after-Tax
position than the Administrative Agent or Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid and (ii) this
Section 2.17(g) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to Taxes which it deems confidential) to any Loan Party or any other Person.


(h)          Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, or the consummation of the
transactions contemplated hereby, the repayment, satisfaction or discharge of
all obligations under any Loan Document, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.


(i)          For purposes of this Section 2.17 and the indemnity set forth in
Article VIII, “applicable Requirements of Law” shall include FATCA.


SECTION 2.18         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)          The Borrower or the Blocked Borrower (as applicable) shall make
each payment required to be made by it under any Loan Document (whether of
principal, interest, fees, or of amounts payable under Section 2.15, Section
2.16 or Section 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 3:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments pursuant to Section 2.15, Section 2.16, Section 2.17 and
9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment (other than payments on the
Eurocurrency Loans) under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
payment of principal pursuant to the preceding two sentences, interest thereon
shall be payable at the then applicable rate for the period of such extension. 
All payments or prepayments of any Loan(or of interest thereon) shall be made in
the currency in which such Loan is denominated, and all other payments under
each Loan Document shall be made in Dollars.


113

--------------------------------------------------------------------------------

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.


(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans of a given Class  resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
of such Class and accrued interest thereon than the proportion received by any
other Lender with outstanding Loans of the same Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans of such Class of other Lenders of such Class at such time
outstanding to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders of such Class ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for any permitted assignment of or
sale of a participation in any of its Loans to any assignee or participant,
including any payment made or deemed made in connection with Section 2.21, 2.22
or 9.02 or (C) any disproportionate payment obtained by a Lender of any Class as
a result of the extension by Lenders of the maturity date or expiration date of
some but not all Loans or Commitments of that Class or any increase in the
Applicable Rate in respect of Loans of Lenders that have consented to any such
extension.  The Borrower and the Blocked Borrower each consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower or the Blocked Borrower (as applicable) rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower or the Blocked Borrower (as
applicable) in the amount of such participation.


(d)           Unless the Administrative Agent shall have received notice from
Holdings prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower or the Blocked
Borrower (as applicable) will not make such payment, the Administrative Agent
may assume that the Borrower or the Blocked Borrower (as applicable) has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount
due.  In such event, if the Borrower or the Blocked Borrower (as applicable) has
not in fact made such payment, then each of the Lenders, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


114

--------------------------------------------------------------------------------

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(a), Section 2.06(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion and in the
order determined by the Administrative Agent (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Section until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and to be applied to, any future funding obligations of such
Lender under any such Section.


SECTION 2.19          Mitigation Obligations; Replacement of Lenders.


(a)          If any Lender requests compensation under Section 2.15 or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17 or mitigate the applicability of Section 2.23,
as the case may be, and (ii) would not subject such Lender to any unreimbursed
cost or expense reasonably deemed by such Lender to be material and would not be
inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.


(b)           If (i) any Lender requests compensation under Section 2.15 or
gives notice under Section 2.23, (ii) the Borrower or the Blocked Borrower (as
applicable) is required to pay any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower or the Blocked
Borrower (as applicable) may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate (and such Lender shall be obligated to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation), provided that (A) the Borrower or the Blocked
Borrower (as applicable) shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consents, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued but unpaid interest thereon, accrued but unpaid
fees and all other amounts payable to it hereunder from the assignee or the
Borrower or the Blocked Borrower (as applicable), (C) the Borrower or the
Blocked Borrower (as applicable) or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.15, payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.23, such assignment
will result in a material reduction in such compensation or payments.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower or the Blocked Borrower (as applicable) to
require such assignment and delegation cease to apply.  Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower or the Blocked Borrower
(as applicable), the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.


115

--------------------------------------------------------------------------------

SECTION 2.20          Incremental Loans and Commitments.


(a)          Incremental Commitments. The Borrower may at any time or from time
to time after the Closing Date, by written notice to the Administrative Agent
(an “Incremental Request”), request (i) one or more new commitments which shall
be (A) of the same Class as any outstanding Term Loans (a “Term Loan Increase”)
or (B) a new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) under this Agreement and/or (ii)  the
establishment of one or more revolving commitments and any increase thereunder
(any such new commitment, an “Incremental Revolving Commitment” and,
collectively with any Incremental Term Commitments, the “Incremental
Commitments”), in each case, to be incurred by the Borrower, whereupon the
Administrative Agent shall promptly deliver a copy of such Incremental Request
to each of the Lenders.


(b)          Incremental Loans. Any Incremental Term Loans (other than Term Loan
Increases) effected through the establishment of one or more new Term Loans made
on an Incremental Facility Closing Date shall be designated a separate Class of
Incremental Term Loans for all purposes of this Agreement. On any Incremental
Facility Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
(or waiver) of the terms and conditions in this Section 2.20, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Loan
Commitment is effected, subject to the satisfaction (or waiver) of the terms and
conditions in this Section 2.20, (i) each Incremental Revolving Credit Lender
shall make its Commitment available to the Borrower (the loans made pursuant to
Incremental Revolving Commitments, “Incremental Revolving Loans” and
collectively with any Incremental Term Loan, the “Incremental Loans”) in an
amount equal to its Incremental Revolving Loan Commitment, and (ii) each
Incremental Revolving Credit Lender shall become a Lender hereunder with respect
to its Incremental Revolving Commitment and the Incremental Revolving Loans made
pursuant thereto. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.


116

--------------------------------------------------------------------------------

(c)          Incremental Request. Each Incremental Request from the Borrower
pursuant to this Section 2.20 shall set forth the requested amount and proposed
terms of the relevant Incremental Loan. Incremental Commitments and Incremental
Loans may be provided by any existing Lender (but no existing Lender will have
an obligation to make any Incremental Commitment or Incremental Loans) or by any
other bank or other financial institution which is an Eligible Assignee (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing an
Incremental Commitment or Incremental Loans, an “Incremental Revolving Credit
Lender” or “Incremental Term Lender,” as applicable, and, collectively, the
“Incremental Lenders”); provided that (i) the Administrative Agent shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Additional Lender’s making of such Incremental Commitments and Incremental Loans
to the extent such consent, if any, would be required under Section 9.04(b) for
an assignment of Loans or Commitments to such Additional Lender.


(d)          Effectiveness of Incremental Facility Amendment. The effectiveness
of any Incremental Facility Amendment, and the Incremental Commitments
thereunder, shall be subject to the satisfaction (or waiver in accordance with
Section 9.02 hereof) on the date of such Incremental Facility Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:


(i)          subject to Section 1.08, (x) no Event of Default shall exist after
giving effect to such Incremental Commitments and (y) the representations and
warranties contained in Article III hereof (or in the case of a Limited
Condition Transaction, customary “specified representations” and “specified
acquisition agreement representations”) shall be true and correct in all
material respects (or to the extent that any such representation and warranty is
qualified by materiality, it shall be true and correct in all respects);


(ii)          each Incremental Term Commitment shall be in an aggregate
principal amount that is not less than $10,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $10,000,000 (and need
not be in an increment of $1,000,000) if such amount represents all remaining
availability under the limit set forth in clause (iii) below) and each
Incremental Revolving Loan Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 (and need not be in an
increment of $1,000,000) if such amount represents all remaining availability
under the limit set forth in clause (iii) below); and


117

--------------------------------------------------------------------------------

(iii)          at the time of and after giving effect to the effectiveness of
any proposed Incremental Term Loans or Incremental Revolving Commitments, the
aggregate amount of the Incremental Term Loans and Incremental Revolving
Commitments shall not exceed (A) an amount equal to the Starter Basket plus (B)
(I) the amount of all prior voluntary prepayments of Term Loans or Incremental
Revolving Loans (in each case, with respect to any revolving loans, to the
extent accompanied by a permanent reduction in the related revolving
commitments), in each case unless made with the proceeds of Credit Agreement
Refinancing Indebtedness or other long-term Indebtedness, (II) the amount paid
in respect of any reduction in the outstanding principal amount of Term Loans
resulting from assignments to (and purchases by) any Loan Party and the
concurrent cancellation of such Term Loans, amounts paid by any Loan Party in
respect of the principal amount of any Term Loans utilizing the mandatory
assignment provisions in respect of Non-Accepting Lenders and/or Non-Consenting
Lenders pursuant to Sections 2.24(c) and 9.02(c) (to the extent that the
applicable Loans and Commitments subject to such mandatory assignments are
permanently repaid and cancelled) and the amount of any voluntary permanent
commitment reductions of undrawn and unutilized Incremental Revolving
Commitments, (III) an amount equal to all fees, underwriting discounts, premiums
(including any original issue discount, payment of call protection or prepayment
premiums) and other costs and expenses incurred in connection with the
incurrence of amounts set forth in clause (A) above and this clause (B), plus
(C) up to an additional amount of Incremental Term Loans and/or Incremental
Revolving Loan Commitments so long as on and as of the date of the incurrence of
such Incremental Term Loans or Incremental Revolving Loan Commitments on a Pro
Forma Basis after giving effect to each such incurrence and/or issuance of such
Indebtedness on a Pro Forma Basis and assuming all previously established and
simultaneously established Incremental Revolving Loan Commitments are fully
drawn and excluding the cash proceeds of any borrowing under any such
Incremental Facility from being netted from any determination of the outstanding
amount of debt, the First Lien Net Leverage Ratio (determined on a Pro Forma
Basis) does not exceed (I) 3.50:1.00 as of the most recently ended Test Period
or, if applicable, determined in accordance with Section 1.08 or (II) at the
election of the Borrower to the extent such Incremental Facility is incurred in
connection with the financing of a Permitted Acquisition or similar Investment
permitted under the Loan Documents, the First Lien Net Leverage Ratio in effect
for the most recently ended Test Period or where applicable, in accordance with
Section 1.08 (this clause (iii), the “Incremental Cap”);


provided, that (I) Incremental Term Loans and Incremental Revolving Loan
Commitments (and any Incremental Equivalent Debt incurred in lieu thereof
pursuant to Section 6.01(xxiii)) shall be deemed to have been incurred under
clause (C) (to the extent compliant therewith) prior to utilization of any
available capacity under clauses (A) and (B), (II) Incremental Term Loans and
Incremental Revolving Loan Commitments (and any Incremental Equivalent Debt
incurred in lieu thereof pursuant to Section 6.01(xxiii)) may be incurred under
both clauses (A) and/or (B) above, on the one hand, and clause (C) above, on the
other hand, and proceeds from any such incurrences may be utilized in a single
transaction by first calculating the incurrence under clause (C) above and then
calculating the incurrence under clauses (A) and/or (B) above and (III) any
amounts incurred under clause (A) shall be reclassified, as the Borrower may
elect from time to time, as incurred under clause (C) if Holdings satisfies the
ratio for clause (C) at such time on a Pro Forma Basis, and if the ratio under
clause (C) would be satisfied on a Pro Forma Basis as of the end of any
subsequent fiscal quarter of Holdings after the initial incurrence of such
amounts, such reclassification shall be deemed to have automatically occurred
whether or not elected by the Holdings.


118

--------------------------------------------------------------------------------

(e)          Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Loan Commitments, as the case may be,
of any Class, except as otherwise set forth herein, shall be as agreed between
the Borrower and the applicable Incremental Lenders (including as to currency
denomination (provided such currency is reasonably acceptable to the
Administrative Agent)); provided, however, that:


(i)          the Incremental Loans and Incremental Commitments:


(A)          (I) shall not be guaranteed by any Person other than any Loan Party
unless such guarantee is provided for the benefit of the Lenders, (II) shall
rank pari passu in right of payment and pari passu with respect to security with
the Loans and (III) shall not be secured by any property or assets of Holdings
or any Restricted Subsidiary other than the Collateral unless such property or
assets are provided for the benefit of the Lenders as Collateral to secure the
Secured Obligations;


(B)          in the case of Incremental Term Loans, shall not mature earlier
than the Latest Maturity Date of the Term Loans outstanding at the time of
incurrence of such Incremental Term Loans (other than in a principal amount not
to exceed the Maturity Limitation Excluded Amount); provided that the
requirements set forth in this clause (B) shall not apply to any Incremental
Term Loans consisting of a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted
satisfies the requirements set forth in this clause (B);

(C)          in the case of Incremental Revolving Commitments, shall not mature
earlier than the maturity date of the ABL Facility or the Latest Maturity Date
of any Incremental Revolving Commitments or have amortization or scheduled
mandatory commitment reductions (other than at maturity) (other than in a
principal amount not to exceed the Maturity Limitation Excluded Amount);


(D)          in the case of Incremental Term Loans, shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Dollar Term Loans; provided that the requirements set forth in
this clause (D) shall not apply to (I) any Maturity Limitation Excluded Amount
and (II) any Incremental Term Loans consisting of a customary bridge facility,
so long as the long-term Indebtedness into which such customary bridge facility
is to be converted satisfies the requirements set forth in this clause (D) (this
clause (D) together with clause (B) above being the “Maturity/Weighted Average
Life Condition”);


(E)          in the case of Incremental Term Loans, subject to clauses (B) and
(D) above, shall have amortization determined by the Borrower and the applicable
Incremental Term Lenders;


(F)          subject to clause (ii) below, shall have an Applicable Rate
determined by the Borrower and the applicable Incremental Lenders;


119

--------------------------------------------------------------------------------

(G)          may participate on a pro rata basis or less than pro rata basis
(but not on a greater than pro rata basis) in any mandatory prepayments of the
Dollar Term Loans hereunder, as specified in the applicable Incremental Facility
Amendment; (provided that this clause (G) shall not prohibit customary mandatory
prepayments of Incremental Revolving Loans made in order to cause the aggregate
outstanding principal amount thereof not to exceed the related Incremental
Revolving Commitments);


(ii)          the interest rate and amortization schedule (subject to clauses
(i)(B) and (i)(D) above) applicable to any Incremental Term Loans will be
determined by the Borrower and the lenders providing such Incremental Term
Loans; provided that in the event that the Effective Yield with respect to any
Incremental Term Loans that (x) have a maturity date of no later than 24 months
after the then latest Maturity Date of the outstanding Term Loans and (y) are in
the form of Dollar denominated Term Loans is greater than the Effective Yield
for the Dollar Term Loans by more than 0.50%, the Applicable Rate for the Dollar
Term Loans shall be increased to the extent necessary so that the Effective
Yield for the Dollar Term Loans is equal to the Effective Yield for such
Incremental Term Loans minus 0.50% (this clause (ii), the “MFN Adjustment”), and


(iii)          subject to the preceding clauses (i) and (ii), the Incremental
Term Loans shall be on terms and pursuant to documentation to be determined by
the Incremental Borrower and the lenders thereunder; provided that, if the terms
of such Incremental Term Loans are not consistent with the terms of the Dollar
Term Loans, such terms shall not be materially more restrictive, taken as a
whole, to Holdings and its Restricted Subsidiaries than the terms of the Dollar
Term Loans unless (i) the Dollar Term Loans also receive the benefit of such
more restrictive terms, (ii) any such more restrictive terms apply only after
the Latest Maturity Date of the Dollar Term Loans or (iii) those terms are
reasonably satisfactory to the Administrative Agent (this clause (iii), the “MFN
Covenant Condition”).


(f)          Incremental Facility Amendment. Commitments in respect of
Incremental Term Loans and Incremental Revolving Commitments shall become
Commitments, under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and, without delay, the Administrative Agent. The Incremental
Facility Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.20
(including, without limitation, to modify the terms of this Agreement to
appropriately incorporate revolving facility mechanics (including those related
to payments, prepayments, purchases of participations and reallocation
mechanisms and letter of credit and/or swingline subfacilities) and other
provisions and commitment schedules relating to revolving facilities generally)
and the Lenders expressly authorize the Administrative Agent to enter into every
such Incremental Facility Amendment, including any amendments that are not
adverse to the interests of any Lender that are made to effectuate changes
necessary to enable any Incremental Loans that are intended to be treated as
fungible with any Class of outstanding Term Loans to be treated as fungible with
such Term Loans, which shall include without limitation (i) any amendments to
Section 2.10 that do not reduce the ratable amortization received by each Lender
thereunder and (ii) any amendments which extend or add “call protection” to any
existing Class of Loans, including amendments to Section 2.11(a). The
Incremental Borrower will use the proceeds of the Incremental Loans for working
capital purposes or general corporate purposes, including without limitation,
any acquisition, any Investment and any Restricted Payment to the extent not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Loans, unless it so agrees.
120

--------------------------------------------------------------------------------

(g)          Each Lender or Additional Lender providing a portion of any
Incremental Facility shall execute and deliver to the Administrative Agent and
the Borrower all such documentation (including the relevant Incremental Facility
Amendment) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Incremental Facility.  On the effective date of such
Incremental Facility, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.


(h)          This Section 2.20 shall supersede any provisions in Section 2.18
or  Section 9.02 to the contrary.


SECTION 2.21          Refinancing Amendments.


(a)          At any time after the Closing Date, the Borrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
(which shall, for purposes of this Section 2.21, notwithstanding anything to the
contrary in the definition of Credit Agreement Refinancing Indebtedness, be
secured by the Collateral on a pari passu basis with the other Secured
Obligations and guaranteed by the Guarantors) in respect of (a) all or any
portion of the Term Loans then outstanding under this Agreement (which for
purposes of this clause (a) will be deemed to include any then outstanding Other
Term Loans or Incremental Term Loans) or (b) all or any portion of the
Incremental Revolving Loans (or unused Incremental Revolving Loan Commitments)
under this Agreement (which for purposes of this clause (b) will be deemed to
include any then outstanding Other Revolving Loans and Other Revolving
Commitments), in the form of (x) Other Term Loans or Other Term Commitments or
(y) Other Revolving Loans or Other Revolving Commitments, as the case may be, in
each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will have such pricing (including
interest, fees and premiums) and optional prepayment (or redemption) terms as
may be agreed by the Borrower and the Lenders thereof and (ii) the proceeds of
such Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of the Indebtedness
being so refinanced or replaced, as the case may be.  Each Class of Credit
Agreement Refinancing Indebtedness incurred under this Section 2.21 shall be in
an aggregate principal amount that is (x) not less than $10,000,000 in the case
of Other Term Loans or $10,000,000 in the case of Other Revolving Loans and (y)
an integral multiple of $1,000,000 in excess thereof.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments).  Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.21.


121

--------------------------------------------------------------------------------

(b)           Notwithstanding anything to the contrary, this Section 2.21 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.


SECTION 2.22          Defaulting Lenders.


(a)          General.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.02.


(ii)          Reallocation of Payments.  Subject to the last sentence of
Section 2.11(c), any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as Holdings may request (so long as no
Default or Event of Default is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower or the
Blocked Borrower (as applicable) as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower or the Blocked Borrower (as
applicable) against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and fifth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a payment of the principal amount of any Loans
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of the
relevant non-Defaulting Lenders on a pro rata basis.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)          [Reserved].


122

--------------------------------------------------------------------------------

(b)          Defaulting Lender Cure.  If Holdings and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their applicable percentages of the Commitments in respect
thereof, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


SECTION 2.23          Illegality.    If any Lender determines that any law or
regulation has made it unlawful or not possible in practice, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund any Loan whose interest is determined by reference to the
Adjusted LIBO Rate, to determine or charge interest rates based upon the
Adjusted LIBO Rate, or to observe or perform such Lender’s obligations under any
Loan Document, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Holdings through the Administrative Agent, (i) any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such Loan
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender’s making or maintaining ABR Loans the interest rate of which is
determined by reference to the Adjusted LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Loans or such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and
Holdings that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower or the Blocked Borrower
(as applicable) shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, in the case of Loans
denominated in Dollars, convert all Eurocurrency Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall, during the period of such suspension, compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate.  Each Lender agrees to
notify the Administrative Agent and Holdings in writing promptly upon becoming
aware that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Adjusted LIBO Rate or to observe or perform such
Lender’s obligations under any Loan Document.  Upon any such prepayment or
conversion, the Borrower or the Blocked Borrower (as applicable) shall also pay
accrued interest on the amount so prepaid or converted.


123

--------------------------------------------------------------------------------

SECTION 2.24          Loan Modification Offers.


(a)          At any time after the Closing Date, the Borrower or the Blocked
Borrower (as applicable) may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes (each Class subject to such a
Loan Modification Offer, an “Affected Class”) to effect one or more Permitted
Amendments relating to such Affected Class pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Holdings
(including mechanics to permit cashless rollovers and exchanges by Lenders). 
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective.  Permitted Amendments shall become effective only
with respect to the Loans and Commitments of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made.


(b)           A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by Holdings, the Borrower or
Blocked Borrower (as applicable) each applicable Accepting Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless Holdings shall have delivered to the Administrative Agent such
legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall be reasonably requested by the
Administrative Agent in connection therewith, in each case substantially in the
form delivered on the Closing Date (with appropriate modification thereto to
reflect the nature of the Loan Modification Offer).  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each Loan Modification Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.24, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders as a new “Class” of
loans and/or commitments hereunder.


(c)          If, in connection with any proposed Loan Modification Offer, any
Lender declines to consent to such Loan Modification Offer on the terms and by
the deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender by
causing such Lender to (and such Lender shall be obligated to) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04) all of its interests, rights and obligations under
this Agreement in respect of the Loans and Commitments of the Affected Class to
one or more Eligible Assignees (which Eligible Assignee may be another Lender,
if a Lender accepts such assignment) or (ii) prepay such Non-Accepting Lender;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender; provided further that
(a) the applicable assignee shall have agreed to provide Loans and/or
Commitments on the terms set forth in the applicable Permitted Amendment,
(b) such Non-Accepting Lender shall have received payment of an amount equal to
the outstanding principal of the Loans of the Affected Class assigned by it
pursuant to this Section 2.24(c), accrued interest thereon, accrued fees and all
other amounts payable to it hereunder from the Eligible Assignee (to the extent
of such outstanding principal and accrued interest and fees), (c) unless waived,
the Borrower or the Blocked Borrower (as applicable) or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b) and (d) such Non-Accepting Lender shall be entitled
to any prepayment premiums or penalties from the Borrower or the Blocked
Borrower (as applicable) to the extent a premium or penalty would be due in
respect of a prepayment of Term Loans pursuant to Section 2.11.
124

--------------------------------------------------------------------------------

(d)          Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.


SECTION 2.25          Permitted Debt Exchanges.


(a)          Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than, with
respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by Holdings, is unable to certify that
it is (i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:


(i)          each such Permitted Debt Exchange Offer shall be made on a pro rata
basis to the Lenders (other than, with respect to any Permitted Debt Exchange
Offer that constitutes an offering of securities, any Lender that, if requested
by Holdings, is unable to certify that it is (i) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of each
applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;


(ii)          the aggregate principal amount (calculated on the face amount
thereof) of such Permitted Debt Exchange Notes shall not exceed the aggregate
principal amount (calculated on the face amount thereof) of Term Loans so
refinanced, except to the extent a different incurrence basket pursuant
Section 6.01 is utilized and with respect to an amount equal to any fees,
expenses, commissions, underwriting discounts and premiums payable in connection
with such Permitted Debt Exchange;


(iii)          other than with respect to an amount not to exceed the Maturity
Limitation Excluded Amount, the stated final maturity of such Permitted Debt
Exchange Notes is not earlier than the Latest Maturity Date for the Class or
Classes of Term Loans being exchanged, and such stated final maturity is not
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such latest maturity date (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Permitted Debt Exchange Notes upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof);


125

--------------------------------------------------------------------------------

(iv)          such Permitted Debt Exchange Notes are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the Latest Maturity
Date for the Class or Classes of Term Loans being exchanged; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as (other than with respect to an
aggregate principal amount thereof not to exceed the Maturity Limitation
Excluded Amount) the Weighted Average Life to Maturity of such Indebtedness
shall be not earlier than the remaining Weighted Average Life to Maturity of the
Class or Classes of Term Loans being exchanged;


(v)          no Subsidiary is an issuer, a borrower or a guarantor with respect
to such Indebtedness unless such Subsidiary is or substantially concurrently
becomes a Loan Party;


(vi)          if such Permitted Debt Exchange Notes are secured, such Permitted
Debt Exchange Notes are secured on a pari passu basis or junior priority basis
to the Obligations and (A) such Permitted Debt Exchange Notes are not secured by
any assets not securing the Obligations unless such assets substantially
concurrently secure the Obligations and (B) the beneficiaries thereof (or an
agent on their behalf) shall become party to the applicable Intercreditor
Agreements;


(vii)          the terms and conditions of such Permitted Debt Exchange Notes
are not materially more restrictive (when taken as a whole) to Holdings and its
Restricted Subsidiaries as the terms and conditions set forth in this Agreement
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Latest Maturity Date of
the Class or Classes of Term Loans being exchanged);


(viii)          all Term Loans exchanged under each applicable Class by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower or the Blocked Borrower (as applicable) on
date of the settlement thereof (and, if requested by the Administrative Agent,
any applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Assumption, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), and accrued and unpaid interest on such Term Loans shall be paid
to the exchanging Lenders on the date of consummation of such Permitted Debt
Exchange, or, if agreed to by the Borrower and the Administrative Agent, the
next scheduled Interest Payment Date with respect to such Term Loans (with such
interest accruing until the date of consummation of such Permitted Debt
Exchange);


126

--------------------------------------------------------------------------------

(ix)          if the aggregate principal amount of all Term Loans (calculated on
the face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of
the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;


(x)          all documentation in respect of such Permitted Debt Exchange shall
be consistent with the foregoing, and all written communications generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and made in consultation with Holdings and the
Administrative Agent; and


(xi)          any applicable Minimum Tender Condition or Maximum Tender
Condition, as the case may be, shall be satisfied or waived by Holdings.


Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.


(b)          With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Section 2.25, such Permitted Debt Exchange Offer shall
be made for not less than $10,000,000 in aggregate principal amount of Term
Loans; provided that subject to the foregoing Borrower may at its election
specify (A) as a condition to consummating any such Permitted Debt Exchange that
a minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in Borrower’s discretion) of Term Loans of any or all applicable
Classes be tendered (a “Minimum Tender Condition”) and/or (B) as a condition to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
Holdings’ discretion) of Term Loans of any or all applicable Classes will be
accepted for exchange (a “Maximum Tender Condition”).  The Administrative Agent
and the Lenders hereby acknowledge and agree that the provisions of Section 2.11
(other than Section 2.11(a)(i)) and Section 2.20 shall not apply to any
Permitted Debt Exchange or the other transactions contemplated by this
Section 2.25.


127

--------------------------------------------------------------------------------

(c)          In connection with each Permitted Debt Exchange, Holdings shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and Borrower and the Administrative Agent, acting reasonably,
shall mutually agree to such procedures as may be necessary or advisable to
accomplish the purposes of this Section 2.25; provided that the terms of any
Permitted Debt Exchange Offer shall provide that the date by which the relevant
Lenders are required to indicate their election to participate in such Permitted
Debt Exchange shall be not less than five (5) Business Days following the date
on which the Permitted Debt Exchange Offer is made.  The Borrower shall provide
the final results of such Permitted Debt Exchange to the Administrative Agent no
later than three (3) Business Days prior to the proposed date of effectiveness
for such Permitted Debt Exchange (or such shorter period agreed to by the
Administrative Agent in its sole discretion) and the Administrative Agent shall
be entitled to conclusively rely on such results.


(d)          The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (i)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.


Article III

REPRESENTATIONS AND WARRANTIES


Each of Holdings and the Borrower (and, as to Section 3.01, 3.02, 3.03, 3.07,
3.08, 3.15, 3.16 and 3.17, the Blocked Borrower (as to itself)) represents and
warrants to the Lenders that:


SECTION 3.01          Organization; Powers.    Each of Holdings and each
Restricted Subsidiary and the Blocked Borrower is (a) duly organized or
incorporated, validly existing and (to the extent such concept exists in the
relevant jurisdictions) in good standing under the laws of the jurisdiction of
its organization or incorporation, (b) has the corporate or other organizational
power and authority to carry on its business as now conducted and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except in the case of clause
(a) (other than with respect to the Borrower and the Blocked Borrower), clause
(b) (other than with respect to Holdingsthe Holding Companies, the Borrower and
the Blocked Borrower) and clause (c), where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 3.02          Authorization; Enforceability.    This Agreement has been
duly authorized, executed and delivered by each of the Loan Parties and the
Blocked Borrower and constitutes, and each other Loan Document to which any Loan
Party or the Blocked Borrower is to be a party, when executed and delivered by
such Loan Party, will constitute, a legal, valid and binding obligation of such
Loan Parties or the Blocked Borrower, as the case may be, enforceable against it
in accordance with its terms, subject to (i) Debtor Relief Laws and general
principles of equity regardless of whether considered in a proceeding in equity
or at law and (ii) the effect of foreign laws, rules and regulations as they
relate to pledges of Equity Interests in or Indebtedness owed by Foreign
Subsidiaries.



128

--------------------------------------------------------------------------------

SECTION 3.03          Governmental Approvals; No Conflicts.    The execution,
delivery and performance of the obligations under the Loan Documents (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for any Perfection
Requirements, (b) will not violate (i) the Organizational Documents of Holdings
or any other Loan Party or the Blocked Borrower, or (ii) any Requirements of Law
applicable to Holdings or any Restricted Subsidiary or the Blocked Borrower,
(c) will not violate or result in a default under any indenture or other
agreement or instrument that constitutes Material Indebtedness binding upon
Holdings, the Borrower or any Restricted Subsidiary or the Blocked Borrower or
their respective assets, or give rise to a right thereunder to require any
payment, repurchase or redemption to be made by Holdings, the Borrower, any
Restricted Subsidiary or the Blocked Borrower, or give rise to a right of, or
result in, termination, cancellation or acceleration of any obligation
thereunder, and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings or any Restricted Subsidiary or the Blocked Borrower,
except Liens created under the Loan Documents and the ABL Documents, except (in
the case of each of clauses (a), (b)(ii) and (c)) to the extent that the failure
to obtain or make such consent, approval, registration, filing or action, or
such violation, default or right as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04          Financial Condition; No Material Adverse Effect.


(a)          The Audited Financial Statements and Unaudited Financials (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly indicated therein, including the
notes thereto, and (ii) fairly present in all material respects the consolidated
financial position of HoldingsTronox Limited and its consolidated subsidiaries
as of the respective dates thereof and the consolidated results of their
operations for the respective periods then ended in accordance with GAAP
consistently applied during the periods referred to therein, except as otherwise
expressly indicated therein, including the notes thereto.


(b)          Each Pro Forma Financial Statement (as defined in Section 4.01(h))
has been prepared in good faith, based on assumptions believed by HoldingsTronox
Limited and the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects the estimated financial position of
HoldingsTronox Limited and the Restricted Subsidiaries as if the Transactions
had occurred as of the relevant date (in the case of any pro forma consolidated
balance sheet) or at the beginning of such period (in the case of any pro forma
statement of income or operations).


(c)          Since December 31, 2016, there has been no Material Adverse Effect.


SECTION 3.05          Properties.   


(a) Holdings and each Restricted Subsidiary is the sole legal and beneficial
owner of and has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including the Mortgaged
Properties, if any), (i) free and clear of all Liens except for Liens permitted
by Section 6.02 and (ii) free of title defects except for defects in title that
do not interfere with its ability to conduct its business as currently conducted
or as proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


129

--------------------------------------------------------------------------------

(b)          As of the Closing Date, Schedule 3.05 contains a true and complete
list of the Material Real Property.


SECTION 3.06          Litigation and Environmental Matters.


(a)          Except as set forth on Schedule 3.06, (i) there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdingsany Holding Company or the
Borrower, threatened against or affecting the Borrower or any Restricted
Subsidiary that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect and (ii) none of the Borrower or any
Subsidiary has treated, stored, transported, released or disposed of Hazardous
Materials at or from any currently or formerly owned, leased or operated real
property or any other facility relating to its business (including, to the
knowledge of the Borrower, any third-party recycling, treatment, storage or
disposal facilities) in a manner that could reasonably be expected to have a
Material Adverse Effect.


(b)          Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii)
has, to the knowledge of the Borrower, become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) has, to the knowledge of Holdingsany Holding
Company or the Borrower, any basis to reasonably expect that Holdings, the
Borrower or any Restricted Subsidiary will become subject to any Environmental
Liability.


SECTION 3.07          Compliance with Laws.    Each of Holdings and each
Restricted Subsidiary and the Blocked Borrower is in compliance with all
Requirements of Law applicable to it or its property except, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.08          Investment Company Status.    None of Holdings, the
Borrower, the Blocked Borrower or any other Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended from time to time.


SECTION 3.09          Taxes.    Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Holdings,
the Blocked Borrower and each Restricted Subsidiary (a) have timely filed or
caused to be filed all Tax returns required to have been filed and (b) have paid
or caused to be paid all Taxes required to have been paid (whether or not shown
on a Tax return) including in their capacity as tax withholding agents, except
any Taxes  (i) that are not overdue by more than 30 days or (ii) that are being
contested in good faith by appropriate proceedings; provided that Holdings, the
Borrower, the Blocked Borrower or such Restricted Subsidiary, as the case may
be, has set aside on its books adequate reserves therefor in accordance with
GAAP.  Each of the Borrower and the Blocked Borrower is properly treated as a
“disregarded entity” owned by a regarded entity that is not a United States
person for U.S. federal income tax purposes.


130

--------------------------------------------------------------------------------

SECTION 3.10          ERISA; Foreign Pension Plans.


(a)          Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
laws and each Foreign Pension Plan is in compliance with the applicable non-US
law.

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan and (iv) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could reasonably be expected
to be subject to Section 4069 or 4212(c) of ERISA.


(c)          The present value of the aggregate benefit liabilities under each
Plan sponsored, maintained or contributed to by Holdings, its Restricted
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Plan), did not
exceed the aggregate current value of the assets of such Plan by an amount,
which, if all of such Plans were terminated, would result in a Material Adverse
Effect.


(d)          As of the Closing Date, HoldingsTronox Limited and the Borrower are
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.


SECTION 3.11          Disclosure.    As of the Closing Date, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected and pro forma financial
information, Holdings and the Borrower each represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation and delivery; it being understood that actual results
may vary from such forecasts and that such variances may be material.


131

--------------------------------------------------------------------------------

SECTION 3.12          Subsidiaries.    As of the Closing Date, Schedule 3.11
sets forth the name of, and the ownership interest of HoldingsTronox Limited and
each Subsidiary in, each Subsidiary of Tronox Limited.


SECTION 3.13          Intellectual Property; Licenses, Etc.    Except as could
not reasonably be expected to have a Material Adverse Effect, each of the
Borrower and each Restricted Subsidiary owns, licenses or possesses the right to
use all of the rights to Intellectual Property that are reasonably necessary for
the operation of its business as currently conducted, and, to the knowledge of
the Borrower, without conflict with the rights of any Person.  None of Holdings,
the Borrower or any Restricted Subsidiary, in the operation of their businesses
as currently conducted, infringes upon any Intellectual Property rights held by
any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect.  No
claim or litigation regarding any of the Intellectual Property owned by Holdings
or any Restricted Subsidiary is pending or, to the knowledge of Holdingsany
Holding Company or the Borrower, threatened in writing against Holdings or the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14          Solvency.    On the Closing Date, and after giving effect
to the Transactions, HoldingsTronox Limited, the Blocked Borrower, the Borrower
and the Restricted Subsidiaries, on a consolidated basis, are Solvent.


SECTION 3.15          Federal Reserve Regulations.    No part of the proceeds of
the Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.


SECTION 3.16          Security Interest in Collateral.    Subject to the
provisions of this Agreement (including, without limitation, Section 5.14) and
the other relevant Loan Documents, (a) the Security Documents create legal,
valid and enforceable Liens on all of the Collateral as security for the Secured
Obligations of the Loan Parties, in favor of the Collateral Agent, for the
benefit of itself and the other Secured Parties, and (b) the Pledge and Security
Agreement and the Blocked Account Control Agreement create a legal, valid and
enforceable Lien on the Blocked Account, the contents thereof and the proceeds
of the foregoing as security for the Blocked Borrower Obligations of the Blocked
Borrower, in favor of the Collateral Agent, for the benefit of itself and the
applicable Secured Parties (and not, for the avoidance of doubt, as security for
any other obligations of the Blocked Borrower or the Loan Parties).  Upon the
satisfaction of the applicable Perfection Requirements, such Liens constitute
perfected Liens (with the priority that such Liens are expressed to have under
the relevant Security Documents) on the Collateral (to the extent such Liens are
required to be perfected under the terms of the Loan Documents) securing the
Secured Obligations, in each case as and to the extent set forth therein.


132

--------------------------------------------------------------------------------

SECTION 3.17          PATRIOT Act, Sanctions and Anti-Corruption.


(a)          Holdings, the Restricted Subsidiaries and the Blocked Borrower will
not directly or, to the knowledge of Holdings, the Borrower and the Blocked
Borrower, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of funding, financing, or facilitating any
activities or business or transaction  (i)  with any Sanctioned Person, or in
any Sanctioned Country, or (ii) in any manner that could reasonably be expected
to result in a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor, lender or otherwise)
of Sanctions.

(b)          Holdings, the Restricted Subsidiaries and the Blocked Borrower will
not use the proceeds of the Loans directly, or, to the knowledge of Holdings,
the Borrower and the Blocked Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Law.


(c)          Each of Holdings, the Restricted Subsidiaries and the Blocked
Borrower is in compliance in all material respects with applicable Sanctions,
Title III of the USA Patriot Act, and Anti-Corruption Laws.


(d)          Holdings, the Borrower, the Restricted Subsidiaries and the Blocked
Borrower have, to the knowledge of Holdings, the Borrower and the Blocked
Borrower, been in compliance in all material respect with Sanctions, Title III
of the USA Patriot Act, or Anti-Corruption Laws in the past three years prior to
the Closing Date. 


(e)          (i) None of the Loan Parties or the Blocked Borrower is a
Sanctioned Person or otherwise the target of Sanctions and (ii) none of the
Restricted Subsidiaries that are not Loan Parties, or any director or officer of
any Loan Party or Restricted Subsidiary, or to the knowledge of Holdings and the
Borrower, any employee or agency of any Loan Party or Restricted Subsidiary, in
each case, is a Sanctioned Person.


SECTION 3.18          Centre of Main Interests and Establishments.     For the
purpose of Regulation (EU) No 2015/848 of the European Parliament and of the
Council of the European Union of May 20, 2015 on insolvency proceedings (recast)
(the “Insolvency Regulation”):


(a)          If the jurisdiction of organization or incorporation of Holdings or
any of the Restricted Subsidiaries (other than any Dutch Loan Party) is a member
of the European Union, its COMI is situated in its jurisdiction of organization
or incorporation and it has no “establishment” (as that term is used in Article
2(10) of the EU Insolvency Regulation) in any other jurisdiction; and


(b)          The COMI of each Dutch Loan Party is situated in the jurisdiction
of either its (corporate) seat or its business address and it has no
“establishment” (as that term is used in Article 2(10) of the EU Insolvency
Regulation) in any other jurisdiction.


133

--------------------------------------------------------------------------------

SECTION 3.19          Dutch Law Representations.


(a)          No Loan Party incorporated under Dutch law is or has been a member
a fiscal unit (fiscale eenheid) for Dutch corporate income tax or value added
tax purposes (other than such fiscal unit comprising solely Loan Parties.


(b)          No Loan Party has issued a declaration of joint and several
liability as referred to in Section 2:403 of the Dutch Civil Code.


SECTION 3.20          Australian Tax.    Neither Holdings nor any of its
Subsidiaries (i) is a member of an Australian Tax Consolidated Group unless a
TSA and a TFA are in full force and effect or (ii) is a member of an Australian
GST Group unless an ITSA is in full force and effect.


SECTION 3.21          EEA Financial Institution.    No Loan Party or the Blocked
Borrower is an EEA Financial Institution.


Article IV

CONDITIONS


SECTION 4.01          Closing Date.    The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02):


(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include a copy transmitted by facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement.


(b)          The Administrative Agent shall have received a written opinion of
(A) Willkie Farr & Gallagher LLP, as special counsel for the Loan Parties, (B)
Minter Ellison Lawyers, Australian counsel for the Administrative Agent, (C)
Loyens & Loeff N.V., Dutch counsel for the Administrative Agent, (D) Higgs and
Johnson., Bahamas counsel for the Loan Parties, (E) Latham & Watkins LLP, U.K.
counsel for the Administrative Agent, (F) GHR Rechtsanwälte AG, Swiss counsel
for the Administrative Agent and (G) Homburger AG, Swiss counsel for the Loan
Parties, in each case dated as of the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent (and each Loan Party hereby
instructs such counsel to deliver such opinions to the Agents and Lenders).


(c)          The Administrative Agent shall have received a certificate of the
Borrower and the Blocked Borrower, dated the Closing Date, substantially in the
form of Exhibit R.


134

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, including or attaching a copy of (i) each
Organizational Document of each Loan Party, as of a recent date by the
applicable Governmental Authority, (ii) signature and incumbency certificates
(if applicable) of the Responsible Officers of each Loan Party executing the
Loan Documents to which it is a party, (iii) the relevant corporate resolutions
(including the resolutions of the Board of Directors) of each Loan Party (and,
in the case of any Swiss Guarantor, in addition to resolutions of the managing
directors of each Swiss Guarantor, resolutions of the quotaholders of such Swiss
Guarantors) approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, certified as of the Closing Date by a
Responsible Officer as being in full force and effect without modification or
amendment, (iv) a good standing certificate (to the extent such concept exists)
from the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation, (v) in the case of a UK Loan Party
whose shares are the subject of a Lien in favor of the Collateral Agent (i) a
certificate of that UK Loan Party certifying that no “warning notice” or
“restrictions notice” (in each case as defined in Schedule 1B of the Companies
Act 2006) has been issued in respect of those shares, together with a copy of
the “PSC register” (within the meaning of section 790C(10) of the Companies Act
2006) of that UK Loan Party, which is certified by a Responsible Officer of that
UK Loan Party to be correct, complete and not amended or superseded as at a date
no earlier than the date of this Agreement, or (ii) a certificate of that UK
Loan Party certifying that such UK Loan Party is not required to comply with
Part 21A of the Companies Act 2006 and (vi) an unconditional positive, written
advice from any works council in relation to the transactions contemplated by
this Agreement and any other document required for compliance with the Dutch Act
on works councils (to the extent applicable).


(e)          Prior to or substantially concurrently with the funding of the
Dollar Term Loans hereunder, the Administrative Agent shall have received (i)
all fees required to be paid by the Holdings on the Closing Date, all reasonable
and out-of-pocket expenses required to be paid by Holdings and the Restricted
Subsidiaries on the Closing Date for which invoices have been presented at least
two Business Days prior to the Closing Date (except as otherwise agreed by
Holdings), which amounts may be offset against the proceeds of the Loans.


(f)          The Collateral and Guarantee Requirement shall have been satisfied
subject to Section 5.17.


(g)          Each document (including any UCC (or similar) financing statement,
any financing statement under any Requirement of Law and intellectual property
security agreements) required by any Security Document or under applicable
Requirements of Law to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral required to be delivered pursuant to such
Security Document  (including, without limitation, all share certificates
representing the shareholdings in each UK Loan Party and/or its Subsidiaries,
together with signed blank share transfer forms in connection therewith), shall
be in proper form for filing, registration or recordation.


(h)          Prior to or substantially concurrently with the initial funding of
the Loans on the Closing Date, (i) the Closing Date Refinancing shall be
consummated and (ii) the Administrative Agent shall have received (a) true and
complete copies of the Revolving Credit Agreement and all material documents,
instruments and agreements executed in connection therewith, and (b) true and
complete copies of the indenture pursuant to which the Senior Unsecured 2025
Notes are issued and all material documents, instruments and agreements executed
in connection therewith.


135

--------------------------------------------------------------------------------

(i)          The Administrative Agent shall have received (i) the Audited
Financial Statements, (ii) the Unaudited Financials, and (iii) a pro forma
consolidated balance sheet as of June 30, 2017, and related pro forma statement
of income of HoldingsTronox Limited for the trailing 12-month period ended June
30, 2017 prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of the statement of income) (the pro forma
financial statements described in this clause (i)(iii), the “Pro Forma Financial
Statements”); provided, that no Pro Forma Financial Statement shall be required
to include adjustments for purchase accounting (including adjustments of the
type contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).


(j)          The Administrative Agent shall have received a certificate from the
chief financial officer (or other officer with reasonably equivalent
responsibilities) of Holdings certifying that Holdings and its Subsidiaries on a
consolidated basis after giving effect to the Transactions are Solvent.


(k)          The Administrative Agent shall have received at least two Business
Days prior to the Closing Date all documentation and other information about the
Loan Parties that the Administrative Agent and the Joint Bookrunners reasonably
determine is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation Title III of the USA Patriot Act, that shall have been
reasonably requested by an initial Lender in writing at least five Business Days
prior to the Closing Date.


(l)          Since December 31, 2016, no Material Adverse Effect shall have
occurred.


(m)          The Administrative Agent shall have received a Borrowing Request.


(n)          The Administrative Agent shall have received a copy of (i) the
request for advice to the works council (ondernemingsraad) of Tronox Pigments
(Holland) B.V which has jurisdiction over the transactions contemplated by the
Loan Documents in respect of the transactions contemplated by the Loan Documents
(including the pledge of the Equity Interests held by the Borrower in Tronox
Pigments (Holland) B.V. and the conditional transfer of voting rights as
contemplated therein) and (ii) the unconditional positive advice from such works
council in respect of the transactions contemplated by the Loan Documents
(including the pledge of the Equity Interests held by the Borrower in Tronox
Pigments (Holland) B.V. and the conditional transfer of voting rights as
contemplated therein.


(o)          In respect of any Australian security (subject to the Agreed
Security Principles), Holdings and the Borrower shall have provided or caused to
be provided a multi-jurisdictional mortgage statement signed on behalf of
Holdings and each other relevant Loan Party who has provided security where any
of the relevant collateral is situated, or taken under the Duties Act 1997 (NSW)
to be situated, in New South Wales (in form and substance reasonably
satisfactory to the Collateral Agent.[Reserved].


(p)          The organizational structure and capital structure of Holdings and
its Subsidiaries shall be as set forth on Schedule 4.2.


(q)          In order to ensure the continuation or creation in favor of
Collateral Agent, for the benefit of Secured Parties, or to evidence such
continuation or creation of, a valid, perfected first priority security interest
in the personal property Collateral, each Loan Party and the Blocked Account
Borrower shall have delivered to the Collateral Agent, subject to Section 5.17:


136

--------------------------------------------------------------------------------

(i)          the certificates evidencing all of the issued and outstanding
Equity Interests owned by the Loan Parties and pledged pursuant to the
Collateral Documents, which certificates shall be accompanied by undated
instruments of transfer duly executed in blank, as applicable, and such other
instruments and documents as shall be necessary or, in the reasonable opinion of
Administrative Agent, desirable under applicable law (subject to the Agreed
Security Principles) to perfect (subject to certain Permitted Encumbrances) the
first priority security interest of the Collateral Agent in such Equity
Interests;


(ii)          evidence that (subject to the Agreed Security Principles) each
Loan Party shall have taken or caused to be taken any other action, executed and
delivered or caused to be executed and delivered any other agreement, document
and instrument and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent,
including but not limited to (x) the execution, delivery and filings of any
Collateral Documents relating to Intellectual Property, (y) the filing of UCC
financing statements and (z) to the extent required by the relevant Security
Documents, providing all information or assistance reasonably requested by the
Collateral Agent in order for it to be able to file any Australian PPS Law
financing statements;


(iii)           (1) with respect to the Blocked Account, the Blocked Account
Control Agreement, and (2) with respect to the deposit account or securities
account (which shall be established and maintained by a Loan Party) in which the
proceeds of the Alkali Sale have been deposited and maintained, an executed
account control agreement between the Collateral Agent, the bank at which such
deposit account or securities account is maintained, and the applicable Loan
Party; and


(iv)          evidence satisfactory to the Collateral Agent that Borrower has
retained, at its sole cost and expense, a service provider acceptable to the
Collateral Agent for the tracking of all UCC financing statements of the Loan
Parties and the Blocked Borrower and that will provide notification to
Collateral Agent of, among other things, the upcoming lapse or expiration
thereof.


Notwithstanding the foregoing solely with respect to Non-US Loan Parties (other
than Australian Subsidiaries or UK Loan Parties), such Non-US Loan Parties
(other than Australian Subsidiaries or UK Loan Parties) shall not be required to
grant a security interest in favor of the Collateral Agent in respect of any
Accounts or Inventory unless such assets are secured in favor of the ABL Loans
(with any such security interest in favor of the Collateral Agent in respect of
such Accounts or Inventory being subject to the ABL Intercreditor Agreement.


(r)          The Administrative Agent shall have received the Agency Fee Letter.


SECTION 4.02          Each Credit Event.    The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions; provided that, the following conditions shall not apply to (i) any
Borrowings under any Incremental Facility, the conditions of which are set forth
in Section 2.20 and (ii) any extensions of credit or Borrowings under
Section 2.21 or 2.24:


137

--------------------------------------------------------------------------------

(a)          The representations and warranties of each Loan Party and the
Blocked Borrower set forth in the Loan Documents shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the date of such credit extension
or on such earlier date, as the case may be; and


(b)          At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be
continuing.  Each Borrowing (provided that a conversion or a continuation of a
Borrowing shall not constitute a “Borrowing” for purposes of this Section) shall
be deemed to constitute a representation and warranty by the Borrower and the
Blocked Borrower on the date of the applicable Borrowing as to the matters
specified in clauses (a) and (b) of this Section.


SECTION 4.03          Release of Funds from the Blocked Account.    The funds on
deposit in the Blocked Account shall be released to the Blocked Borrower upon
the delivery by Holdings to the Administrative Agent and to the securities
intermediary under the Blocked Account Control Agreement of a certificate
executed and delivered by a Responsible Officer of Holdings in the form set
forth on Exhibit V to this Agreement, which certificate shall certify (x) that
each of the Cristal Acquisition and the Blocked Merger will be consummated
within three Business Days of such release of funds on deposit and (y) that the
funds on deposit in the Blocked Account shall be used to consummate the Cristal
Acquisition within three Business Days of such release and if such funds are not
so applied and the Blocked Merger not so consummated by the end of such three
Business Day period, the Borrower and the Blocked Borrower agree to prepay the
Blocked Dollar Term Loans in full in accordance with Section 2.11 of this
Agreement on the immediately succeeding Business Day.


Article V

AFFIRMATIVE COVENANTS


Until the Termination Date shall have occurred, each of Holdings and the
Borrower (and, to the extent set forth in this Article V, the Blocked Borrower)
covenants and agrees with the Lenders that:


SECTION 5.01          Financial Statements and Other Information.   Holdings
will furnish to the Administrative Agent, on behalf of each Lender:


(a)          commencing with the financial statements for the fiscal year ending
December 31, 2017, as soon as available, but in any event within 90 days after
the end of each fiscal year of Holdings and its consolidated Subsidiaries,
audited consolidated balance sheets and related audited consolidated statements
of income, stockholders’ equity and cash flows of Holdings and its consolidated
Subsidiaries as of the end of and for such year, and related notes and related
explanations thereto, setting forth in each case in comparative form the figures
for the previous fiscal year (it being understood that all of the foregoing
information may be furnished in the form of a Form 10-K and only the information
required by such Form 10-K shall be required by this Section 5.01(a)), all
reported on by Ernst & Young LLP, PricewaterhouseCoopers LLP, Deloitte LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than any exception,
explanatory paragraph or qualification, that is expressly solely with respect
to, or expressly resulting solely from, (A) an upcoming maturity date of any
Term Loan or the ABL Facility occurring within one year from the time such
opinion is delivered or (B) any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period hereunder or in
respect of the ABL Facility)) to the effect that such consolidated financial
statements present fairly in all material respects the consolidated financial
position and consolidated results of operations and cash flows of Holdings and
its consolidated Subsidiaries as of the end of and for such year on a
consolidated basis in accordance with GAAP consistently applied;


138

--------------------------------------------------------------------------------

(b)          commencing with the financial statements for the fiscal quarter
ended September 30, 2017, as soon as available, but in any event within 45 days
after the end of each the first three (3) quarters of each fiscal year of
Holdings after the end of each such fiscal quarter (provided that in any fiscal
quarter, unaudited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
consolidated Subsidiaries and related explanations as of the end of and for such
fiscal quarter (except in the case of cash flows) and the then elapsed portion
of the fiscal year, and setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheets, as of the end of) the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the consolidated
financial position and consolidated results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of the end of and for such fiscal
quarter (except in the case of cash flows) and such portion of the fiscal year
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that all of the foregoing information may be furnished in the form of
a Form 10-Q and only the information required by such Form 10-Q shall be
required by this Section 5.01(b)));


(c)          for any period in which a Subsidiary has been designated as an
Unrestricted Subsidiary, simultaneously with the delivery of the financial
statements referred to in clauses (a) and (b) above for such period,
supplemental financial information necessary to eliminate the accounts of
Unrestricted Subsidiaries from such consolidated financial statements;


(d)          not later than ten Business Days after any delivery of financial
statements under clause (a) or clause (b), a Compliance Certificate of a
Financial Officer (i) certifying as to whether an Event of Default has occurred
and, if an Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations to show Consolidated EBITDA for the period then
ended and the First Lien Net Leverage Ratio for the Test Period then ended, and
the relevant Applicable Rate, (iii) setting forth reasonably detailed
calculations in the case of financial statements delivered under clause (a)
above, beginning with the financial statements for the fiscal year of Holdings
ending December 31, 2018, of Excess Cash Flow for such fiscal year and (iii) in
the case of financial statements delivered under clause (a) or clause (b) above,
setting forth a reasonably detailed calculation of the Net Proceeds received
during the applicable period by or on behalf of the Borrower or any Subsidiary
in respect of any event described in clause (a) of the definition of the term
“Prepayment Event” and the portion of such Net Proceeds that has been invested
or is intended to be reinvested in accordance with the first proviso in
Section 2.11(b);


139

--------------------------------------------------------------------------------

(e)          not later than 90 days after the commencement of each fiscal year
of Holdings, a detailed consolidated budget for Holdings and its Restricted
Subsidiaries for such fiscal year in a form customarily prepared by Holdings.


(f)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and registration statements (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdingsany Holding Company with
the SEC or with any national securities exchange; and


(g)          promptly following any request therefor, such other information
(which may be in the form of an officer’s certificate) regarding the operations,
business affairs and financial condition of Holdings or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.


Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earlier of the date (A) on which Holdings posts such documents, or provides
a link thereto, on Holdings or one of its Affiliates’ website on the Internet or
(B) on which such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) Holdings
shall deliver such documents to the Administrative Agent upon its reasonable
request until a written notice to cease delivering such documents is given by
the Administrative Agent and (ii) Holdings shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and upon
its reasonable request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or maintain paper
copies of the documents referred to above, and each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.


Holdings and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Joint Bookrunners will make available to the Lenders materials and/or
information provided by or on behalf of the Holdings or Borrower hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material nonpublic information with respect to Holdings, the Borrower or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each of Holdings and the
Borrower hereby agrees that it will, upon the Administrative Agent’s reasonable
request, identify that portion of the Company Materials that may be distributed
to the Public Lenders and that (i) all such Company Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Company Materials “PUBLIC,” Holdings and the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Bookrunners and the Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to
Holdings, the Borrower or their respective Affiliates or their respective
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 9.12); (iii) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (iv) the
Administrative Agent and the Joint Bookrunners shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”


140

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Article V, none of Holdings or
any of its Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter pursuant to this Article V that (i)
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding confidentiality agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.


Holdings may satisfy its obligations in this Section 5.01 with respect to
financial information relating to Holdings by furnishing financial and other
information relating to any direct or indirect Parent Entity of Holdings as may
exist at any time in the future (any such entity the “Future Parent Entity”)
instead of Holdings; provided that to the extent either (x) such Future Parent
Entity holds assets (other than its direct or indirect interest in Holdings)
that exceed 2.5% of the assets of Holdings and its Subsidiaries as of such
fiscal period end or (y) such Future Parent Entity has revenues (other than
revenue of Holdings and its Subsidiaries) that exceed 2.5% of the total revenue
of Holdings and its Subsidiaries for the immediately preceding fiscal period,
then such information related to such Future Parent Entity shall be accompanied
by consolidating information that explains in reasonable detail the differences
between the information of such Future Parent Entity, on the one hand, and the
information relating to Holdings and its Subsidiaries on a stand-alone basis, on
the other hand.


SECTION 5.02          Notices of Material Events.    Promptly after any
Responsible Officer of Holdingsany Holding Company obtains actual knowledge
thereof, Holdings will furnish to the Administrative Agent (for distribution to
each Lender through the Administrative Agent) written notice of the following:


(a)          the occurrence of any Default; and


(b)          (1) the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or, to the knowledge
of a Financial Officer or another senior executive officer of Holdingsany
Holding Company or the Borrower, affecting Holdings, the Borrower or any of the
Restricted Subsidiaries or (2) the receipt of a written notice of an
Environmental Liability or the occurrence of an ERISA Event, in each case that
could reasonably be expected to result in a Material Adverse Effect.


141

--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03          Information Regarding Collateral.    Holdings will furnish
to the Administrative Agent promptly after the occurrence thereof (and in any
event within 60 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s or
the Blocked Borrower’s legal name (as set forth in its certificate of
organization or like document), (ii) in the jurisdiction of incorporation or
organization or the location of the chief executive office of any Loan Party or
the Blocked Borrower or in the form of its organization or (iii) in any Loan
Party’s or the Blocked Borrower’s organizational identification number to the
extent that such Loan Party or the Blocked Borrower is organized or owns
Mortgaged Property or Mining Mortgaged Property or any other property required
to be subject to a Mortgage in a jurisdiction where an organizational
identification number is required to be included in a UCC financing statement or
a financing statement under any Requirement of Law for such jurisdiction.


SECTION 5.04          Existence; Conduct of Business.    Each of Holdings, the
Borrower and the Blocked Borrower will, and will cause each Restricted
Subsidiary to, do or cause to be done all things necessary to obtain, preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, in each case (other than
the preservation of the existence of Holdingsthe Holding Companies, the Borrower
and the Blocked Borrower) to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or 6.06 or any Disposition permitted by
Section 6.05.


SECTION 5.05          Payment of Taxes, Etc.    Each of Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, pay its obligations
in respect of Taxes before the same shall become delinquent or in default,
except (a) where the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(b) Taxes that are being contested in good faith by appropriate proceedings for
which adequate reserves have been made in accordance with GAAP.  Each of the
Borrower and the Blocked Borrower will continue to be properly treated as a
“disregarded entity” owned by a regarded entity that is not a United States
person for U.S. federal income tax purposes.


SECTION 5.06          Other Information.    Promptly upon their becoming
available, Holdings will furnish to the Administrative Agent copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available generally by Holdingsany Holding Company, the Borrower or any
Significant Subsidiary to its security holders or bondholders acting in such
capacity, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Loan Party with any securities exchange
or with the SEC, ASIC or any other Governmental Authority, (iii) all press
releases and other statements made available generally by Holdingsany Holding
Company or any of itstheir Significant Subsidiaries to the public concerning
material developments in the business of Holdingsany Holding Company or any of
itstheir Significant Subsidiaries, and (iv) such other information and data with
respect to Holdings or any of its Restricted Subsidiaries as from time to time
may be reasonably requested by the Administrative Agent;


142

--------------------------------------------------------------------------------

SECTION 5.07          Revolving Credit Agreement.    Concurrently with the
delivery thereof, Holdings shall deliver copies of all reports and other
information provided to the agents and lenders under the Revolving Credit
Agreement or any Permitted Refinancing thereof and shall provide notice of all
conference calls and meetings of the Loan Parties and the lenders under such
Revolving Credit Agreement to the extent not prohibited by the ABL Agent or any
such lenders, in each case for informational purposes only.


SECTION 5.08          Maintenance of Properties.    Holdings will, and will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
In the event of the presence of any Hazardous Material on any real property of
Holdings or any Subsidiary which is in violation of Environmental Laws, Holdings
and its Subsidiaries, upon discovery thereof, shall take all reasonable and
necessary steps to initiate and expeditiously complete all response, corrective
and other action required under Environmental Laws or by a Governmental
Authority to mitigate and eliminate any such violation or potential liability,
and shall keep the Administrative Agent informed of their actions and the
results of such actions as the Administrative Agent shall reasonably request,
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


SECTION 5.09          Insurance.    (a) Holdings will maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of Holdings and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance which
Holdings believes (in the good faith judgment of management of Holdings) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as Holdings believes
(in the good faith judgment of the management of Holdings) are reasonable and
prudent in light of the size and nature of its business; and will furnish to the
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance carried,  with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons. Without limiting the generality of the
foregoing, Holdings will maintain or cause to be maintained (a) flood insurance
with respect to Flood Insurance Laws, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstance by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may
appear, and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in from and substance to Collateral
Agent, that names the Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder. Holdings shall provide or shall cause to be provided at
least thirty days’ prior written notice to Collateral Agent of any modification
adverse the interests of the Lenders hereunder or cancellation of such policy.


143

--------------------------------------------------------------------------------

(b) If any portion of any Mortgage Property is at any time located in Flood Zone
with respect to which flood insurance has been made available under the Flood
Insurance Laws, Holdings shall, or shall cause the relevant Loan Party to, (i)
maintain or cause to be maintained, flood insurance sufficient to comply with
all applicable rules and regulations promulgated pursuant to Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance,
which evidence complies with applicable Flood Insurance Laws and rules and
regulations promulgated pursuant thereto.


SECTION 5.10          Books and Records; Inspection and Audit Rights.   
Holdings will, and will cause each Restricted Subsidiary to, and the Blocked
Borrower will, maintain proper books of record and account in which entries that
are full, true and correct in all material respects and are in conformity with
GAAP (or applicable local standards) consistently applied shall be made of all
material financial transactions and matters involving the assets and business of
Holdings or the Restricted Subsidiaries, as the case may be.  Holdings will, and
will cause the Restricted Subsidiaries to, and the Blocked Borrower will, permit
any representatives designated by the Administrative Agent, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that, only the Administrative Agent
on behalf of the Lenders may exercise visitation and inspection rights of the
Administrative Agent and the Lenders under this Section 5.10 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default, which
visitation and inspection shall be at the reasonable expense of Holdings;
provided, further that (a) when an Event of Default exists and is continuing,
the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of Holdings at any time
during normal business hours and upon reasonable advance notice and (b) the
Administrative Agent shall give Holdings the opportunity to participate in any
discussions with Holdings’ independent public accountants.


SECTION 5.11          Compliance with Laws.    Holdings will, and will cause
each Subsidiary to, (x) comply with its Organizational Documents and all
Requirements of Law (including Environmental Laws, ERISA, Anti-Corruption Laws,
OFAC, the USA Patriot Act and other anti-terrorism laws) applicable to it or its
property, in each case,  except where the failure to do so (other than
compliance with Anti-Corruption Laws, OFAC, the USA Patriot Act and other
applicable anti-terrorism laws), individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and (y) maintain
in effect and enforce policies and procedures as in effect on the Closing Date
and designed to ensure compliance by Holdings and each Subsidiary and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


144

--------------------------------------------------------------------------------

SECTION 5.12          Use of Proceeds.


(a)          The Borrower will use the proceeds of the Initial Dollar Term Loans
made on the Closing Date to finance a portion of the Transactions and for other
general corporate purposes and to finance certain original issue discount or
upfront fees of Holdings and its Restricted Subsidiaries. The Blocked Borrower
will use the proceeds of the Blocked Dollar Term Loans solely (x) to pay a
portion of the consideration in respect of the Cristal Acquisition and related
transactions upon the consummation thereof or (y) if the Cristal Acquisition is
not consummated, to prepay the Blocked Dollar Term Loans pursuant to Section
2.11(d).  The Borrower will use the proceeds of (i) any Incremental Term Loans
for working capital and/or general corporate purposes, Permitted Acquisitions
and other Investments, Restricted Payments or such other purpose or purposes set
forth in the applicable Incremental Facility Amendment and (ii) any Incremental
Revolving Loans for working capital and/or general corporate purposes or such
other purpose or purposes set forth in the applicable Incremental Facility
Amendment.  The Borrower will use the proceeds of any Other Term Loans and Other
Revolving Loans for the purposes set forth in Section 2.21(a) and will apply the
proceeds of any Credit Agreement Refinancing Indebtedness among the Loans and
any Incremental Facilities in accordance with the terms of this Agreement.


(b)          Holdings, the Borrower and the Blocked Borrower shall procure that
no proceeds received under the Term Loans will be directly or indirectly used in
Switzerland unless a written confirmation or countersigned tax ruling
application from the Swiss Federal Tax Administration (in a form satisfactory to
the Administrative Agent) has been obtained confirming that such use does not
result in interest payments under the Agreement being subject to Swiss
Withholding Tax.


SECTION 5.13          Additional Subsidiaries.    Subject to the Agreed Security
Principles and (in the case of any Restricted Subsidiary formed or acquired
after the Closing Date which is or will be an Australian Subsidiary) Section
5.28, if any additional Restricted Subsidiary is formed or acquired after the
Closing Date, including in connection with the Cristal Acquisition, Holdings
will, within 90 days (or, in each case, such longer period as the Administrative
Agent shall reasonably agree) after such newly formed or acquired Restricted
Subsidiary is formed or acquired (unless such Subsidiary is an Excluded
Subsidiary and not otherwise required under the Loan Documents to become a Loan
Party), notify the Administrative Agent thereof, and all actions (if any)
required to be taken with respect to such newly formed or acquired Subsidiary in
order to satisfy the Collateral and Guarantee Requirement shall have been taken
with respect to such Subsidiary, the assets of such Subsidiary and with respect
to any Equity Interest in or Indebtedness of such Subsidiary owned by or on
behalf of any Loan Party within 90 days after such formation or acquisition (or
such longer period as the Administrative Agent shall reasonably agree, including
in relation to an Australian Restricted Subsidiary); provided that any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary or any
Restricted Subsidiary ceasing to be an Excluded Subsidiary shall constitute the
formation or acquisition of a Restricted Subsidiary for purposes of this
Section 5.13.


SECTION 5.14          Further Assurances.


(a)          Subject to the Agreed Security Principles, each of Holdings, the
Borrower and the Blocked Borrower will, and will cause each Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied at all
times, all at the expense of the Loan Parties.


145

--------------------------------------------------------------------------------

(b)          If, after the Closing Date, and subject to the Agreed Security
Principles, any material assets (including any Material Real Property) with a
Fair Market Value in excess of $20,000,000, are acquired by the Borrower or any
other Loan Party or are owned by any Restricted Subsidiary on or after the time
it becomes a Loan Party pursuant to Section 5.13 (other than assets constituting
Collateral under a Security Document that become subject to the Lien created by
such Security Document upon acquisition thereof or constituting Excluded
Assets), Holdings will promptly notify the Administrative Agent thereof, and, if
requested by the Administrative Agent, Holdings will, subject to the Agreed
Security Principles, cause such assets to be subjected to a Lien securing the
Secured Obligations and will take and cause the other Loan Parties to take, such
actions as shall be necessary and reasonably requested by the Administrative
Agent and to, subject to the Agreed Security Principles, satisfy the Collateral
and Guarantee Requirement.


(c)          Notwithstanding the foregoing, the Collateral Agent shall not enter
into any Mortgage in respect of any improved real property acquired by any Loan
Party after the Closing Date or to be mortgaged in connection with a MIRE Event
unless the Collateral Agent has provided to the Lenders (i) if such Mortgaged
Property relates to an improved real property not located in a Flood Zone, a
completed Flood Certificate with respect to such improved real property from a
third-party vendor at least ten (10) Business Days prior to entering into such
Mortgage or (ii) if such Mortgaged Property relates to an improved real property
located in a Flood Zone, the following documents with respect to such improved
real property at least thirty (30) days prior to entering into such Mortgage:
(i) a completed Flood Certificate from a third party vendor; (ii) if such
improved real property is located in a Flood Zone, (A) a notification to the
applicable Loan Parties of that fact and (if applicable) notification to the
applicable Loan Parties that flood insurance coverage is not available and (B)
evidence of the receipt by the applicable Loan Parties of such notice; and (iii)
if required by Flood Insurance Laws, evidence of required flood insurance;
provided that the Collateral Agent may enter into any such Mortgage prior to the
notice period specified above if the Collateral Agent shall have received
confirmation from each applicable Lender that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction.


(d)          By the date that is thirty days after the Accession Date (or such
later date as agreed to by the Collateral Agent in its reasonable discretion),
(i) Holdings shall deliver or cause to be delivered to the Collateral Agent
certificates or other instruments representing all outstanding Equity Interests
in Tronox Intermediate Holdings, Tronox Limited and Tronox UK Holdings Limited,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank and (ii) subject to the ABL Intercreditor Agreement,
if any Indebtedness for borrowed money of Holdings, the Borrower or any other
Subsidiary in a principal amount of $20,000,000 or more is owing by such obligor
to Tronox Holdings or Tronox Intermediate Holdings and if such Indebtedness
shall be evidenced by a promissory note, such promissory note shall have been
pledged pursuant to the Security Documents and the Collateral Agent shall have
received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank.


146

--------------------------------------------------------------------------------

SECTION 5.15          Ratings.    Holdings will use commercially reasonable
efforts to cause (a) the Borrower to continuously have a public corporate credit
rating from S&P and a public corporate family rating from Moody’s (but not to
maintain a specific rating) and (b) the Term Facility to be continuously rated
by each of S&P and Moody’s (but not to maintain a specific rating).


SECTION 5.16          Lenders Meetings.    If requested by the Administrative
Agent, Holdings or the Borrower will hold and participate in one customary
conference call each fiscal year for Lenders to discuss financial information of
Holdings and its Restricted Subsidiaries. Prior to each such conference call,
the Borrower shall notify the Administrative Agent of the time and date of such
conference call.


SECTION 5.17          Certain Post-Closing Obligations.    As promptly as
practicable, and in any event, within the time period after the Closing Date
specified in Schedule 5.17 or such later date as the Administrative Agent
reasonably agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Closing Date, Holdings and the Borrower shall,
and Holdings shall cause the other Loan Parties to, deliver the documents or
take the actions specified in Schedule 5.17.


SECTION 5.18          Designation of Subsidiaries.    Holdings or the Borrower
may at any time after the Closing Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary (other than the Blocked
Borrower) as a Restricted Subsidiary; provided that immediately before and after
giving effect to such designation on a Pro Forma Basis (i) no Event of Default
shall have occurred and be continuing and (ii) the Fixed Charge Coverage Ratio
shall be no less than 2.00:1.00.  The designation of any Restricted Subsidiary
as an Unrestricted Subsidiary after the Closing Date shall constitute an
Investment by Holdings (or its applicable Restricted Subsidiary) therein at the
date of designation in an amount equal to the Fair Market Value of Holdings’ or
its Restricted Subsidiary’s (as applicable) investment therein.  The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute
(x) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time, (y) a return on any Investment
by Holdings (or its applicable Restricted Subsidiary) in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of Holdings or its Subsidiary’s (as
applicable) Investment in such Subsidiary, and (z) the formation or acquisition
of a Restricted Subsidiary for purposes of Section 5.13.


SECTION 5.19          Centre of Main Interests.    For the purpose of the
Insolvency Regulation, (i) if the jurisdiction of organization or incorporation
of Holdings or any Restricted Subsidiary (other than a Dutch Loan Party) is a
member of the European Union, Holdings shall, and shall cause the applicable
Restricted Subsidiary(other than a Dutch Loan Party) to, have and maintain its
COMI situated in the jurisdiction of its organization or incorporation and have
no “establishment” (as that term is used in Article 2(10) of the EU Insolvency
Regulation) in any other jurisdiction, and (ii) Holdings shall cause each Dutch
Loan Party to, have and maintain its COMI situatiedsituated in either its
current (corporate) seat or its current business address and have no
“establishment” (as that term is used in Article 2(10) of the EU Insolvency
Regulation) in any other jurisdiction.


147

--------------------------------------------------------------------------------

SECTION 5.20          Change in Nature of Business.    Holdings shall, and shall
cause the Restricted Subsidiaries to, engage in a line of business substantially
the same as those lines of business conducted by Holdings and the Restricted
Subsidiaries on the Closing Date or any business(es) or any other activities
that are reasonably similar, ancillary, incidental, complimentary or related to,
or a reasonable extension, development or expansion of, the business conducted
by Holdings and the Restricted Subsidiaries on the Closing Date.


SECTION 5.21          Accounting Changes.    Holdings shall, and shall cause the
Restricted Subsidiaries to, maintain their fiscal year as in effect on the
Closing Date; provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 5.22          MIRE Events.    Prior to the occurrence of a MIRE Event,
the Borrower shall provide (and shall use commercially reasonable efforts to
provide as promptly as reasonably possible prior to such MIRE Event) to the
Collateral Agent the following documents in respect of any Mortgaged Property:
(a) a completed flood hazard determination from a third party vendor; (b) if
such improved real property is located in a “special flood hazard area”, (i) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (ii) evidence of the receipt by the applicable Loan Parties of
such notice; (c) if required by Flood Laws, evidence of required flood insurance
and (d) any other customary documentation that may be reasonably requested by
the Collateral Agent.


SECTION 5.23          People with Significant Control Regime.    Holdings shall
(and shall ensure that each of its Subsidiaries shall) (i) within the relevant
timeframe, comply with any notice it receives pursuant to Part 21A of the
Companies Act 2006 from any company incorporated in the United Kingdom whose
shares are the subject of a Lien in favor of the Collateral Agent and (ii)
promptly provide the Administrative Agent with a copy of that notice.


SECTION 5.24          Dutch Law Undertakings.


(a)          Holdings shall ensure that no Loan Party incorporated under Dutch
law shall create or become a member of a fiscal unit (fiscale eenheid) for Dutch
corporate income tax or value added tax purposes (other than such fiscal unit
consisting solely of Loan Parties).


(b)          Holdings shall ensure that no Loan Party incorporated under Dutch
law shall issue a declaration of joint and several liability as referred to in
Section 2:403 of the Dutch Civil Code.


SECTION 5.25          Australian Tax Consolidated Group.  Holdings shall ensure
that if any Loan Party is or becomes a member of an Australian Tax Consolidated
Group, such Loan Party shall (a) enter into and comply with a TSA and a TFA and
ensure that a TSA and a TFA are maintained in full force and effect, (b) not
amend the TSA where such variation or amendment may result in it not being a TSA
for the purposes of the Australian Tax Act, (c) not amend or vary the TSA or the
TFA in a manner that could reasonably be expected to be adverse in any material
respect to the Lenders without the Administrative Agent’s prior written consent
(it being understood and agreed that any such amendment that (i) does not
adversely affect in any material respect a Loan Party’s cash flows or financial
condition or its present or prospective tax liabilities or liabilities under the
TSA or TFA or (ii) involves the accession of a new member, or release of a
former member, of such Australian Tax Consolidated Group, shall be deemed to be
not adverse to the Lenders in any material respect) and (d) not cease to be a
party to, or replace or terminate, the TSA or TFA, without the Administrative
Agent’s prior written consent.


148

--------------------------------------------------------------------------------

SECTION 5.26          Australian GST Group.    Holdings shall ensure that if any
Loan Party is or becomes a member of an Australian GST Group, such Loan Party
shall (a) enter into and comply with the terms of the ITSA of which it is a
party, (b) provide a copy of the ITSA to the Administrative Agent within
five Business Days of request, (c) ensure that the ITSA is maintained in full
force and effect while the Australian GST Group is in existence, (d) not amend
or vary the ITSA in a manner that could reasonably be expected to be adverse  in
any material respect to the Lenders without the Administrative Agent’s prior
written consent (it being understood and agreed that any such amendment that
does not adversely affect in any material respect a Loan Party’s cash flows or
financial condition or its present or prospective indirect tax liabilities or
liabilities under the ITSA shall be deemed to be not adverse to the Lenders in
any material respect), (d) not cease to be a party to, or replace or terminate
the ITSA, without the Administrative Agent’s prior written consent, (e) ensure
that the ITSA is in the approved form as determined by the Australian
Commissioner of Taxation from time to time, (f) ensure that Contribution Amounts
are determined on a reasonable basis, and (g) ensure that the representative
member of the Australian GST Group provides a copy of the ITSA to the Australian
Commissioner of Taxation within 14 days of request or within such other time
required by the Australian Commissioner of Taxation.


SECTION 5.27          Australian PPS Law.    Holdings shall ensure that if a
Loan Document (or any of the transactions contemplated by any Loan Document) is
or contains a security interest under the Australian PPS Law, each Australian
Loan Party shall do anything (such as obtaining consents, completing, signing
and producing documents and supplying information) which the Administrative
Agent or the Collateral Agent considers reasonably necessary for the purposes of
(i) ensuring that the security interest is enforceable, perfected and otherwise
effective; (ii) enabling the Administrative Agent or the Collateral Agent to
apply for any registration, or give any notification, in connection with the
security interest so that it has the priority required by the Administrative
Agent or the Collateral Agent; and (iii) enabling the Administrative Agent or
the Collateral Agent to exercise powers in connection with the security
interest. Without limiting any other provision of this Agreement or any other
Loan Document, each Australian Loan Party waives its right to receive any
verification statement (or notice of any verification statement) in respect of
any financing statement or financing change statement relating to any security
interest created under this document or any other Loan Document. Notwithstanding
any other provision of this document or any other Loan Document, each of the
Collateral Agent and the Administrative Agent (i) is not responsible for
ensuring that the Australian PPS Law is complied with in relation to the Loan
Documents or for ensuring the accuracy, completeness or effectiveness of any
registration or perfection, or the priority, of any security interest and (ii)
is not liable to any person for any loss arising in relation to the Loan
Documents in connection with the Australian PPS Law, the register in respect of
the Australian PPS Law, any defect in registration or loss of priority in
connection with the Australian PPS Law or for acting on any advice given by
legal counsel except to the extent that such loss is a direct result of a breach
by it of its obligations under this clause. For the purposes of this clause, the
following words and expressions have the same meanings given to them in the
Australian PPS Law: “financing change statement”, “financing statement” and
“verification statement”, and “PPS Law (Australia)” means the Australian
Personal Property Securities Act 2009 (Cth) and any amendment made at any time
to any other law, by-law or regulation as a consequence of the Australian PPS
Law.


149

--------------------------------------------------------------------------------

SECTION 5.28          Australian Financial Assistance and Related Matters.


(a)          Prior to the consummation of the Cristal Acquisition, Holdings and
the Administrative Agent shall have agreed to the form of the Whitewash
Documents required to satisfy the requirements of section 260B of the
Corporations Act in respect of each Australian Subsidiary of Cristal which is a
Whitewash Australian Entity.


(b)          Holdings shall cause each Loan Party to ensure that (i)(x) all
board and shareholder resolutions that are required to be passed under the
Corporations Act to approve the giving of financial assistance by each Whitewash
Australian Entity in connection with the entering into and performance of each
of the Loan Documents by each Whitewash Australian Entity are passed; and (y)
all duly completed Whitewash Documents in respect of each Whitewash Australian
Entity are lodged with ASIC in accordance with the Corporations Act to the
extent required, in each case on or prior to the Whitewash Resolution Date
and(ii) the Loan Parties shall provide the Administrative Agent with a certified
copy of all the Whitewash Documents, together with evidence that all Whitewash
Documents have been (to the extent required) lodged with ASIC within the
required time periods, promptly upon receiving a request from the Administrative
Agent to do so (such request not to be given before the Whitewash Resolution
Date).


(c)          Each Whitewash Australian Entity shall have satisfied the
requirements of section 260B of the Corporations Act by the Whitewash Completion
Date.


SECTION 5.29          Intercompany Loans.    Within ten Business Days after the
incurrence of the South African Term Loans, Holdings shall cause its Restricted
Subsidiaries party thereto (a) to repay in full and terminate the Intercompany
Loans solely with the proceeds of the South African Term Loans and (b) to
terminate the Amended and Restated Loan Facility Agreement, dated October 2017,
among Tronox UK Finance Limited, Tronox Mineral Sands Proprietary Limited and
Tronox KZN Sands Proprietary Limited and all commitments to extend credit
thereunder.


Article VI
NEGATIVE COVENANTS


Until the Termination Date shall have occurred, each of Holdings (solely with
respect to Section 6.10), the Blocked Borrower (solely with respect to Section
6.06) and the Borrower covenants and agrees with the Lenders that:


SECTION 6.01          Indebtedness; Certain Equity Securities.


(a)          Holdings will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:


150

--------------------------------------------------------------------------------

(i)          Indebtedness of Holdings and the Restricted Subsidiaries under the
Loan Documents (including any Indebtedness incurred pursuant to Section 2.20,
2.21 or 2.24);


(ii)          Indebtedness (A) outstanding on the date hereof; provided that
Indebtedness with an outstanding principal amount in excess of $10,000,000 shall
only be permitted if set forth on Schedule 6.01 and any Permitted Refinancing
thereof and (B) outstanding on the date hereof and any Permitted Refinancing
thereof, in the case of this clause (B), constituting intercompany Indebtedness
among Holdings and its Restricted Subsidiaries;


(iii)          Guarantees by Holdings and the Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by
Section 6.04 and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable (as reasonably
determined by Holdings) taken as a whole, to the Lenders as those contained in
the subordination of such Indebtedness;


(iv)          Indebtedness of Holdings or any Restricted Subsidiary owing to
Holdings or any Restricted Subsidiary to the extent permitted by Section 6.04;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Loan Document
Obligations (but only to the extent permitted by applicable law and not giving
rise to material adverse Tax consequences) on terms (A) at least as favorable to
the Lenders as those set forth in the form of intercompany note attached as
Exhibit S or (B) otherwise reasonably satisfactory to the Administrative Agent;


(v)          (A) Indebtedness (including Capital Lease Obligations) of Holdings
or any Restricted Subsidiary financing the acquisition, construction, repair,
replacement, installation or improvement of any property (real or personal, and
whether through the direct purchase of property or the Equity Interest of any
person owning such property); provided that such Indebtedness is incurred
concurrently with or within 270 days after the applicable acquisition,
construction, repair, replacement, installation or improvement, and (B) any
Permitted Refinancing of any Indebtedness set forth in the immediately preceding
subclause (A); provided further that, at the time of any such incurrence of
Indebtedness and after giving Pro Forma Effect thereto and to the use of the
proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of
$200,000,000 and 25.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time (plus, in the case of clause (B), an amount equal to the
amounts described in clause (a)(i) to the proviso to the definition of Permitted
Refinancing);


(vi)          Indebtedness in respect of (A) Swap Agreements entered into to
hedge or mitigate risks to which Holdings or any Restricted Subsidiary has
actual exposure (other than those in respect of shares of capital stock or other
Equity Interests of Holdings or any Restricted Subsidiary) and (B) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Holdings or any Restricted Subsidiary;


151

--------------------------------------------------------------------------------

(vii)          (A) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into Holdings or any Restricted Subsidiary) after
the date hereof as a result of an Acquisition Transaction permitted by this
Agreement, or Indebtedness of any Person that is assumed by Holdings or any
Restricted Subsidiary in connection with an Acquisition Transaction or similar
Investment or an acquisition of assets by Holdings or such Restricted Subsidiary
permitted by this Agreement; provided that (1) such Indebtedness is not incurred
in contemplation of such Acquisition Transaction or similar Investment or
acquisition of assets, (2) other than with respect to a Limited Condition
Transaction in which case, compliance with this proviso shall be determined in
accordance with Section 1.08(a), before and after giving Pro Forma Effect to the
assumption of such Indebtedness and the transactions consummated in connection
therewith, no Event of Default shall have occurred and be continuing, (3) such
Indebtedness is only the obligation of the Person and/or Person’s Subsidiaries
that are acquired or that acquire the relevant assets, and any Lien on such
Indebtedness shall be permitted by Section 6.02(xi) and (4) the aggregate
principal amount of such Indebtedness shall be in unlimited amounts so long as
after giving Pro Forma Effect to the incurrence thereof and the other
transactions consummated in connection therewith (but assuming any such
Indebtedness in the form of a commitment is fully drawn and without netting the
proceeds thereof), the Fixed Charge Coverage Ratio would not be less than (A)
2.00:1.00 or (B) at the election of Holdings, the Fixed Charge Coverage Ratio in
effect as of the last day of the most recently ended Test Period and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);


(viii)          Indebtedness outstanding in respect of Permitted Receivables
Financings not to exceed the greater of (A) $150,000,000 and (B) 20.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;


(ix)          Indebtedness representing deferred compensation to employees of
Holdings (and any direct or indirect Parent Entity) and the Restricted
Subsidiaries incurred in the ordinary course of business;


(x)          Indebtedness consisting of unsecured promissory notes issued by any
Loan Party to current or former officers, managers, consultants, independent
contractors, directors and employees or their respective estates, successors,
spouses, former spouses, domestic partners, heirs, legatees or distributees to
finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect Parent Entity) permitted by Section 6.08(a);


(xi)          (A) Indebtedness arising from an agreement providing for
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments incurred in an Acquisition
Transaction or similar Investment permitted by this Agreement, any other
Investment or any Disposition, in each case permitted under this Agreement and
(B) Indebtedness arising from guaranties, letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments securing the performance
pursuant to any such agreement described in clause (A);


152

--------------------------------------------------------------------------------

(xii)          Indebtedness consisting of obligations under deferred
compensation or other similar arrangements incurred (A) in the ordinary course
of business to current or former directors, officers, employees, members of
management, managers and consultants of Holdings (or any direct or indirect
Parent Entity) and/or any Restricted Subsidiary and (B) in connection with the
Transactions and any Permitted Acquisition or other Investment permitted
hereunder;


(xiii)          Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements and
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds, in
each case in the ordinary course of business;


(xiv)          (A) Indebtedness, which may be secured in accordance with
Section 6.02, of Holdings or any Restricted Subsidiary and (B) any Permitted
Refinancing Indebtedness incurred pursuant to the foregoing subclause (A);
provided that at the time of the incurrence thereof and after giving Pro Forma
Effect thereto, the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xiv) shall not exceed the greater of $150,000,000 and
20.0% of Consolidated EBITDA for the most recently ended Test Period as of such
time (plus, in the case of clause (B), an amount equal to the amounts described
in clauses (a)(i) and (a)(ii) to the proviso to the definition of Permitted
Refinancing);


(xv)          Indebtedness consisting of (A) the financing of insurance premiums
or (B) take-or-pay obligations contained in supply agreements, in each case in
the ordinary course of business;


(xvi)          Indebtedness incurred by Holdings or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, bankers’ acceptances, or similar
instruments issued or created, or related to obligations or liabilities (other
than Indebtedness) incurred in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;


(xvii)          obligations in respect of performance, bid, appeal and surety
bonds, bankers’ acceptance facilities and completion guarantees, leases,
government or trade contracts and similar obligations provided by the Borrower
or any Restricted Subsidiary or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business or consistent with past practice;


(xviii)          Indebtedness comprising obligations in respect of take or pay
contracts entered into the ordinary course of business;


153

--------------------------------------------------------------------------------

(xix)          (A) Indebtedness (the Indebtedness incurred pursuant to this
Section 6.01(a)(xix),  “Ratio Indebtedness”) of Holdings or any Restricted
Subsidiary in an aggregate outstanding amount that shall not cause, after giving
effect to the incurrence of such Ratio Indebtedness and the use of proceeds
thereof, calculated, as applicable, on a Pro Forma Basis as of the most recently
ended Test Period (but excluding from the computation thereof the proceeds of
such Indebtedness and assuming that any Ratio Indebtedness in the form of a
commitment is fully drawn) and, if applicable, determined in accordance with
Section 1.08, (x)  in the case of any Ratio Indebtedness that is secured by a
Lien on the Collateral on a pari passu basis with the Loan Document Obligations,
the First Lien Net Leverage Ratio to exceed 3.50:1.00, (y) in the case of any
Ratio Indebtedness that is secured by a Lien on the Collateral on a basis junior
to the Loan Document Obligations, the Secured Net Leverage Ratio  to exceed
4.50:1.00, and (z) in the case of any Ratio Indebtedness that is unsecured or
secured by a Lien on assets that do not constitute Collateral, (a) the Total Net
Leverage Ratio to exceed 5.00:1.00 or at the election of Holdings in the case of
unsecured Ratio Indebtedness (b) the Fixed Charge Coverage Ratio to be less than
2.00:1.00; provided that  (I) the Required Additional Debt Terms shall have been
satisfied, (II) subject to Section 1.08(a), no Event of Default shall have
occurred and be continuing, (III) Restricted Subsidiaries that are not Loan
Parties may incur Ratio Indebtedness only pursuant to clause (z) above, and the
aggregate outstanding principal amount of Indebtedness outstanding which is
incurred pursuant to this clause (xix) by Restricted Subsidiaries that are not
Loan Parties shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $150,000,000 and 20% of
Consolidated EBITDA for the most recently ended Test Period as of such time, and
(IV) such Ratio Indebtedness is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (other than customary offers to
repurchase upon a change of control, asset sale or casualty event, and not on a
greater than pro rata basis with the Loan Document Obligations) prior to the
Maturity Date; and (B) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (A) (which, to the extent refinancing any
amount incurred in reliance on the foregoing clause (III), shall utilize the
basket set forth in such clause (III), it being understood that any such
Permitted Refinancing in respect of such Indebtedness incurred in reliance on
such clause (III) may also include amounts set forth in clause (a)(i) to the
proviso to the definition of Permitted Refinancing);


(xx) [Reserved]


(xx)          (A) Indebtedness of Tronox Mineral Sands Proprietary Limited or
Tronox KZN Sands Proprietary Limited. in the form of term loans incurred under
the South African Credit Agreement in an aggregate principal amount not to
exceed ZAR 3,200 million (such term loans, the “South African Term Loans”) (and
any Permitted Refinancing thereof, which for the avoidance of doubt shall not
constitute “South African Term Loans” hereunder) and (B) additional Indebtedness
not to exceed ZAR 1,000 million in principal amount of Tronox Mineral Sands
Proprietary Limited or Tronox KZN Sands Proprietary Limited in the form of
borrowings under a revolving credit facility pursuant to the South African
Credit Agreement (and any Permitted Refinancing thereof);


(xxi)          Permitted Unsecured Refinancing Debt and any Permitted
Refinancing thereof constituting Indebtedness of the Borrower or any other Loan
Party (other than Holdingsany Holding Company);


154

--------------------------------------------------------------------------------

(xxii)          Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, and any Permitted Refinancing thereof constituting
Indebtedness of the Borrower or any other Loan Party (other than Holdingsany
Holding Company);


(xxiii)          (A) Indebtedness (the Indebtedness incurred pursuant to this
Section 6.01(a)(xxiii), “Incremental Equivalent Debt”) of the Borrower or any
other Loan Party (other than Holdingsany Holding Company) issued in lieu of
Incremental Facilities consisting of secured, subordinated or unsecured bonds,
notes, debentures or loans, which, if secured, may be secured either by Liens
having equal priority with the Liens on the Collateral securing the Secured
Obligations (but without regard to control of remedies) or by Liens having a
junior priority relative to the Liens on the Collateral securing the Secured
Obligations); provided that


(1)          the aggregate principal amount of all such Indebtedness incurred
pursuant to this clause shall not exceed at the time of incurrence the
Incremental Cap at such time; provided that in the case of the incurrence of any
Incremental Equivalent Debt, which is unsecured or secured on a junior Lien
basis to the Liens securing the Secured Obligations, in lieu of complying with
the First Lien Net Leverage Ratio set forth in clause (c) of the definition of
Incremental Cap, for purposes of determining the amount of Incremental
Equivalent Debt that may be incurred pursuant to clause (c) of the definition of
Incremental Cap, the incurrence tests shall instead be (I) in the case of
unsecured Incremental Equivalent Debt, at the option of Holdings, either (1) the
Total Net Leverage Ratio (calculated on a Pro Forma Basis but excluding the cash
proceeds thereof from the calculation of net debt and assuming and such
Indebtedness in the form of a commitment is fully drawn) as of the most recently
ended Test Period is not greater than either (A) 5.00:1.00 or (B) if such
Indebtedness is incurred to finance a Permitted Acquisition or any other similar
Investment not prohibited hereunder, the Total Net Leverage Ratio immediately
prior to the consummation of such Permitted Acquisition or other Investment and
the incurrence of such Indebtedness calculated on a Pro Forma Basis as of the
most recently ended Test Period or (2) the Fixed Charge Coverage Ratio,
calculated on a Pro Forma Basis as of the most recently ended Test Period is no
less than either (A) 2.00:1.00 or (B) if such Indebtedness is incurred to
finance a Permitted Acquisition or any other similar Investment not prohibited
hereunder, the Fixed Charge Coverage Ratio immediately prior to the consummation
of such Permitted Acquisition or other Investment and the incurrence of such
Indebtedness calculated on a Pro Forma Basis as of the most recently ended Test
Period and (II) in the case of Incremental Equivalent Debt that is secured by a
Lien on the Collateral that is junior to the Liens securing the Secured
Obligations, either, at the option of Holdings, the Secured Net Leverage Ratio
(calculated on a Pro Forma Basis but excluding the cash proceeds thereof from
the calculation of net debt and assuming and such Indebtedness in the form of a
commitment is fully drawn) as of the last day of the most recently ended Test
Period is not greater than (X) 4.50:1.00 or (Y) if such Indebtedness is incurred
to finance a Permitted Acquisition or any other similar Investment not
prohibited hereunder, the Secured Net Leverage Ratio immediately prior to the
consummation of such Permitted Acquisition or other Investment and the
incurrence of such Indebtedness calculated on a Pro Forma Basis as of the most
recently ended Test Period;


155

--------------------------------------------------------------------------------

(2)          the Required Additional Debt Terms shall have been satisfied,


(3)          subject to Section 1.08(a), (A) no Event of Default shall have
occurred and be continuing or (B) if the proceeds thereof will be used to
finance any Permitted Acquisition or similar Investment permitted under this
Agreement, no Event of Default under Section 7.01(a), (g) or (h) shall have
occurred and be continuing,


(4)          no Incremental Equivalent Debt may participate on a greater than
pro rata basis than the Loan Document Obligations with respect to mandatory
redemption, repurchase, prepayment or sinking fund obligations, and


(B)          any Permitted Refinancing of Indebtedness incurred pursuant to the
foregoing subclause (A) constituting Indebtedness of Holdings or any other Loan
Party, which, to the extent refinancing any amount incurred in reliance on any
portion of the Incremental Cap that is not calculated in reliance on a ratio,
shall utilize such portion of the Incremental Cap (it being understood that any
such Permitted Refinancing in respect of such Indebtedness may also include
amounts set forth in clause (a)(i) to the proviso to the definition of Permitted
Refinancing).


(xxiv)          Indebtedness of the Loan Parties (1) incurred under the
Revolving Credit Agreement and the other ABL Documents (and Permitted
Refinancing thereof); provided that the aggregate outstanding principal and
committed amount of all such Indebtedness shall not exceed the sum of (x)
$550,000,000 plus (y) the aggregate amount of ABL Incremental Facilities, in
each case permitted to be incurred under the Revolving Credit Agreement as in
effect on the date hereof and (2) incurred under the Senior Unsecured 2022 Notes
and the Senior Unsecured 2025 Notes or the Senior Unsecured 2025 Notes and any
Permitted Refinancing thereof;


(xxv)          (A) Indebtedness of any Restricted Subsidiary that is not a Loan
Party (x) in an aggregate principal amount outstanding not to exceed the greater
of $175,000,000 and 20.0% of Consolidated EBITDA for the most recently ended
Test Period) plus (y) incurred from time to time pursuant to asset based credit
facilities or working capital lines of credit in an aggregate principal amount
not to exceed the greater of $125,000,000 and 15.0% of Consolidated EBITDA for
the most recently ended Test Period so long as in each case such Indebtedness is
not secured by assets constituting Collateral and the Loan Parties shall not
Guarantee such Indebtedness and (B) any Permitted Refinancing of Indebtedness
incurred under the foregoing clause (A)(x) or (A)(y), as applicable, which shall
not exceed the amounts set forth in such respective clauses (plus, in the case
of this clause (B), an amount equal to the amounts described in clauses (a)(i)
and (a)(ii) to the proviso to the definition of Permitted Refinancing);


156

--------------------------------------------------------------------------------

(xxvi)          (A) Indebtedness of Holdings or any Restricted Subsidiary
incurred to finance a Permitted Acquisition or similar Investment permitted by
this Agreement (the Indebtedness incurred pursuant to this
Section 6.01(a)(xxvi), “Acquisition Debt”); provided that:


(i) subject to Section 1.08(a), no Event of Default shall have occurred and be
continuing,


(ii) the aggregate outstanding principal amount of Acquisition Debt outstanding
shall be in unlimited amounts so long as after giving Pro Forma Effect to the
incurrence thereof and the other transactions consummated in connection
therewith (but assuming any such Acquisition Debt in the form of a commitment is
fully drawn and without netting the proceeds thereof), (x) in the case of any
Acquisition Debt that is secured by a Lien on the Collateral on a pari passu
basis with the Loan Document Obligations, the First Lien Net Leverage Ratio
would not exceed (I) 3.50:1.00 or (II) at the election of Holdings, the First
Lien Net Leverage Ratio in effect for the most recently ended Test Period, (y)
in the case of any Acquisition Debt that is secured by a Lien on the Collateral
on a basis junior to the Loan Document Obligations, the Secured Net Leverage
Ratio would not exceed (I) 4.50:1.00 or (II) at the election of Holdings, the
Secured Net Leverage Ratio in effect for the most recently ended Test Period,
and (z) in the case of any Acquisition Debt that is unsecured or is secured by a
Lien on assets that do not constitute Collateral, (I) the Total Net Leverage
Ratio would not exceed (A) 5.00:1.00 or (B) at the election of Holdings, the
Total Net Leverage Ratio in effect for the most recently ended Test Period, or
at the election of Holdings in the case of unsecured Acquisition Debt (II) the
Fixed Charge Coverage Ratio would not be less than (A) 2.00:1.00 or (B) at the
election of Holdings, the Fixed Charge Coverage Ratio in effect for the most
recently ended Test Period, in each case as of the last day of the most recently
ended Test Period prior to the date of determination calculated on a Pro Forma
Basis,


(iii) such Indebtedness shall solely be the Obligations of the acquired entity
and/or its Subsidiaries and any Lien on such Indebtedness shall be permitted by
Section 6.02(xi),


(iv) the aggregate outstanding principal amount of Acquisition Debt that may be
incurred pursuant to this clause (xxvi) by Restricted Subsidiaries that do not
constitute Loan Parties shall not exceed the greater of $150,000,000 and 20.0%
of Consolidated EBITDA for the most recently ended Test Period,


(v) such Acquisition Debt is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (other than customary offers to
repurchase upon a change of control, asset sale or casualty event, and not on a
greater than pro rata basis with the Loan Document Obligations) prior to the
Maturity Date, and


(vi) the Required Additional Debt Terms shall have been satisfied,

157

--------------------------------------------------------------------------------

and (B) any Permitted Refinancing of Indebtedness incurred pursuant to the
foregoing subclause (A), which, to the extent subject to the limitation in
clause (iv) above, shall utilize the basket set forth in such clause (iv);


(xxvii)          [Reserved];


(xxviii)          Contribution Indebtedness (and any Permitted Refinancing
thereof); and


(xxix)           Permitted Debt Exchange Notes and Permitted Refinancings
thereof; and


(xxx)          all premiums (if any), interest (including post-petition
interest), accretion or amortization of original issue discount, fees, expenses,
charges and additional or contingent interest on obligations described in
clauses (i) through (xxix) above.


(b)          Holdings will not, nor will it permit any Restricted Subsidiary to,
issue any Disqualified Equity Interests, except (x) Disqualified Equity
Interests issued to and held by Holdings or any Restricted Subsidiary that is a
direct or indirect wholly-owned subsidiary of Holdings and (y) Disqualified
Equity Interests issued after the Closing Date; provided that in the case of
this clause (y) any such issuance of Disqualified Equity Interests shall be
deemed to be an incurrence of Indebtedness and subject to the provisions set
forth in Section 6.01(a).


Notwithstanding the foregoing or anything to the contrary herein, (1) all
Indebtedness incurred under the Loan Documents will be deemed to have been
incurred in reliance only on clause (a)(i) of this Section 6.01, all
Indebtedness incurred under the Revolving Credit Agreement will be deemed to
have been incurred in reliance only on clause (a)(xxiv)(1) of this Section 6.01,
and all Indebtedness in respect of Swap Agreements will be deemed to have been
incurred in reliance only on clause (a)(vi) of this Section 6.01 and (2) any
Indebtedness and Investments in the form of intercompany loans made by any
member of the Group to any other member of the Group and byowing by any Loan
Party to Holdings or any of its Subsidiaries (or to any holder of Equity
Interests in any member of the Group to any member of the GroupHoldings or any
of its Subsidiaries) shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent and each party to any such
Indebtedness or Investment shall become a party to an intercreditor agreement
reasonably satisfactory to the Administrative Agent which includes subordination
terms and release mechanics reasonably satisfactory to the Administrative Agent.


SECTION 6.02         Liens.  Holdings will not, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:


(i)             Liens created under the Loan Documents, including Liens securing
Incremental Facilities;


(ii)            Permitted Encumbrances;


(iii)          Liens existing on the Closing Date (other than Liens created
under the Revolving Credit Agreement and the other ABL Documents); provided that
any Lien securing Indebtedness or other obligations in excess of $10,000,000
individually shall only be permitted if set forth on Schedule 6.02; and any
modifications, replacements, renewals or extensions thereof; provided that
(1) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (a) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (b) proceeds and
products thereof, and (2) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;


158

--------------------------------------------------------------------------------

(iv)          Liens securing Indebtedness permitted under Section 6.01(a)(v);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to such property and the proceeds and the
products thereof, and any lease or sublease of such property (including
accessions thereto) and the proceeds and products thereof and (C) with respect
to Capital Lease Obligations, such Liens do not at any time extend to or cover
any assets (except for accessions to or proceeds of such assets) other than the
assets subject to such Capital Lease Obligations; provided further that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;


(v)          leases, licenses, subleases or sublicenses granted to others (on a
non-exclusive basis) that are entered into in the ordinary course of business or
that do not interfere in any material respect with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;


(vi)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(vii)          Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;


(viii)          Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition)
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;


(ix)          Liens on property and Equity Interests of any Restricted
Subsidiary that is not a Loan Party, which Liens secure Indebtedness of such
Restricted Subsidiary that is not a Loan Party, in each case, to the extent such
Indebtedness is permitted under Section 6.01(a)(xxv);


159

--------------------------------------------------------------------------------

(x)          (1) Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of any Loan Party (other than Holdingsany Holding Company), (2)
Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
Restricted Subsidiary that is not a Loan Party and (3) Liens granted by a Loan
Party (other than Holdingsany Holding Company) in favor of any other Loan Party
(other than Holdingsany Holding Company) provided that, in the case of this
clause (3) such Lien is subordinated to the Liens securing the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent and
each such Loan Party is party to an intercreditor agreement reasonably
satisfactory to the  Administrative Agent which includes subordination terms and
release mechanics reasonably satisfactory to the Administrative Agent;


(xi)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the date hereof; provided that (A) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (C) the
Indebtedness secured thereby is permitted under Section 6.01(a)(v), (vii) or
(xxvi);


(xii)          any interest or title (and all encumbrances and other matters
affecting such interest or title) of a lessor or sublessor, licensor or
sublicensor or secured by a lessor’s or sublessor’s, licensor’s or sublicensor’s
interest under leases or subleases (other than leases or subleases constituting
Capital Lease Obligations), subleases, licenses, cross licenses or sublicenses
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business, provided that any interest or title granted under any licenses,
cross-licenses, or sublicenses is non-exclusive and does not materially
interfere with the business of Holdings and the Restricted Subsidiaries, taken
as a whole;


(xiii)          Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods by Holdings or
any Restricted Subsidiary in the ordinary course of business;


(xiv)          Liens deemed to exist in connection with Investments in
repurchase agreements permitted under clause (e) of the definition of the term
“Cash Equivalents”;


(xv)          Liens encumbering reasonable and customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;


(xvi)          Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings and the Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of Holdings or any Restricted Subsidiary in the ordinary course of business;


160

--------------------------------------------------------------------------------

(xvii)          ground leases in respect of real property on which facilities
owned or leased by the Borrower or any Restricted Subsidiary are located and any
zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary;


(xviii)          Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;


(xix)          Liens (A) on the Collateral securing Permitted First Priority
Refinancing Debt, (B) on the Collateral securing Permitted Second Priority
Refinancing Debt, (C) on the Collateral securing Incremental Equivalent Debt
incurred pursuant to Section 6.01(a)(xxiii) (and permitted to be incurred as
secured Indebtedness), (D) on the Collateral securing Permitted Debt Exchange
Notes incurred pursuant to Section 6.01(a)(xxix) and (E) on the Collateral
securing Indebtedness permitted to be secured pursuant to Section 6.01(a)(xix)
and Section 6.01(a)(xxvi); provided (x) if any such Indebtedness is secured by
the Collateral on a pari passu basis  or junior basis (but without regard to
control of remedies) with Liens securing the Secured Obligations in respect of
the Term Loans, such Indebtedness shall be subject to a customary intercreditor
agreement having terms reasonably acceptable to the Administrative Agent (and
the ABL Intercreditor Agreement);


(xx)          other Liens (including Liens on assets that do not constitute
Collateral); provided that at the time of incurrence of such Liens and the
obligations secured thereby (after giving Pro Forma Effect to any such
obligations) the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause (xx) shall not exceed the greater of
$100,000,000 and 15.0% of Consolidated EBITDA for the Test Period then last
ended; provided further that, in the event that the Liens incurred pursuant to
this clause (xx) are secured by the Collateral, then such Liens shall rank
junior to the Liens securing the Loan Document Obligations and, in any such
case, the beneficiaries thereof (or an agent on their behalf) shall have entered
into a customary intercreditor agreement having terms reasonably acceptable to
the Administrative Agent (and the ABL Intercreditor Agreement);


(xxi)          Liens on the Collateral securing Indebtedness incurred under
Section 6.01(a)(xxiv)(1); provided that such Indebtedness shall be subject to
the ABL Intercreditor Agreement;


(xxii)          Liens on Permitted Receivables Financing Assets or Liens on
other assets granted pursuant to Standard Securitization Undertakings, in each
case, incurred in connection with Permitted Receivables Financings;


161

--------------------------------------------------------------------------------

(xxiii)          receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;


(xxiv)          (i) Liens on Equity Interests of joint ventures securing capital
contributions to, or obligations of, such Persons, (ii) customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
(iii) Liens solely on any cash earnest money deposits made by Holdings or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;


(xxv)          Liens in respect of Sale Leasebacks in each case on the assets or
property sold and leased back in such Sale Leaseback;


(xxvi)          Liens on cash and Cash Equivalents arising in connection with
the defeasance, discharge or redemption of Indebtedness provided that such
defeasance, discharge or redemption is permitted hereunder;


(xxvii)          Liens on cash or Cash Equivalents securing Swap Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law and that are not entered into for speculative
purposes and Liens securing Indebtedness permitted under Section 6.01(a)(xiii);


(xxviii)          with respect to any Foreign Subsidiary, other Liens and
privileges arising mandatorily by Requirements of Law;


(xxix)          [Reserved]


(xxx)          additional Liens securing Indebtedness permitted under
Section 6.01 so long as (1) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Liens securing the Term Loans, the First
Lien Net Leverage Ratio shall not exceed (I) 3.50:1.00 or (II) at the election
of the Borrower to the extent such Indebtedness is incurred in connection with
the financing of a Permitted Acquisition or similar Investment permitted under
the Loan Documents, the First Lien Net Leverage Ratio in effect for the most
recently ended Test Period, in each case calculated on a Pro Forma Basis as of
the most recently ended Test Period, (2) in the case of Indebtedness that is
secured by a Lien on the Collateral that is junior to the Liens securing the
Term Loans (without regard to control of remedies), the Secured Net Leverage
Ratio shall not exceed (I) 4.50:1.00 or (II) at the election of Holdings to the
extent such Indebtedness is incurred in connection with the financing of a
Permitted Acquisition or similar Investment permitted under the Loan Documents,
the Secured Net Leverage Ratio in effect for the most recently ended Test Period
in each case calculated on a Pro Forma Basis as of the most recently ended Test
Period, (3) in the case of Indebtedness that is secured by a Lien on assets that
do not constitute Collateral, the Total Net Leverage Ratio shall not exceed (x)
5.00:1.00 or (y) at the election of Holdings to the extent such Indebtedness is
incurred to finance a Permitted Acquisition or similar Investment permitted
under the Loan Documents, the Total Net Leverage Ratio in effect for the most
recently ended Test Period in each case calculated on a Pro Forma Basis as of
the most recently ended Test Period, and (4) if any such Indebtedness is secured
by the Collateral the beneficiaries thereof (or an agent on their behalf) shall
have entered into a customary intercreditor agreement on terms reasonably
acceptable to the Administrative Agent (and the ABL Intercreditor Agreement);


162

--------------------------------------------------------------------------------

(xxxi)          Liens on the Equity Interests of joint venture arrangements
securing financing arrangements for the benefit of the applicable joint venture
arrangement that are not otherwise prohibited under this Agreement and Liens on
Equity Interests of Unrestricted Subsidiaries;


(xxxii)          Liens on cash collateral granted in favor of any Lender created
as a result of any requirement or option to cash collateralize pursuant to this
Agreement or any other Loan Document; and


(xxxiii)          with respect to Australian Loan Parties, Liens arising under
Section 12(3) of the Personal Property Securities Act 2009 (Cth) which do not
secure payment or performance of an obligation.


Notwithstanding the foregoing, all Liens incurred under the Loan Documents will
be deemed to have been incurred in reliance only on clause (i) of this
Section 6.02, and all Liens incurred under the Revolving Credit Agreement will
be deemed to have been incurred in reliance only on clause (xxi) of this Section
6.02.


SECTION 6.03          Fundamental Changes.    Holdings will not, nor will it
permit any Restricted Subsidiary to, merge into or consolidate or amalgamate
with any other Person, or permit any Person to merge into or consolidate with
it, or liquidate or dissolve, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of Holdings and the Restricted Subsidiaries, taken
as a whole, to or in favor of any Person, except that:


(a)          any Restricted Subsidiary of HoldingsTronox Limited (other than the
Borrower) may merge, consolidate or amalgamate with (A) the Borrower; provided
that the Borrower shall be the continuing or surviving Person or (B) one or more
other Restricted Subsidiaries of HoldingsTronox Limited; provided that when any
Subsidiary Loan Party is merging, consolidating or amalgamating with any other
Restricted Subsidiary either (1) the continuing or surviving Person shall be a
Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the merger, consolidation or amalgamation shall be deemed
to constitute an Investment in a Restricted Subsidiary that is not a Loan Party
and must be permitted under Section 6.04;


(b)          Holdings and each Restricted Subsidiary may enter into a Permitted
Reorganization;


(c)          any Restricted Subsidiary (other than the Borrower or any other
Loan Party) may liquidate or dissolve if Holdings determines in good faith that
such action is in the best interests of Holdings and the Restricted
Subsidiaries, taken as a whole, and is not materially disadvantageous to the
Lenders;


163

--------------------------------------------------------------------------------

(d)          any Restricted Subsidiary (other than a Holding Company) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to any other Restricted Subsidiary; provided that if
the transferor in such a transaction is a Loan Party, then either (A) the
transferee must be a Loan Party (other than Holdingsa Holding Company), (B) such
Disposition shall be deemed to constitute an Investment in a Restricted
Subsidiary that is not a Loan Party and must be permitted by Section 6.04 or
(C) to the extent constituting a Disposition to a Restricted Subsidiary that is
not a Loan Party, such Disposition is for Fair Market Value and any promissory
note or other non-cash consideration received in respect thereof is an
Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;


(e)          HoldingsAny Holding Company may merge, amalgamate or consolidate
with any other Person; provided that (A) Holdingssuch Holding Company shall be
the continuing or surviving Person or (B) if the Person formed by or surviving
any such merger or consolidation is not Holdingsa Holding Company (any such
Person, the “Successor Holdings”), (1) thesuch Successor Holdings shall be an
entity organized or existing under the laws of the United States, any State
thereof or the District of Columbia, Australia or the United Kingdom,
(2) thesuch Successor Holdings shall expressly assume all the obligations of the
Borrowerpredecessor Holding Company under this Agreement and the other Loan
Documents to which the Borrowerpredecessor Holding Company is a party pursuant
to a supplement hereto or thereto in form and substance reasonably satisfactory
to the Administrative Agent, (3) each Loan Party other than the Borrower, unless
it is the other party to such merger, amalgamation or consolidation, shall have
reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of, and grant of
any Liens as security for, the Secured Obligations shall apply to such Successor
Holdings’ obligations under this Agreement and the other Loan Documents and
(4) Holdings shall have delivered to the Administrative Agent a certificate of a
Responsible Officer, stating that such merger, amalgamation or consolidation
complies with this Agreement; provided further that (x) if such Person is not a
Loan Party, no Event of Default exists after giving effect to such merger,
amalgamation or consolidation and (y) if the foregoing requirements are
satisfied, thesuch Successor Holdings will succeed to, and be substituted for,
the Holdingspredecessor Holding Company under this Agreement and the other Loan
Documents; provided further that the Holdings agrees to provide any
documentation and other information about thesuch Successor Holdings as shall
have been reasonably requested in writing by any Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including Title III of the USA
Patriot Act;


(f)          the Borrower may merge, amalgamate or consolidate with any other
Person; provided that (A) the Borrower shall be the continuing or surviving
Person or (B) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(1) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any State thereof or the District of Columbia,
(2) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (3) each Loan Party other
than the Borrower, unless it is the other party to such merger, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to the Successor Borrower’s obligations under this Agreement and the
other Loan Documents and (4) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer, each stating that
such merger, amalgamation or consolidation complies with this Agreement;
provided further that (x) if such Person is not a Loan Party, no Event of
Default exists after giving effect to such merger, amalgamation or consolidation
and (y) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement and the
other Loan Documents; provided further that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act;


164

--------------------------------------------------------------------------------

(g)          any Restricted Subsidiary (other than a Holding Company or the
Borrower) may merge, consolidate or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 6.04 (other than Section
6.04(u)); provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which shall have complied with the requirements of Section 5.13 and
5.14;


(h)          the Borrower and the Blocked Borrower may consummate the Blocked
Merger;


(i)          the Borrower and its Subsidiaries may undertake or consummate any
Tax Restructuring; and


(j)          any Restricted Subsidiary (other than a Holding Company) may effect
a merger, dissolution, liquidation consolidation or amalgamation to (1) effect a
Disposition permitted pursuant to Section 6.05 (other than Section 6.05(e)) or
(2) an Investment permitted pursuant to Section 6.04 (other than Section
6.04(u)).


SECTION 6.04          Investments, Loans, Advances, Guarantees and Acquisitions.
   Holdings will not, nor will it permit any Restricted Subsidiary to, make or
hold any Investment, except:


(a)          Investments made in the Blocked Borrower to facilitate payments of
interest, scheduled principal, fees and expenses due in connection with any Loan
Documents;


(b)          Investments in cash and Cash Equivalents at the time such
Investment in Cash Equivalent is made;


(c)          loans or advances to present or former officers, directors,
managers, members of management, consultants, independent contractors and
employees of Holdings, any Parent Entity and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests in Holdings (or any Parent Entity) (provided that
the amount of such loans and advances made in cash to such Person shall be
contributed to Holdings or any Restricted Subsidiary in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii); provided that at the time of incurrence thereof
and after giving Pro Forma Effect thereto, the aggregate principal amount
outstanding in reliance on this clause (iii) shall not exceed $25,000,000;


165

--------------------------------------------------------------------------------

(d)          Investments (i)(x) by any Holding Company in any other Holding
Company and (y) by Holdings or any Restricted Subsidiary in any Loan Party
(other than Holdingsa Holding Company), (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party and (iii) by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary (other than a Holding Company); provided that the aggregate amount of
such Investments made by Loan Parties after the Closing Date in Restricted
Subsidiaries that are not Loan Parties in reliance on this clause (iii), shall
not exceed, at the time of incurrence thereof and after giving Pro Forma Effect
thereto, the greater of $175,000,000 and 20.0% of Consolidated EBITDA for the
most recently ended Test Period as of such time;


(e)          Investments consisting of deposits, prepayments and/or other
credits to suppliers in the ordinary course of business;


(f)          Investments consisting of extensions of trade credit in the
ordinary course of business;


(g)          Investments (i) existing or contemplated on the date hereof and set
forth on Schedule 6.04(g) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the date hereof by
Holdings or any Restricted Subsidiary and any modification, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment to the extent set forth on
Schedule 6.04(g) or as otherwise permitted by this Section 6.04;


(h)          Investments in Swap Agreements permitted under Section 6.01;


(i)          promissory notes and other Investments received in connection with
Dispositions permitted by Section 6.05;


(j)          Permitted Acquisitions;


(k)          obligations with respect to Guarantees provided by Holdings or any
Restricted Subsidiary in respect of leases (other than Capitalized Leases) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;


(l)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;


(m)          Investments (including debt obligations and Equity Interests)
(i) received in connection with the bankruptcy or reorganization of suppliers
and customers, from financially troubled account debtors or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment, (ii) in satisfaction of judgments
against other Persons, (iii) as a result of a foreclosure by Holdings or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default and (iv) as a result
of the settlement, compromise or resolution of (a) litigation, arbitration or
other disputes or (b) obligations of trade creditors or customers that were
incurred in the ordinary course of business or consistent with industry practice
of the Borrower or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;


166

--------------------------------------------------------------------------------

(n)          loans and advances to Holdingsany Holding Company (or any Parent
Entity) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdingssuch Holding Company (or
such Parent Entity) in accordance with Section 6.08(a) (other than clause (ii)
thereof); provided that any such loan or advance shall reduce the amount of such
applicable Restricted Payments thereafter permitted under Section 6.08(a) by a
corresponding amount; provided further that any conditions to the making of such
Restricted Payment (including the absence of an Event of Default or compliance
with a financial ratio) shall be satisfied;


(o)          additional Investments and other acquisitions; provided that at the
time any such Investment or other acquisition is made, the aggregate outstanding
amount of such Investment or acquisition made in reliance on this clause (o),
(including the aggregate outstanding amount of all consideration paid in
connection with all other Investments and acquisitions made in reliance on this
clause (o), whether in the form of Indebtedness assumed or otherwise), shall not
exceed the sum of (A) the greater of $250,000,000 and 25.0% of Consolidated
EBITDA for the most recently ended Test Period, plus (B) the Available Amount
that is Not Otherwise Applied as in effect immediately prior to the time of
making of such Investment so long as, with respect to this clause (B), (x) no
Event of Default has occurred and is continuing (or would occur after giving Pro
Forma Effect to such action) and (y) where such Investment is funded from the
Growth Amount, the Total Net Leverage Ratio, on a Pro Forma Basis, is less than
or equal to 4.25:1.00 at the relevant date of determination;


(p)          [Reserved];


(q)          advances of payroll payments to employees in the ordinary course of
business;


(r)          Investments and other acquisitions to the extent that payment for
such Investments is made with Qualified Equity Interests of Holdings (or any
direct or indirect Parent Entity thereof); provided that such amounts used
pursuant to this clause (r) shall not increase the Available Amount;


(s)          (i) Investments of a Restricted Subsidiary acquired after the
Closing Date or of a Person merged or consolidated with Holdings or any
Restricted Subsidiary in accordance with this Section and Section 6.03 after the
Closing Date and (ii) Investments of an Unrestricted Subsidiary prior to the
date on which such Unrestricted Subsidiary is designated a  “Restricted
Subsidiary”, in each case, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
or such designation and were in existence on the date of such acquisition,
merger or consolidation or such designation;


(t)          Investments in Holdings or any Restricted Subsidiary in connection
with any Tax Restructuring; provided that after giving effect to any such
activities, the Guarantees of the Loans and the security interests of the
Lenders in the Collateral, taken as a whole, would not be adversely impaired;


167

--------------------------------------------------------------------------------

(u)          Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(u)) under Section 6.01, 6.02, 6.03 (other than clause (g) or (j)
thereof), 6.05 (other than clause (e) thereof) and 6.08, respectively;


(v)          additional unlimited Investments; provided that after giving effect
to such Investment on a Pro Forma Basis, the Total Net Leverage Ratio is less
than or equal to 4.50:1.00 as of the end of the most recently ended Test Period
as of such time;


(w)          contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers of
Holdings (or any Parent Entity) or any Restricted Subsidiary or other grantor
trust subject to claims of creditors in the case of a bankruptcy of Holdings or
the Borrower;


(x)          to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses, sublicenses, leases or subleases of other assets,
intellectual property, or other rights, in each case in the ordinary course of
business;


(y)          Investments in the form of debt or Equity Interests obtained in
connection with the contribution, sale, or other transfer of Permitted
Receivables Financing Assets, cash or Cash Equivalents made in connection with a
Permitted Receivables Financing (including the contribution or lending of cash
and Cash Equivalents to Subsidiaries to finance the purchase of receivables or
related assets from Holdings or Restricted Subsidiaries or to otherwise fund
required reserves);


(z)           [Reserved];


(aa)          Investments (x) in joint ventures, or in any Restricted Subsidiary
to enable such Restricted Subsidiary to make substantially concurrent
Investments in joint ventures, in an aggregate amount not to exceed the greater
of $125,000,000 and 15.0% of Consolidated EBITDA for the most recently ended
Test Period, and (y) in Unrestricted Subsidiaries, or in any Restricted
Subsidiary to enable such Restricted Subsidiary to make substantially concurrent
Investments in Unrestricted Subsidiaries, in an aggregate amount not to exceed
the greater of $150,000,000 and 15.0% of Consolidated EBITDA for the most
recently ended Test Period;


(bb)          Investments in any Restricted Subsidiary in connection with
intercompany cash management arrangement or related activities arising in the
ordinary course of business; and


(cc)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that the same are permitted to remain unfunded
under applicable Requirements of Law.


168

--------------------------------------------------------------------------------

Notwithstanding the foregoing, all Investments in the form of loans (A)
amongmade to any Loan Party by Holdings andor any of its Restricted Subsidiaries
(or (B) by any holder of Equity Interests in Holdings or any of its Restricted
Subsidiaries in Holdings or any of its Subsidiaries) shall in each case be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and each party to any such loan shall become a party to an
intercreditor agreement reasonably satisfactory to the Administrative Agent.


SECTION 6.05          Asset Sales.    Holdings will not, nor will it (i) permit
any Restricted Subsidiary to, sell, transfer, lease, license or otherwise
dispose of any asset, including any Equity Interest owned by it, or (ii) permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than (A) issuing directors’ qualifying shares or
nominal shares issued to foreign nationals to the extent required by applicable
Requirements of Law, (B) issuing Equity Interests to the Borrower or any
Restricted Subsidiary in compliance with Section 6.04(c), (C) any
non-wholly-owned Restricted Subsidiary issuing Equity Interests of such
Subsidiary to each owner of Equity Interests of such Subsidiary ratably based on
their relative ownership interests and (D) any Equity Interests that are pledged
(and remain pledged) by a Loan Party to secure the Secured Obligations
hereunder), in a single transaction or a series of related transactions (each, a
“Disposition”), except:


(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful, or economically practicable to maintain, in
the conduct of the business of Holdings and the Restricted Subsidiaries
(including (i) allowing any registration or application for registration of any
Intellectual Property that is no longer used or useful, or economically
practicable to maintain, to lapse, go abandoned, or be invalidated or (ii)
disposing of, discontinuing the use or maintenance of, abandoning, failing to
pursue or otherwise allowing to lapse, expire, terminate or put into the public
domain any of its Intellectual Property if the Borrower determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business and does not materially interfere with the business of
the Borrower and the Restricted Subsidiaries, taken as a whole;


(b)          Dispositions of inventory and other assets in the ordinary course
of business (including on an intercompany basis);


(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
or other assets of comparable or greater value or usefulness to the business or
(ii) an amount equal to the Net Proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;


(d)          Dispositions of property to Holdings or any Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party (other than Holdingsa Holding
Company), (ii) to the extent constituting an Investment, such Investment must be
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04 or (iii) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Loan Party, such Disposition is for Fair Market Value
and any promissory note or other non-cash consideration received in respect
thereof is an Investment in a Restricted Subsidiary that is not a Loan Party
permitted by Section 6.04;


169

--------------------------------------------------------------------------------

(e)          Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.08 and Liens permitted
by Section 6.02, in each case, other than by reference to this Section 6.05(e);


(f)          Dispositions of cash and/or Cash Equivalents and/or other assets
that were Cash Equivalents when the relevant original Investment was made;


(g)          Dispositions of (A) accounts receivable, notes receivable or other
current assets in the ordinary course of business or consistent with industry
practice or the conversion of accounts receivable to notes receivable or other
dispositions of accounts receivable in connection with the collection or
compromise thereof and (B) Permitted Receivables Financing Assets pursuant to
any Permitted Receivables Financing;


(h)          leases, subleases, non-exclusive licenses or non-exclusive
sublicenses, in each case in the ordinary course of business and that do not
materially interfere with the business of Holdings and the Restricted
Subsidiaries, taken as a whole;


(i)          transfers of property subject to Recovery Events upon receipt of
the Net Proceeds of such Recovery Event;


(j)          Dispositions of other assets or property (including the sale or
issuance of Equity Interests in a Restricted Subsidiary) not otherwise permitted
under this Section 6.05; provided that (i) such Disposition is made for Fair
Market Value, (ii) with respect to any Disposition pursuant to this clause (j)
for a sale price in excess of the greater of (x) $35,000,000 and (y) 5.0% of the
Consolidated EBITDA for the then most recently ended Test Period for any
transaction or series of related transactions, Holdings or any Restricted
Subsidiary shall receive not less than 75.0% of such consideration in the form
of cash or Cash Equivalents; provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent balance sheet of
Holdings provided hereunder or in the footnotes thereto) of Holdings or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, (1) that are
assumed by the transferee with respect to the applicable Disposition and (2) in
respect of which Holdings and each Restricted Subsidiary is no longer obligated
with respect to such liabilities or are indemnified against further liabilities,
shall be deemed to be cash, (B) any securities received by Holdings or such
Restricted Subsidiary from such transferee that are converted by Holdings or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash, (C) Indebtedness of a
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Disposition, to the extent that Holdings and each other Restricted
Subsidiary is released from any guarantee of such Indebtedness in connection
with such Disposition, shall be deemed to be cash, (D) consideration consisting
of Indebtedness of the Borrower or any Guarantor that is secured by a Lien that
is secured on a pari passu basis with the Lien securing the Secured Obligations
on the asset which is subject of the Disposition, in each case received from
Persons who are not Holdings or Restricted Subsidiary that is cancelled, shall
be deemed to be cash, and (E) any Designated Non-Cash Consideration received by
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (j) that is at that time
outstanding, not in excess (at the time of receipt of such Designated Non-Cash
Consideration) of the greater of (x) $50,000,000 and (y) 5.0% of Consolidated
EBITDA for the most recently ended Test Period (net of any Designated Non-Cash
Consideration converted into cash or Cash Equivalents), with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash and (iii) the Net Proceeds of such Disposition shall be
applied and/or reinvested as (and to the extent) required by Section 2.11(b);


170

--------------------------------------------------------------------------------

(k)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between the
joint venture parties set forth in, joint venture agreements and similar binding
arrangements;


(l)          Dispositions of any assets (including Equity Interests)
(A) acquired in connection with any Permitted Acquisition or other Investment
permitted hereunder, which assets are not core or principal to the business of
Holdings and the Restricted Subsidiaries or (B) made to obtain the approval of
any applicable antitrust authority in connection with a Permitted Acquisition;


(m)       transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement;


(n)          [Reserved]Dispositions by any Holding Company to any other Holding
Company, so long as the Collateral and Guarantee Requirement remains satisfied
in connection therewith;


(o)          Dispositions in connection with any Tax Restructuring provided that
after giving effect to any such Disposition, the Guarantees of the Loans and the
security interests of the Lenders in the Collateral, taken as a whole, would not
be adversely impaired;


(p)          [Reserved];


(q)          any merger, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the
U.S. or any other jurisdiction;


(r)          a Permitted Reorganization;


(s)          each Loan Party and each of its Restricted Subsidiaries may
surrender or waive contractual rights and settle or waive contractual or
litigation claims in the ordinary course of business; and


(t)          the unwinding of any Swap Agreement pursuant to its terms.


To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.05 to any Person other than a Loan Party or Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, which Liens shall be automatically released upon the consummation of
such Disposition; it being understood and agreed that the Administrative Agent
shall be authorized to take, and shall take, any actions deemed appropriate in
order to effect the foregoing.


171

--------------------------------------------------------------------------------

SECTION 6.06          Blocked Borrower Covenant.    The Blocked Borrower will
not incur any Indebtedness or Liens or engage in any activities or consummate
any transactions (including, without limitation, any Investments or
Dispositions) and will not conduct, transact or otherwise engage in any business
or operations, in each case, other than:


(a)          the performance of obligations under and compliance with its
Organizational Documents or Requirements of Law (including the maintenance of
its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance),


(b)          participating in tax, accounting and other administrative matters
related to Holdings or any Parent Entity,


(c)          the entry into, and exercise of rights and performance of its
obligations under and in connection with the Loan Documents,


(d)          incurring fees, costs and expenses relating to overhead and general
operating expenses including professional fees for legal, tax and accounting
issues, and paying taxes,


(e)          providing indemnification for its current and former officers,
directors, members of management, managers, employees and advisors or
consultants,


(f)          activities incidental to the businesses or activities described in
the foregoing clauses, and


(g)          the Blocked Merger; provided that the Borrower shall be the
continuing or surviving Person.


SECTION 6.07          Negative Pledge.    Holdings will not, and will not permit
any Restricted Subsidiary to, enter into any agreement, instrument, deed or
lease that prohibits or limits the ability of any Loan Party to create, incur,
assume or suffer to exist any Lien upon any of their respective properties or
revenues, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Secured Obligations or under the Loan
Documents; provided that the foregoing shall not apply to:


(a)          restrictions and conditions imposed by (i) Requirements of Law,
(ii) any Loan Document, (iii) any documentation relating to any Permitted
Receivables Financing, (iv) any documentation governing (A) Indebtedness
incurred pursuant to Section 6.01(a)(vii) or 6.01(a)(xxv),  (B) Indebtedness
otherwise permitted to be incurred by Section 6.01 solely by a Restricted
Subsidiary that is not a Loan Party and/or (C) Indebtedness permitted to be
incurred by Section 6.01 on a secured basis that is secured by assets that
constitute Excluded Assets (other than by reason or any negative pledge
permitted by this Section 6.07) and/or (v) any documentation governing any
Permitted Refinancing incurred to refinance any such Indebtedness referenced in
clauses (iii) and (iv) above;


172

--------------------------------------------------------------------------------

(b)          customary restrictions and conditions existing on the Closing Date
after giving effect to the Closing Date Refinancing and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;


(c)          any security interest or right of set-off in favor of Dutch banks
arising from their general banking conditions (algemene bankvoorwaarden);


(d)          customary provisions in leases, subleases, licenses, cross-licenses
or sublicenses and other contracts restricting the assignment thereof and
restrictions that include customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;


(e)          [Reserved];


(f)          any restrictions or conditions set forth in any agreement in effect
at any time any Person becomes a Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Subsidiary and the restriction or condition set forth in such
agreement does not apply to the Borrower or any Restricted Subsidiary;


(g)          restrictions or conditions in any Indebtedness permitted pursuant
to Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are
not Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents;


(h)          restrictions on cash (or Cash Equivalents) or other deposits
imposed by agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);


(i)          restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition; and


(j)          customary provisions in partnership agreements, limited liability
company organizational governance documents, sale leaseback agreements, joint
venture agreements and other similar agreements, in each case, entered into in
the ordinary course of business.


SECTION 6.08          Restricted Payments; Certain Payments of Indebtedness.


(a)          Holdings will not, nor will it permit any Restricted Subsidiary to,
pay or make, directly or indirectly, any Restricted Payment, except:


(i)          each Restricted Subsidiary may make Restricted Payments to the
Borrower or any Restricted Subsidiary (other than a Restricted Subsidiary that
is a Holding Company) (and, in the case of any such Subsidiary that is not a
wholly-owned Subsidiary, to each other owner of Equity Interests of such
Subsidiary ratably based on their relative ownership interests of the relevant
class of Equity Interests);


173

--------------------------------------------------------------------------------

(ii)          [Reserved];


(iii)          [Reserved];


(iv)          [Reserved]


(v)          repurchases of Equity Interests in any Parent Entity (or make
Restricted Payments to allow repurchases of Equity Interest in any Parent
Entity) deemed to occur upon exercise of stock options or warrants or other
incentive interests if such Equity Interests represent a portion of the exercise
price of such stock options or warrants or other incentive interests;


(vi)          Holdings may redeem, acquire, retire or repurchase its Equity
Interests (or any options, warrants, restricted stock, stock appreciation rights
or other equity-linked interests issued with respect to any of such Equity
Interests) or make Restricted Payments to allow any of its Parent Entities to so
redeem, retire, acquire or repurchase their Equity Interests (or any options,
warrants, restricted stock, stock appreciation rights or other equity-linked
interests issued with respect to any of such Equity Interests), in each case,
held by current or former officers, managers, consultants, directors, employees,
independent contractors or other service providers (or their respective spouses,
former spouses, domestic partners, successors, executors, administrators, heirs,
legatees or distributees) of Holdings or any Parent Entity thereof and the
Restricted Subsidiaries, upon the death, disability, retirement or termination
of employment or service of, or breach of restrictive covenants by, any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, stock subscription or equity incentive
award agreement, employment termination agreement or any other employment
agreements or equity holders’ agreement; provided that, the aggregate amount of
Restricted Payments permitted by this clause (vi) after the Closing Date,
together with the aggregate amount of loans and advances to any Parent Entity
previously made pursuant to Section 6.04(n) in lieu of Restricted Payments
permitted by this clause (vi), shall not exceed $40,000,000 in any fiscal year
with unused amounts in any fiscal year being carried over to succeeding fiscal
years plus all net cash proceeds obtained from any key-man life insurance
policies received during such fiscal year (without giving effect to the
foregoing proviso);


(vii)          Holdings may make Restricted Payments in cash to any Parent
Entity:


(A)          the proceeds of which shall be used by such Parent Entity to pay
Taxes of Holdings, any other Subsidiary of Holdings or any group that includes
Holdings, the Borrower or any other Subsidiary of the Borrower and that files
Taxes on a consolidated, combined, affiliated, unitary or similar basis, in each
case attributable to the taxable income of Holdings and its Subsidiaries, net of
any payment already made by Holdings or its Subsidiaries in respect of such
Taxes; provided that Restricted Payments pursuant to this subclause (A) shall
not exceed the amount of Taxes that Holdings would have paid if Holdings and its
Subsidiaries were a stand-alone taxpayer or stand-alone tax group, reduced by
any payment made by Holdings or its Subsidiaries; and provided further that
Restricted Payments under this subclause (A) in respect of any Taxes
attributable to the income of any Unrestricted Subsidiaries of Holdings may be
made only to the extent that such Unrestricted Subsidiaries have made cash
payments for such purpose to Holdings or any Restricted Subsidiary;


174

--------------------------------------------------------------------------------

(B)          the proceeds of which shall be used by such Parent Entity to pay
(1) its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting, tax reporting and similar expenses payable to third parties), that
are reasonable and customary and incurred in the ordinary course of business,
(2) any reasonable and customary indemnification claims made by directors,
officers, members of management, managers, employees or consultants of Holdings
(or any parent thereof) attributable to the ownership or operations of any
Parent Entity, Holdings and the Restricted Subsidiaries, (3) fees and expenses
(x) due and payable by the Borrower or any Restricted Subsidiary and
(y) otherwise permitted to be paid by Holdings and the Restricted Subsidiaries
under this Agreement and (4) payments that would otherwise be permitted to be
paid directly by Holdings or the Restricted Subsidiaries pursuant to
Section 6.09(iii) or (v);


(C)          the proceeds of which shall be used by Holdings (or any Parent
Entity) to pay franchise and similar Taxes, other fees and expenses, required to
maintain its organizational existence and auditing fees and expenses;


(D)          [Reserved]


(E)          the proceeds of which shall be used by any Parent Entity to finance
any Investment that would be permitted to be made by Holdings or a Restricted
Subsidiary pursuant to Section 6.04 (other than Section 6.04(n)); provided that
(1) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (2) such Parent Entity shall, immediately
following the closing thereof, cause (x) all property acquired (whether assets
or Equity Interests) to be contributed to Holdings or any Restricted Subsidiary
(any in no event shall any such contribution increase the Available Amount) or
(y) the Person formed or acquired to merge into or consolidate with Holdings or
any Restricted Subsidiary to the extent such merger or consolidation is
permitted by Section 6.03) in order to consummate such Investment, in each case
in accordance with the requirements of Section 5.13 and 5.14;


(F)          the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to current or former directors, officers,
members of management, managers, consultants, independent contractors or
employees of Holdings or any Parent Entity to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of Holdings
and the Restricted Subsidiaries;


175

--------------------------------------------------------------------------------

(G)          the proceeds of which shall be used by Holdings (or any Parent
Entity) to pay (i) fees and expenses related to any successful or unsuccessful
equity issuance or offering or debt issuance, incurrence or offering,
disposition or acquisition, Investment or other transaction permitted by this
Agreement and (ii) Public Company Costs; and


(H)          the proceeds of which shall be used for the payment of insurance
premiums to the extent attributable to any Parent Entity, the Borrower and its
subsidiaries;


(viii)          Restricted Payments in an aggregate amount not to exceed the
Available Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such Restricted Payment so long as (x) no Event of Default
has occurred and is continuing (or would occur after giving Pro Forma Effect to
such action) and (y) the Total Net Leverage Ratio on a Pro Forma Basis is less
than or equal to 4.75:1.00, provided that where such Restricted Payment is
funded from the Growth Amount, the Total Net Leverage Ratio, on a Pro Forma
Basis, is less than or equal to 4.25:1.00;


(ix)          redemptions in whole or in part of any of its Equity Interests for
another class of its Qualified Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Qualified
Equity Interests (and in no event shall such contribution or issuance so
utilized increase the Available Amount); provided that such new Equity Interests
contain terms and provisions at least as advantageous to the Lenders in all
respects material to their interests as those contained in the Equity Interests
redeemed thereby;


(x)          [Reserved];


(xi)          the Borrower may make Restricted Payments to any Parent Entity to
enable such Parent Entity to pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment);


(xii)          following the consummation of a Public Offering after the Closing
Date, the payment of Restricted Payments to any direct Parent Entity of Holdings
to fund the payment of regular dividends on such company’s Equity Interests, in
an aggregate amount per annum not to exceed 6.0 % per annum of the aggregate
amount of proceeds from such Public Offering received by, or contributed to
Holdings, the Borrower or any Restricted Subsidiary;


(xiii)          payments made by Holdings or any Restricted Subsidiary in
respect of withholding or similar taxes payable upon exercise of Equity
Interests by any future, present or former employee, director, officer, manager
or consultant (or their respective controlled Affiliates or Permitted
Transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;


176

--------------------------------------------------------------------------------

(xiv)          additional Restricted Payments; provided that after giving effect
to such Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio is
less than or equal to 3.25:1.00 and there is no continuing Event of Default on
the date of declaration;


(xv)          [Reserved];


(xvi)          any Restricted Subsidiary may make Restricted Payments to
Holdingsany Holding Company, the proceeds of which are applied by Holdingssuch
Holding Company to satisfy any payment obligations owing under the Cristal
PurchaseAcquisition Agreement;


(xvii)          [Reserved];


(xviii)          Holdings may make Restricted Payments to holders of the common
stock of Holdings or any Parent Entity in an amount equal to (a) $40,000,000 per
annum plus (b) in any fiscal quarter, up to $0.25 per share for each such fiscal
quarter (as such amount shall be appropriately adjusted for any stock, splits,
stock dividends, reverse stock splits, stock consolidations and similar
transactions provided that the amount permitted to be paid under this clause
(xviii) in any fiscal year, or, in the case of clause (b), fiscal quarter may be
increased by an amount equal to the difference (if positive) between the
permitted amount in a preceding fiscal year or, in the case of clause (b),
fiscal quarter and the amount actually used or applied by Holdings during such
relevant period; and


(xix)          additional Restricted Payments; provided that (A) such Restricted
Payments shall not exceed the greater of $175,000,000 and 20.0% of Consolidated
EBITDA for the most recently ended Test Period and (B) there is no continuing
Event of Default on the date of declaration.


(b)          Holdings will not, nor will it permit any Restricted Subsidiary to,
make or pay, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any (x) Subordinated Indebtedness, (y) Indebtedness secured by a
Lien that is junior to the Lien securing the Secured Obligations or (z)
unsecured Indebtedness that is incurred or assumed pursuant to a basket set
forth in Section 6.01(a) that requires such Indebtedness to have a maturity or
Weighted Average Life to Maturity no shorter or earlier than that of the Term
Loans, in each case that constitutes Material Indebtedness (collectively,
“Junior Debt”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Junior Debt, in each case, on or prior to date that
occurs earlier than one year prior to the scheduled maturity date thereof
(collectively, “Restricted Debt Payments”), except:


(i)          payment of regularly scheduled interest and principal payments,
payments of fees, expenses and indemnification obligations when due in respect
of any Indebtedness, other than payments in respect of any Junior Debt
prohibited by the subordination provisions thereof;


(ii)          refinancings or exchanges of Junior Debt with proceeds of
Permitted Refinancing Indebtedness that constitutes the same category of Junior
Debt, which matures no earlier than the Junior Debt being refinanced or
exchanged, in each case, to the extent such Indebtedness is permitted to be
incurred under Section 6.01;


177

--------------------------------------------------------------------------------

(iii)          (1) the conversion of any Junior Debt to or payments with Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct or indirect parent companies and (2) mandatory redemptions of
Disqualified Equity Interests;


(iv)          prepayments, redemptions, purchases, defeasances and other
payments or distributions in respect of Junior Debt prior to their scheduled
maturity in an aggregate amount not to exceed the Available Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Restricted Debt Payment, so long as (x) no Event of Default has occurred and is
continuing (or would occur after giving Pro Forma Effect to such action) and (y)
the Total Net Leverage Ratio on a Pro Forma Basis is less than or equal to
4.75:1.00, provided that where such Restricted Debt Payment is funded from the
Growth Amount, the Total Net Leverage Ratio, on a Pro Forma Basis, is less than
or equal to 4.25:1.00;


(v)          prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Debt prior to their scheduled maturity; provided that after
giving effect to such prepayment, redemption, purchase, defeasance or other
payment (A) on a Pro Forma Basis, the Total Net Leverage Ratio is less than or
equal to 3.75:1.00 as of the end of the most recently ended Test Period as of
such time and (B) there is no continuing Event of Default;


(vi)          [Reserved]prepayments, redemptions, purchases, defeasances and
other payments or distributions in respect of Subordinated Indebtedness owing
(x) by any Holding Company to any other Holding Company and (y) by any
Restricted Subsidiary to any Loan Party (other than to a Holding Company, unless
such payment is made in connection with the consummation of the Cristal
Acquisition), in each case other than any such prepayments, redemptions,
purchases, defeasances and other payments or distributions that are prohibited
by the subordination provisions in respect thereof;


(vii)          [Reserved]


(viii)          payments as part of an applicable high yield discount obligation
or AHYDO catch-up payment.


(c)        Holdings will not, nor will it permit any Restricted Subsidiary to,
amend or modify its Organizational Documents or any documentation governing any
Junior Debt, in each case if the effect of such amendment or modification (when
taken as a whole) is materially adverse to the Lenders.


Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration of such Restricted Payment
or the giving of irrevocable notice of such redemption, purchase, defeasance or
other payment, as applicable, if at the date of declaration or the giving of
such notice such payment would have complied with the provisions of this
Agreement.
178

--------------------------------------------------------------------------------

SECTION 6.09          Transactions with Affiliates.    Holdings will not, nor
will it permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates in excess of $25,000,000, except:


(i)          transactions with Holdings or any Restricted Subsidiary (or any
entity that becomes a Restricted Subsidiary as a result of such transaction);


(ii)          on terms substantially as favorable to Holdings or such Restricted
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;


(iii)          (A) the Transactions, the payment of fees and expenses related to
the Transactions and the Cristal Acquisition;


(iv)          issuances of Equity Interests of Holdings or the Borrower to the
extent otherwise permitted by this Agreement;


(v)          (1) employment, consulting, severance and other service or benefit
related arrangements between Holdings, the Borrower and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business (including loans and advances pursuant to Sections 6.04(c) and
6.04(q), salary or guaranteed payments and bonuses) and transactions pursuant to
stock option and other equity award plans and employee benefit plans and
arrangements in the ordinary course of business and (2) transactions in
existence on the Closing Date and set forth on Schedule 6.09 and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;


(vi)          payments by Holdings and the Restricted Subsidiaries pursuant to
tax sharing agreements among Holdings (and any Parent Entity), the Borrower and
the Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries, to the
extent payments are permitted by Section 6.08;


(vii)          the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers, consultants and
employees of Holdings (or any Parent Entity), the Borrower and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries;


(viii)          [Reserved];


179

--------------------------------------------------------------------------------

(ix)           Restricted Payments permitted under Section 6.08 and loans and
advances in lieu thereof pursuant to Section 6.04(n);


(x)            [Reserved];


(xi)          the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of Holdings to any former, current or future
director, manager, officer, employee or consultant (or spouses, former spouses,
successors, heirs, legatees, distributes or Affiliates of any of the foregoing)
of the Borrower, any of the Subsidiaries or any direct or indirect parent of any
of the foregoing;


(xii)           [Reserved];


(xiii)          transactions in connection with any Permitted Receivables
Financing;


(xiv)        any transaction in respect of which Holdings delivers to the
Administrative Agent a letter addressed to the Board of Directors of Holdings
from an accounting, appraisal or investment banking firm of nationally
recognized standing stating that such transaction is on terms that are no less
favorable to Holdings or the applicable Restricted Subsidiary than might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate;


(xv)          (A) Guarantees permitted by Section 6.01 or Section 6.04 and
(B) Investments permitted by Sections 6.04(s), 6.04(t), 6.04(bb) and 6.04(cc);


(xvi)          transactions with customers, clients, joint venture partners,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the Board of Directors or the senior management of
the Borrower, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party; and


(xvii)          the payment of reasonable out-of-pocket costs and expenses and
indemnities to equity holders of any Parent Entity of Holdings pursuant to any
stockholders’ agreement.



SECTION 6.10          Holdings Covenant.    Notwithstanding anything to the
contrary herein, Holdingsno Holding Company will not incur any Indebtedness
or(other than Indebtedness owing to another Holding Company which is not subject
to any Guarantee by any Subsidiary of any Holding Company (including the
Borrower, but excluding any other Holding Company)) or Liens or engage in any
activities or consummate any transactions (including, without limitation, any
Investments (unless any such Investment will be concurrently contributed by
Holdingssuch Holding Company to the Borrower or a Loan Party (other than a
Holding Company)) or Dispositions) and will notor conduct, transact or otherwise
engage in any business or operations, in each case, other than:


180

--------------------------------------------------------------------------------

(a)          the ownership of the Equity Interests of the Borrower and any
Restricted Subsidiaries and payment of dividends and other amounts in respect of
Holding’ssuch Holding Company’s Equity Interests,


(b)          the performance of obligations under and compliance with its
Organizational Documents, or other Requirement of Law (including the maintenance
of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance), ordinance, regulation, rule, order, judgment,
decree or permit, including without limitation as a result of or in connection
with the activities of the Restricted Subsidiaries,


(c)          repurchases of Indebtedness through open market purchases and Dutch
auctions (in the case of Loans, to the extent permitted hereunder), the making
of any loan to any officers or directors constituting an Investment permitted
under Section 6.04, the making of any Investment in the Borrower or any
Restricted Subsidiary that is a Guarantor (including another Holding Company)
or, to the extent otherwise allowed under Section 6.04, a Restricted Subsidiary
that is not a Guarantor,


(d)          participating in tax, accounting and other administrative matters
related to any Parent Entity and the Borrower or any of their Subsidiaries,


(e)          the entry into, and exercise of rights and performance of its
obligations under and in connection with the Loan Documents, the ABL Documents
and any documentation governing any Guarantee of Indebtedness of the Borrower
and the Subsidiary Loan Parties permitted hereunder,


(f)          any public offering of its common stock or any other issuance or
registration of its Qualified Equity Interests for sale or resale (including,
for the avoidance of doubt, the making of any dividend or distribution on
account of, or any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of, any shares of any class of Qualified
Equity Interests), including the costs, fees and expenses related thereto,


(g)          (1) holding of any cash, Cash Equivalents and other assets received
from, or Investments made by, the Borrower or any Restricted Subsidiary or
contributions to the capital of, or proceeds from the issuance of, Equity
Interests of the Parent Entities, in each case, pending prompt application
thereof in a manner permitted by the terms of this Agreement (including by way
of Restricted Payments to any Parent Entity) and, (2) the payment of dividends
or making of distributions, making of loans and contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries (other
than Indebtedness), and (3) payment of dividends, making of distributions, and
making of loans and contributions by any Holding Company to any other Holding
Company to the extent not prohibited by this Agreement or the other Loan
Documents,


(h)          incurring fees, costs and expenses relating to overhead and general
operating expenses including professional fees for legal, tax and accounting
issues, and paying taxes,


(i)          providing indemnification for its current and former officers,
directors, members of management, managers, employees and advisors or
consultants,


181

--------------------------------------------------------------------------------

(j)          payment of Public Company Costs,


(k)          activities incidental to the businesses or activities described in
the foregoing clauses,


(l)          incurring any Qualified Holding Company Debt, and


(m)          Holdingsany Holding Company may merge, amalgamate or consolidate
with any other Person to the extent permitted by Section 6.03(e).


SECTION 6.11          Restrictions on Subsidiary Distributions.    Holdings will
not, nor will it permit any Restricted Subsidiary to, create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary of Holdings to (a) pay
dividends or make any other distributions on any of such Restricted Subsidiary’s
Equity Interests owned by Holdings or any other Restricted Subsidiary of
Holdings, (b) repay or prepay any Indebtedness owed by such Restricted
Subsidiary to Holdings or any other Restricted Subsidiary of Holdings, (c) make
loans or advances to Holdings or any other Restricted Subsidiary of Holdings, or
(d) transfer, lease or license any of its property or assets to Holdings or any
other Restricted Subsidiary of Holdings other than restrictions (i) in
agreements evidencing any Indebtedness permitted by (and any Permitted
Refinancings of) (x) Section 6.01(a)(v) that impose restrictions on the property
with respect to such Indebtedness or on the property so acquired, (y)
Sections 6.01(a)(vii) (to the extent imposing restrictions solely on the
Restricted Subsidiaries acquired in an Acquisition Transaction or other
Investment described therein), 6.01(a)(xiv), 6.01(a)(xix), 6.01(a)(xx) (to the
extent imposing restrictions solely on Tronox Mineral Sands Proprietary Limited
and/or Tronox KZN Sands Proprietary Limited and/or their respective
Subsidiaries) and 6.01(a)(xxiv) and (z) Section 6.01(a)(viii) to the extent
relating to the assets serving as collateral for such Permitted Receivables
Financing, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement or (iv) described on
Schedule 6.11.


SECTION 6.12          Sale Leasebacks.    Holdings will not, nor will it permit
any Restricted Subsidiary to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any Sale Leaseback
unless (a) any Disposition with respect thereto is permitted under Section 6.05
and (b) any Indebtedness with respect thereto is permitted under Section
6.01(a)(v) or Section 6.01(a)(xiv).


Article VII



EVENTS OF DEFAULT


SECTION 7.01          Events of Default.    If any of the following events (any
such event, an “Event of Default”) shall occur:


(a)          any Loan Party or the Blocked Borrower shall fail to pay any
interest or principal on any Loan or any fee or any other amount payable under
any Loan Document, when and as the same shall become due and payable and in the
currency required hereunder, and such failure shall continue unremedied (i) with
respect to the payment of interest, for a period of five Business Days and (ii)
with respect to the payment of any fee or other amount (other than principal),
for a period of ten Business Days;


182

--------------------------------------------------------------------------------

(b)          any representation or warranty made or deemed made by or on behalf
of Holdings, the Borrower, any Restricted Subsidiary or the Blocked Borrower in
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

(c)          Holdings, the Borrower, any Restricted Subsidiary or the Blocked
Borrower shall fail to observe or perform any covenant, condition or agreement
contained in Section 5.02(a), 5.04 (with respect to the existence of
Holdingseach Holding Company, the Borrower and the Blocked Borrower) or in
Article VI or shall deliver the certificate described in Section 4.03 to Bank of
America, N.A., as securities intermediary under the Blocked Account Control
Agreement, and obtain release of the funds on deposit in the Blocked Account,
prior to delivering such notice to the Administrative Agent; it being understood
and agreed that any Event of Default arising as a result of the Borrower’s fault
to comply with a financial maintenance covenant applicable to any Incremental
Revolving Loan Commitment or Incremental Revolving Loan shall not constitute an
Event of Default with respect to the Term Loans or any Incremental Term
Facility, unless and until the requisite percentage of Incremental Revolving
Lenders shall have terminated their revolving commitments and declared all
amounts outstanding under the revolving credit facility to be due and payable
(and such declaration has not been rescinded);


(d)          any Loan Party or the Blocked Borrower shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a) or (c) of this Section), and such
failure shall continue unremedied for a period of 30 days after written notice
thereof from the Administrative Agent to Holdings;


(e)          Reserved;


(f)           Holdings or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) under any
Material Indebtedness or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with all applicable grace periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a voluntary Disposition or a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) termination events or similar events occurring under any Swap
Agreement that constitutes Material Indebtedness (it being understood that
clause (e) of this Section will apply to any failure to make any payment
required as a result of any such termination or similar event) provided that, in
the case of Section 7.01(e) and 7.01(f), such default has not been waived by the
holders of such Indebtedness;


183

--------------------------------------------------------------------------------

(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) administration, liquidation, provisional
liquidation, dissolution, winding-up, court protection, reorganization 
(including, without limitation, by way of voluntary arrangement, scheme of
arrangement or otherwise) or other relief in respect of Holdingsany Holding
Company, the Borrower, the Blocked Borrower or any Significant Subsidiary or its
debts, or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, administration, receivership or similar law now or
hereafter in effect, (ii) the appointment of an administrator, receiver,
receiver and manager, trustee, custodian, examiner, sequestrator, conservator,
controller, managing controller, liquidator or provisional liquidator or similar
official for Holdingsany Holding Company, the Borrower, the Blocked Borrower or
any Significant Subsidiary or for a material part of its assets, and, in any
such case  (other than in relation to a UK Loan Party), such proceeding or
petition shall (other than in relation to any of Holdingsany Holding Company or
any Significant Subsidiary incorporated in or established under the laws of
England and Wales) continue undismissed or unstayed for 60 consecutive days or
an order or decree approving or ordering any of the foregoing shall be entered
and (iii) in the case of any of Holdingsany Holding Company or any Significant
Subsidiary incorporated in or established under the laws of England and Wales
(x) any legal proceedings or other procedure or step is taken in relation to the
suspension of payments, a moratorium of any indebtedness, winding-up
dissolution, administration, receivership or reorganization (whether by a scheme
of arrangement or otherwise) or compromise, composition or assignment with
creditors or (y) the appointment of an administrator, administrative receiver,
receiver, trustee, custodian, examiner, sequestrator, conservator or similar
official for any such Significant Subsidiary or for a material part of its
assets; provided, however, that the issuance of a writ of payment
(Zahlungsbefehl) under the Swiss debt enforcement and bankruptcy laws shall not
constitute an involuntary case or proceeding with respect to any Swiss Guarantor
for the purpose of this Section 7.01(g);


(h)          Holdingsany Holding Company, the Borrower, the Blocked Borrower or
any Significant Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking administration, liquidation, provisional liquidation,
dissolution, winding-up, court protection, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, administration,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, any proceeding or petition described in clause (g) of this
Section, (iii) apply for or consent to the appointment of an administration,
receiver, receiver and manager, trustee, examiner, custodian, sequestrator,
conservator, controller, managing controller, liquidator or provisional
liquidator or similar official for Holdingsany Holding Company, the Borrower or
any Significant Subsidiary or for a material part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;


(i)          one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied its obligation) shall be rendered against Holdings, any
Restricted Subsidiary, the Blocked Borrower or any combination thereof and the
same shall remain unpaid, undischarged, unvacated, unbonded or unstayed pending
appeal for a period of 60 consecutive days;


184

--------------------------------------------------------------------------------

(j)          (i) an ERISA Event occurs that has resulted or could reasonably be
expected to result, individually or together with all other ERISA Events that
have occurred or are reasonably expected to occur, in liability of Holdings, the
Borrower, the Blocked Borrower or any Restricted Subsidiary under Title IV of
ERISA with respect to a Plan or under non-U.S. law with respect to a Foreign
Pension Plan in an aggregate amount that could reasonably be expected to result
in a Material Adverse Effect or (ii) any of Holdings, the Borrower, the Blocked
Borrower or any Restricted Subsidiary or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that could reasonably be
expected to result in a Material Adverse Effect;


(k)          any Lien purported to be created under any Security Document over
Collateral that individually or taken together with any other Collateral has an
aggregate fair market value in excess of $50,000,000, shall cease to be, or
shall be asserted by any Loan Party or the Blocked Borrower in writing not to
be, a valid and perfected Lien on any material portion of the Collateral, except
(i) as a result of the sale or other disposition of the applicable Collateral to
a Person that is not a Loan Party or Restricted Subsidiary in a transaction
permitted under the Loan Documents, (ii) as a result of the Administrative
Agent’s failure to (A) maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Security Documents or
(B) file Uniform Commercial Code continuation statements or (iii) as to
Collateral consisting of real property, to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage;


(l)          (i) this Agreement, any Security Document or any Guarantee of the
Secured Obligations shall for any reason not be (or asserted by any Loan Party
or the Blocked Borrower in writing not to be) a legal, valid and binding
obligation of any Loan Party or the Blocked Borrower party thereto other than as
expressly permitted hereunder or thereunder; or (ii) any subordination provision
in respect of any Material Indebtedness (including the Revolving Credit 
Agreement) shall for any reason not be (or asserted by any Loan Party or the
Blocked Borrower in writing not to be) a legal, valid and binding obligation of
any Loan Party or the Blocked Borrower party thereto other than as expressly
permitted hereunder or thereunder; or


(m)          a Change of Control occurs;


then, and in every such event (other than an event with respect to Holdingsa
Holding Company or the Borrower or the Blocked Borrower described in clause (g)
or (h) of this Section), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to Holdings, take any or all of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, (but ratably as among
Classes of Loans and the Loans of each Class at the time outstanding) in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Holdings, the
Borrower, the Blocked Borrower and each other Loan Party; and in the case of any
event with respect to Holdingsa Holding Company or the Borrower or the Blocked
Borrower described in clause (g) or (h) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower and the Blocked Borrower accrued hereunder, shall immediately and
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Holdings,
the Borrower, the Blocked Borrower and each other Loan Party.


185

--------------------------------------------------------------------------------

SECTION 7.02          Application of Proceeds.    Subject to any Intercreditor
Agreement, after the exercise of remedies provided for in Section 7.01, any
amounts received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:


first, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.17 and 2.23) payable to the Administrative Agent in its capacity as
such;


second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders arising under the Loan
Documents and amounts payable under Section 2.17 and 2.23 and not specifically
referred to in clauses third and fourth below), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and other Secured Obligations arising
under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;


fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Secured Swap Obligations and Secured Cash
Management Obligations, ratably among the Lenders and counterparties referred to
in the definitions of Secured Swap Obligations and Secured Cash Management
Obligations that are parties thereto in proportion to the respective amounts
described in this clause Fourth payable to them; and


last, the balance, if any, after the Secured Obligations have been paid in full,
as may otherwise be required by any Intercreditor Agreement and, thereafter, to
the Borrower or as otherwise required by Law.


Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Secured Obligations otherwise
set forth in the Loan Documents.


SECTION 7.03   Clean-up. Solely in respect of the Cristal Acquisition and
notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, for the Clean-up Period any breach of a representation or warranty
under Article III, a breach of affirmative or negative covenant under Article V
or Article VI respectively or any Event of Default under Article VII, in each
case, directly arising out of and relating to the Cristal Acquisition, will be
deemed not to be a breach of representation or warranty, a breach of covenant,
Default or an Event of Default if:



186

--------------------------------------------------------------------------------


(a)          it would have been (if it were not for this provision) a breach of
representation or warranty, a breach of a covenant or a Default or an Event of
Default only by reason of circumstances or matters relating exclusively to
Cristal or its subsidiaries (or any obligation for Holdings or the Restricted
Subsidiaries to procure or ensure in relation to Cristal or its subsidiaries;


(b)          it is capable of remedy and reasonable steps are being taken to
remedy it;


(c)          the circumstances giving rise to it were unknown to Holdings and
its subsidiaries prior  to the signing date of the Cristal Acquisition and have
not been procured by or approved by Holdings or any of its subsidiaries; and


(d)          a Material Adverse Effect would not reasonably be expected to occur
as a result thereof.


If the relevant circumstances are continuing on or after the date falling 120
days after the consummation of the Cristal Acquisition (the period commencing on
the date of the consummation of the Cristal Acquisition and ending on the 120th
day thereafter, the “Clean-up Period”), there shall be a breach of
representation or warranty, breach of covenant, Default, Event of Default or
Specified Event of Default, as the case may be, notwithstanding the above (and
without prejudice to the rights and remedies of the Secured Parties).


Article VIII



THE ADMINISTRATIVE AGENT



Each of the Lenders hereby irrevocably appoints Bank of America, N.A., to serve
as Administrative Agent and Collateral Agent under the Loan Documents, and
authorizes the Administrative Agent and Collateral Agent to execute, deliver and
administer the Loan Documents and to take such actions and to exercise such
powers as are delegated to the Administrative Agent and Collateral Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Collateral Agent and the Lenders,
and none of Holdings, the Borrower or any other Loan Party shall have any rights
as a third party beneficiary of any such provisions.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings, the Borrower or any other Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.


187

--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings, the Borrower, any other Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity; and
(d) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 (UK) shall not apply to the duties of the Administrative Agent in
relation to the trusts constituted by this Agreement or the other Loan
Documents, where there are inconsistencies or conflict between the Trustee Act
1925 or the Trustee Act 2000 (UK) and the provisions of this Agreement or any
other Loan Document, the provisions of this Agreement or such other Loan
Document shall, to the extent permitted by applicable law, prevail and, in the
case of any inconsistency with the Trustee Act 2000 (UK), the provisions of this
Agreement or such other Loan Document shall constitute a restriction or
exclusion for the purposes of that Act.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in Section 9.02)
or in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to it by Holdings, the Borrower, a Lender and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the existence,
value, sufficiency or collectability of any Collateral or creation, perfection
or priority of any Lien purported to be created by the Security Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.  The Administrative Agent shall not be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
or determination of (x) the Effective Yield or (y) the terms and conditions of
any Intercreditor Agreement.


188

--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Responsible Officer or Financial
Officer of such Person).  The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Financial Officer or a Responsible Officer of such Person), and
may act upon any such statement prior to receipt of written confirmation
thereof.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


Each Lender acknowledges that Eligible Assignees hereunder may be Affiliated
Lenders and that Affiliated Lenders may purchase (including pursuant to
privately negotiated open-market transactions with one or more Lenders that are
not made available for participation to all Lenders or all Lenders of a
particular Class) Term Loans hereunder from Lenders from time to time, subject
to the limitations set forth herein.  Each Lender agrees that the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
whether any Affiliated Lender intends to acquire or has acquired any Term Loan
or as to whether any Lender is at any time an Affiliated Lender and that, unless
the Administrative Agent shall have received, pursuant to the covenants of such
Lender set forth herein or in the Assignment and Assumption pursuant to which
such Lender shall have acquired any Term Loan hereunder, prior written notice
from any Lender that such Lender is an Affiliated Lender, the Administrative
Agent may deal with such Lender (including for purposes of determining the
consent, approval, vote or other similar action of the Lenders or the Lenders of
any Class), and shall not incur any liability for so doing, as if such Lender
were not an Affiliated Lender.


189

--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon 10 days’
notice to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the Borrower’s
consent (unless a Specified Event of Default has occurred and is continuing), to
appoint a successor, which shall be a commercial bank or trust company with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
above (the earlier of the date upon which the retiring Administrative Agent is
replaced and the end of such 30 day period, the “Resignation Effective Date”). 
If no such successor shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.


If the Person serving as Administrative Agent is a Defaulting Lender or is an
Affiliate of a Defaulting Lender, the Required Lenders or the Borrower may, to
the extent permitted by applicable law, by notice in writing to such Person
remove such Person as Administrative Agent upon 10 days’ notice and, with the
consent of the Borrower, appoint a successor.  If no such successor shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.


With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders or the retiring Administrative Agent appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.17(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents as set forth in this Section.  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent and in respect of the matters referred to under
clause (1) above.  Notwithstanding anything to the contrary herein, no
Disqualified Lender may be appointed as a successor Administrative Agent without
the consent of the Borrower.


190

--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Joint Bookrunner or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Joint Bookrunner or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Closing Date, or delivering its signature page to an Assignment and
Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date.


Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent on behalf of the Secured Parties in accordance with the
terms thereof.  In the event of a foreclosure by the Administrative Agent or the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent or the Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Loan Document Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent or the
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations, to have agreed to the provisions of this Article,
Section 9.15 and Section 9.17.


In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
or Cash Management Services the obligations under or in respect of which
constitute Secured Obligations will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document.  By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Swap Agreement or a provider of such
Cash Management Services shall be deemed to have appointed the Administrative
Agent and the Collateral Agent to serve as administrative agent and collateral
agent and, in connection with the Loan Documents that are governed by Australian
law, Australian Security Trustee the Loan Documents and to have agreed to be
bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.


191

--------------------------------------------------------------------------------

Each of the Lenders and other Secured Parties irrevocably authorizes and directs
the Administrative Agent and the Collateral Agent to, and the Administrative
Agent and Collateral Agent, as applicable, shall (a) release and terminate, or
to confirm or evidence any automatic release and termination of, any Guarantees
and Liens created under the Loan Documents as provided in Section 9.15 or in any
other Security Document and (b) subordinate, at the request of the Borrower, any
Lien on any property granted to or held by the Collateral Agent under any
Security Document to the holder of any Lien on such property that is permitted
by Section 6.02(iv) or Section 6.02(xxii).


In case of the pendency of any proceeding with respect to any Loan Party under
any federal, state or foreign bankruptcy, insolvency, administration,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Section 2.12, Section 2.15,
Section 2.16, Section 2.17 and Section 9.03) allowed in such judicial
proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, receiver and manager, assignee, trustee,
liquidator, provisional liquidator, sequestrator, administrator, controller,
managing controller or other similar official in any such proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or the other
Secured Parties, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).


Notwithstanding anything herein to the contrary, neither any Joint Bookrunner
nor any Person named on the cover page of this Agreement or elsewhere herein as
a Lead Arranger or a Joint Bookrunner shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, including under Section 9.03, as fully as if
named as an indemnitee or indemnified person therein and irrespective of whether
the indemnified losses, claims, damages, liabilities and/or related expenses
arise out of, in connection with or as a result of matters arising prior to, on
or after the effective date of any Loan Document.


192

--------------------------------------------------------------------------------

To the extent required by any applicable Requirements of Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify the Administrative Agent against, and
shall make payable in respect thereof within 30 days after demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding tax ineffective,
or because of such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register), but in each
case only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such amounts and without limiting the obligation of the
Loan Parties to do so.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other obligations
under any Loan Document.


Each Lender and other Secured Party hereby appoints the Administrative Agent and
Collateral Agent to act as its agent under and in connection with the relevant
Security Documents and the Intercreditor Agreement.  Each Agent and Lender
appoints the Administrative Agent to act as its agent (including as the case may
be as direct representative (direkter Stellvertreter)) in connection with the
Swiss law governed Security Documents.


All provisions of this Article VIII applicable to the Administrative Agent shall
apply to the Collateral Agent and the Collateral Agent shall be entitled to all
the benefits and indemnities applicable to the Administrative Agent under this
Agreement.


Article IX

 
MISCELLANEOUS


SECTION 9.01          Notices.    Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, e-mail or other electronic transmission, as
follows:


(a)          If to Holdings or the Borrower and/or the Blocked Borrower (as
applicable), to c/o Tronox Limited (ACN 153 348 111)Holdings, One Stamford
Plaza, 263 Tresser Boulevard, Suite 1100, Stamford, Connecticut 06901, with
copies to, which such copies shall not constitute notice, Willkie Farr &
Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, Attention: Leonard
Klingbaum, Fax: 212-728-99294, Email: lklingbaum@willkie.com;


193

--------------------------------------------------------------------------------

(b)          If to the Administrative Agent, to Bank of America, N.A., Agency
Management, 135 S. LaSalle Street, Mail Code IL4-135-09-61, Chicago, Illinois
60603, Attention: Christine Trotter, Fax: 877-207-0702, Email:
christine.trotter@baml.com;


(c)          if to any other Lender, to it at its address (or fax number or
email address) set forth in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).


Holdings, the Borrower and the Blocked Borrower (as applicable) may change their
address, email or facsimile number for notices and other communications
hereunder by notice to the Administrative Agent, the Administrative Agent may
change its address, email or facsimile number for notices and other
communications hereunder by notice to Holdings, the Borrower and the Blocked
Borrower (as applicable) and the Lenders may change their address, email or
facsimile number for notices and other communications hereunder by notice to the
Administrative Agent.  Notices and other communications to the Lenders hereunder
may also be delivered or furnished by electronic transmission (including email
and Internet or intranet websites) pursuant to procedures reasonably approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic transmission.


SECTION 9.02          Waivers; Amendments.


(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.  No waiver or consent in any case shall entitle the
Borrower or the Blocked Borrower to any other or further waiver or consent in
similar or other circumstances.


194

--------------------------------------------------------------------------------

(b)          Except as provided in Section 2.20 with respect to any Incremental
Facilities, Section 2.21 with respect to any Refinancing Amendment and
Section 2.24 with respect to any Permitted Amendment, neither any Loan Document
nor any provision thereof may be waived, amended or modified except, in the case
of this Agreement, pursuant to an agreement or agreements in writing entered
into by the Borrower, the Administrative Agent (to the extent that such waiver,
amendment or modification does not affect the rights, duties, privileges or
obligations of the Administrative Agent under this Agreement, the Administrative
Agent shall execute such waiver, amendment or other modification to the extent
approved by the Required Lenders) and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and/or the Collateral Agent (as
applicable) and the  Loan Party or Loan Parties that are parties thereto, and
with the consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan (it being understood that a waiver of any Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute a reduction in principal) or reduce the rate of interest
thereon, or reduce any fees or premium payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that any change to the definition of any ratio used in the
calculation of the interest rate or fees therein or in the component definitions
thereof shall not constitute a reduction of interest, fees or premium), provided
that the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.13(c),
(iii) postpone the maturity of any Loan (it being understood that a waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a postponement of any maturity date), or
the date of any scheduled amortization payment of the principal amount of any
Loan under Section 2.10 or the applicable Incremental Facility Amendment or
Refinancing Amendment, or any date for the payment of any interest or fees
payable hereunder, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby, (iv) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (v) release all or substantially all the value of the Guarantees
under the Guarantee Agreement (except as expressly provided in the Loan
Documents), without the written consent of each Lender (other than a Defaulting
Lender), (vi) release all or substantially all the Collateral from the Liens of
the Security Documents (except as expressly provided in the Loan Documents),
without the written consent of each Lender (other than a Defaulting Lender), or
(vii)  waive, amend or modify (i) Section 7.02 or (ii) Section 9.2 of the Pledge
and Security Agreement in a manner that would by its terms alter the application
of proceeds, in each case, without the written consent of each Lender directly
and adversely affected thereby, provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, without the prior written consent of the Administrative
Agent; (B) [reserved]; and (C) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.  Notwithstanding the foregoing,
(a) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders and Holdings (i) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents (and to the extent such credit facilities are pari passu in right of
payment and security with any existing Loans, to share ratably in prepayments
with such Loans) and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders on substantially
the same basis as the Lenders prior to such inclusion, (b) this Agreement and
the other Loan Documents may be amended or supplemented by an agreement or
agreements in writing entered into by the Administrative Agent and Holdings or
any Loan Party as to which such agreement or agreements is to apply, without the
need to obtain the consent of any Lender, to include “parallel debt” or similar
provisions, and any authorizations or granting of powers by the Lenders and the
other Secured Parties in favor of the Administrative Agent, in each case
required to create in favor of the Administrative Agent any security interest
contemplated to be created under this Agreement, or to perfect any such security
interest, where the Administrative Agent shall have been advised by its counsel
that such provisions are necessary or advisable under local law for such purpose
(with Holdings hereby agreeing to, and to cause its subsidiaries to, enter into
any such agreement or agreements upon reasonable request of the Administrative
Agent promptly upon such request) and (c) upon notice thereof by the Borrower to
the Administrative Agent with respect to the inclusion of any previously absent
financial maintenance covenant, this Agreement shall be amended by an agreement
in writing entered into by Holdings and the Administrative Agent without the
need to obtain the consent of any Lender to include such covenant on the date of
the incurrence of the applicable Indebtedness to the extent required by the
terms of such definition or section.  Notwithstanding anything to the contrary
contained in this Section 9.02, this Agreement, the Loan Documents and any
guarantees, collateral security documents and related documents executed by
Restricted Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of Holdings without the need to obtain the
consent of any Lender if such amendment, supplement or waiver is delivered in
order (i) to comply with local Requirements of Law or advice of local counsel or
(ii) to cure ambiguities, omissions, mistakes or defects.


195

--------------------------------------------------------------------------------

(c)          In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of a Class) or all directly and adversely affected Lenders (or all
directly and adversely affected Lenders of a Class), if the consent of the
Required Lenders (or a Majority in Interest of the applicable Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, (x) terminate the applicable Commitments of such Lender,
and repay all obligations of the Borrower and the Blocked Borrower owing to such
Lender relating to the applicable Loans and participations held by such Lender
as of the termination date or (y) require such Non-Consenting Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that (a) in the case of clause (y) above, the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable, which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts (including any amounts
under Section 2.11(a)(i)) payable to it hereunder from the Borrower, the Blocked
Borrower or Eligible Assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower or the Blocked Borrower (in the case
of all other amounts) and (c) in the case of clause (y) above, unless waived,
the Borrower or such Eligible Assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b).


(d)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary the Term Loans of any Lender that is at the time (i)
an Affiliated Lender or (ii) a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class) or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders (or all Lenders of a Class) or all affected
Lenders (or all affected Lenders of a Class) that affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.


(e)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that, if a
proceeding under the United States Bankruptcy Code or any other Federal, state
or foreign bankruptcy, insolvency, receivership or similar law shall be
commenced by or against the Borrower, the Blocked Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Secured Obligations held by such Affiliated Lender in a disproportionately
adverse manner to such Affiliated Lender than the proposed treatment of similar
Secured Obligations held by Lenders that are not Affiliates of the Borrower.


196

--------------------------------------------------------------------------------

(f)          Notwithstanding anything in this Section 9.02 to the contrary, (a)
technical modifications to the Loan Documents may be made with the consent of
Holdings and the Administrative Agent (and no other Person) to the extent
necessary (i) to integrate any Incremental Facilities, Other Revolving Loans, or
Other Term Loans, (ii) to integrate or make administrative modifications with
respect to borrowings, (iii) to integrate and terms or conditions from any
Incremental Facility Amendment that are more restrictive than this Agreement in
accordance with Section 2.20(d) and (iv) to make any amendments permitted by
Section 1.04 and to give effect to any election to adopt IFRS and (b) without
the consent of any Lender, the Loan Parties and the Administrative Agent or any
collateral agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into (x) any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties or as required by local law to give
effect to, or protect, any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Loan Document or (y) any applicable
Intercreditor Agreement, in each case with the holders of Indebtedness permitted
by this Agreement to be secured by the Collateral.  Without limitation of the
foregoing, the Administrative Agent and the Borrower may, without the consent of
any Lenders, (i) increase the interest rates (including any interest rate
margins or interest rate floors), fees and other amounts payable to any Class or
Classes of Lenders hereunder, (ii) increase, expand and/or extend the call
protection provisions and any “most favored nation” provisions benefiting any
Class or Classes of Lenders hereunder (including, for the avoidance of doubt,
the provisions of Section 2.11(a)(i) and Section 2.20(b)(iv) hereof) and/or
(iii) modify any other provision hereunder or under any other Loan Document in a
manner more favorable to the then-existing Lenders or Class or Classes of
Lenders, in each case in connection with the issuance or incurrence of any
Incremental Facilities or other Indebtedness permitted hereunder, where the
terms of any such Incremental Facilities or other Indebtedness are more
favorable to the lenders thereof than the corresponding terms applicable to
other Loans or Commitments then existing hereunder, and it is intended that one
or more then-existing Classes of Loans or Commitments under this Agreement share
in the benefit of such more favorable terms in order to comply with the
provisions hereof relating to the incurrence of such Incremental Facilities or
other Indebtedness.

SECTION 9.03          Expenses; Indemnity; Damage Waiver.


(a)          The Borrower shall pay, if the Closing Date occurs, (i) all
reasonable and documented or invoiced out of pocket fees and expenses incurred
by the Agents and their Affiliates (without duplication), including the
reasonable fees, charges and disbursements of one primary counsel and to the
extent reasonably determined by the Administrative Agent to be necessary one
local counsel in each applicable jurisdiction or otherwise retained with the
Borrower’s consent (and, solely in the case of an actual or perceived conflict
of interest, where each part affected by such conflict notifies the Borrower of
the existence of such conflict and thereafter retains its own counsel, of one
other firm of counsel for such affected party in each applicable jurisdiction),
in each case for the Agents in connection with the structuring, arrangement or
syndication of the credit facilities provided for herein, the preparation,
execution, delivery or administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof and (ii) all reasonable and
documented or invoiced out-of-pocket fees and expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent, the Joint Bookrunners and
the Lenders, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of
pocketout-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that such counsel shall be
limited to one primary counsel for the Administrative Agent and each Lender,
taken as a whole, and, if necessary, one local counsel in each applicable
jurisdiction (and, solely in the case of an actual or perceived conflict of
interest, where each party affected by such conflict notifies the Borrower of
the existence of such conflict and thereafter retains its own counsel, of one
other firm of counsel for such affected party in each applicable jurisdiction).


197

--------------------------------------------------------------------------------

(b)          The Borrower shall indemnify the Administrative Agent, each Agent,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnified Person”) against, and hold each Indemnified
Person harmless from, any and all losses, claims, damages and liabilities,
including but not limited to Environmental Liabilities,  (collectively, the
“Losses”) of any kind or nature, and subject to the limitations set forth below,
with respect to legal fees and expenses, and the reasonable and documented or
invoiced out-of-pocket fees and expenses, joint or several, to which any of the
Indemnified Persons becomes subject, in the case of any such Losses and related
expenses, to the extent arising out of, or resulting from, or in connection with
(i) the structuring, arrangement or syndication of the credit facilities
provided for herein, the preparation, execution, delivery or administration of
the Loan Documents or any other agreement or instrument contemplated thereby or
any amendments, modifications or waivers of the provisions thereof, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby or (ii) any Loan or the use of the proceeds therefrom of
the use of proceeds provided hereunder (including, without limitation, any
actual or threatened claim, litigation, investigation or other proceeding
(including any inquiry or investigation) relating to any of the foregoing)
(each, a “Proceeding”), regardless of whether any such Indemnified Person is a
party thereto and whether or not such Proceeding was brought by the Borrower,
its equity holders, Affiliates or creditors or any other third person, and to
reimburse each such Indemnified Person promptly for any reasonable and
documented or invoiced out-of-pocket legal fees and expenses incurred in
connection with investigating, responding to, or defending any of the foregoing
(limited, in the case of each Indemnified Person’s counsel expenses, to the
reasonable fees, disbursements and other charges of a single firm of counsel in
each appropriate jurisdiction (which may include a single firm of counsel in
multiple jurisdictions) for all Indemnified Persons taken as a whole (and,
solely in the case of an actual or perceived conflict of interest, where each
Indemnified Person affected by such conflict notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, of one other
firm of counsel for such affected Indemnified Person in each applicable
jurisdiction)) and the reasonable and documented or invoiced out-of-pocket fees
and expenses incurred in connection with investigation, responding to, or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to Losses or related expenses to the extent
that they have resulted from (i) the willful misconduct or gross negligence of
such Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) in the case of any Proceeding initiated
by Holdings or any Restricted Subsidiaries against any Indemnified Person, a
material breach of the obligations under the Loan Documents of such Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) any Proceeding that does not arise from any
act or omission by Holdings, the Borrower or any Related Party and that is
brought by any Indemnified Person against another Indemnified Person; provided,
that the Administrative Agent, the Lead Arrangers and the Joint Bookrunners, to
the extent fulfilling their respective roles as an agent or arranger hereunder
and in their capacities as such, shall remain indemnified in respect of such a
Proceeding, to the extent that none of the exceptions set forth in any of
clauses (i) or (ii) of the immediately preceding proviso apply to such Person at
such time.


198

--------------------------------------------------------------------------------

(c)          To the extent that Holdings or the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing under paragraph (a) or (b) of this
Section, and without limiting Holdings’ or the Borrower’s obligation to do so,
each Lender severally agrees to pay to the Administrative Agent (or such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of
outstanding Loans and unused Commitments at the time.


(d)          To the fullest extent permitted by applicable law, neither Holdings
nor the Borrower shall assert, or permit any of their Affiliates or Related
Parties to assert, and each hereby waives, any claim against any Indemnified
Person (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet, the Platform or any
other electronic platform or messaging service), provided that such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach of the Loan Documents by, such Indemnified Person or
its Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or the
use of the proceeds thereof.


(e)          All amounts due under this Section shall be payable not later than
30 days (x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Borrower of an invoice setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request; provided, however, that any Indemnified Person shall
promptly refund or return an indemnification payment received hereunder to the
extent that such Indemnified Person was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.


SECTION 9.04         Successors and Assigns.


(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as provided in Section 6.03(f), the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent, the other Agents, the Related Parties of each of the
Agents and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.  Notwithstanding the foregoing or anything to the
contrary herein, Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Loan Parties, assign its rights and obligations under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.


199

--------------------------------------------------------------------------------

(b)          (i)  Subject to the conditions set forth in clause (ii) and
paragraph (g) below, any Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent of (A) the Borrower (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Borrower shall be required
for an assignment (1) by a Term Lender to any other Term Lender or an Affiliate
of any Term Lender, (2) by a Term Lender to an Approved Fund or (3) if a
Specified Event of Default under has occurred and is continuing and (B) the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Administrative Agent shall be required for an
assignment of a Term Loan by a Term Lender to any other Term Lender, an
Affiliate of any Term Lender or an Approved Fund, and provided, further that
prior to the consummation of the Blocked Merger (x)(A) no Lender may assign
(including, for avoidance of doubt, pursuant to paragraph (g) below) (A) all or
any portion of its Initial Dollar Term Commitment or Blocked Dollar Term
Commitment without concurrently (and as part of the same assignment to the same
Eligible Assignee) assigning the same proportionate amount of its Blocked Dollar
Term Commitment or Initial Dollar Term Commitment, as the case may be, and (B)
no Lender may assign (including, for avoidance of doubt, pursuant to paragraph
(g) below) all or any portion of the Initial Dollar Term Loans at the time owing
to it or Blocked Dollar Term Loans at the time owing to it without concurrently
(and as part of the same assignment to the same Eligible Assignee) assigning the
same proportionate amount of the Blocked Dollar Term Loans at the time owing to
it or Initial Dollar Term Loans at the time owing to it, as the case may be, and
(y) any Assignment and Assumption delivered to the Administrative Agent that
indicates a different assignment percentage (including where one such percentage
may be not provided or in blank) for each of the assigning Lender’s Initial
Dollar Term Loans and Blocked Dollar Term Loans (or Initial Dollar Term
Commitment and Blocked Dollar Term Commitment, as the case may be) shall be
deemed to be (and recorded in the Register as) an assignment of the lower of
such indicated assignment percentages as applied to all of the assigning
Lender’s Initial Dollar Term Loans and Blocked Dollar Term Loans (or Initial
Dollar Term Commitment and Blocked Dollar Term Commitment, as the case may be). 
Notwithstanding anything in this Section 9.04 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within 10 Business Days after receipt of written notice to the
Borrower, the Borrower shall be deemed to have consented to such assignment.


(ii)          Assignments shall be subject to the following additional
conditions:  (A) except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 (and integral
multiples of $1,000,000 in excess thereof), unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, provided that this subclause (B) shall not be construed to
prohibit assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans, (C) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19 or Section 9.02(c) shall not require the signature of
the assigning Lender to become effective; provided further that such recordation
fee shall not be payable in the case of assignments of Term Loans by a Lender to
an Affiliate of a Lender or to or by any Joint Bookrunner or Affiliate thereof
in connection with the primary syndication thereof or pursuant to arrangements
directly related to such primary syndication contemplated as of the Closing
Date, and (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17 and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


(iii)          Subject to acceptance and recording thereof pursuant to
clause (v) of this paragraph (b), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of (subject to the obligations and limitations of) Sections 2.15, 2.16,
2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c)(i).


200

--------------------------------------------------------------------------------

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of Holdings and the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it, each
Affiliated Lender Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal and stated interest amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by Holdings, the Borrower and, solely with respect to its Loans or Commitments,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  Notwithstanding the foregoing, in no event shall the Administrative
Agent be responsible for or have any liability for, or have any duty to
ascertain, monitor or inquire into, or enforce, compliance with the provisions
hereof relating to Disqualified Lenders (or an affiliate of a Disqualified
Lender), nor, without limiting the generality of the foregoing, shall the
Administrative Agent (x) be obligated to ascertain, monitor or inquire as to
whether any Lender or Participant or prospective Lender or Participant is a
Disqualified Lender, (y) be obligated to ascertain, monitor or inquire as to the
aggregate amount of the Loans or Incremental Facilities held by Disqualified
Lenders (or affiliates of Disqualified Lenders) or (z) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Lender.


(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.17 (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in this paragraph (b) and any written consent to
such assignment required by this paragraph (b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b).


(vi)          The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.


201

--------------------------------------------------------------------------------

(c)          (i)  Any Lender may, without the consent of Holdings, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
Persons (other than to a Person that is not an Eligible Assignee; provided that
for the purposes of this provision, Disqualified Lenders shall be deemed to be
Eligible Assignees unless a list of Disqualified Lenders (other than any Person
that is a Disqualified Lender pursuant to clause (c)(x) of the definition
thereof) has been made available to all Lenders party to such participation and
following the reasonable written request therefor) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and Loans of any Class); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant or requires the consent of each Lender.  Subject to
clause (ii) below, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the obligations and
limitations thereof, it being understood that any tax forms required by
Section 2.17(f) shall be provided to the Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided that such Participant shall be subject to Section 2.18(c) as
though it were a Lender.


(ii)          No Participant shall be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed)
expressly acknowledging that such Participant’s entitlement to benefits under
Section 2.15, 2.16 or 2.17 is not limited to what the participating Lender would
have been entitled to receive absent the participation.


(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal and
stated interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”).  The entries
in the Participant Register shall be conclusive (absent manifest error), and
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof shall be treated as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary.  For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


202

--------------------------------------------------------------------------------

(e)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
applicable percentage of the Commitments in respect thereof.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


(f)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.


203

--------------------------------------------------------------------------------

(g)          Any Lender may, at any time, assign all or a portion of its Term
Loans or Incremental Term Loans, and its related rights and obligations under
this Agreement, to a Person who is or will become, after such assignment, an
Affiliated Lender on a non-pro rata basis through (x) Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.11(a)(ii) or (y) open market purchases, in
each case subject to the following limitations:


(1)          Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than information that has been made
available by the Administrative Agent or any Lender to any Loan Party or its
representatives (and in any case, the right to receive notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II);


(2)          for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 9.02) that requires
the consent, approval or waiver of the Required Lenders, or, subject to
Section 9.02(e), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender (in its
capacity as a Lender) as compared to other Lenders in a disproportionately
adverse manner, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders that are not Affiliated Lenders voting on such matter
(and such Affiliated Lenders shall be disregarded in the determination of any
Required Lender Vote); and each Affiliated Lender hereby acknowledges, agrees
and consents that if, for any reason, its vote to accept or reject any plan
pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted, then
such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code;
provided, that (i) no amendment, modification, waiver, consent or other action
shall deprive any Affiliated Lender of its share of any payments which the
Lenders are entitled to share on a pro rata basis hereunder, in each case
without the consent of such Affiliated Lender and (ii) each Affiliated Lender
will be entitled to vote its interests in any Term Loan or Incremental Term Loan
to the extent that any plan of reorganization or other arrangement with respect
to which the relevant vote is sought proposes to treat the interest of such
Affiliated Lender in such Term Loan or Incremental Term Loan in a manner that is
less favorable to such Affiliated Lender than the proposed treatment of Term
Loans or Incremental Term Loans held by other Term Lenders;


(3)          in connection with any assignment effected pursuant to a Dutch
auction or open market purchase, in each case, conducted by Holdings, the
Borrower or any of its Restricted Subsidiaries, (A) the relevant Person may not
use the proceeds of any Incremental Revolving Loans or ABL Loans to fund such
assignment and (B) no Event of Default shall exist and be continuing at the time
of acceptance of bids for or the consummation of the Dutch auction or open
market purchase;


204

--------------------------------------------------------------------------------

(4)          the aggregate principal amount of Term Loans and Incremental Term
Loans purchased by assignment pursuant to this Section 9.04 and held at any one
time by Affiliated Lenders may not exceed 25.0% of the outstanding principal
amount of all Term Loans and Incremental Term Loans calculated at the time such
Loans are purchased (after giving effect to any substantially simultaneous
cancellations thereof) (such percentage, the “Affiliated Lender Cap”); provided
that (x) to the extent any assignment to an Affiliated Lender would result in
the aggregate principal amount of all such Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap (after giving effect to any substantially
simultaneous cancellations thereof), the assignment of such excess amount will
be void ab initio and (y) any Term Loans and Incremental Term Loans purchased by
Holdings, the Borrower or any Subsidiary shall be immediately cancelled in
accordance with clause (7) below;


(5)          the assigning Lender and the Affiliated Lender purchasing such
Lender’s Loans an any Affiliated Lender selling its Loans shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit T hereto (an “Affiliated Lender Assignment and Assumption”);
which assignment agreement shall clearly identify such Affiliate Lender as an
Affiliated Lender; provided that each Affiliated Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within 15
Business Days) if it acquires any Person who is also a Lender, and each Lender
agrees to notify the Administrative Agent and the Borrower promptly (and in any
event within 15 Business Days) if it becomes an Affiliated Lender.


(6)          (1) each Affiliated Lender shall be required to represent or
warrant that it is not in possession of any information with respect to Holdings
and/or its subsidiaries and/or their respective securities that has not been
disclosed to the Auction Agent, the Administrative Agent or non-Public Lenders
and that may be material to such Affiliated Lender’s decision in connection with
any assignment permitted by this Section 9.04(g) or any Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.11(a)(ii); and


(7)          any Term Loans acquired by Holdings, the Borrower or any of its
SubsidiariesSubsidiary shall be retired and immediately cancelled promptly upon
the acquisition thereof.


Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.


Each Additional Lender that is an Affiliated Lender shall meet the requirements
and be subject to the limitations and other provisions of this Section 9.04(g)
to the same extent as if the portion of any Incremental Facility or Credit
Agreement Refinancing Indebtedness provided or proposed to be provided by it
were being assigned to it pursuant to this Section 9.04.


205

--------------------------------------------------------------------------------

(h)          In the event of any assignment or participation by a Lender without
the Borrower’s consent or deemed consent (if applicable) (A) to any Disqualified
Lender or (B) to the extent the Borrower’s consent is required under this
Section 9.04 but has not been obtained (or deemed obtained), to any other
Person, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, (A) terminate any
Commitments of such Disqualified Lender and repay all obligations of the
Borrower owing to such Disqualified Lender in connection with such Commitments,
(B) in the case of outstanding Term Loans held by Disqualified Lenders, prepay
such Term Loan by paying the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Lender paid to acquire such Term Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) required under this Section
9.04, (ii) such assignment does not conflict with applicable Laws and (iii) in
the case of clause (B), the Borrower shall not use the proceeds from any Loans
or ABL Loans to prepay Term Loans held by Disqualified Institutions.


(i)          For the avoidance of doubt, the Administrative Agent shall not have
any responsibility or liability for monitoring the identities of, or enforcing
provisions relating to, Disqualified Lenders.


(j)          The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time on the Platform, including that portion of the Platform that is
designated for “Public Side” Lenders or (B) provide the list of Disqualified
Lenders provided by the Borrower and any updates thereto from time to time to
each Lender requesting the same.


(k)          Upon the cancellation or retirement of any Loans pursuant to this
Section 9.04, (A) the aggregate principal amount (calculated on the face amount
thereof) shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans so retired or cancelled and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.


SECTION 9.05          Survival.    All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.


206

--------------------------------------------------------------------------------

SECTION 9.06          Counterparts; Integration; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Agents or the syndication of the Loans and Commitments constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic means shall be effective as delivery of an
original counterpart of this Agreement.


SECTION 9.07          Severability.    Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08          Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) or other amounts at any time held and other obligations
(in whatever currency) at any time owing by such Lender, to or for the credit or
the account of Holdings or the Borrower against any of and all the obligations
of Holdings or the Borrower then due and owing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness.  The applicable Lender shall notify the
Borrower and the Administrative Agent of such setoff and application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.  Notwithstanding
the foregoing, no amount setoff from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.


207

--------------------------------------------------------------------------------

SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.


(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


(b)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against Holdings,
the Borrower or their respective properties in the courts of any jurisdiction.


(c)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.10          Waiver of Jury Trial.    EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


208

--------------------------------------------------------------------------------

SECTION 9.11          Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12          Confidentiality.


(a)          Each of the Administrative Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
respective directors, officers, employees, partners, trustees and agents,
including accountants, legal counsel and other experts, agents and advisors
(collectively, the “Representatives”) on a “need to know” basis solely in
connection with the transactions contemplated hereby (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); provided, that unless the Borrower otherwise consents, no such
disclosure shall be made by the Administrative Agent, any Lender or any
Affiliate or Representative thereof to any Affiliate or Representative of the
Administrative Agent or any Lender that is a Disqualified Lender, (b) (x)
pursuant to the order of any court or administrative agency or in any pending
legal, judicial or administrative proceeding, or otherwise to the extent
requested or required by any governmental and/or regulatory authority, required
by applicable law, rule or regulation or by any subpoena or similar legal
process or (y) necessary in connection with the exercise of remedies or
enforcement of any right hereunder; provided that, in the case of clause (x),
unless specifically prohibited by applicable law or court order, each Lender and
the Administrative Agent shall promptly notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender by
such governmental agency or other routine examinations of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information, and provided, further, that in no event shall
any Lender or the Administrative Agent be obligated or required to return any
materials furnished by Holdings, the Borrower or any of their Subsidiaries,
(c) to any other party to this Agreement, (d) subject to an acknowledgment and
acceptance by the relevant recipient that such Information is being disseminated
on a confidential basis (on substantially similar terms to those of this Section
or as otherwise reasonably acceptable to the Borrower and the Administrative
Agent), to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or prospective Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty to any Swap Agreement relating to any Loan Party or their
Subsidiaries and its obligations under the Loan Documents, (e) with the consent
of the Borrower, (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than Holdings or the Borrower or (g) to Moody’s or S&P on a
confidential basis in connection with obtaining or maintaining ratings.  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments and
the Borrowings hereunder.  For the purposes of this Section, “Information” means
all information received from Holdings or the Borrower relating to Holdings, the
Borrower, any Subsidiary or their business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by Holdings or the Borrower.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


209

--------------------------------------------------------------------------------

(b)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


(c)          ALL INFORMATION NOT MARKED “PUBLIC”, INCLUDING REQUESTS FOR WAIVERS
AND AMENDMENTS FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS,
THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


SECTION 9.13          USA Patriot Act.    Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of Title III of the USA Patriot Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Title III of the
USA Patriot Act.


SECTION 9.14          Judgment Currency.


(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


210

--------------------------------------------------------------------------------

(b)          The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.


SECTION 9.15          Release of Liens and Guarantees.    A Subsidiary Loan
Party shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Subsidiary Loan Party shall be automatically released
upon the consummation of any single transaction or related series of
transactions permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a merger
with a Subsidiary that is not a Loan Party or a designation as an Unrestricted
Subsidiary) or becomes an Excluded Subsidiary.  (i) Upon any sale as part of or
in connection with a Disposition by any Loan Party (other than to Holdings, the
Borrower or any other Loan Party) of any Collateral in a transaction permitted
under this Agreement, (ii) if any property granted to or held by the
Administrative Agent under any Loan Documents is an Excluded Asset or (iii) upon
the effectiveness of any written consent to the release of the Lien or security
interest created under any Security Document in any Collateral or the release of
any Loan Party from its Guarantee under the Guarantee Agreement pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents or such Guarantee shall be automatically released.  Upon the
occurrence of the Termination Date, all obligations under the Loan Documents and
all security interests created by the Security Documents shall be automatically
released.  In connection with any termination or release pursuant to this
Section or in connection with any subordination of its interest as required by
Article VIII, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.  The Lenders irrevocably authorize the
Administrative Agent to release or subordinate any Lien on any property granted
to or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(iv) or Section 6.02(xxii) to the extent required by the terms of
the obligations secured by such Liens pursuant to documents reasonably
acceptable to the Administrative Agent.


SECTION 9.16          No Fiduciary Relationship.    Each of Holdings and the
Borrower, on behalf of itself and its Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, Holdings, the Borrower, the other Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Agents, the
Lenders and their respective Affiliates, and Agents and their Affiliates on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.


211

--------------------------------------------------------------------------------

SECTION 9.17          Permitted Intercreditor Agreements.


(a)          Each of the Lenders and the other Secured Parties acknowledges that
obligations of the Borrower and the Guarantors under the ABL Documents, any
Incremental Equivalent Debt, any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt and any Indebtedness permitted by
Section 6.01(a)(xxiv)(1) may be secured by Liens on assets of the Borrower and
the Guarantors that constitute Collateral.  Each of the Lenders and the other
Secured Parties hereby irrevocably authorizes and directs each of the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) from time to time upon
the request of the Borrower, in connection with the establishment, incurrence,
amendment, refinancing or replacement of any such Indebtedness, any applicable
Intercreditor Agreement (it being understood that each of the Administrative
Agent and the Collateral Agent is hereby authorized and directed to determine
the terms and conditions of any such Intercreditor Agreement as contemplated by
the definition of the terms “Market Intercreditor Agreement” and “Intercreditor
Agreement”), and (ii) any documents relating thereto.


(b)          Each of the Lenders and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under the
Intercreditor Agreements, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of any Intercreditor Agreement, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
or the Collateral Agent as a result of any action taken by the Administrative
Agent or the Collateral Agent pursuant to this Section or in accordance with the
terms of any Intercreditor Agreement and (iv) authorizes and directs each of the
Administrative Agent and the Collateral Agent to carry out the provisions and
intent of each such document.


(c)          Each of the Lenders and the other Secured Parties hereby
irrevocably further authorizes and directs each of the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Intercreditor Agreement that the Borrower may from time to time request (i) to
give effect to any establishment, incurrence, amendment, extension, renewal,
refinancing or replacement of any Indebtedness under the ABL Documents, any
Incremental Equivalent Debt, any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt and any Indebtedness permitted by
Section 6.01(a)(xxiv)(1) or (ii) to confirm for any party that such
Intercreditor Agreement is effective and binding upon the Administrative Agent
or the Collateral Agent, as applicable, on behalf of the Secured Parties.


(d)          Each of the Lenders and the other Secured Parties hereby
irrevocably further authorizes and directs each of the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Security Document to add or remove any legend that may be required pursuant to
any Intercreditor Agreement.


212

--------------------------------------------------------------------------------

(e)          Each of the Administrative Agent and the Collateral Agent shall
have the benefit of the provisions of Article VIII with respect to all actions
taken by it pursuant to this Section or in accordance with the terms of any
Intercreditor Agreement to the full extent thereof.


SECTION 9.18          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Solely to the extent any Lender that is an EEA Financial
Institution is a party to this agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 9.19          Electronic Execution of Assignments and Certain Other
Documents; Platform.  The words “execution,” “execute”, “signed,” “signature,”
and words of like import in or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Borrowing Requests, amendments, modifications, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.  THE PLATFORM PROVIDED BY THE
ADMINISTRATIVE AGENT IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE ADMINISTRATIVE
AGENT AND ITS RELATED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM.
213

--------------------------------------------------------------------------------

SECTION 9.20          Other Agents and Arrangers.    None of the Lenders or
other Persons identified on the facing page or signature pages of or otherwise
in this Agreement as a “lead arranger,” or “joint bookrunner” or similar term
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such (to the extent
such Person is a Lender).  Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


SECTION 9.21          Swiss Guarantee Limitation.


Any guarantee, indemnity or other obligation provided under or the realization
of any security over any asset granted by this Agreement or any other Loan
Document by a Swiss Guarantor shall be deemed not to be provided by such Swiss
Guarantor to the extent that the same would constitute a breach of the financial
assistance prohibitions under Swiss law. Under Swiss law, the following
restrictions shall be applicable to each Swiss Guarantor:


(a)          Any guarantee, indemnity or other obligation by a Swiss Guarantor
under this Agreement or any Loan Documents (the “Restricted Obligations”) and
the aggregate use of proceeds from the enforcement of any security interest
granted by a Swiss Guarantor shall be limited to the amount of that Swiss
Guarantor’s Free Reserves Available for Distribution at the time payment or the
application of proceeds from the realization of a security interest is requested
or the maximum amount permitted by Swiss law applicable at such time. Such
limitations shall only apply to the extent it is a requirement under applicable
law (including any case law) at the point in time payment or the application of
proceeds from the realization of a security interest is requested. Such
limitation (as may apply from time to time or not) shall not (generally or
definitively) free such Swiss Guarantor from payment obligations or the
application of proceeds from the realization of a security interest under this
Agreement or any other Loan Documents in excess thereof, but merely postpone the
payment date therefor or the application of proceeds from the realization of a
security interest until such times as payment is again permitted notwithstanding
such limitation. For the purpose of this Section 9.21, “Free Reserves Available
for Distribution” means an amount equal to the maximum amount in which the
relevant Swiss Guarantor can make a dividend payment to its shareholder(s)
(being the year to date balance sheet profit and any freely disposable reserves
available for this purpose, in each case in accordance with applicable Swiss
law).


214

--------------------------------------------------------------------------------

(b)          As soon as reasonably practicable after having been requested to
discharge a Restricted Obligation, but in any event within 90 days from the
request of the Administrative Agent (or such later date as may be agreed by the
Administrative Agent in its reasonable discretion), the respective Swiss
Guarantor shall provide the Administrative Agent with (i) an interim statutory
balance sheet audited by the statutory auditors of such Swiss Guarantor setting
out the Free Reserves Available for Distribution and (ii) a confirmation issued
by such Swiss Guarantor’s legal or tax counsel as to the rate of Swiss
Withholding Tax then applicable to any payment by the Guarantor of a Restricted
Obligation or to any enforcement proceeds of a security interest securing a
Restricted Obligation for the purpose of paragraph (c) below and, promptly
thereafter, pay the lesser of (i) the Restricted Obligation and (ii) the amount
corresponding to the Free Reserves Available for Distribution or the maximum
amount permitted by Swiss law applicable at the time payment is requested to the
Administrative Agent.


(c)          In case a Swiss Guarantor who must make a payment or who must apply
proceeds from the realization of a security interest in respect of the
Restricted Obligations under this Agreement or any other Loan Document is
obliged to withhold Swiss Withholding Tax in respect of such payment, such Swiss
Guarantor shall:


(i)          if and to the extent required by applicable law in force at the
relevant time:


(A)          procure that such payments can be made without deduction of Swiss
Withholding Tax, or with deduction of Swiss Withholding Tax at a reduced rate,
by discharging the liability to such tax by notification pursuant to applicable
law (including double tax treaties) rather than payment of the Tax;


(B)          if the notification procedure pursuant to paragraph (A) above does
not apply, deduct Swiss Withholding Tax at the rate of 35% (or such other rate
as in force from time to time), or if the notification procedure pursuant to
paragraph (A) above applies for a part of the Swiss Withholding Tax only, deduct
Swiss Withholding Tax at the reduced rate resulting after the discharge of part
of such Tax by notification under applicable law, from any payment made by it in
respect of Restricted Obligations and promptly pay any such Taxes to the Swiss
Federal Tax Administration; and


(C)          notify the Administrative Agent that such notification or, as the
case may be, deduction has been made and provide evidence to the Administrative
Agent that such a notification of the Swiss Federal Tax Administration has been
made, or, as the case may be, that such Swiss Withholding Tax has been paid to
the Swiss Federal Tax Administration;


(ii)          to the extent such deduction is made, not be required to make a
gross-up, indemnify or otherwise hold harmless the Lenders for the deduction of
the Swiss Withholding Tax notwithstanding anything to the contrary contained in
the Loan Documents, unless grossing-up is permitted under the laws of
Switzerland then in force and provided that this should not in any way limit any
obligations of any non-Swiss Guarantors under the Loan Documents to indemnify
the Lenders in respect of the deduction of the Swiss Withholding Tax. The Swiss
Guarantor shall use all reasonable efforts to procure that any person which is
entitled to a full or partial refund of any Swiss Withholding Tax paid pursuant
to paragraph (i) above will, as soon as possible after the deduction of the
Swiss Withholding Tax: (y) request a refund of the Swiss Withholding Tax under
any applicable law (including double taxation treaties) and (z) pay to the
Administrative Agent upon receipt any amount so refunded.


215

--------------------------------------------------------------------------------

(d)          If a Swiss Guarantor is obliged to withhold Swiss Withholding Tax
in accordance with paragraph (c) above, the Administrative Agent shall be
entitled to further request payment under the Guarantee as per this Agreement or
any other Loan Documents and other indemnity granted to it under this Agreement
or any other Loan Document and apply proceeds therefrom against the relevant
Obligations to which the payment referred to in paragraph (c) above relates up
to an amount which is equal to that amount which would have been obtained if no
withholding of Swiss Withholding Tax were required, whereby such further
payments shall be subject to Swiss Withholding Tax as may then be applicable and
shall always be limited to the maximum amount of the Free Reserves Available for
Distribution of such Swiss Guarantor as set out in paragraph (a) above or the
maximum amount permitted by Swiss law applicable at such time.


(e)          The Swiss Guarantor will take, and cause to be taken, as soon as
reasonably practicable but in any event within 90 days from the request of the
Administrative Agent (or such later date as may be agreed by the Administrative
Agent in its reasonable discretion), all and any other action, including,
without limitation, the passing of any shareholders’ resolutions to approve any
payment or other performance under this Agreement or any other Loan Document and
the receipt of any confirmations from the Swiss Guarantor’s auditors, whether
following a request to discharge a Restricted Obligation or which may be
required as a matter of mandatory Swiss law in force at the time it is required
to make a payment or perform other obligations under this Agreement or any other
Loan Document in order to allow a prompt payment of amounts owed by the Swiss
Guarantor, a prompt use of proceeds from security interests granted by the Swiss
Guarantor or the prompt performance of other obligations under this Agreement or
any other Loan Document.


(f)          If the enforcement of the Restricted Obligations would be limited
due to the effects referred to in this Section 9.21 and if any asset of the
Swiss Guarantor has a book value that is less than its market value (an
“Undervalued Asset”), the Swiss Guarantor shall, to the extent permitted by
applicable law and its accounting standards, (i) write up the book value of such
Undervalued Asset such that its balance sheet reflects a book value that is
equal to the market value of such Undervalued Asset, and (ii) make reasonable
efforts to realize the Undervalued Asset for a sum which is at least equal to
the market value of such asset. Without prejudice to the rights of the
Administrative Agent under this Agreement or any other Loan Document, the Swiss
Guarantor will only be required to realize an Undervalued Asset if such asset is
not necessary for the Swiss Guarantor’s business (nicht betriebsnotwendig).


SECTION 9.22          Certain ERISA Matters.


(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


216

--------------------------------------------------------------------------------

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,


(ii)          the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of  ERISA Section 406 and
Code Section 4975, such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement,


(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:


(i)          none of the Administrative Agent or the Lead Arrangers or their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


217

--------------------------------------------------------------------------------

(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Loan Document Obligations),


(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)          no fee or other compensation is being paid directly to the
Administrative Agent or any Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.


(c)          The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


SECTION 9.23          Australian Security Trustee. Solely in connection with the
Loan Documents that are governed by Australian law and solely insofar as the
Collateral Agent is acting as Australian Security Trustee in respect thereof:


218

--------------------------------------------------------------------------------

(a)          Each of the Secured Parties hereby irrevocably appoints the
Collateral Agent as its security trustee (the “Australian Security Trustee”),
and authorizes the Australian Security Trustee to take such actions on its
behalf, including execution of the other Loan Documents, as applicable, and to
exercise such powers as are delegated to the Australian Security Trustee by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. All of the Secured Parties (other than the
Administrative Agent and the Collateral Agent to the extent provided herein)
agree and acknowledge that they will take no action in respect of the Security
Documents governed by Australian law (including communicating with the Borrower)
except through the Australian Security Trustee. The express powers granted to
the Australian Security Trustee are in addition to any other power or rights it
has under any other law. In relation to anything the Australian Security Trustee
does or omits to do, the Borrower need not enquire (i) whether the Australian
Security Trustee needed to consult with or has consulted with the Lenders, (ii)
whether any Lender has instructed the Australian Security Trustee, or (iii)
about the terms of any instructions. As between the Australian Security Trustee
and the Borrower, all action of the Australian Security Trustee as security
trustee for the Lenders is deemed to be authorized unless the Borrower has
actual notice to the contrary.


(b)          The Australian Security Trustee may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
Loan Party.


(c)          The Australian Security Trustee may assume (unless it has received
actual notice to the contrary in its capacity as security trustee for the
Secured Parties) that any right, power, authority or discretion vested in any
Secured Party or the Required Lenders has not been exercised.


(d)          Notwithstanding any other provision of any Loan Document to the
contrary, (i) the Australian Security Trustee is not obliged to do or to omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality regardless of whether an Event of Default is continuing and (ii)
the Australian Security Trustee need not act (whether or not on instruction from
one or more Lenders) for so long as it is unable to act due to any cause beyond
its control (including war, riot, natural disaster, labor dispute or law taking
effect after the date of this Agreement). The Australian Security Trustee agrees
to notify each Lender, each other Agent and the Borrower promptly after it
determines that it is unable to act pursuant to clause (ii) of this Section
9.23(d). The Australian Security Trustee will have no responsibility for any
liability or loss arising from, or any costs incurred in connection with, the
Australian Security Trustee not acting for so long as it is unable to act
pursuant to clause (ii) of this Section 9.23(d)).


(e)          Unless a contrary indication appears in any Loan Document, the
Australian Security Trustee shall: (i) exercise any right, power, authority or
discretion vested in it as Australian Security Trustee in accordance with any
instructions given to it by the Administrative Agent (or, if so instructed by
the Administrative Agent, refrain from acting or exercising any right, power,
authority or discretion vested in it as Australian Security Trustee); and (ii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with such an instruction of the Secured Parties. Unless a
contrary indication appears in a Loan Document, any instructions given to the
Australian Security Trustee by the Administrative Agent will be binding on all
the Secured Parties. The Australian Security Trustee may refrain from acting in
accordance with the instructions of the Administrative Agent (or, if
appropriate, the Secured Parties) until it has received such security as it may
require for any cost, loss or liability (together with any associated indirect
Tax) which it may incur in complying with the instructions.


219

--------------------------------------------------------------------------------

(f)          Without limiting the rest of this clause (g), the Australian
Security Trustee will not be liable for any action taken by it, or for omitting
to take action under or in connection with any Loan Document in the absence of
its own gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgment). No party (other than the Australian Security Trustee)
may take any proceedings against any officer, employee or agent of the
Australian Security Trustee in respect of any claim it might have against the
Australian Security Trustee or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Loan Document and any
officer, employee or agent of the Australian Security Trustee may rely on this
Section 9.23. The Australian Security Trustee shall not be responsible or liable
to the Secured Parties for any failure to monitor the Collateral.


(g)          Each Lender shall (in proportion to its share of the Loans)
indemnify the Australian Security Trustee, within three (3) Business Days of
demand, against any cost, loss or liability incurred by the Australian Security
Trustee (in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and non-appealable judgment)) in acting as Australian
Security Trustee under the Loan Documents (unless the Australian Security
Trustee has been reimbursed by the Borrower or any Loan Party pursuant to a Loan
Document).


(h)          The Australian Security Trustee may treat the Administrative Agent
as the agent entitled to payments under this Agreement and acting through its
facility office unless it has received not less than five (5) Business Days
prior notice from the Administrative Agent to the contrary in accordance with
the terms of this Agreement.


(i)          Any amount payable to the Australian Security Trustee under the
Loan Documents shall include the cost of utilizing the Australian Security
Trustee’s management time or other resources and will be calculated on the basis
of such reasonable daily or hourly rates as the Australian Security Trustee may
notify to the Borrower and the Secured Parties, and is in addition to any fee
paid or payable to the Australian Security Trustee under any Loan Document.


(j)          If any party owes an amount to the Australian Security Trustee
under any Loan Document, the Australian Security Trustee may, after giving
notice to such party, deduct an amount not exceeding that amount from any
payments to such party which the Australian Security Trustee would otherwise be
obliged to make under such Loan Document and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Loan Document,
such party shall be regarded as having received any amount so deducted.



220

--------------------------------------------------------------------------------